Exhibit 10.1

Execution Version

CREDIT AGREEMENT

among

SEMCAMS MIDSTREAM ULC

as Borrower

and

THE PERSONS PARTY HERETO

FROM TIME TO TIME IN THEIR CAPACITIES AS LENDERS

and

THE TORONTO-DOMINION BANK

as Agent

MADE AS OF

February 25, 2019

 

 

TD SECURITIES, CANADIAN IMPERIAL BANK OF COMMERCE, BMO CAPITAL MARKETS,

WELLS FARGO SECURITIES, LLC AND KKR CAPITAL MARKETS LLC

as Co-Lead Arrangers

and

TD SECURITIES, CANADIAN IMPERIAL BANK OF COMMERCE, BMO CAPITAL MARKETS AND

KKR CAPITAL MARKETS LLC

as Joint Bookrunners

and

CANADIAN IMPERIAL BANK OF COMMERCE

as Syndication Agent

and

BMO CAPITAL MARKETS

as Documentation Agent

 

 



--------------------------------------------------------------------------------

Contents

     Page   Article 1 INTERPRETATION      1  

1.1

  Definitions      1  

1.2

  Headings; Articles and Sections      49  

1.3

  Number; persons; including      49  

1.4

  Accounting Principles      49  

1.5

  Changes in Generally Accepted Accounting Principles      50  

1.6

  References to Documents and Applicable Law      51  

1.7

  Per Annum and Currency Calculations      51  

1.8

  Letter of Credit Amounts      51  

1.9

  Lead Arrangers      52  

1.10

  Operating Leases      52  

1.11

  Schedules      52   Article 2 CREDIT FACILITIES      52  

2.1

  Establishment of Credit Facilities.      52  

2.2

  Drawdowns – Notices and Limitations      54  

2.3

  Rollovers and Conversions – Notices and Limitations      56  

2.4

  Optional Reduction of Commitments      57  

2.5

  Loans – General      58  

2.6

  Loans – Inter-Lender Arrangements      58  

2.7

  Extension of Applicable Maturity Date      59  

2.8

  Hedging and Bilateral LCs With Lenders      61  

2.9

  Increase in Credit Facilities      61  

2.10

  Hostile Acquisitions      62   Article 3 CONDITIONS PRECEDENT      64  

3.1

  Conditions for Effectiveness and Initial Drawdowns      64  

3.2

  Conditions for Subsequent Drawdowns under Revolving Facility and Operating
Facility      67  

3.3

  Waiver      67   Article 4 PAYMENTS OF INTEREST AND FEES      67  

4.1

  Interest on Prime Loans      67  

4.2

  Interest on USBR Loans      68  

4.3

  Interest on LIBO Rate Loans      68  

4.4

  Stamping Fees      68  

4.5

  LC and Related Fees      68  

4.6

  Standby Fees      69  

4.7

  Default Interest      70  

4.8

  Agent’s Fees      70  

4.9

  General Interest Provisions      70  

4.10

  Defaulting Lender Fees      71   Article 5 BANKERS’ ACCEPTANCES      71  

5.1

  Form and Execution of Bankers’ Acceptances      71  

5.2

  Power of Attorney; Provision of Bankers’ Acceptances to Lenders      72  

5.3

  Mechanics of Issuance      74  

5.4

  Rollovers      76  

5.5

  Conversion into Bankers’ Acceptances      76  

5.6

  Conversion from Bankers’ Acceptances      76  

5.7

  BA Equivalent Advances      76  



--------------------------------------------------------------------------------

Contents

 

         Page  

5.8

  Termination of Bankers’ Acceptances      77  

5.9

  Borrower Acknowledgements      77  

Article 6 LETTERS OF CREDIT

     77  

6.1

  Letter of Credit Commitment      77  

6.2

  Procedures for Issuance, Conversion and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit      78  

6.3

  Drawings and Reimbursements; Funding of Participations      80  

6.4

  Repayment of Participations      81  

6.5

  Obligations Absolute      82  

6.6

  Role of Issuing Bank      83  

6.7

  Applicability of ISP98 and UCP      83  

6.8

  Applicant Under Letter of Credit      84  

6.9

  Conflict with LC Application      84  

Article 7 PAYMENTS

     84  

7.1

  Mandatory Repayments      84  

7.2

  Optional Repayment      85  

7.3

  Currency Excess      85  

7.4

  Additional Repayment Terms      86  

7.5

  Payments – General      87  

7.6

  Application and Sharing of Proceeds after Acceleration      87  

7.7

  Margin Changes; Adjustments for Applicable Margin Changes      88  

Article 8 REPRESENTATIONS AND WARRANTIES

     89  

8.1

  Representations and Warranties      89  

8.2

  Deemed Repetition      96  

8.3

  Other Loan Documents      96  

8.4

  Effective Time of Repetition      96  

8.5

  Nature of Representations and Warranties      96  

Article 9 GENERAL COVENANTS

     96  

9.1

  Reporting Covenants      96  

9.2

  Positive Covenants      98  

9.3

  Negative Covenants      101  

9.4

  Financial Covenants      103  

9.5

  Agent May Perform Covenants      105  

Article 10 GUARANTEES AND SECURITY

     105  

10.1

  Scope and Timing of Security and Guarantees      105  

10.2

  Future Obligor Guarantees      106  

10.3

  Future Non-Recourse Parent Guarantees      106  

10.4

  Additional Security      106  

10.5

  Collateral and Perfection Requirements      107  

10.6

  Accounts      109  

10.7

  Registration and Perfection      109  

10.8

  Permitted Liens      109  

10.9

  Permitted Dispositions      109  

10.10

  Continuing Security      109  



--------------------------------------------------------------------------------

Contents

 

         Page  

10.11

  Dealing with Security      109  

10.12

  Effectiveness      110  

10.13

  Hedging Affiliates and Cash Management Affiliates      110  

10.14

  Security for Hedging and Bilateral LCs with Former Lenders      110  

10.15

  Security Disclaimer      111  

Article 11 DESIGNATION OF RESTRICTED SUBSIDIARIES

     111  

11.1

  Designation of Restricted Subsidiaries      111  

11.2

  Provision or Release of Obligor Guarantee and Obligor Debenture      112  

Article 12 EVENTS OF DEFAULT AND REMEDIES

     112  

12.1

  Events of Default      112  

12.2

  Enforcement      115  

12.3

  Suspension of Lenders’ Outstandings      116  

12.4

  Cash Collateral Accounts      116  

12.5

  Right of Set-Off      116  

12.6

  “True Up” Adjustments Following Acceleration or Insolvency      116  

12.7

  Acceleration of All Lender Secured Obligations      117  

12.8

  Sharing of Payments After Acceleration Date      117  

12.9

  Remedies Cumulative and Waivers      118  

Article 13 YIELD PROTECTION

     119  

13.1

  Increased Costs      119  

13.2

  Taxes      120  

13.3

  Mitigation Obligations: Replacement of Lenders      122  

13.4

  Illegality      124  

13.5

  Market Disruption Respecting Bankers’ Acceptances      124  

13.6

  Market Disruption Respecting LIBO Rate Loans      125  

13.7

  Inability To Determine LIBO Rate      126  

Article 14 EXPENSES, INDEMNIFICATION AND JUDGMENT CURRENCY

     127  

14.1

  Expenses; Indemnity; Damage Waiver      127  

14.2

  Judgment Currency      129  

Article 15 AGENCY

     130  

15.1

  Appointment and Authority      130  

15.2

  Rights as a Lender      130  

15.3

  Exculpatory Provisions      130  

15.4

  Reliance by Agent      131  

15.5

  Indemnification of Agent      131  

15.6

  Delegation of Duties      132  

15.7

  Replacement of Agent      132  

15.8

  Non-Reliance on Agent and Other Lenders      133  

15.9

  Collective Action of the Lenders      133  

15.10

  Lender Decisions      133  

15.11

  Procedure for Funding Loans      133  

15.12

  Remittance of Payments      134  

15.13

  Agent’s Clawback      134  

15.14

  Adjustments Among Lenders      134  



--------------------------------------------------------------------------------

Contents

 

         Page  

15.15

  Agent and Defaulting Lenders      135  

Article 16 GENERAL

     136  

16.1

  Notices: Effectiveness; Electronic Communication      136  

16.2

  Successors and Assigns      137  

16.3

  Governing Law: Jurisdiction: Etc.      140  

16.4

  Waiver of Jury Trial      141  

16.5

  Counterparts: Integration: Effectiveness: Electronic Execution      141  

16.6

  Treatment of Certain Information: Confidentiality      141  

16.7

  Nature of Obligation under this Agreement      143  

16.8

  Benefit of the Agreement      143  

16.9

  Severability      144  

16.10

  Amendments and Waivers      144  

16.11

  Defaulting Lenders      145  

16.12

  Further Assurances      147  

16.13

  Time of the Essence      147  

16.14

  Anti-Money Laundering Legislation      147  

16.15

  Platform      148  

16.16

  No Fiduciary Duty      148  

16.17

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      149
 

16.18

  Credit Agreement Governs      149  



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS AGREEMENT is made as of February 25, 2019,

AMONG:

SEMCAMS MIDSTREAM ULC, an unlimited liability corporation subsisting under the
laws of Alberta, as Borrower

– and –

THE PERSONS PARTY HERETO FROM TIME TO TIME, in their capacities as Lenders

– and –

THE TORONTO-DOMINION BANK, a Canadian chartered bank, as Agent

WHEREAS the Borrower has requested, and the Lenders have agreed to provide, the
Credit Facilities on the terms and subject to the conditions set forth in this
Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby conclusively acknowledged by each of
the parties hereto, the parties hereto covenant and agree as follows:

Article 1

INTERPRETATION

 

1.1

Definitions

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

“Acceleration” has the meaning attributed thereto in Section 12.6.

“Acceleration Date” means the first date on which all of the Lender Secured
Obligations have become due and payable which shall be deemed to be the earlier
of the date specified for payment in an Acceleration Notice (if an Acceleration
Notice is delivered) or the date of a Termination Event (if a Termination Event
occurs).

“Acceleration Notice” means a written notice delivered by the Agent to the
Borrower pursuant to Section 12.2(a) declaring all Outstandings hereunder to be
due and payable.

“Acquisition” means any purchase or other acquisition made by any Obligor of
Equity Securities of another Person (but excluding Equity Securities of an
Obligor) or assets of another Person (but excluding assets of an Obligor) which
constitutes a purchase or other acquisition of all or substantially all of the
assets or business of such Person, or of assets constituting a business unit, a
line of business or division of such Person, or of all or substantially all of
the Equity Securities in a Person.

“Adjusted EBITDA” means, for any fiscal period, Consolidated EBITDA, provided
that for the purposes of this definition: (i) if any Material Acquisition is
made by any Obligor (whether by amalgamation, asset or share acquisition or
otherwise) at any time during the relevant period of calculation, such Material
Acquisition shall be deemed to have been made on and as of the first day of such
calculation period; (ii) if any Material Disposition is made by any Obligor
(whether by asset or share disposition or otherwise) at

 

1



--------------------------------------------------------------------------------

any time during the relevant period of calculation, or the assets cease to be
owned by the Obligors, such Material Disposition shall be deemed to have been
made on and as of the first day of such calculation period; and (iii) to the
extent the Borrower proposes to include any Material Growth Project EBITDA
Adjustments for any fiscal period of four consecutive Fiscal Quarters, the
Borrower shall be entitled to include such adjustments in Consolidated EBITDA
for such fiscal period; provided that no such Material Growth Project EBITDA
Adjustment shall be allowed with respect to a Material Growth Project unless:

 

  (a)

at least 30 days (or such lesser period as is reasonably acceptable to the
Agent) prior to the last day of the first Fiscal Quarter for which the Borrower
proposes to commence inclusion of such Material Growth Project EBITDA Adjustment
in Consolidated EBITDA (the “Initial Quarter”), the Borrower shall have
delivered to the Agent written pro forma projections of Adjusted EBITDA
attributable to such Material Growth Project;

 

  (b)

prior to the date on which Financial Statements are required to be delivered for
the Initial Quarter, the Agent shall have approved such projections and shall
have received such other information and documentation as the Agent may
reasonably request with respect to such Material Growth Project, all in form and
substance reasonably satisfactory to the Agent; and

 

  (c)

the aggregate amount of all Material Growth Project EBITDA Adjustments during
any such fiscal period shall not exceed 20% of Consolidated EBITDA for such
fiscal period (which calculation of the percentage of Consolidated EBITDA for
such fiscal period shall be determined without including any Material Growth
Project EBITDA Adjustments for purposes of this paragraph (c)).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

“Advance” means the extension (or deemed extension) of credit under a Credit
Facility by the Lenders to the Borrower by way of the making of a Prime Loan, a
USBR Loan, a LIBO Rate Loan, a BA Equivalent Advance or the acceptance of
Bankers’ Acceptances or the issuance of a Letter of Credit, and shall include
each Drawdown, Rollover or Conversion thereof.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, at all times when any Sponsor directly or indirectly owns Equity
Securities of the Borrower, such Sponsor (excluding, for the avoidance of doubt,
any portfolio companies of such Sponsor) shall be deemed to be an Affiliate of
the Borrower.

“Agent” means TD in its capacity as administrative agent and collateral agent
for the Lenders hereunder, as the context may require, or any successor agent
appointed pursuant to Section 15.7.

“Agent’s Accounts” means the accounts maintained by the Agent at the Agent’s
Branch, to which payments and transfers under this Agreement are to be effected,
as the Agent may from time to time advise the Borrower and the Lenders in
writing.

“Agent’s Branch” means the branch of the Agent at The Toronto-Dominion Bank, 222
Bay Street, 15th Floor, Toronto, Ontario M5K 1A2 (Telecopy No. (416) 982-5535),
or such other office or branch in Canada as the Agent may from time to time
designate by notice to the Borrower and the Lenders.

“Agreement” means this “credit agreement”, as amended, modified, supplemented or
restated from time to time in accordance with the provisions hereof.

“AML Legislation” has the meaning attributed thereto in Section 16.14.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any Sanctions
Authority that apply to the Borrower and its Subsidiaries from time to time
concerning or relating to bribery of government officials or public corruption.

“Anti-Money Laundering Laws” means anti-money laundering-related laws,
regulations, and codes of practice applicable to the Borrower and its
Subsidiaries and their respective operations from time to time, including
without limitation (i) the EU Anti-Money Laundering Directives and any laws,
decrees, administrative orders, circulars, or instructions implementing or
interpreting the same, (ii) the applicable financial recordkeeping and reporting
requirements of the U.S. Currency and Foreign Transaction Reporting Act of 1970,
as amended, and (iii) the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

“Applicable Law” or “Applicable Laws” means:

 

  (a)

any domestic or foreign statute, law (including common and civil law), treaty,
code, ordinance, rule, regulation, restriction or by-law (zoning or otherwise);

 

  (b)

any judgment, order, writ, injunction, decision, ruling, decree or award;

 

  (c)

any regulatory policy, practice, guideline or directive; or

 

  (d)

any Governmental Authorization,

binding on or affecting the Person referred to in the context in which the term
is used or binding on or affecting the Property of such Person, in each case
whether or not having the force of law.

“Applicable Lenders” means, in respect of:

 

  (a)

the Term Loan Facility, the Term Lenders;

 

  (b)

the Revolving Facility, the Revolving Lenders; and

 

  (c)

the Operating Facility, the Operating Lender.

“Applicable Margin”, as regards any Loan or the standby fees payable under
Section 4.6, the applicable rate per annum set forth opposite the applicable
Total Debt to Adjusted EBITDA Ratio in the pricing grid set forth below:

 

Level

  

Total Debt to Adjusted
EBITDA Ratio

  

Prime Loans/

USBR Loans

(bps)

  

LIBO Rate

Loans/Bankers’

Acceptances/ LC

Fee (bps)

  

Standby fees

(bps)

1

   Less than or equal to 2.5:1.0    75    175    39.375

2

   Less than or equal to 3.0:1.0, but greater than 2.5:1.0    100    200   
45.000

3

   Less than or equal to 3.5:1.0, but greater than 3.0:1.0    125    225   
50.625

4

   Less than or equal to 4.0:1.0, but greater than 3.5:1.0    150    250   
56.250 5    Less than or equal to 4.5:1.0, but greater than 4.0:1.0    175   
275    61.875

6

   Greater than 4.5:1.0    225    325    73.125

 

3



--------------------------------------------------------------------------------

provided that:

 

  (a)

the Applicable Margin will be Level 4 in respect of the Fiscal Quarter during
which the Closing Date occurs, and upon delivery of the first Financial
Statements and Compliance Certificate pursuant to Section 9.1(a), pricing will
be set in accordance with the applicable level in the above pricing grid;

 

  (b)

the above rates are expressed in bps per annum on the basis of a year of 365
days, except that the above rates per annum applicable to LIBO Rate Loans are
expressed on the basis of a year of 360 days;

 

  (c)

changes in Applicable Margin shall be effective and adjusted in accordance with
Section 7.7;

 

  (d)

if the Borrower fails to deliver the applicable Financial Statements and
Compliance Certificate within the time permitted by Section 9.1(a), then the
Applicable Margin shall be based on Level 6 for the period from the latest date
permitted hereunder for delivery of such Financial Statements and Compliance
Certificate until the delivery thereof;

 

  (e)

LC Fees for Letters of Credit which are not “direct credit substitutes” (as
determined by the Agent, acting reasonably) within the meaning of the Capital
Adequacy Requirements shall be 662⁄3% of the applicable rate specified above;
and

 

  (f)

without duplication of interest on overdue amounts as provided in Section 4.7,
the above rates per annum for Loans shall increase by 200 bps per annum during
the continuance of any Event of Default.

“Applicable Maturity Date” means: (a) in respect of the Term Loan Facility, the
Term Loan Facility Maturity Date, (b) in respect of the Revolving Facility, the
Revolving Facility Maturity Date and (c) in respect of the Operating Facility,
the Operating Facility Maturity Date.

“Applicable Percentage” means, with respect to each Lender from time to time:

 

  (a)

with respect to the Credit Facilities, the percentage of the Total Commitment
represented by such Lender’s Commitment; provided that if the Commitments have
terminated or expired, the Applicable Percentage for each Lender shall be
(i) for the purposes of Section 15.14(a), the percentage of the Total Commitment
represented by such Lender’s Commitment immediately prior to such termination or
expiration (subject to any subsequent assignment by such Lender pursuant to
Section 16.2) and (ii) for all other purposes, the percentage of the Outstanding
Principal represented by such Lender’s outstanding Loans under the Credit
Facilities;

 

  (b)

with respect to the Term Loan Facility, the percentage of the Total Term
Commitment represented by such Lender’s Term Commitment; provided that if the
Term Commitments have terminated or expired, the Applicable Percentage for each
Lender with respect to the Term Loan Facility shall be (i) for the purposes of
Section 15.14(a), the percentage of the Total Term Commitment represented by
such Lender’s Term Commitment immediately prior to such termination or
expiration (subject to any subsequent assignment by such Lender pursuant to
Section 16.2) and (ii) for all other purposes, the percentage of the Outstanding
Principal represented by such Lender’s outstanding Loans under the Term Loan
Facility;

 

4



--------------------------------------------------------------------------------

  (c)

with respect to the Revolving Facility, the percentage of the Total Revolving
Commitment represented by such Lender’s Revolving Commitment; provided that if
the Revolving Commitments have terminated or expired, the Applicable Percentage
for each Lender with respect to the Revolving Facility shall be (i) for the
purposes of Section 15.14(a), the percentage of the Total Revolving Commitment
represented by such Lender’s Revolving Commitment immediately prior to such
termination or expiration (subject to any subsequent assignment by such Lender
pursuant to Section 16.2) and (ii) for all other purposes, the percentage of the
Outstanding Principal represented by such Lender’s outstanding Loans under the
Revolving Facility; and

 

  (d)

with respect to the Operating Facility, 100%.

“Approved Fund” means any Fund that is administered or managed by:

 

  (a)

a Lender,

 

  (b)

an Affiliate of a Lender, or

 

  (c)

an entity or an Affiliate of an entity that administers or manages a Lender.

“Asset Sale” means:

 

  (1)

the sale, conveyance, transfer, or other disposition, whether in a single
transaction or a series of related transactions, of Property (including by way
of a Sale Leaseback) (each a “disposition”) of an Obligor; or

 

  (2)    the

issuance or sale of Equity Securities of any Restricted Subsidiary,

in each case, other than:

 

  (a)

any disposition of cash or Cash Equivalents;

 

  (b)

any disposition in the ordinary course of business and in accordance with sound
industry practice of property or fixtures that is obsolete, uneconomic, no
longer useful for its intended purpose or being replaced in the ordinary course
of business;

 

  (c)

the disposition or discount of oil and gas production, diluent or other refined
products or inventory in the ordinary course of business;

 

  (d)

the disposition of all or substantially all of the assets of an Obligor in a
reorganization permitted pursuant to Section 9.3(h);

 

  (e)

the making of any Permitted Distribution or Permitted Investment;

 

  (f)

any disposition of Property or issuance of Equity Securities by an Obligor to
another Obligor;

 

  (g)

any issuance, sale or pledge of Equity Securities in, or Debt or other
Securities of, an Unrestricted Subsidiary;

 

5



--------------------------------------------------------------------------------

  (h)

foreclosures, condemnation, casualty or any similar action on assets (including
dispositions in connection therewith);

 

  (i)

the licensing, cross licensing or sub-licensing of Intellectual Property or
other general intangibles (whether pursuant to franchise agreements or
otherwise) in the ordinary course of business;

 

  (j)

any disposition by any Obligor of its interest in machinery, equipment or other
tangible personal property for which Purchase Money Obligations or Finance Lease
Obligations were incurred and which obligations are fully repaid concurrently
with such sale or disposition;

 

  (k)

dispositions of Property to the extent that (x) such Property is exchanged for
credit against the purchase price of similar replacement Property that is
promptly purchased or (y) the proceeds of such Asset Sale are promptly applied
to the purchase price of such replacement Property (which replacement Property
is actually promptly purchased);

 

  (l)

other leases, subleases, licenses, or sublicenses, in each case in the ordinary
course of business; or

 

  (m)

any disposition, pledge or other transfer of any Excluded Property.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Agent, in substantially the
form of Schedule B or any other form approved by the Agent.

“Authorized Officer” means, with respect to any Person, any individual holding
the position of chairman of the board (if an officer), the Chief Executive
Officer, President, the Chief Financial Officer, the Treasurer, the Controller,
the Vice President of Finance, the Vice-President, Commercial Development and
Operations, a Senior Vice President, the Secretary, the Assistant Secretary or
any other senior officer or agent with express authority to act on behalf of
such Person designated as such by the board of directors or other managing
authority of such Person. To the extent not otherwise specified, any reference
in any Loan Document to an Authorized Officer shall refer to an Authorized
Officer of the Borrower.

“BA Discount Proceeds” means, in respect of any Bankers’ Acceptance, the amount
obtained by multiplying:

 

  (a)

the aggregate face amount of such Bankers’ Acceptance by

 

  (b)

the amount (rounded up or down to the fifth decimal place with .000005 being
rounded up) determined by dividing one by the sum of one plus the product of:

 

  (i)

the BA Discount Rate, and

 

  (ii)

a fraction, the numerator of which is the number of days in the Interest Period
of such Bankers’ Acceptance and the denominator of which is 365.

“BA Discount Rate” means:

 

  (a)

in relation to a Bankers’ Acceptance accepted by a Schedule I Lender, the CDOR
Rate;

 

  (b)

in relation to a Bankers’ Acceptance accepted by a Schedule II Lender or
Schedule III Lender, the lesser of:

 

6



--------------------------------------------------------------------------------

  (i)

the Discount Rate then applicable to bankers’ acceptances having identical issue
and comparable maturity dates as such Bankers’ Acceptance, accepted by such
Schedule II Lender or Schedule III Lender; and

 

  (ii)

the CDOR Rate plus 0.10% per annum,

 

  provided

that if both such rates are equal, then the “BA Discount Rate” applicable
thereto shall be the rate specified in (i) above; and

 

  (c)

in relation to a BA Equivalent Advance:

 

  (i)

made by a Schedule I Lender, ATB Financial or Export Development Canada, the
CDOR Rate;

 

  (ii)

made by a Schedule II Lender or Schedule III Lender, the rate determined in
accordance with subparagraph (b) of this definition; and

 

  (iii)

made by any other Lender, the CDOR Rate plus 0.10% per annum.

“BA Equivalent Advance” means, in relation to a Drawdown of, Conversion into or
Rollover of Bankers’ Acceptances, an Advance in Cdn. Dollars made by a
Non-Acceptance Lender under a Credit Facility as part of such Loan.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankers’ Acceptance” means a non-interest bearing draft drawn by the Borrower
in Cdn. Dollars, accepted by an Applicable Lender under a Credit Facility and
issued for value pursuant to this Agreement and includes a depository bill under
the DBNA and a bill of exchange under the Bills of Exchange Act (Canada).

“Banking Day” means a day, other than a Saturday, Sunday or statutory holiday,
on which commercial banks are open for business in Calgary (Alberta), Toronto
(Ontario), Montreal (Quebec) and, for transactions involving US Dollars, New
York (New York); provided that in respect of the determination of the LIBO Rate,
such day must also be a day on which commercial banks are open for international
business (including dealings in U.S. Dollar deposits in the London interbank
market) in London, England.

“Base Amortization Payments” means the scheduled quarterly payments under the
Term Loan Facility which are set forth in the Term Loan Amortization Schedule.

“Basel III” means, collectively, the agreements on capital requirements,
leverage ratios and liquidity standards contained in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Basel III:
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee on Banking Supervision in
December 2010, each as amended, modified, supplemented, reissued or replaced
from time to time, and “Basel III: The liquidity coverage ratio and liquidity
risk monitoring tools” published by the Basel Committee on Banking Supervision
in January 2013, as amended, modified, supplemented, reissued or replaced from
time to time.

“Bilateral LC” means a letter of credit issued pursuant to a Bilateral LC
Facility Agreement.

 

7



--------------------------------------------------------------------------------

“Bilateral LC Facility Agreement” means any committed or uncommitted credit
facility agreement entered into between a Lender and an Obligor providing for
the issuance of letters of credit for the account of such Obligor.

“Bilateral LC Facility Obligations” means all indebtedness, obligations and
liabilities of any Obligor under any Bilateral LC Facility Agreement entered
into at any time on or after the Closing Date (regardless of whether such Lender
ceases to be a Lender after such Bilateral LC Facility Agreement is entered
into), but excluding, for certainty, any Bilateral LC Facility Agreement entered
into by any Obligor with any Lender after such Lender’s Commitment has been
fully cancelled in accordance with the terms hereof or after such Lender has
assigned all of its rights and obligations under this Agreement in accordance
with Section 16.2.

“Bilateral LC Facility Lender” means any Lender that enters into a Bilateral LC
Facility Agreement (regardless of whether such Lender ceases to be a Lender
after such Bilateral LC Facility Agreement is entered into), but excluding, for
certainty, any Bilateral LC Facility Agreement entered into by an Obligor with
any Lender after such Lender’s Commitment has been fully cancelled in accordance
with the terms hereof or after such Lender has assigned all of its rights and
obligations under this Agreement in accordance with Section 16.2.

“Blocked Person” means any Person (including, for certainty, any Governmental
Authority) that (a) (i) is publicly identified on the most current list of
“Specially Designated Nationals and Blocked Persons” published by the Office of
Foreign Assets Control of the US Department of the Treasury (“OFAC”), (ii)
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (iii) is more than
50% owned by a Person described in clauses (i) or (ii) above or (b) (i) is a
Person whose Property is blocked or subject to blocking pursuant to any
Sanctions Laws, (ii) engages in any dealings or transactions prohibited by any
Sanctions Laws, or is otherwise associated with any such Person in any manner
that violates a Sanctions Law, or (iii) is a Person identified on any listing of
Persons subject to Sanctions Laws or subject to the limitations or prohibitions
under any Sanctions Law.

“bps” or “basis points” means one one-hundredth of one percent (0.01%).

“Borrower” means SemCAMS Midstream ULC, an unlimited liability corporation
subsisting under the laws of Alberta.

“Borrower Materials” has the meaning attributed thereto in Section 16.6(c).

“Borrower’s Accounts” means the accounts of the Borrower maintained at the
Agent’s Branch or such other branch or office in Canada as the Borrower may from
time to time designate with the concurrence of the Agent.

“Borrower’s Counsel” means Osler, Hoskin & Harcourt LLP, Gibson, Dunn & Crutcher
LLP and any other barrister or solicitor or firm of barristers and solicitors or
other lawyers in an appropriate jurisdiction retained by the Borrower or
employed by the Borrower and acceptable to the Agent, acting reasonably.

“Canadian Dollars”, “Cdn. Dollars” and “Cdn.$” mean lawful money of Canada for
the payment of public and private debts.

“Capital Adequacy Requirements” means the Guideline dated January 2017, entitled
“Capital Adequacy Requirements (CAR)” issued by OSFI and all other guidelines or
requirements relating to capital adequacy issued by OSFI or any other
Governmental Authority regulating or having jurisdiction with respect to any
Lender, as amended, modified, supplemented, reissued or replaced from time to
time.

“Cash Collateral Account” means a blocked deposit account at the Agent (or
another commercial bank reasonably acceptable to the Agent) in the name of the
Agent and under the sole dominion and control of the Agent, and otherwise
established in a manner reasonably satisfactory to the Agent and governed in
accordance with the terms of this Agreement.

 

8



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent
for deposit into a Cash Collateral Account, for the benefit of the Agent, the
Issuing Bank(s) or the Applicable Lenders, as applicable, as collateral for LC
Obligations or Outstandings in respect of Bankers’ Acceptances, as applicable,
cash or deposit account balances or, if the Person(s) benefitting from such
collateral shall agree in its or their sole discretion, other credit support, in
each case subject to Section 7.4(b) or 7.4(c) if applicable and pursuant to
documentation in form and substance satisfactory to such Person(s) and “Cash
Collateralized” has a similar meaning. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means:

 

  (a)

any readily-marketable securities or other investment property (i) issued by or
directly, unconditionally and fully guaranteed or insured by the Canadian or
United States federal governments or (ii) issued by any agency of the Canadian
or United States federal governments the obligations of which are fully backed
by the full faith and credit of the Canadian or United States federal
governments, as the case may be;

 

  (b)

any readily-marketable direct obligations issued by any other agency of the
Canadian or United States federal government, any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, or any province or territory of Canada or any public instrumentality
thereof, in each case having a rating of at least “A-1” from S&P or at least
“P-1” from Moody’s;

 

  (c)

any commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued
by any Person organized under the laws of any state of the United States or
Canada;

 

  (d)

any US Dollar or Cdn. Dollar denominated time deposit, demand deposits, insured
certificate of deposit, overnight bank deposit, or bankers’ acceptance issued or
accepted by (i) any Lender or (ii) any commercial bank that is (A) organized
under the laws of the United States, any state thereof, the District of
Columbia, Canada or any province of Canada, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of US
$500,000,000 or the Equivalent Amount in Cdn. Dollars; and

 

  (e)

shares of any United States or Canadian money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of US$500,000,000
or the Equivalent Amount in Cdn. Dollars and (iii) has obtained from either S&P
or Moody’s the highest rating obtainable for money market funds in Canada or the
United States, as the case may be;

provided, however, that the maturities of all obligations specified in any of
clauses (a), (b), (c) and (d) above shall not exceed 365 days.

“Cash Management Documents” means, collectively, all agreements, instruments and
other documents which evidence, establish, govern or relate to any or all of the
Cash Management Obligations.

“Cash Management Obligations” means, at any time and from time to time, all of
the obligations, indebtedness and liabilities (present or future, absolute or
contingent, matured or not) of any of the Obligors to the Cash Manager under,
pursuant or relating to the Cash Management Services and whether the same are
from time to time reduced and thereafter increased or entirely extinguished and
thereafter incurred again and including all principal, interest, fees, legal and
other costs, charges and expenses, and other amounts payable by any of the
Obligors under the Cash Management Documents.

 

9



--------------------------------------------------------------------------------

“Cash Management Services” means (a) treasury, depository, overdraft, purchase,
credit or debit card services, including non-card e-payables services,
(b) electronic funds transfer, controlled disbursement and automated clearing
house fund transfer services, (c) the operation of centralized operating
accounts, (d) account pooling arrangements (whether notional or physical), (e)
credit in connection with spot foreign currency exchange settlement and (f) any
other cash management services entered into by any of the Obligors in the normal
course of business.

“Cash Manager” means TD or its Affiliate, or any other Lender or its Affiliate,
which is from time to time providing any Cash Management Services to any of the
Obligors.

“Casualty Event” means, with respect to any Property of any Obligor, any loss of
or damage to, or any condemnation or other taking by a Governmental Authority
of, such Property for which any Obligor receives insurance proceeds (other than
the proceeds of business interruption insurance) or proceeds of a condemnation
award in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CDOR Rate” means, on any day when Bankers’ Acceptances are to be issued
pursuant hereto, the average annual yield rate applicable to Canadian Dollar
bankers’ acceptances having identical issue and comparable maturity dates as the
Bankers’ Acceptances proposed to be issued by the Borrower displayed and
identified as such on the display referred to as the “CDOR Page” (or any display
substituted therefor) of Reuters Limited (or any successor thereto or Affiliate
thereof) as at approximately 10:00 a.m. (Toronto time) on such day, or if such
day is not a Banking Day, then on the immediately preceding Banking Day (as
adjusted by the Agent in good faith after 10:00 a.m. (Toronto time) to reflect
any error in a posted rate or in the posted average annual rate); provided that:
(a) if such a rate does not appear on such CDOR Page, then the CDOR Rate, on any
day, shall be the Discount Rate quoted by the Agent (determined as of 10:00 a.m.
(Toronto time) on such day) which would be applicable in respect of an issue of
bankers’ acceptances in a comparable amount and with comparable maturity dates
to the Bankers’ Acceptances proposed to be issued by the Borrower on such day,
or if such day is not a Banking Day, then on the immediately preceding Banking
Day; and (b) if the rate determined as aforesaid shall ever be less than zero
for any date of determination, such rate for such date shall be deemed to be
zero for the purposes of this Agreement.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following:

 

  (a)

the adoption or taking effect of any Applicable Law;

 

  (b)

any change in any Applicable Law or in the administration, interpretation or
application thereof by any Governmental Authority; or

 

  (c)

the making or issuance of any Applicable Law by any Governmental Authority;

provided that (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
(USA) including all regulations, requests, rules, guidelines or directives
thereunder and (ii) all requests, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States, Canadian or other
regulatory authorities, in each case pursuant to Basel III ((ii) being the “New
Basel Rules”) shall be deemed to constitute a Change in Law regardless of the
actual date or dates that such Act or regulations are or were enacted or
promulgated, in each case (A) to the extent that such New Basel Rules are
applicable to the Lender claiming that a Change in Law has occurred, (B) to the
extent that such New Basel Rules are materially different from Applicable Laws
which are in full force and effect on the date hereof and (C) to the extent that
such New Basel Rules are not limited to specific financial institutions only but
instead have general application to substantially all banks or their Affiliates
which are subject to the New Basel Rules in question.

 

10



--------------------------------------------------------------------------------

“Change of Control” means:

 

  (a)

at any time prior to a Qualifying IPO, the Sponsors (and/or any of their
respective Affiliates) or other Permitted Holders cease to collectively own
(directly or indirectly) at least 50% of the Voting Securities of the Borrower;
or

 

  (b)

at any other time, any Person or combination of Persons acting jointly or in
concert (within the meaning of the Securities Act (Alberta)), other than the
Sponsors (and/or any of their respective Affiliates) (including through their
ownership of the Parent Pledgors) or other Permitted Holders, shall at any time
have acquired direct or indirect beneficial ownership of a percentage of the
voting power of the outstanding Voting Securities of the Borrower (by contract
or otherwise) that exceeds 50% thereof, unless the Permitted Holders have, at
such time, the right or the ability by voting power (by contract or otherwise)
to elect or designate for election at least a majority of the board of directors
of the Borrower.

For clarity, a Qualifying IPO shall not constitute a Change of Control provided
that none of the events described in clause (b) above have occurred.

“Citibank Credit Facility” has the meaning attributed thereto in the Purchase
Agreement.

“Closing Date” means the date hereof provided that all of the conditions in
Section 3.1 have been satisfied or waived in accordance with Section 3.3
(whether before, on or after such date).

“Code” means the United States Internal Revenue Code of 1986.

“Collateral” means all Property and proceeds thereof now owned or hereafter
acquired by any Obligor or Parent Pledgor in or upon which a Lien is granted or
purported to be granted pursuant to any Security Document to secure any Lender
Secured Obligations, but excluding any Excluded Property.

“Collateral Agent” means the Agent in its capacity as collateral agent for the
Lender Secured Parties.

“Commercial Operation Date” means, with respect to a Material Growth Project,
the date on which such Material Growth Project achieves commercial operation in
accordance with the specifications for such Material Growth Project and all
applicable completion and commissioning tests with respect to such Material
Growth Project shall have been completed.

“Commitment” means, in respect of a Lender and in relation to:

 

  (a)

the Term Loan Facility, such Lender’s Term Commitment;

 

  (b)

the Revolving Facility, such Lender’s Revolving Commitment;

 

  (c)

the Operating Facility, the Operating Commitment (if such Lender is the
Operating Lender); and

 

  (d)

the Credit Facilities collectively, the aggregate of such Lender’s Term
Commitment, Revolving Commitment and Operating Commitment, as applicable.

 

11



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the United States Commodity Exchange Act (7
U.S.C. § 1 et seq.).

“Commodity Hedging Agreement” means any agreement for the making or taking of
delivery of any commodity, any commodity swap agreement, floor, cap or collar
agreement or commodity future or option or other similar agreement or
arrangement, or any combination thereof, entered into by the applicable Person,
the intended purpose and intent of which is to mitigate or eliminate exposure to
fluctuations in commodity prices.

“Compliance Certificate” means a certificate of the Borrower signed on its
behalf by any Authorized Officer, substantially in the form of Schedule C, to be
given to the Agent and the Lenders by the Borrower pursuant hereto.

“Consolidated EBITDA” of the Borrower and its Subsidiaries in any period, means
on a consolidated basis, the Consolidated Net Income for such period, plus (in
each case, on a consolidated basis and without duplication):

 

  (a)

Consolidated Interest Expense, to the extent deducted in determining
Consolidated Net Income;

 

  (b)

all amounts deducted in the calculation of Consolidated Net Income in respect of
the provision for income taxes (in accordance with GAAP), including any interest
and penalties thereon;

 

  (c)

all amounts deducted in the calculation of Consolidated Net Income in respect of
non-cash items, including depreciation, depletion, amortization, accretion of
non-cash asset retirement obligations, future taxes, foreign currency
obligations, non-cash losses resulting from marking-to-market the outstanding
Hedge Agreements of the Borrower and its Subsidiaries (in accordance with GAAP)
and stock options, stock and unit awards and any other non-cash items deducted
in the calculation of Consolidated Net Income for such period;

 

  (d)

all amounts deducted in the calculation of Consolidated Net Income in respect
of: (i) minority equity losses or attributable to minority interests,
(ii) losses, charges or expenses resulting from or attributable to one-time,
extraordinary or non-recurring transactions or matters, including such
expenditures funded from the proceeds of insurance (other than proceeds from
business interruption insurance), (iii) any non-cash impairment charges,
(iv) any non-cash property or other ad valorem taxes, and (v) any other non-cash
charges;

 

  (e)

all amounts deducted in the calculation of Consolidated Net Income in respect of
costs and expenses related to the Contribution Transactions and the Purchase
Transaction;

 

  (f)

all amounts which would otherwise constitute Consolidated EBITDA which are
attributable to (i) assets acquired in such period or (ii) shares or other
ownership interests in a Person which becomes a Subsidiary acquired in such
period (as if such assets, shares or ownership interests were owned during the
whole of such period);

 

  (g)

a “run rate” pro forma adjustment for factually supportable and reasonably
identifiable cost savings and synergies actually realized by the Borrower as a
result of actions taken in connection with the Purchase Transaction and the
Contribution Transactions and any other Acquisition or investment (without
duplication of the amount of actual benefits realized during such period from
such actions), plus, to the extent deducted in determining Consolidated Net
Income (and without duplication), the amount of costs and expenses actually
incurred in connection with such actions; provided that all such amounts
included in this clause (g) must be reviewed and approved by the Agent, acting
reasonably;

 

12



--------------------------------------------------------------------------------

  (h)

cash payments in respect of employee severance and relocation costs; provided
that all such amounts included in this clause (l) must be reviewed and approved
by the Agent, acting reasonably; and

 

  (i)

to the extent deducted in determining Consolidated Net Income, losses resulting
from asset sales;

less (in each case, on a consolidated basis and without duplication):

 

  (j)

all amounts included in the calculation of Consolidated Net Income in respect of
(i) minority equity income or attributable to minority interests and
(ii) revenue of the Borrower and its Subsidiaries resulting from or attributable
to one-time, extraordinary or non-recurring transactions or matters, including
revenue from gains on sale, Hedge Monetizations or proceeds of insurance (other
than proceeds from business interruption insurance);

 

  (k)

to the extent included in Consolidated Net Income, gains resulting from asset
sales;

 

  (l)

to the extent included in Consolidated Net Income, non-cash gains resulting from
marking-to-market the outstanding Hedge Agreements of the Borrower and its
Subsidiaries for such period in accordance with GAAP;

 

  (m)

cash payments in respect of non-cash items and charges added back in computing
Consolidated EBITDA in prior periods; and

 

  (n)

Consolidated EBITDA attributable to (i) assets disposed of in such period or
(ii) shares or other ownership interests in a Subsidiary disposed of in such
period (as if such assets, shares or ownership interests were not owned during
the whole of such period),

provided that, Consolidated EBITDA for the Fiscal Quarter of the Borrower ended
June 30, 2018 shall be deemed to be Cdn.$29,829,090 and Consolidated EBITDA for
the Fiscal Quarter of the Borrower ended September 30, 2018 shall be deemed to
be Cdn.$29,268,528 and Consolidated EBITDA for the Fiscal Quarter in which the
Closing Date occurs shall be determined by grossing up Consolidated EBITDA for
the period from the Closing Date until the end of such Fiscal Quarter.

“Consolidated Equity” means, on any date of determination, the sum of (without
duplication): (a) consolidated equity of the Borrower, (b) KKR Preferred Equity
and Permitted Preferred Equity and (c) any minority interest in any Obligor, all
as determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any fiscal period, without
duplication, interest expense of the Borrower determined on a consolidated basis
in accordance with GAAP, as the same would be set forth or reflected in a
consolidated statement of income and retained earnings in the Financial
Statements of the Borrower, and in any event shall include:

 

  (a)

all interest accrued or payable in respect of such period, including imputed
interest with respect to lease obligations included as Debt (except as expressly
excluded below);

 

  (b)

all fees (including standby and commitment fees, acceptance fees in respect of
bankers’ acceptances and fees payable in respect of letters of credit, letters
of guarantee and similar instruments but excluding one-time commitment and
agency fees in respect of the Credit Facilities and other permitted credit
facilities from time to time) accrued or payable in respect of such period,
prorated (as required) over such period;

 

13



--------------------------------------------------------------------------------

  (c)

any difference between the face amount and the discount proceeds of any bankers’
acceptances, commercial paper and other obligations issued at a discount,
prorated (as required) over such period;

 

  (d)

the aggregate of all purchase discounts relating to the sale of accounts
receivable in connection with any asset securitization program; and

 

  (e)

all net amounts charged (a positive number) or credited (a negative number) to
interest expense under any Interest Hedging Agreements in respect of such
period;

but shall exclude: (i) any dividends on KKR Preferred Equity or Permitted
Preferred Equity, (ii) any non-cash amortization of deferred financing costs,
(iii) any one-time cash costs associated with the breakage in respect of
Interest Hedging Agreements, (iv) capitalized interest, whether paid in cash or
otherwise, (v) any other non-cash interest expense less cash interest income for
such period and (vi) any interest expense attributable to operating leases under
GAAP for such period.

“Consolidated Net Income” of any Person for any financial period for which it is
being determined, means the net income (or net loss) of such Person determined
on a consolidated basis in accordance with GAAP, for such period; provided that,
unless otherwise expressly provided or the context otherwise requires,
references herein to “Consolidated Net Income” shall be and shall be deemed to
be references to the Consolidated Net Income of the Borrower.

“Consolidated Total Assets” means, as at any date of determination, an amount
equal to the total assets as shown on the consolidated balance sheet in the
Financial Statements of the Borrower most recently provided to the Agent
pursuant to Section 9.1(a).

“Contribution Transactions” means, collectively, the SemGroup Contribution and
the KKR Contribution.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of Voting Securities, by contract or otherwise.
“Controlling” and “Controlled” have corresponding meanings.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement, or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Agent, among the
Agent, the financial institution or other Person at which such account is
maintained or with which such entitlement or contract is carried, and such
Obligor maintaining such account, effective to grant “control” (as defined under
the applicable PPSA) over such account to the Agent, providing, among other
things, that upon notice that an Event of Default has occurred and while it is
continuing, such notice having been given by the Agent to such financial
institution or other Person at which such account is maintained or with which
such entitlement or contract is carried, such financial institution or such
other Person shall comply with orders and directions only from the Agent with
respect to such deposit account, securities account, commodity account,
securities entitlement, or commodity contract.

“Conversion” means a conversion or deemed conversion of a Loan (except a Letter
of Credit) into another type of Loan (except a Letter of Credit) pursuant to the
provisions hereof, and “Convert” has a corresponding meaning; provided that,
subject to Section 2.3 and to Article 5 with respect to Bankers’ Acceptances,
the conversion of a Loan denominated in one currency to a Loan denominated in
another currency shall be effected by repayment of the Loan or portion thereof
being converted in the currency in which it was denominated and readvance to the
Borrower of the Loan into which such conversion was made.

“Conversion Date” means the date specified by the Borrower as being the date on
which the Borrower has elected to Convert, or this Agreement requires the
Conversion of, one type of Loan into another type of Loan and which shall be a
Banking Day.

 

14



--------------------------------------------------------------------------------

“Conversion/Rollover/Repayment Notice” means a notice substantially in the form
of Schedule D to be given to the Agent by the Borrower pursuant hereto.

“Credit Facilities” means, collectively, the Term Loan Facility, the Revolving
Facility and the Operating Facility, and “Credit Facility” means any one of
them.

“Crude Oil Gathering Agreement” means the Patterson Creek Crude Oil Gathering
System Firm Service Crude Oil Gathering Agreement dated February 18, 2015,
between Hammerhead and Meritage Midstream Services III, LLC, as assigned to
Meritage Midstream ULC pursuant to the Assignment and Assumption Agreement dated
as of April 6, 2015, as it may be supplemented, amended, restated, amended and
restated or replaced.

“Crude Oil Gathering System” means the Patterson Creek Crude Oil Gathering
System owned and operated by Meritage Midstream ULC and located in Alberta,
Canada (as more particularly described in the Ownership and Operation Agreement
(Crude Oil Facilities) and as it may be extended in connection with Meritage
Midstream ULC performing crude oil gathering for other customers).

“Cure Right” has the meaning attributed thereto in Section 9.4(b).

“Currency Hedging Agreement” means any currency swap agreement, cross-currency
agreement, forward agreement, floor, cap or collar agreement, futures or
options, insurance or other similar agreement or arrangement, or any combination
thereof, entered into by the applicable Person where the subject matter of the
same is currency exchange rates or the price, value or amount payable thereunder
is dependent or based upon currency exchange rates or fluctuations in currency
exchange rates as in effect from time to time.

“Currency Hedging Notice” means a notice substantially in the form of Schedule K
to be given to the Agent by the Borrower pursuant hereto.

“DBNA” means the Depository Bills and Notes Act (Canada).

“DBRS” means DBRS Limited and any successor thereto.

“Debt” means, with respect to any Person and at any time, all indebtedness for
borrowed money of such Person at such time and, in any event, includes (without
duplication):

 

  (a)

obligations of such Person (including a reimbursement obligation) with respect
to bankers’ acceptances and indebtedness of such Person arising pursuant to note
purchase facilities and commercial paper programs;

 

  (b)

indebtedness of such Person for borrowed money evidenced by and owed under a
bond, note, debenture or similar instrument;

 

  (c)

Purchase Money Obligations;

 

  (d)

Finance Lease Obligations;

 

  (e)

indebtedness of such Person either (i) arising pursuant to any letters of credit
or letters of guarantee securing or supporting any indebtedness or obligations
referred to in the other subparagraphs of this definition or (ii) consisting of
unreimbursed drawings under any letters of credit or letters of guarantee
(regardless of whether such letters of credit or letters of guarantee secure or
support any indebtedness or obligations referred to in the other subparagraphs
of this definition);

 

15



--------------------------------------------------------------------------------

  (f)

the redemption amount of any Equity Securities or Equity Securities Equivalents
in the capital of such Person (if not owned by such Person) which are redeemable
at the option of the holder thereof or which are required to be redeemed, in
either case, prior to the latest Applicable Maturity Date then in effect; and

 

  (g)

(i) obligations of such Person under Guarantees, indemnities or other contingent
obligations in respect of or securing or supporting any indebtedness or other
obligations of any other Person referred to in the foregoing subparagraphs, and
(ii) all other obligations of such Person incurred for the purpose of or having
the effect of providing Financial Assistance to another Person to secure or
support any indebtedness or other obligations of any other Person referred to in
the foregoing subparagraphs of this definition (whether or not such indebtedness
or other obligations are assumed by such Person), including endorsements with
recourse of bills of exchange constituting or evidencing any such indebtedness
or obligations (other than for collection or deposit in the ordinary course of
business);

provided that, notwithstanding the foregoing, Debt of a Person shall not include
(i) any of the foregoing that is owed between Obligors, (ii) any balance that
constitutes a trade payable or similar obligation to a trade creditor, accrued
in the ordinary course of business, (iii) any earn-out obligation until such
obligation is reflected as a liability on the balance sheet of such Person in
accordance with GAAP or (iv) any collateral received from a counterparty to a
Hedge Agreement as credit support for such counterparty thereunder.

“Debt Service” means, as of any date of determination, the sum of:

 

  (a)

the sum of all Base Amortization Payments projected to be made by the Borrower
during the next four full Fiscal Quarters immediately following such date; and

 

  (b)

the sum of all interest payments made by the Borrower in respect of the Credit
Facilities during the four full Fiscal Quarters immediately preceding such date.

“Debt Service Coverage Ratio” or “DSCR” means, at the end of a Fiscal Quarter,
the ratio of Adjusted EBITDA divided by Debt Service, in each case for the four
consecutive Fiscal Quarters ended on such date.

“Default” means any event or condition that would constitute an Event of Default
except for satisfaction of any condition subsequent required to make the event
or condition an Event of Default, including giving of any notice, passage of
time, or both.

“Defaulting Lender” means any Lender:

 

  (a)

that has failed to fund any payment or its portion of any Advances required to
be made by it hereunder;

 

  (b)

that has notified the Borrower, the Agent or any Lender (verbally or in writing)
that it does not intend to or is unable to comply with any of its funding
obligations under this Agreement or has made a public statement to that effect
or to the effect that it does not intend to or is unable to fund advances
generally under credit arrangements to which it is a party;

 

  (c)

that has failed, within three (3) Banking Days after request by the Agent or the
Borrower, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Advances;

 

16



--------------------------------------------------------------------------------

  (d)

that has otherwise failed to pay over to the Agent or any Lender any other
amount required to be paid by it hereunder within three (3) Banking Days of the
date when due, unless the subject of a good faith dispute;

 

  (e)

that becomes, or whose Lender Parent becomes, insolvent, has been deemed
insolvent, or becomes the subject of bankruptcy or insolvency proceedings;

 

  (f)

that becomes the subject of a Bail-In Action; or

 

  (g)

that is generally in default of its obligations under other existing credit or
loan documentation under which it has commitments to extend credit.

“Default Rate” means the per annum rate equal to (a) the Prime Rate plus the
Applicable Margin for Prime Loans plus 2.00% per annum, in the case of amounts
in Canadian Dollars or (b) the US Base Rate plus the Applicable Margin for USBR
Loans plus 2.00% per annum, in the case of amounts in U.S. Dollars.

“Designated Contribution Proceeds” means the net proceeds of any Equity
Securities or Permitted Shareholder Debt (including, without limitation, the net
proceeds received by the Borrower from (i) a Qualified IPO, (ii) the issuance of
Equity Securities to any Person other than a Sponsor or its Affiliate or
(iii) an equity contribution from a Person other than a Sponsor or its
Affiliate) received by the Borrower after the Closing Date and designated as
Designated Contribution Proceeds by written notice provided by the Borrower to
the Agent before or promptly after receipt of such net proceeds by the Borrower;
provided that:

 

  (a)

any Designated Contribution Proceeds may only be used to fund Permitted
Distributions under part (i) of the definition thereof and Permitted Investments
under part (l) of the definition thereof and will be disregarded for all other
purposes of this Agreement;

 

  (b)

without limiting the generality of part (a) above, any Designated Contribution
Proceeds which are used (whether directly or indirectly) to reduce Senior Debt
or Total Debt will be disregarded for the purposes of determining the Applicable
Margin, the Financial Covenants or any Cure Amounts; and

 

  (c)

at the option of the Borrower, any Designated Contribution Proceeds may cease to
be designated as Designated Contribution Proceeds by written notice from the
Borrower to the Agent (which notice shall be irrevocable) and, effective
immediately upon such re-designation, such net proceeds shall thereafter be
treated under this Agreement as if the applicable Equity Securities or Permitted
Shareholder Debt were issued or incurred on the date of such re-designation and,
for clarity, may thereafter be used to reduce Senior Debt or Total Debt in
accordance with the terms thereof (or will be deemed to have been so used on
such date of re-designation if and to the extent that such net proceeds were
previously used to repay Senior Debt or Total Debt).

“Discount Note” means a non-interest bearing promissory note of the Borrower,
denominated in Cdn. Dollars, issued by the Borrower to a Non-Acceptance Lender
as part of a BA Equivalent Advance substantially in the form attached as
Schedule E or such other form as may be agreed to by the Agent, the Borrower and
such Non-Acceptance Lender.

“Discount Rate” means, with respect to the issuance of a bankers’ acceptance,
the rate of interest per annum, calculated on the basis of a year of 365 days,
(rounded up or down to the fifth decimal place with .000005 being rounded up)
which is equal to the discount exacted by a purchaser taking initial delivery of
such bankers’ acceptance, calculated as a rate per annum and as if the issuer
thereof received the discount proceeds in respect of such bankers’ acceptance on
its date of issuance and had repaid the respective face amount of such bankers’
acceptance on the maturity date thereof.

 

17



--------------------------------------------------------------------------------

“Disqualified Equity Securities” means, with respect to any Person, any Equity
Securities of such Person which, by their terms, or by the terms of any security
into which they are convertible or for which they are putable or exchangeable,
or upon the happening of any event, mature or are mandatorily redeemable (other
than solely for Qualified Equity Securities), other than as a result of a change
of control or asset sale, pursuant to a sinking fund obligation or otherwise, or
are redeemable at the option of the holder thereof (other than as a result of a
change of control or asset sale to the extent the terms of such Equity
Securities provide that such Equity Securities shall not be required to be
repurchased or redeemed until after the latest Applicable Maturity Date then in
effect has occurred or such repurchase or redemption is otherwise permitted by
this Agreement (including as a result of a waiver hereunder)), in whole or in
part, in each case prior to the date that is 91 days after the latest Applicable
Maturity Date then in effect (provided that only the portion of the Equity
Securities which so matures or is so mandatorily redeemable or is so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Equity Securities).

“Distribution” means, in respect of any Obligor:

 

  (a)

the declaration, payment or setting aside for payment of any dividend or other
distribution on or in respect of any Equity Securities of such Obligor
(including any return of capital);

 

  (b)

the redemption, retraction, purchase, retirement or other acquisition, in whole
or in part, of any Equity Securities of such Obligor or any securities,
instruments or contractual rights capable of being converted into, exchanged or
exercised for such Equity Securities, including options, warrants, conversion or
exchange privileges and similar rights;

 

  (c)

the making of any loan or advance or any other provision of credit or financial
assistance by such Obligor to any Related Party;

 

  (d)

the payment of any principal, interest, fees or other amounts on or in respect
of (i) any Debt owing at any time by such Obligor to any Related Party or
(ii) any Permitted Junior Debt; or

 

  (e)

the payment of any management fees, contingent payments (including the Special
Share Dividends) or other amounts by such Obligor to any Related Party;

and whether any of the foregoing is made, paid or satisfied with or for cash,
property or any combination thereof.

“Drawdown” means any Advance which results in an increase in the Outstanding
Principal.

“Drawdown Date” means the date on which a Drawdown is made by the Borrower
pursuant to the provisions hereof and which shall be a Banking Day.

“Drawdown Notice” means a notice substantially in the form annexed hereto as
Schedule F to be given to the Agent by the Borrower pursuant hereto.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

18



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person (other than (a) a natural person, (b) any
Defaulting Lender, (c) any Obligor or (d) any Affiliate of an Obligor, in
respect of which any consent that is required by Section 16.2(b) has been
obtained.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, claims, liens, notices of non-compliance or violation,
investigations, inspections, inquiries or proceedings relating in any way to any
Environmental Laws or to any permit issued under any such Environmental Laws
including:

 

  (a)

any claim by a Governmental Authority for enforcement, clean-up, removal,
response, remedial or other actions or damages pursuant to any Environmental
Laws; and

 

  (b)

any claim by a person seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive or other relief resulting from or relating
to Hazardous Materials, including any Release thereof, or arising from alleged
injury or threat of injury to human health or safety (arising from environmental
matters) or the environment.

“Environmental Laws” means all Applicable Laws with respect to the environment
or environmental or public health and safety matters contained in statutes,
regulations, rules, ordinances, orders, judgments, approvals, notices, permits
or policies, guidelines or directives whether or not having the force of law.

“Environmental Orders” includes all applicable orders, directives, judgments,
decisions or the like rendered by any Governmental Authority or court of
competent jurisdiction pursuant to Environmental Laws or Environmental Permits.

“Environmental Permits” includes all permits, certificates, approvals,
registrations, licences or other instruments issued by any Governmental
Authority and relating to or required for the Borrower or its Subsidiaries to
carry on their businesses, activities and operations in compliance with all
Environmental Laws and Environmental Orders.

“Equity Securities” means, with respect to any Person, any shares, partnership
units or other ownership or profit interests in such Person, whether voting or
non-voting.

“Equity Securities Equivalents” means all Securities convertible into or
exchangeable for Equity Securities or any other Equity Securities Equivalent and
all warrants, options, or other rights to purchase, subscribe for, or otherwise
acquire any Equity Securities or any other Equity Securities Equivalent, whether
or not presently convertible, exchangeable or exercisable.

“Equivalent Amount” in one currency (the “First Currency”) of an amount in
another currency (the “Other Currency”) means, as of the date of determination,
the amount of the First Currency which would be required to purchase such amount
of the Other Currency at the Exchange Rate for such currencies on such date of
determination or, if such date of determination is not a Banking Day, on the
Banking Day immediately preceding such date of determination.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” has the meaning attributed thereto in Section 12.1.

“Exchange Rate” means, in relation to the conversion of one currency into
another currency, in each case, as determined by the Agent, using the average
rate of exchange for interbank transactions quoted

 

19



--------------------------------------------------------------------------------

by the Bank of Canada at approximately the close of business on such date (or,
if not so quoted, the average rate of exchange for interbank transactions quoted
by the Bank of Canada at approximately the close of business on the Banking Day
immediately preceding such date); provided that, if such average rate is for any
reason unavailable, it means the spot rate of exchange for wholesale
transactions quoted by the Agent at approximately noon (Toronto time) on such
date in accordance with its usual practice; and provided further that, for the
purposes of determining whether there is a Currency Excess under Section 7.3,
any Debt which is denominated in U.S. Dollars and with respect to which the
Borrower has entered into a Currency Hedging Agreement with a term ending not
earlier than the end of the Interest Period for the applicable Advance (the
particulars of which Currency Hedging Agreement have been disclosed in either
the applicable Drawdown Notice or Conversion/Rollover/Repayment Notice or in a
Currency Hedging Notice provided to the Agent on or before the applicable
Drawdown Date, Conversion Date or Rollover Date) with a Lender or a Person that
was a Lender at the time such Currency Hedging Agreement was entered into will
be converted into Cdn. Dollars at the effective rate of exchange to Cdn. Dollars
set forth in such Currency Hedging Agreement to the extent of the foreign
currency notional amount of US Dollars to which such Currency Hedging Agreement
applies.

“Excluded Debt” means

 

  (a)

Debt owing from an Obligor to another Obligor;

 

  (b)

daylight loans;

 

  (c)

Finance Lease Obligations and Purchase Money Obligations;

 

  (d)

KKR Preferred Equity;

 

  (e)

Permitted Preferred Equity;

 

  (f)

Permitted Shareholder Debt;

 

  (g)

Debt in respect of Cash Management Obligations at any time outstanding; and

 

  (h)

Debt incurred under the Credit Facilities.

“Excluded Property” means:

 

  (a)

the Property referred to in Section 10.5(c); and

 

  (b)

any other Property that is expressly excluded from the Collateral by each
applicable Security Document.

“Excluded Swap Obligations” means, with respect to any Person providing an
Obligor Guarantee, any Swap Obligation if, and to the extent that, all or a
portion of the Obligor Guarantee of such Person of, or the grant by such Person
of a security interest to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Person’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the Guarantee of such Person or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Lender Hedge Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

 

20



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of an
Obligor hereunder or under any other Loan Document:

 

  (a)

Taxes imposed on or measured by its overall net income, net profits, or branch
profits (however denominated), and franchise (and similar) Taxes imposed on it
(in lieu of net income Taxes), in each case by a jurisdiction (including any
political subdivision thereof) as a result of such recipient being organized in,
resident in, having its principal office in, or in the case of any Lender,
having its applicable lending office in, such jurisdiction, or as a result of
any other present or former connection with such jurisdiction (other than any
such connection arising solely from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document);

 

  (b)

any United States federal or Canadian federal withholding Tax imposed on any
payment by or on account of any obligation of any Obligor hereunder or under any
Loan Document that is required to be imposed on amounts payable to or for the
account of a Lender pursuant to laws in force at the time such Lender acquires
an interest in any Loan Document (or designates a new lending office), other
than (i) a Lender that is an assignee pursuant to a request by the Borrower
under Section 13.3(b) (or that designates a new lending office pursuant to a
request by the Borrower), (ii) a Lender that is an assignee pursuant to an
Assignment and Assumption made when an Event of Default has occurred and is
continuing or (iii) any other Lender that is an assignee to the extent that the
Borrower has expressly agreed that any withholding tax shall be an Indemnified
Tax, except in all cases to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from an Obligor with respect to such
withholding tax pursuant to Section 13.2(a);

 

  (c)

any withholding Taxes attributable to a Lender’s failure to comply with
Section 13.2(e); and

 

  (d)

any withholding Tax imposed under FATCA.

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset or group of assets.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor legislation), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code as of the Closing Date (or any amended or
successor version described above), and any intergovernmental agreements (or
related legislation or official administrative rules or practices) entered into
in connection with such sections of the Code and any law, regulation or rule
implementing any such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York, based on such day’s federal funds transactions by
depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Banking Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate for any date of determination would be less than zero, the Federal Funds
Rate for such date shall be deemed to be zero for all purposes of this
Agreement.

 

21



--------------------------------------------------------------------------------

“Finance Lease” means, at any time, any lease or other arrangement providing for
the right of the lessee thereunder to use property, real or personal, moveable
or immovable (whether or not such lease or other arrangement is intended as
security), and in respect of which the present value of the minimum rental
commitment or other amounts payable by the lessee thereunder would, in
accordance with GAAP as in effect on December 31, 2018 (regardless of when such
lease is entered into, renewed, modified, extended, amended or supplemented), be
capitalized on a balance sheet of the lessee thereunder.

“Finance Lease Obligations” means, at any time, the amount of any obligation
which would, in accordance with GAAP, be required to be classified and accounted
for as a Finance Lease on the consolidated balance sheet of a Person and its
Subsidiaries; provided that, unless otherwise expressly provided or the context
otherwise requires, references herein to “Finance Lease Obligations” shall be
and shall be deemed to be references to Finance Lease Obligations of the
Borrower and its Subsidiaries.

“Financial Assistance” means with respect of any Person and without duplication,
any loan, guarantee, indemnity, assurance, acceptance, extension of credit, loan
purchase, share purchase, equity or capital contribution, investment or other
form of direct or indirect financial assistance or support of any other Person
or any obligation (contingent or otherwise) primarily for the purpose of
enabling another Person to incur or pay any Debt or to comply with agreements
relating thereto or otherwise to assure or protect creditors of the other Person
against loss in respect of the Debt of the other Person, and if for such
purpose, includes any guarantee of or indemnity in respect of the Debt of the
other Person and any absolute or contingent obligation to (directly or
indirectly):

 

  (a)

advance or supply funds for the payment or purchase of any Debt of any other
Person;

 

  (b)

purchase, sell or lease (as lessee or lessor) any property, assets, goods,
services, materials or supplies primarily for the purpose of enabling any Person
to make payment of Debt or to assure the holder thereof against loss;

 

  (c)

guarantee, indemnify, hold harmless or otherwise become liable to any creditor
of any other Person from or against any losses, liabilities or damages in
respect of Debt;

 

  (d)

make a payment to another for goods, property or services regardless of the
non-delivery or non-furnishing thereof to a Person in respect of or to support
Debt; or

 

  (e)

make an advance, loan or other extension of credit to or to make any
subscription for equity, equity or capital contribution, or investment in or to
maintain the capital, working capital, solvency or general financial condition
of another Person in each case in respect of or to support Debt;

provided that the term “Financial Assistance” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any Acquisition or disposition of assets
permitted by this Agreement.

The amount of any Financial Assistance is the amount of any loan or direct or
indirect financial assistance or support, without duplication, given, or all
Debt of the obligor to which the Financial Assistance relates, unless the
Financial Assistance is limited to such determinable amount, in which case the
amount of the Financial Assistance is the determinable amount.

“Financial Covenants” has the meaning attributed thereto in Section 9.4.

“Financial Statements” means the financial statements (including the notes
thereto) of the Borrower, which shall be consolidated unless expressly provided
otherwise and shall include a balance sheet, a statement of income and retained
earnings and a statement of cash flows, together with comparative figures in
each case (where a comparative period on an earlier statement exists), all
prepared, maintained and stated in accordance with GAAP applied consistently.

 

22



--------------------------------------------------------------------------------

“Firm Service Take-or-Pay Agreement” means any firm service take-or-pay
agreement entered into between an Obligor and a counterparty (other than another
Obligor or a Related Party) for the provision of any transporting, processing
and/or storage services for natural gas or natural gas liquids where service
fees are payable on a firm basis regardless of the actual volumes that are
handled on behalf of such counterparty.

“Fiscal Quarter” means the three (3) month period commencing on the first day of
each Fiscal Year, and each successive three (3) month period thereafter during
such Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower which presently commences on
January 1 of each calendar year and ends on December 31 of each calendar year.

“Foreign Lender” means any Lender that is not organized under the laws of the
jurisdiction in which the Borrower is resident for Canadian federal income tax
purposes and that is not otherwise considered or deemed in respect of any amount
payable to it hereunder or under any Loan Document to be resident for income tax
or withholding tax purposes in the jurisdiction in which the Borrower is
resident for Canadian federal income tax purposes by application of the laws of
that jurisdiction. For purposes of this definition Canada and each Province and
Territory thereof shall be deemed to constitute a single jurisdiction and the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender under the
Revolving Facility, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations owing to the Fronting Lender other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized.

“Fronting Fee” means the fee charged by the Fronting Lender for issuing a Letter
of Credit at a rate per annum as is agreed in writing between the Borrower and
the Fronting Lender from time to time.

“Fronting Lender” means TD and/or any other Revolving Lender approved by the
Agent and the Borrower (such approvals not to be unreasonably withheld) which
has agreed to act as an Issuing Bank under the Revolving Facility; provided that
there will be a maximum of two (2) Fronting Lenders at any time.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means, subject to Section 1.4, generally accepted accounting principles
in the United States, as in effect from time to time unless the Borrower elects
to adopt generally accepted accounting principles in Canada for its audited
annual or unaudited interim financial statements, in which case GAAP shall mean
generally accepted accounting principles in Canada in effect from time to time
including, for certainty, IFRS; provided that the Borrower shall promptly notify
the Agent of any such election.

“Gas Gathering Agreement” means the Patterson Creek Gas Processing Facility and
Associated Gas and Liquids Gathering and Transportation Systems Second Amended
and Restated Firm Service Gas and Liquids Transportation and Handling Agreement
dated March 21, 2017 between Meritage Midstream ULC and Hammerhead, as it may be
supplemented, amended, restated, amended and restated or replaced.

 

23



--------------------------------------------------------------------------------

“Governmental Authority” means the government of Canada, the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any supra-national bodies such as the European Union or
the European Central Bank and including a Minister of the Crown, Superintendent
of Financial Institutions or other comparable authority or agency.

“Governmental Authorization” means, in respect of any transaction, Person or
event, any authorization, exemption, license, permit, franchise or approval
from, or any filing or registration with, any Governmental Authority applicable
to such transaction, Person or event or to any of such Person’s business,
undertaking or Property, including those required under any Environmental Law,
and “Governmental Authorizations” means any and all of the foregoing.

“Guarantee” means, in respect of any Person, any guarantee, undertaking to
assume, endorse, contingently agree to purchase or pay, or to provide funds for
the purchase or payment of, or otherwise become liable in respect of, any
obligation of any other Person, including the provision of any Lien on the
assets of such Person to secure the Debt or other obligation of any other
Person; provided that the amount of each Guarantee shall be deemed to be the
amount of the obligation guaranteed thereby, unless the Guarantee is limited to
a determinable amount in which case the amount of such Guarantee shall be deemed
to be the lesser of such determinable amount or the amount of such obligation.

“Hammerhead” means Hammerhead Resources Inc., formerly known as Canadian
International Oil Operating Corp.

“Hazardous Materials” means any substance or mixture of substances defined as or
determined to be a pollutant, contaminant, waste, hazardous waste, hazardous
chemical, hazardous substance, toxic substance or dangerous good under any
Environmental Law.

“Hedge Agreement” means any Interest Hedging Agreement, Currency Hedging
Agreement, Commodity Hedging Agreement or any other derivative agreement or
similar agreement or arrangements.

“Hedge Agreement Demand for Payment” means a demand made by a Hedge Lender
pursuant to, and in accordance with, a Lender Hedge Agreement demanding payment
of the Lender Hedge Obligations which are then due and payable relating thereto
and shall include any notice provided by a Hedge Lender under, and in accordance
with, any agreement evidencing a Lender Hedge Agreement which, when delivered,
would require an early termination thereof and a payment by the applicable
Obligor in settlement of obligations thereunder as a result of such early
termination.

“Hedge Lender” means any Lender or its Affiliate that enters into a Lender Hedge
Agreement (regardless of whether such Lender ceases to be a Lender after such
Lender Hedge Agreement is entered into), but excluding, for certainty, any
Lender Hedge Agreement entered into by an Obligor with any Lender after such
Lender’s Commitment has been fully cancelled in accordance with the terms hereof
or after such Lender has assigned all of its rights and obligations under this
Agreement in accordance with Section 16.2.

“Hedge Monetization” means the termination, restructuring or unwinding of any
Hedge Agreement (but, for certainty, excluding the termination thereof on the
scheduled maturity date thereof) which has resulted in payments to the Borrower
or a Subsidiary pursuant thereto.

“Honor Date” has the meaning attributed thereto in Section 6.3(a) or
Section 6.3(b), as applicable.

“IFRS” means International Financial Reporting Standards including International
Accounting Standards and Interpretations together with their accompanying
documents which are set by the International Accounting Standards Board, the
independent standard-setting body of the International Accounting Standards
Committee Foundation (the “IASC Foundation”), and the International Financial
Reporting Interpretations Committee, the interpretative body of the IASC
Foundation.

 

24



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning attributed thereto in Section 14.1(b).

“Information” has the meaning attributed thereto in Section 16.6(b).

“Intellectual Property” means Canadian, U.S. and foreign intellectual property,
including all (a) (i) patents, inventions, processes, developments, technology,
and know-how; (ii) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs, and photographs;
(iii) trademarks, service marks, trade names, brand names, corporate names,
domain names, logos, trade dress, and other source indicators, and the goodwill
of any business symbolized thereby; and (iv) trade secrets, confidential,
proprietary, or non-public information and (b) all registrations, issuances,
applications, renewals, extensions, substitutions, continuations,
continuations-in-part, divisions, re-issues, re-examinations, foreign
counterparts, or similar legal protections related to the foregoing.

“Interest Hedging Agreement” means any interest swap agreement, forward rate
agreement, floor, cap or collar agreement, futures or options, insurance or
other similar agreement or arrangement, or any combination thereof, entered into
by the applicable Person where the subject matter of the same is interest rates
or the price, value or amount payable thereunder is dependent or based upon the
interest rates or fluctuations in interest rates in effect from time to time
(but, for certainty, shall exclude conventional floating rate debt).

“Interest Payment Date” means:

 

  (a)

with respect to each Prime Loan and USBR Loan, the fifth Banking Day of each
calendar quarter for the immediately preceding calendar quarter or, after notice
to the Borrower, on such other Banking Day as is customary for the Agent or the
Operating Lender, as applicable, having regard to its then existing practice;
and

 

  (b)

with respect to each LIBO Rate Loan, the last day of each applicable Interest
Period and, if any Interest Period is longer than three (3) months, the last
Banking Day of each three (3) month period during such Interest Period;

provided that, in any case, the date on which a Credit Facility is fully
cancelled or permanently reduced in full shall be an Interest Payment Date with
respect to all Loans then outstanding under such Credit Facility.

“Interest Period” means:

 

  (a)

with respect to each Bankers’ Acceptance, the period selected by the Borrower
and being of one (1), two (2), three (3) or six (6) months’ duration, subject to
market availability, (or such longer or shorter period as may be agreed by the
Borrower and the Applicable Lenders) commencing on the Drawdown Date, Rollover
Date or Conversion Date of such Bankers’ Acceptances;

 

  (b)

with respect to each LIBO Rate Loan, the period selected by the Borrower and
being of one (1), two (2), three (3) or six (6) months’ duration (or such longer
or shorter period as may be agreed by the Borrower and the Applicable Lenders)
commencing on the applicable Drawdown Date, Rollover Date or Conversion Date of
such LIBO Rate Loan, as the case may be; and

 

  (c)

with respect to each Letter of Credit, the period commencing on the date of
issuance of such Letter of Credit and terminating on the last day such Letter of
Credit is outstanding,

 

25



--------------------------------------------------------------------------------

provided that in any case: (x) the last day of each Interest Period shall be
also the first day of the next Interest Period in the case of a Rollover;
(y) the last day of each Interest Period shall be a Banking Day and if the last
day of an Interest Period selected by the Borrower is not a Banking Day the
Borrower shall be deemed to have selected an Interest Period the last day of
which is the Banking Day next following the last day of the Interest Period
selected unless such next following Banking Day falls in the next calendar month
in which event the Borrower shall be deemed to have selected an Interest Period
the last day of which is the Banking Day next preceding the last day of the
Interest Period selected by the Borrower; and (z) the last day of all Interest
Periods for Loans outstanding under each Credit Facility shall expire on or
prior to the Applicable Maturity Date.

“Investment Agreement” means the Investment and Contribution Agreement dated as
of January 9, 2019 between the Borrower, KKR Midstream and SemCanada.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including its Affiliates) in the
form of direct or indirect loans (including Guarantees or other obligations),
advances or capital contributions (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business),
purchases or other acquisitions for consideration of Debt, Equity Securities or
other Securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. “Investments”
shall exclude extensions of trade credit in the ordinary course of business on
commercially reasonable terms in accordance with normal trade practices of such
Person. If any Obligor sells or otherwise disposes of any Equity Securities of
any direct or indirect Restricted Subsidiary such that, after giving effect to
any such sale or disposition, such Person is no longer a Restricted Subsidiary,
the Borrower will be deemed to have made an Investment on the date of any such
sale or disposition equal to the Fair Market Value of the Borrower’s Investments
in such Restricted Subsidiary that were not sold or disposed of. The acquisition
by any Obligor of a Person that holds an Investment in a third Person will be
deemed to be an Investment by such Obligor in such third Person in an amount
equal to the Fair Market Value of the Investment held by the acquired Person in
such third Person.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means:

 

  (a)

with respect to the Revolving Facility, each Fronting Lender; and

 

  (b)

with respect to the Operating Facility, the Operating Lender;

provided that each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by any Affiliate of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
each Letter of Credit issued by such Affiliate.

“K3 Adjustment Cash” has the meaning attributed thereto in the Investment
Agreement as in effect on the Closing Date.

“KKR” means each of Kohlberg Kravis Roberts & Co., KKR Management Holdings LP,
KKR North America Fund XI L.P., KKR North America Fund XI ESC L.P., KKR North
America Fund XI SBS L.P., KKR North America Fund XII L.P., KKR Partners III,
L.P. KKR CIS Global Investor L.P., CPS Managers Fund L.P., KKR Principal
Opportunities Partnership (Domestic) L.P. and KKR Principal Opportunities
Partnership (Domestic) L.P., and their respective Affiliates, but excluding
portfolio companies of any of the foregoing.

“KKR Additional Contribution” has the meaning attributed thereto in the
Investment Agreement as in effect on the Closing Date.

 

26



--------------------------------------------------------------------------------

“KKR Contribution” has the meaning attributed thereto in the Investment
Agreement as in effect on the Closing Date.

“KKR Midstream” means KKR Alberta Midstream Inc., a corporation subsisting under
the laws of Alberta.

“KKR Preferred Equity” means the perpetual preferred Equity Securities issued by
the Borrower to KKR Midstream on or before the Closing Date (or issued by the
Borrower to KKR Midstream after the Closing Date in lieu of accrued dividends on
such Equity Securities); provided that such Equity Securities are not redeemable
at the option of the holders (other than in exchange for common Equity
Securities) and any dividends on such Equity Securities are only payable in
compliance with Section 9.3(d).

“Knowledge” means, in respect of the Borrower, the knowledge of any senior
officer of the Borrower who has current knowledge of the relevant facts or
circumstances.

“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
Issuing Bank, together with a request for a LC Issuance, in the form provided to
the Borrower by the Issuing Bank.

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrower on the date when
made or refinanced into another type of Loan on the date when made.

“LC Fee” means the fee payable pursuant to Section 4.5(a) or 4.5(b) for issuing
a Letter of Credit.

“LC Issuance” means, with respect to any Letter of Credit, the issuance thereof
or extension of the expiry date thereof, or the renewal or increase of the
amount thereof.

“LC Issuer Documents” means with respect to any Letter of Credit, the LC
Application, and any other document, agreement and instrument entered into by
the Issuing Bank and the Borrower (or any applicable Obligor) or in favour of
the Issuing Bank and relating to such Letter of Credit and “LC Issuer Document”
means any one of them.

“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.8. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lead Arrangers” means (i) TD carrying on business under the name TD Securities,
(ii) Canadian Imperial Bank of Commerce, (iii) Bank of Montreal carrying on
business under the name of BMO Capital Markets, (iv) Wells Fargo Securities, LLC
and (v) KKR Capital Markets LLC; and “Lead Arranger” means any one of them.

“Lender Hedge Agreement” means a Hedge Agreement entered into between a Hedge
Lender and an Obligor which creates Lender Hedge Obligations.

“Lender Hedge Obligations” means all indebtedness, obligations and liabilities
of any Obligor under any Lender Hedge Agreement entered into at any time on or
after the Closing Date (regardless of whether such Lender or its Affiliate
ceases to be a Lender after such Lender Hedge Agreement is entered into), but
excluding, for certainty, any Lender Hedge Agreement entered into by any Obligor
with any Hedge Lender after such Lender’s or its Affiliate’s Commitment has been
fully cancelled in accordance with the terms hereof or after such Lender or its
Affiliate has assigned all of its rights and obligations under this Agreement in
accordance with Section 16.2.

 

27



--------------------------------------------------------------------------------

“Lender Parent” means any Person that directly or indirectly controls a Lender
and, for the purposes of this definition, “control” shall have the same meaning
as set forth in the definition of “Affiliate” contained herein.

“Lender Secured Documents” means, collectively, the Loan Documents, the Lender
Hedge Agreements and the Cash Management Documents.

“Lender Secured Obligations” means, collectively, all amounts, obligations,
liabilities, owing by any Obligor to any or all of the Lender Secured Parties,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, and arising under, in connection
with, or otherwise related to this Agreement or any other Lender Secured
Documents and including, without duplication, (a) all Outstandings owed or
guaranteed by any Obligor, (b) all Lender Hedge Obligations (other than Excluded
Swap Obligations) owed or guaranteed by any Obligor, (c) all Cash Management
Obligations owed or guaranteed by any Obligor, (d) all Bilateral LC Facility
Obligations owed or guaranteed by any Obligor and (e) all other fees, expenses
(including fees, charges, and disbursement of counsel), interest, commissions,
charges, costs, disbursements, indemnities, and reimbursement of amounts paid
and other sums chargeable to any Obligor under any Lender Secured Document.

“Lender Secured Parties” means, collectively, (a) the Agent and the Lenders
under the Loan Documents, (b) the Hedge Lenders under the Lender Hedge
Agreements and (c) the Cash Managers under the Cash Management Documents.

“Lenders” means, collectively, the Term Lenders, the Revolving Lenders and the
Operating Lender, and “Lender” means any one of them.

“Lenders’ Counsel” means Norton Rose Fulbright Canada LLP and such other firm(s)
of legal counsel as the Agent may from time to time designate.

“Letter of Credit” or “LC” means a standby or documentary letter of credit or
letter of guarantee in Cdn. Dollars or US Dollars issued by an Issuing Bank at
the request of the Borrower pursuant to this Agreement.

“LIBO Rate” means, for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum determined by the Agent at approximately 11:00 a.m. (London
time), on the date that is two (2) Banking Days prior to the commencement of
such Interest Period by reference to the rate set by ICE Benchmark
Administration (or any display substituted therefor or any successor thereto)
for deposits in US Dollars (as set forth by any service selected by the Agent
that has been nominated by ICE Benchmark Administration (or any display
substituted therefor or any successor thereto) as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided, however, that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“LIBO Rate” shall be the interest rate per annum determined by the Agent to be
the average of the rates per annum at which deposits in US Dollars are offered
for such relevant Interest Period by major banks in the London interbank market
in London, England by the Agent at approximately 11:00 a.m. (London time) on the
date that is two (2) Banking Days prior to the beginning of such Interest
Period; provided, however that in no event shall the LIBO Rate be less than
zero.

“LIBO Rate Loan” means an Advance in, or Conversion into, United States Dollars
made by the Applicable Lenders to the Borrower under the Revolving Facility or
the Operating Facility, with respect to which the Borrower has specified that
interest is to be calculated by reference to the LIBO Rate, and each Rollover in
respect thereof.

“LIBO Rate Successor Rate” has the meaning attributed thereto in
Section 13.7(a).

 

28



--------------------------------------------------------------------------------

“LIBO Rate Successor Rate Conforming Changes” means, with respect to any
proposed LIBO Rate Successor Rate, any conforming changes to the definition of
US Base Rate, LIBO Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Agent and with the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), to reflect the
adoption of such LIBO Rate Successor Rate and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBO Rate Successor Rate exists, in such other manner of
administration as the Agent determines with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed)).

“Liens” means mortgages, charges, pledges, hypothecs, assignments by way of
security, conditional sales or other title retentions, security created under
the Bank Act (Canada), liens, encumbrances, security interests or other
interests in Property, howsoever created or arising, whether fixed or floating,
perfected or not, which secure payment or performance of an obligation and,
including, in any event, (a) rights of set-off created for the purpose of
securing (directly or indirectly) any Debt, and (b) the rights of lessors under
Finance Leases and any other lease financing included as Debt.

“Loan” means a Prime Loan, a USBR Loan, a LIBO Rate Loan, a BA Equivalent
Advance, or an Advance by way of the issuance of Bankers’ Acceptances or a
Letter of Credit.

“Loan Documents” means this Agreement, the LC Issuer Documents, the Obligor
Guarantees, the Security Documents and all other agreements, certificates,
notices, instruments and other documents delivered or to be delivered by an
Obligor to the Agent, the Lenders or any of them, in relation to the Credit
Facilities pursuant hereto or thereto and, when used in relation to any Person,
the term “Loan Documents” means and refer to the Loan Documents executed and
delivered by such Person.

“Majority Lenders” means:

 

  (a)

during the continuance of a Default or an Event of Default, those Lenders, the
rateable portions of all Outstanding Principal under the Credit Facilities of
which are, in the aggregate, at least 50.1% of all Outstanding Principal under
the Credit Facilities; and

 

  (b)

at any other time, those Lenders with Commitments which are, in the aggregate,
at least 50.1% of the Total Commitment.

“Majority Revolving Lenders” means:

 

  (a)

during the continuance of a Default or an Event of Default, those Revolving
Lenders, the rateable portions of all Outstanding Principal under the Revolving
Facility of which are, in the aggregate, at least 50.1% of all Outstanding
Principal under the Revolving Facility; and

 

  (b)

at any other time, those Revolving Lenders with Revolving Commitments which are,
in the aggregate, at least 50.1% of the Total Revolving Commitment.

“Material Acquisition” means an Acquisition made by an Obligor (but excluding
the Acquisition from another Obligor) where the gross purchase price exceeds
Cdn.$25,000,000 (or the Equivalent Amount in any Other Currency).

“Material Adverse Effect” means (i) for the purposes of Section 3.1(d), a
“Material Adverse Effect” (as defined in the Purchase Agreement), and (ii) in
all other cases, a material adverse effect on:

 

  (a)

the assets, properties, operations or financial condition of the Borrower and
the Restricted Subsidiaries on a consolidated basis and taken as a whole;

 

29



--------------------------------------------------------------------------------

  (b)

the ability of the Borrower and the Restricted Subsidiaries, on a consolidated
basis, to observe or perform their respective material obligations under the
Loan Documents to which any of them is a party or the validity or enforceability
of the Loan Documents or any material provision thereof; or

 

  (c)

a material portion of the security, the security interests created thereunder or
the priority thereof, or the rights and remedies of the Agent and the Lenders
thereunder.

“Material Disposition” means a disposition of Property (whether by asset or
share disposition or otherwise) by the Borrower or any Subsidiary where the
gross proceeds exceed Cdn.$25,000,000 (or the Equivalent Amount in any Other
Currency).

“Material Growth Project” means any project undertaken by an Obligor the
aggregate budgeted capital cost of which (inclusive of capital costs expended
prior to the acquisition thereof) exceeds, or is reasonably expected by the
Borrower to exceed, Cdn.$10,000,000.

“Material Growth Project EBITDA Adjustments” means, with respect to each
Material Growth Project:

 

  (a)

for the period prior to the Commercial Operation Date of a Material Growth
Project (but including the Fiscal Quarter in which such Commercial Operation
Date occurs), a percentage (based on the then current costs incurred as at the
end of the applicable Fiscal Quarter in respect of such Material Growth Project
as a percentage of the then current estimated total cost of such Material Growth
Project) of an amount to be approved by the Agent, acting reasonably, as the
incremental projected Consolidated EBITDA attributable to such Material Growth
Project for the first four full Fiscal Quarters following the scheduled
Commercial Operation Date of such Material Growth Project (such amount to be
determined based upon incremental projected revenues from Firm Service
Take-or-Pay Agreements, the creditworthiness and applicable projected production
of such customers, capital and other costs, operating and administrative
expenses, the scheduled Commercial Operation Date, commodity price assumptions
and other factors deemed appropriate by the Agent, acting reasonably), net of
any actual Consolidated EBITDA attributable to such Material Growth Project
during the Fiscal Quarter in which the Commercial Operation Date occurs (if
applicable), which will be added to Consolidated EBITDA for the Fiscal Quarter
in which construction or expansion of such Material Growth Project commences and
for each Fiscal Quarter thereafter until the commencement of the Ramp Up Period
for such Material Growth Project; provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for any Fiscal Quarters ending after the
scheduled Commercial Operation Date and prior to the commencement of the period
in paragraph (b) below, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not
longer than 180 days, 25%, (iii) longer than 180 days but not longer than 270
days, 50%, and (iv) longer than 270 days, 100%; and

 

  (b)

for the period of the first four Fiscal Quarters after the Commercial Operation
Date of a Material Growth Project, commencing with the first full Fiscal Quarter
following the Commercial Operation Date of such Material Growth Project (such
period, the “Ramp Up Period” of such Material Growth Project), an amount
approved by the Agent, acting reasonably, as the projected Consolidated EBITDA
(determined in the same manner set forth in paragraph (a) above) attributable to
such Material Growth Project for any future Fiscal Quarter in such Ramp Up
Period, which will be added to Consolidated EBITDA for such period (net of any
actual Consolidated EBITDA attributable to such Material Growth Project during
the Fiscal Quarter in which the Commercial Operation Date occurs); provided that
if the actual Consolidated EBITDA attributable to such Material Growth Project
for any Fiscal Quarter in the Ramp Up Period differs materially from the
projected

 

30



--------------------------------------------------------------------------------

  Consolidated EBITDA (determined in the same manner set forth in paragraph
(a) above) attributable to such Material Growth Project for such Fiscal Quarter,
then the projected Consolidated EBITDA attributable to such Material Growth
Project for any future Fiscal Quarters in the Ramp Up Period shall be
redetermined by the Borrower with the approval of the Agent, acting reasonably.

In the event that the Borrower intends to include Material Growth Project EBITDA
Adjustments with respect to any Material Growth Project, then as soon as is
reasonably practicable after delivery by the Borrower to the Agent of such
proposed determination of Material Growth Project EBITDA Adjustments pursuant to
paragraph (a) of the definition of “Adjusted EBITDA”, and in any event within
ten (10) Banking Days following such delivery to the Agent, the Agent shall
either: (1) approve such determination of Material Growth Project EBITDA
Adjustments (such approval not to be unreasonably withheld, conditioned or
delayed); (2) object to such determination of Material Growth Project EBITDA
Adjustments based on application of criteria set forth in paragraphs (a) and (b)
above; or (3) request such additional information from the Borrower as is
reasonably necessary to approve or object to the Borrower’s proposed
determination. If the Agent objects to the Borrower’s determination of Material
Growth Project EBITDA Adjustments or requests additional information, the
Borrower and the Agent, each acting reasonably, shall cooperate to agree upon
the determination of the Material Growth Project EBITDA Adjustments as soon as
is reasonably practicable.

“Meritage” means Meritage Midstream ULC, an unlimited liability corporation
subsisting under the laws of Alberta.

“Minimum Liquidity” means, at any relevant time, all unrestricted cash and Cash
Equivalents of the Borrower, on a consolidated basis, together with all undrawn
availability of the Borrower under the Revolving Facility.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Cash Proceeds” means, with respect to any Casualty Event, Asset Sale or
incurrence of Debt (except for Excluded Debt) (each a “Trigger Event”), the
proceeds received therefrom in the form of cash or Cash Equivalents, including
payments in respect of deferred payment obligations when received in the form of
Cash Equivalents, or Equity Securities or other assets when disposed of for Cash
Equivalents, received by any Obligors from such Trigger Event, net of (a) all
reasonable costs and expenses incurred by the applicable Obligor with respect to
such Trigger Event, (b) all Taxes paid or payable by any Obligor with respect
thereto, and (c) any reserve established in accordance with GAAP against any
liabilities associated with the Property being disposed of as part of an Asset
Sale; provided that, (i) in the case of a Casualty Event, the proceeds received
from such Casualty Event shall only be included to the extent that (A) such
Obligor is not actively proceeding with the development and construction or
repair and re-construction (as applicable) of the Property for which such
Casualty Event proceeds were received within 365 days after the receipt of such
Casualty Event proceeds or (B) the Borrower has determined that it will not use
such Casualty Event proceeds for replacement assets or re-construction and
repairs to the Property for which such Casualty Event proceeds were received,
(ii) in the case of an Asset Sale, the proceeds received from such Asset Sale
shall only be included to the extent that such Obligor has not reinvested such
proceeds in the business of the Obligors within 365 days after the receipt of
such proceeds and (iii) in the case of an incurrence of Debt (except for
Excluded Debt), the proceeds received from such incurrence shall only be
included to the extent that such Obligor has not reinvested such proceeds in the
business of the Obligors within 365 days after the receipt of such proceeds.

“Non-Acceptance Lender” means (a) a Lender which ceases to accept bankers’
acceptances in the ordinary course of its business or (b) in respect of Lenders
which are not Canadian chartered banks or Schedule III Lenders, a Lender who, by
notice in writing to the Agent and the Borrower, elects thereafter to make BA
Equivalent Advances in lieu of accepting Bankers’ Acceptances.

“Non-Recourse Parent Guarantees” means (a) the Non-Recourse Parent Pledgor
Guarantee dated as of the Closing Date made by KKR Midstream in favour of the
Collateral Agent, (b) the Non-Recourse Parent Pledgor Guarantee dated as of the
Closing Date made by SemCanada in favour of the Collateral Agent and (c) any
other non-recourse parent pledgor guarantee made by any Parent Entity, other
than KKR Midstream or SemCanada, that is equivalent to the Non-Recourse Parent
Pledgor Guarantees described in (a) and (b) above.

 

31



--------------------------------------------------------------------------------

“Non-Recourse Parent Pledges” means (a) the Non-Recourse Parent Pledge Agreement
dated as of the Closing Date made by KKR Midstream in favour of the Collateral
Agent, (b) the Non-Recourse Parent Pledge Agreement dated as of the Closing Date
made by SemCanada in favour of the Collateral Agent and (c) any other
non-recourse pledge agreement made by any Parent Entity (other than KKR
Midstream and SemCanada) that is equivalent to the Non-Recourse Parent Pledge
Agreements described in (a) and (b) above.

“Obligor Debenture” means the Demand Debenture and Securities Pledge Agreement
dated as of the Closing Date initially made by the Borrower in favour of the
Collateral Agent.

“Obligor Guarantee” means any Guarantee, in substantially the form attached at
Schedule L, made from time to time by any Restricted Subsidiary of the Borrower
in favour of the Collateral Agent.

“Obligors” means, collectively, the Borrower and those Restricted Subsidiaries
which are party to the Obligor Guarantee and the Obligor Debenture.

“Officer’s Certificate” means a certificate or notice (other than a Compliance
Certificate) signed by any Authorized Officer of the Borrower; provided,
however, that Drawdown Notices and Conversion/Rollover/Repayment Notices shall
be executed on behalf of the Borrower by any Authorized Officer or such other
persons as may from time to time be designated by written notice from the
Borrower to the Agent.

“Operating Commitment” means the Operating Lender’s obligation hereunder to make
Operating Loans to the Borrower pursuant to Section 2.1(c), in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
and opposite such Operating Lender’s name on Schedule A under the caption
“Operating Facility”, or in any Assignment and Assumption, as such amount may
hereafter be increased, decreased, cancelled or terminated from time to time
pursuant to this Agreement.

“Operating Facility” has the meaning attributed thereto in Section 2.1(c).

“Operating Facility Maturity Date” means, subject to extension in accordance
with Section 2.7, February 25, 2024, or if such day is not a Banking Day, the
immediately preceding Banking Day.

“Operating Lender” means TD or such other Lender as may be agreed to by the
Borrower, the Agent and such other Lender from time to time.

“Operating Letter of Credit” means a Letter of Credit issued by the Operating
Lender under the Operating Facility.

“Operating Loan” means a Loan under the Operating Facility.

“Other Currency” has the meaning attributed thereto in the definition of
Equivalent Amount.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

32



--------------------------------------------------------------------------------

“Outstanding Principal” means the aggregate, at any time, of:

 

  (a)

the aggregate outstanding principal amount of (i) all Prime Loans, (ii) the
Equivalent Amount in Canadian Dollars of all USBR Loans, (iii) all BA Equivalent
Advances, and (iv) the Equivalent Amount in Canadian Dollars of all LIBO Rate
Loans;

 

  (b)

the aggregate face amount of all outstanding Bankers’ Acceptances; and

 

  (c)

the Equivalent Amount in Canadian Dollars of the aggregate undrawn amount of all
outstanding Letters of Credit (as determined in accordance with Section 1.8);

provided that where this term is used in a context which expressly relates to
only a particular Credit Facility, Outstanding Principal shall be limited to
only that portion of the Outstanding Principal which is outstanding under that
particular Credit Facility.

“Outstandings” means, at any time and from time to time, all of the obligations,
Debt and liabilities (present or future, absolute or contingent, matured or not)
of any Obligors to the Lenders or the Agent under, pursuant or relating to the
Loan Documents or the Credit Facilities and whether the same are from time to
time reduced and thereafter increased or entirely extinguished and thereafter
incurred again and including all principal, interest, fees, legal and other
costs, charges and expenses and other amounts payable by any Obligors under the
Loan Documents.

“Overdraft” means an amount owing by the Borrower to the Operating Lender from
time to time as a result of clearance of cheques or drafts drawn on, or transfer
of funds from, accounts of the Borrower maintained with the Operating Lender at
its branch of account in Cdn. Dollars or US Dollars for such purpose, including
as a result of demand and payment in respect of any Letter of Credit, and which
will be deemed to constitute a Prime Loan (if such amount is denominated in Cdn.
Dollars) or a USBR Loan (if such amount is denominated in US Dollars).

“Ownership and Operation Agreement (Crude Oil Facilities)” means the Agreement
for the Ownership and Operation of the Patterson Creek Crude Oil Gathering
System dated February 18, 2015 between Meritage Midstream Services III, LLC and
Hammerhead, as assigned to Meritage Midstream ULC pursuant to the Assignment and
Assumption Agreement dated as of April 6, 2015, as it may be supplemented,
amended, restated, amended and restated or replaced.

“Ownership and Operation Agreement (Gas Facilities)” means the Amended and
Restated Agreement for the Ownership and Operation of the Patterson Creek Gas
Processing Facility and Associated Gas and Liquids Gathering and Transportation
Systems dated April 30, 2017 between Meritage Midstream ULC and Hammerhead, as
it may be supplemented, amended, restated, amended and restated or replaced.

“Parent Entity” means any Person that is a direct owner of Equity Securities or
Equity Securities Equivalents of the Borrower; and “Parent Entity” means any one
of them.

“Parent Pledgors” means KKR Midstream, SemCanada and any other Parent Entity
that provides a Non-Recourse Parent Guarantee and a Non-Recourse Parent Pledge;
and “Parent Pledgor” means any one of them.

“Participant” has the meaning assigned to such term in Section 16.2(d).

“Permitted Acquisition” means, in respect of an Obligor, an Acquisition in
respect of a Person engaged in a Similar Business; provided that no Default or
Event of Default has occurred and is continuing or would reasonably be expected
to exist (including as determined on a Pro Forma Basis) upon or as result of the
completion of such Acquisition.

 

33



--------------------------------------------------------------------------------

“Permitted Contest” means action taken by an Obligor in good faith by
appropriate proceedings diligently pursued to contest any Taxes, Other Taxes,
claims or Liens; provided that:

 

  (a)

such Obligor has established reasonable reserves therefor if required in
accordance with GAAP, and

 

  (b)

proceeding with such contest will not create a material risk of sale, forfeiture
or loss, or interference with the use of any material Property of such Obligor
and would not have a Material Adverse Effect.

“Permitted Debt” means, in respect of an Obligor, any Debt which meets any one
of the following conditions (and any Guarantee of any Permitted Debt shall also
constitute Permitted Debt):

 

  (a)

the Outstandings;

 

  (b)

unsecured Debt incurred by an Obligor in favour of another Obligor;

 

  (c)

Permitted Junior Debt; provided that:

 

  (i)

no Default or Event of Default has occurred and is continuing; and

 

  (ii)

after giving effect to the incurrence of such Permitted Junior Debt on a Pro
Forma Basis:

 

  (A)

the Total Debt to Adjusted EBITDA Ratio is less than 5.00 to 1.00; provided that
upon the occurrence of any Material Acquisition, such limit shall be increased
to 5.50 to 1.00 for the Fiscal Quarter during which such Material Acquisition
occurs and each of the next two full Fiscal Quarters; and

 

  (B)

the Senior Debt to Adjusted EBITDA Ratio is less than 3.50 to 1.00 provided that
upon the occurrence of any Material Acquisition, such limit shall be increased
to 4.00 to 1.00 for the Fiscal Quarter during which such Material Acquisition
occurs and each of the next two full Fiscal Quarters;

 

  (d)

Permitted Shareholder Debt;

 

  (e)

KKR Preferred Equity and Permitted Preferred Equity (to the extent same
constitutes Debt);

 

  (f)

Debt in respect of Cash Management Obligations;

 

  (g)

(i) Finance Lease Obligations, (ii) Purchase Money Obligations, (iii) any Debt
assumed in connection with the acquisition of any assets or secured by a Lien on
any such assets prior to the acquisition thereof and (iv) any other Debt to the
extent not otherwise referred to elsewhere in this definition; provided that the
aggregate outstanding principal amount of such Debt incurred under this clause
(g) shall not exceed Cdn.$60,000,000; and

 

  (h)

Bilateral LC Facility Obligations; provided that the aggregate outstanding face
value of all undrawn and outstanding Bilateral LCs, together with the aggregate
amount of all unreimbursed drawings under all drawn and outstanding Bilateral
LCs, shall not exceed Cdn.$30,000,000.

 

34



--------------------------------------------------------------------------------

“Permitted Dispositions” means:

 

  (a)

any sale or other disposition in the ordinary course of business and in
accordance with sound industry practice of property that is obsolete,
uneconomic, no longer useful for its intended purpose or being replaced in the
ordinary course of business;

 

  (b)

the sale of oil and gas production, diluent or other refined products or
inventory in the ordinary course of business;

 

  (c)

the disposition of cash or Cash Equivalents;

 

  (d)

any sale or other disposition of an interest in equipment, machinery or other
tangible personal property for which Finance Lease Obligations or Purchase Money
Obligations were incurred and which obligations are fully repaid concurrently
with such sale or disposition;

 

  (e)

any sale or other disposition of Property solely between or among the Obligors;

 

  (f)

dispositions to Hammerhead of undivided interests in the Crude Oil Gathering
System strictly in accordance with the terms of the Ownership and Operation
Agreement (Crude Oil Facilities), so long as such Dispositions would not cause
the Obligors’ undivided interests in the Crude Oil Gathering System to be less
than 60% at any time;

 

  (g)

dispositions to Hammerhead of undivided interests in the Processing Plant or the
Gas Gathering System strictly in accordance with the terms of the Ownership and
Operation Agreement (Gas Facilities), so long as such Dispositions would not
cause the Obligors’ undivided interests in either of the Processing Plant and
the Gas Gathering System to be less than 60% at any time; and

 

  (h)

any other sale or other disposition of Property provided that the aggregate
amount of gross proceeds from all such sales or dispositions in any Fiscal Year
does not exceed Cdn.$25,000,000 (or the Equivalent Amount in any Other
Currency).

“Permitted Distributions” means:

 

  (a)

any Distribution to an Obligor;

 

  (b)

any Distribution of Qualified Equity Securities (excluding, for certainty, any
cash dividends thereon);

 

  (c)

the repayment by the Borrower of the SemGroup Note on the Closing Date;

 

  (d)

the payment by the Borrower of the K3 Adjustment Cash to SemCanada; provided
that such payment is wholly funded by the KKR Additional Contribution;

 

  (e)

any Distributions made in respect of post-closing adjustments to the
Consideration Cash (as defined in the Investment Agreement) made pursuant to
Section 4.5 of the Investment Agreement as in effect on the Closing Date, and
that are not otherwise included in the amount of the SemGroup Note;

 

  (f)

reasonable payments to any Sponsor or its Affiliate under customary cost sharing
and allocation arrangements, including pursuant to the Services Agreement, for
(among other things) employees, overhead, legal services and accounting services
rendered to the Borrower and/or any other Obligor; provided that the aggregate
amount of such payments paid in any Fiscal Year shall not exceed Cdn.$5,000,000;

 

35



--------------------------------------------------------------------------------

  (g)

any Distribution which is wholly funded from the net cash proceeds of a
substantially concurrent issuance of Qualified Equity Securities or incurrence
of Permitted Shareholder Debt;

 

  (h)

any scheduled payments of interest and fees in respect of Permitted Junior Debt;

 

  (i)

the redemption, purchase, retirement or acquisition of the Borrower’s Equity
Securities up to Cdn.$5,000,000 from employees, officers and directors of the
Obligors (or from employees, officers and directors of an Affiliate of an
Obligor) in any Fiscal Year (and any amount not so redeemed, purchased, retired
or otherwise acquired in a Fiscal Year shall be available for such purpose in a
later Fiscal Year) if both immediately before and giving effect thereto, (i) no
Default or Event of Default has occurred and is continuing and (ii) the Total
Debt to Adjusted EBITDA Ratio is less than 4.50 to 1.00;

 

  (j)

any Distribution which is wholly funded from any previously unutilized portion
of any Designated Contribution Proceeds; and

 

  (k)

any other Distributions; provided that at the time of such Distribution:

 

  (i)

no Default or Event of Default has occurred and is continuing; and

 

  (ii)

after giving effect to such Distribution on a Pro Forma Basis, the Total Debt to
Adjusted EBITDA Ratio is less than 4.00 to 1.00 and the Minimum Liquidity is at
least Cdn.$75,000,000.

“Permitted Financial Assistance” means:

 

  (a)

any Financial Assistance in support of an Obligor; and

 

  (b)

any Guarantee of Permitted Debt.

“Permitted Holders” means (i) SemGroup Corporation and/or any of its successors
or Subsidiaries and/or (ii) KKR.

“Permitted Investments” means:

 

  (a)

any Investment in an Obligor;

 

  (b)

any Investment in cash or Cash Equivalents;

 

  (c)

any Investment by an Obligor in a Person if as a result of such Investment:

 

  (i)

such Person becomes an Obligor; or

 

  (ii)

such Person is amalgamated, merged or consolidated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, an Obligor;

 

  (d)

any Investment made as a result of the receipt of non-cash consideration from a
Permitted Disposition;

 

  (e)

any acquisition of assets or other Investments in a Person solely in exchange
for the issuance of Qualified Equity Securities or which is wholly funded from
the net cash proceeds of a substantially concurrent issuance of Qualified Equity
Securities or incurrence of Permitted Shareholder Debt;

 

36



--------------------------------------------------------------------------------

  (f)

any Investment received in compromise of obligations of trade creditors or
customers that were incurred in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

 

  (g)

any Permitted Acquisition;

 

  (h)

any Guarantee of Permitted Debt;

 

  (i)

any Guarantee of performance or other obligations (other than Debt) arising in
the ordinary course of the business of the Obligors, including obligations under
joint operating and related agreements and licences or concessions related to
such business;

 

  (j)

Investments in Unrestricted Subsidiaries if the aggregate amount of all such
Investments does not exceed the sum of Cdn.$37,500,000 plus the return of
capital actually received in cash by the Obligors in respect of Investments
previously made by them pursuant to this clause (j), so long as no Default or
Event of Default shall have occurred and be continuing before and after the
making of such Investment;

 

  (k)

any Investment in a joint venture involving direct or indirect ownership of
additional pipelines, gas gathering systems and processing facilities related
thereto or other related assets which are usual and customary in the midstream
infrastructure, pipeline, gathering and processing business located within the
onshore continental boundaries of the United States of America or Canada if as a
result of such Investment the aggregate amount of all Investments existing at
such time pursuant to this clause (k) (based upon the amount of each Investment
at the time made) would not exceed the sum of Cdn.$37,500,000 (net of any cash
return, in an amount not to exceed the original Investment at the time such
Investment was made), so long as no Default or Event of Default shall have
occurred and be continuing before and after the making of such Investment; and

 

  (l)

any Investment which is wholly funded with any previously unutilized portion of
any Designated Contribution Proceeds.

“Permitted Junior Debt” means any Debt of an Obligor that is (x) unsecured, (y)
subordinated in right of payment to the Lender Secured Obligations or
(z) secured on a junior lien basis to the Lender Secured Obligations; provided
that:

 

  (a)

such Debt is owed to Person(s) which deal at arm’s length (within the meaning of
the Income Tax Act (Canada)) with such Obligor;

 

  (b)

if such Debt is secured, such Debt is subject to a Second Lien Intercreditor
Agreement;

 

  (c)

at the time of and immediately after the incurrence thereof, no Default or Event
of Default has occurred and is continuing (including as determined by a Pro
Forma Basis testing);

 

  (d)

such Debt has no scheduled amortization and the maturity date of such Debt is at
least 180 days after the latest Applicable Maturity Date (as determined at the
time of incurrence); and

 

  (e)

the agreement governing such Debt does not contain any terms which, when taken
as a whole, are materially more restrictive than the terms of this Agreement (as
determined by the Borrower and the Agent); provided that the Lenders shall have
a “most favoured nations” option, exercisable by notice in writing from the
Agent, which entitles them to incorporate any covenant or event of default from
such agreement which is more restrictive in any material respect than the terms
of this Agreement;

 

37



--------------------------------------------------------------------------------

provided that, for certainty, Permitted Shareholder Debt, Permitted Preferred
Equity, KKR Preferred Equity and Debt incurred by an Obligor in favour of
another Obligor shall not constitute Permitted Junior Debt.

“Permitted Liens” means, as at any particular time, any of the following on all
or any part of the Property of an Obligor:

 

  (a)

Liens for Taxes, assessments or governmental charges which are not due and
delinquent, or, if due or delinquent, the validity of which is subject to a
Permitted Contest;

 

  (b)

the Lien of any judgment rendered or claim filed against such Obligor which is
subject to a Permitted Contest or which is adequately covered by insurance;

 

  (c)

Liens imposed or permitted by law, such as statutory liens and deemed trusts,
carriers’ liens, garagekeepers’ liens, builders’ liens, warehousemen’s liens,
mechanics’ liens, materialmen’s liens and other liens, privileges or other
charges of a similar nature which relate to obligations which are not due and
delinquent, or if due and delinquent, the validity of which is subject to a
Permitted Contest;

 

  (d)

Liens in favour of a public utility or any municipality or governmental or other
public authority when required by such utility, municipality or authority in
connection with the operations of such Obligor; provided, however, that all such
Liens only secure sums not at the time overdue, or if overdue, the validity of
which is subject to a Permitted Contest;

 

  (e)

Liens securing the performance of bids, tenders, leases, contracts (other than
for the repayment of Debt), statutory obligations, appeal bonds and performance
bonds and other obligations of like nature, incurred as incidental to and in the
ordinary course of business of such Obligor; provided, however, that all such
Liens only secure sums not at the time overdue, or if overdue, the validity of
which is subject to a Permitted Contest;

 

  (f)

the Lien or any right of distress reserved in or exercisable under any real
property lease for rent or otherwise to effect compliance with the terms of such
lease, in respect of which the rent or other obligations are not at the time
overdue, or if overdue, the validity of which is subject to a Permitted Contest;

 

  (g)

easements, rights-of-way, servitudes, zoning or other similar rights or
restrictions in respect of land held by such Obligor (including rights-of-way
and servitudes for railways, sewers, drains, pipe lines, gas and water mains,
electric light and power and telecommunication or telegraph or cable television
conduits, poles, wires and cables) which do not, either alone or in the
aggregate, materially detract from the value of such land or materially impair
its use in the operation of the business of such Obligor;

 

  (h)

Liens created under any of the Security Documents;

 

  (i)

Liens consented to in writing by the Majority Lenders;

 

  (j)

Liens in favour of an Obligor;

 

  (k)

Liens securing Permitted Junior Debt;

 

  (l)

Liens resulting from the deposit of cash or obligations as security when an
Obligor is required to do so by a Governmental Authority or by normal business
practice in connection with contracts, licences or tenders or similar matters in
the ordinary course of business and for the purpose of carrying on the same, or
to secure workers’ compensation, surety or appeal bonds or to secure costs of
litigation when required by Applicable Law;

 

38



--------------------------------------------------------------------------------

  (m)

bankers’ liens, rights of set-off and other similar liens existing solely with
respect to cash, term deposits, guaranteed investment certificates, certificates
of deposit, bankers’ acceptances and other debt instruments, in each case, in
one or more accounts maintained by an Obligor, in each case, granted in the
ordinary course of business in favour of any Lender with which such accounts are
maintained, securing amounts owing to such Lender with respect to cash
management and operating account arrangements, including those involving pooled
accounts and netting arrangements;

 

  (n)

any lease or sublease granted by an Obligor in the normal course of business,
provided that, any such lease or sublease does not materially adversely affect
the enjoyment by an Obligor of the assets of such Obligor in the conduct of
their business as a whole;

 

  (o)

title defects or irregularities which are of a minor nature and in the aggregate
do not materially impair the use of the Property for the purposes for which it
is held by or on behalf of an Obligor;

 

  (p)

any Lien whether arising under statute or under contracts for the
transportation, transmission, storage, processing, distribution, gathering,
terminalling, handling, injection, repressuring or recycling of petroleum
substances or other products, by products, waste products, consumables,
inventory or water in favour of pipeline owners, other transporters and carriers
and other providers of goods and services, provided that in the case of Liens
arising under contracts, such Lien is limited to the assets that are the subject
of the relevant contract and that the indebtedness and obligations of the
applicable Obligor thereunder do not constitute Debt;

 

  (q)

Liens incurred in the ordinary course of business (not securing any Debt) in
respect of the rights of any shipper or supplier of inventory or petroleum
substances (including the rights of such shipper or supplier to any inventory or
petroleum substances owned by such shipper or supplier or owned by an Obligor
but not yet paid for or overdue but that are located on or within any property
or assets of such Obligor);

 

  (r)

to the extent required by Applicable Law, any Lien (including, for certainty,
any reclamation trust or similar arrangement in connection with any present or
future reclamation, clean-up, abandonment or operational obligations to the
extent any such trust or similar arrangements may constitute a Lien) relating to
the present or future reclamation, clean-up, abandonment or operation of any
properties, facilities and interests and surrounding lands whether or not owned
by an Obligor and the decommissioning or removal of structures or facilities
located on such properties or facilities;

 

  (s)

Liens securing Purchase Money Obligations or Finance Leases which are permitted
to be incurred hereunder and, in each case, are limited to all or any part of
the Property purchased or leased and fixed improvements, if any, erected or
constructed thereon and the proceeds thereof;

 

  (t)

any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Lien referred to in the preceding
subparagraphs (a) to (s) inclusive of this definition, so long as any such
extension, renewal or replacement of such Lien is limited to all or any part of
the same Property that secured the Lien extended, renewed or replaced (plus
improvements on such Property) and the Debt or obligation secured thereby is not
increased;

 

39



--------------------------------------------------------------------------------

  (u)

any so-called “first purchaser” Lien, as defined in Texas Bus. & Com. Code
Section 9.343, comparable laws of the states of Oklahoma, Kansas, Mississippi,
Wyoming or New Mexico, or any other comparable law of any such jurisdiction or
any other applicable jurisdiction;

 

  (v)

Liens on the equity interests of Unrestricted Subsidiaries securing obligations
of such Unrestricted Subsidiaries; and

 

  (w)

other Liens in respect of aggregate outstanding obligations not to exceed
Cdn.$30,000,000,

provided that nothing in this definition shall in and of itself cause the Lender
Secured Obligations to be subordinated in priority of payment or security to the
obligations secured by any such Permitted Lien.

“Permitted Preferred Equity” means any preferred Equity Securities (other than
KKR Preferred Equity) which has any Debt-like attributes and which are issued by
the Borrower in favour of a Sponsor or any of its Affiliates; provided that such
Equity Securities are not redeemable at the option of the holders in cash and
any dividends on such Equity Securities are only payable in compliance with
Section 9.3(d).

“Permitted Shareholder Debt” means Debt of an Obligor that is (x) unsecured and
(y) subordinated in right of payment to the Lender Secured Obligations pursuant
to a Shareholder Debt Subordination Agreement; provided that:

 

  (a)

such Debt is owed to a Sponsor or its Affiliate;

 

  (b)

such Debt has no scheduled amortization and the maturity date of such Debt is at
least 91 days after the latest Applicable Maturity Date (as determined at the
time of incurrence); and

 

  (c)

the agreement governing such Debt does not contain any material terms which are
more restrictive in any respect than the terms of this Agreement (as determined
by the Borrower and the Agent);

provided that, for certainty, Permitted Preferred Equity, KKR Preferred Equity
and Debt incurred by an Obligor in favour of another Obligor shall not
constitute Permitted Shareholder Debt.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Post-Closing Reorganization” means the amalgamation of the Borrower with each
of Meritage and SemCAMS which will occur as soon as reasonably practicable after
the Closing Date.

“PPSA” means the Personal Property Security Act (Alberta) and all regulations
thereto, as the same may from time to time be in effect and the personal
property security legislation of any other province or territory of Canada to
the extent it may be required to apply to any item or items of Collateral.

“Prime Loan” means an Advance in, or Conversion into, Canadian Dollars made by
the Applicable Lenders to the Borrower under a Credit Facility with respect to
which the Borrower has specified or a provision hereof requires that interest is
to be calculated by reference to the Prime Rate.

“Prime Rate” means, for any day, the greater of:

 

  (a)

the rate of interest per annum established from time to time by the Agent as the
reference rate of interest in effect at its principal office in Toronto for the
determination of interest rates that the Agent will charge for commercial loans
in Canadian Dollars made in Canada; and

 

40



--------------------------------------------------------------------------------

  (b)

the rate of interest per annum equal to the average annual yield rate for one
month Canadian Dollar bankers’ acceptances (expressed for such purpose as a
yearly rate per annum in accordance with Section 5.3) which rate is shown on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service at 10:00 a.m. (Toronto time) on such day or,
if such day is not a Banking Day, on the immediately preceding Banking Day, plus
1.00% per annum;

provided that if the Prime Rate for any date of determination would be less than
zero, the Prime Rate for such date shall be deemed to be zero for all purposes
of this Agreement

“Pro Forma Basis” means, as at any date of determination, a calculation of
compliance with all of the applicable Financial Covenants (or other financial
ratio test in the relevant provision, as applicable) using (as applicable):

 

  (a)

the amount of Total Debt, Senior Debt or Consolidated Equity at such date (after
giving effect to the transaction(s) that triggered the requirement for such
calculation herein, including, as applicable, the use of proceeds thereof and
any incurrence or repayment of Debt in connection therewith); and

 

  (b)

the amount of Adjusted EBITDA, Consolidated EBITDA or Debt Service for the most
recent period of four consecutive Fiscal Quarters for which Financial Statements
have been delivered to the Agent pursuant to Section 9.1(a) (after giving effect
to the transaction(s) that triggered the requirement for such calculation herein
(including, as applicable, the use of proceeds thereof and any incurrence or
repayment of Debt in connection therewith), as if such transaction(s) had been
completed on the first day of such four consecutive Fiscal Quarters).

“Pro Forma Debt to Capitalization Ratio” means, as at the Closing Date, the
ratio of (a) Total Debt to (b) the sum of Total Debt and Consolidated Equity, in
each case as determined on a Pro Forma Basis after giving effect to the
Contribution Transactions (including the repayment by the Borrower of the
SemGroup Note) and the Purchase Transaction.

“Processing Plant” means the gas processing and treatment facilities owned and
operated by Meritage Midstream ULC commonly known as the Patterson Creek
Processing Facility located in Alberta, Canada, as more particularly described
in the Ownership and Operation Agreement (Gas Facilities) and as they may be
modified or expanded in connection with Meritage Midstream ULC performing gas
processing and treatment for other customers.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible including
Equity Securities and Equity Securities Equivalents.

“Public Lender” has the meaning attributed thereto in Section 16.6(c).

“Purchase Agreement” means the share purchase agreement dated as of January 9,
2019 between the Borrower, as purchaser, and Meritage Midstream Services III,
LP, as vendor.

“Purchase Money Obligation” means any monetary obligation created or assumed as
part of the purchase price of Property, whether or not secured, provided that
any Lien incurred in respect of such obligation shall not extend to any Property
other than the Property acquired in connection with which such obligation was
created or assumed and fixed improvements, if any, erected or constructed
thereon and the proceeds thereof.

 

41



--------------------------------------------------------------------------------

“Purchase Transaction” means the sale to the Borrower by Meritage Midstream
Services III, LP or its Affiliate of all of the equity, assets and business of
Meritage, pursuant to the terms of the Purchase Agreement.

“Qualified Equity Securities” means any Equity Securities of the Borrower other
than Disqualified Equity Securities.

“Qualifying IPO” means the issuance by the Borrower or any of its Affiliates (if
the Borrower is a direct or indirect wholly-owned Subsidiary of such Affiliate)
of its common equity interests in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8 or NI
44-101) pursuant to an effective registration statement filed with the SEC or
SEDAR in accordance with the US Securities Act or SEDAR in accordance with
Canadian securities laws (whether alone or in connection with a secondary public
offering) or in a firm commitment underwritten offering (or series of related
offerings of securities to the public pursuant to a final prospectus) made
pursuant to the US Securities Act or Canadian securities laws, where applicable.

“Ramp Up Period” has the meaning attributed thereto in paragraph (b) of the
definition of “Material Growth Project EBITDA Adjustments”.

“Rateable” and “Rateably” means, at the Acceleration Date (subject to
Section 7.6(b)), the proportion that the Equivalent Amount in Canadian Dollars
of the amount of the Lender Secured Obligations then owing to any Lender Secured
Party bears to the aggregate of the Equivalent Amount in Canadian Dollars of the
Lender Secured Obligations then owing to all Lender Secured Parties.

“Register” has the meaning attributed thereto in Section 16.2.

“Related Party” means any Person (other than an Obligor) which is any one or
more of the following:

 

  (a)

an Affiliate of any Obligor;

 

  (b)

a unitholder, shareholder or partner of any Obligor which, together with all
Affiliates of such Person, owns or controls, directly or indirectly, more than
10% of the units, shares, capital or other ownership interests (however
designated) of such Obligor, or an Affiliate of any such unitholder, shareholder
or partner;

 

  (c)

an officer, director or trustee of any of the foregoing; and

 

  (d)

a Person which does not deal at arm’s length (within the meaning of the Tax Act)
with any Obligor.

“Release” means any release, spill, emission, leak, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the environment
including the movement of Hazardous Materials through ambient air, soil, surface
water, ground water, wetlands, land or sub-surface strata.

“Restricted Subsidiary” means any Wholly-Owned Subsidiary of the Borrower that:

 

  (a)

directly owns any Equity Securities in any other Obligor;

 

  (b)

is the general partner of a limited partnership or general partnership that is
an Obligor; or

 

  (c)

has been designated by the Borrower as a Restricted Subsidiary pursuant to
Section 11.1.

“Revolving Commitment” means, with respect to each Revolving Lender, its
obligation hereunder to make Revolving Loans to the Borrower pursuant to
Section 2.1(b), in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth and opposite such Revolving Lender’s name on
Schedule A under the caption “Revolving Facility”, or in any Assignment and
Assumption, as such amount may hereafter be increased, decreased, cancelled or
terminated from time to time pursuant to this Agreement.

 

42



--------------------------------------------------------------------------------

“Revolving Facility” has the meaning attributed thereto in Section 2.1(b).

“Revolving Facility Maturity Date” means, subject to extension in accordance
with Section 2.7, February 25, 2024, or if any such day is not a Banking Day,
the immediately preceding Banking Day.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment or Revolving Loan at such time.

“Revolving Letter of Credit” means a Letter of Credit issued by a Fronting
Lender under the Revolving Facility.

“Revolving Loan” means a Loan under the Revolving Facility.

“Rollover” means:

 

  (a)

with respect to any LIBO Rate Loan, the continuation of all or a portion of such
Loan (subject to the provisions hereof) for an additional Interest Period
subsequent to the initial or any subsequent Interest Period applicable thereto;

 

  (b)

with respect to Bankers’ Acceptances, the issuance of new Bankers’ Acceptances
or the making of new BA Equivalent Advances (subject to the provisions hereof)
in respect of all or any portion of Bankers’ Acceptances (or BA Equivalent
Advances made in lieu thereof) maturing at the end of the Interest Period
applicable thereto, all in accordance with Article 5; and

 

  (c)

with respect to a Letter of Credit, the extension or replacement of such Letter
of Credit, provided that (i) the beneficiary remains the same, (ii) the undrawn
face amount is not increased and (iii) the other principal terms thereof (other
than the expiry date) remain the same.

“Rollover Date” means:

 

  (a)

with respect to any LIBO Rate Loan or Bankers’ Acceptances, the date of
commencement of a new Interest Period applicable to such Loan and which shall be
a Banking Day; and

 

  (b)

with respect to any Letter of Credit, the date of any extension or replacement
thereof which constitutes a Rollover.

“S&P” means S & P Global Ratings, a division of S & P Global Inc. and its
successors.

“Sale Leaseback” means any arrangement with any Person providing for the leasing
by any Obligor of any Property, which Property has been or is to be sold or
transferred by such Obligor to such Person in contemplation of such leasing.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, any Person (a) listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, (b) located in or organized under the laws of a country or territory
which is the subject of country- or territory-wide Sanctions (including without
limitation Cuba, Iran, North Korea, Sudan, Syria, or the Crimea region) or
(c) majority-owned or controlled by any of the foregoing, in all cases, to the
extent it would not violate Applicable Law in Canada.

 

43



--------------------------------------------------------------------------------

“Sanctions” means, solely in respect of the business activities of the Borrower
or its Subsidiaries, economic or financial sanctions, trade embargoes or other
restrictive measures imposed, administered or enforced from time to time by a
Sanctions Authority that are applicable to the Borrower or its Subsidiaries;
provided however that, with respect to economic or financial sanctions, trade
embargoes or other restrictive measures imposed, administered or enforced from
time to time by any Sanctions Authority outside of Canada, only to the extent
such sanctions, trade embargoes or other restrictive measures would not violate
Applicable Law in Canada.

“Sanctions Authority” means any of: (i) the Canadian government; (ii) the United
States government (to the extent it would not violate Applicable Law in Canada);
(iii) the United Nations Security Council; (iv) the European Union; (v) the
United Kingdom; or (vi) the respective governmental institutions, departments
and agencies of any of the foregoing, and “Sanctions Authorities” means all of
the foregoing, collectively.

“Sanctions Laws” means (a) the laws, regulations, executive orders and rules
promulgated or administered by the OFAC, the US Treasury Department or the US
State Department to implement sanctions programs and any similar sanctions laws
as may be enacted from time to time by the United States, including the
International Emergency Economic Powers Act, the Trading With the Enemy Act, the
U.S. Comprehensive Iran Sanctions, Accountability, and Divestment Act and the
U.S. Sudan Accountability and Divestment Act and any enabling legislation or
executive orders relating to any of the foregoing or (b) any of the economic
sanctions of Canada, including those provided for pursuant to the Special
Economic Measures Act (Canada) or the United Nations Act (Canada), in each case,
to the extent applicable.

“Schedule I Lender” means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada).

“Schedule II Lender” means a Lender which is a Canadian chartered bank listed on
Schedule II to the Bank Act (Canada).

“Schedule III Lender” means a Lender which is an authorized foreign bank listed
on Schedule III to the Bank Act (Canada).

“Scheduled Unavailability Date” has the meaning attributed thereto in
Section 13.7(a)(ii).

“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Schedule G (with such changes to such form as may
be reasonably acceptable to the Agent and the Borrower) between the Agent, the
Borrower and one or more classes of second lien secured Permitted Junior Debt.

“Securities” means, collectively, all Equity Securities, Equity Securities
Equivalents, voting trust certificates, bonds, debentures, instruments and other
evidence of Debt, whether or not secured, convertible or subordinated, all
certificates of interest, share or participation in, all certificates for the
acquisition of, and all warrants, options, and other rights to acquire, any such
securities.

“Security Documents” means, collectively, the debentures, debenture pledge
agreements, pledge agreements, negative pledge agreements, general security
agreements, mortgages, assignments and other security agreements executed and
delivered, or required to be executed and delivered to the Agent, by each of the
Obligors and the Parent Pledgors under and pursuant to this Agreement to secure
the Lender Secured Obligations, including the Obligor Debenture, the
Non-Recourse Parent Pledges, and, if applicable, the Second Lien Intercreditor
Agreement.

 

44



--------------------------------------------------------------------------------

“SemCAMS” means SemCAMS ULC, an unlimited liability corporation subsisting under
the laws of Alberta.

“SemCanada” means SemCanada II, L.P., a limited partnership formed under the
laws of Oklahoma.

“SemGroup” means SemGroup Corporation, a corporation organized under the laws of
Delaware.

“SemGroup Contribution” has the meaning attributed thereto in the Investment
Agreement as in effect on the Closing Date.

“SemGroup Note” has the meaning attributed thereto in the Investment Agreement
as in effect on the Closing Date.

“Senior Debt” means, as determined with respect to the Borrower on a
consolidated basis, (a) the sum of the Outstanding Principal, the Finance Lease
Obligations and the Purchase Money Obligations (including unreimbursed drawings
in respect of Letters of Credit but excluding contingent reimbursement
obligations in respect of undrawn Letters of Credit, Permitted Shareholder Debt,
KKR Preferred Equity and Permitted Preferred Equity) less (b) the sum of all
unrestricted cash and Cash Equivalents of the Obligors which are subject to a
first ranking Lien under the Security Documents (subject to a maximum deduction
of Cdn.$20,000,000).

“Senior Debt to Adjusted EBITDA Ratio” means, at the end of a Fiscal Quarter,
the ratio of (a) Senior Debt on such date to (b) Adjusted EBITDA for the four
consecutive Fiscal Quarters ended on such date.

“Services Agreement” means the Services Agreement dated as of February 25, 2019,
among SemGroup and the Borrower (as in effect on the Closing Date).

“Shareholder Debt Subordination Agreement” means a subordination agreement
substantially in the form of Schedule M (with such changes to such form as may
be reasonably acceptable to the Agent and the Borrower) between the Agent, the
Borrower and one or more holders of Permitted Shareholder Debt.

“Similar Business” means any business conducted or contemplated to be conducted
by the Obligors as of the Closing Date, or any business that is reasonably
similar, related, synergistic, incidental, or ancillary thereto.

“Solvent” means, after giving effect to the consummation of the Contribution
Transactions and the Purchase Transaction, (i) the sum of the liabilities
(including contingent liabilities) of the Borrower and its Restricted
Subsidiaries, on a consolidated basis, does not exceed the present fair saleable
value of the present assets of the Borrower and its Restricted Subsidiaries, on
a consolidated basis; (ii) the fair value of the property of the Borrower and
its Restricted Subsidiaries, on a consolidated basis, is greater than the total
amount of liabilities of the Borrower and its Restricted Subsidiaries, on a
consolidated basis; (iii) the capital of the Borrower and its Restricted
Subsidiaries, on a consolidated basis, is not unreasonably small in relation to
their business as contemplated on the date hereof; and (iv) the Borrower and its
Restricted Subsidiaries, on a consolidated basis, have not incurred debts
including current obligations beyond their ability to pay such debts as they
become due (whether at maturity or otherwise).

 

45



--------------------------------------------------------------------------------

“Special Share Dividends” has the meaning attributed thereto in the Investment
Agreement as in effect on the Closing Date.

“Specified Purchase Agreement Representations” means such of the representations
and warranties made by, or with respect to, Meritage and its Subsidiaries (and
their respective assets) in the Purchase Agreement as are material to the
interests of the Lenders, but only if and to the extent that the Borrower has
the right (taking into account any applicable cure provisions) to terminate its
obligations under the Purchase Agreement or decline to consummate the Purchase
Transaction (in accordance with the terms of the Purchase Agreement) as a result
of a breach of such representations and warranties.

“Specified Representations” means the representations and warranties contained
in each of Sections 8.1(a), 8.1(b), 8.1(c), 8.1(d), 8.1(e), 8.1(t) and 8.1(v).

“Sponsors” means, collectively, SemGroup and KKR, and “Sponsor” means either of
them.

“Subsidiary” means, with respect to a Person:

 

  (a)

any corporation of which at least a majority of the outstanding Voting
Securities having by the terms thereof ordinary voting power to elect a majority
of the board of directors of such corporation (irrespective of whether at the
time shares of any other class or classes of such corporation might have voting
power by reason of the happening of any contingency, unless the contingency has
occurred and then only for as long as it continues) is at the time directly,
indirectly or beneficially owned or controlled by such Person, or one or more of
its Subsidiaries, or such Person and one or more of its Subsidiaries;

 

  (b)

any partnership of which, at the time, such Person, or one or more of its
Subsidiaries, or such Person and one or more of its Subsidiaries: (i) directly,
indirectly or beneficially own or control more than 50% of the income, capital,
beneficial or ownership interests (however designated) thereof; and (ii) is a
general partner, in the case of limited partnerships, or is a partner or has
authority to bind the partnership, in all other cases; or

 

  (c)

any other Person of which at least a majority of the income, capital, beneficial
or ownership interests (however designated) are at the time directly, indirectly
or beneficially owned or controlled by such Person, or one or more of its
Subsidiaries, or such Person and one or more of its Subsidiaries.

Unless otherwise specified herein, “Subsidiary” refers to a Subsidiary of the
Borrower.

“Successor” has the meaning attributed thereto in Section 9.3(h).

“Successor Transaction” has the meaning attributed thereto in Section 9.3(h).

“Swap Obligation” means, with respect to any Obligor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Tax Act” means the Income Tax Act (Canada).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, and any interest, fines, penalties or
additions to taxes with respect to any of the foregoing.

“TD” means The Toronto-Dominion Bank.

 

46



--------------------------------------------------------------------------------

“Term Commitment” means, with respect to each Term Lender, its obligation
hereunder to make Term Loans to the Borrower pursuant to Section 2.1(a), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth and opposite such Term Lender’s name on Schedule A under the caption
“Term Loan Facility”, or in any Assignment and Assumption, as such amount may
hereafter be increased, decreased, cancelled or terminated from time to time
pursuant to this Agreement.

“Term Lender” means, at any time, any Lender that has a Term Commitment or Term
Loan at such time.

“Term Loan Amortization Date” means March 31, June 30, September 30 and
December 31 of each calendar year, or, if such day is not a Banking Day, the
immediately preceding Banking Day, commencing on March 31, 2020.

“Term Loan Amortization Schedule” means the amortization schedule attached
hereto as Schedule J.

“Term Loan” means a Loan under the Term Loan Facility.

“Term Loan Facility” has the meaning attributed thereto in Section 2.1(a).

“Term Loan Facility Maturity Date” means, subject to extension in accordance
with Section 2.7, February 25, 2024, or if such day is not a Banking Day, the
immediately preceding Banking Day.

“Termination Date” means the first to occur of:

 

  (a)

the termination of the Purchase Agreement in accordance with its terms;

 

  (b)

the date on which the Borrower publicly announces its intention to no longer
proceed with the Purchase Transaction; and

 

  (c)

June 9, 2019, unless such date is otherwise extended with the consent of the
Lead Arrangers.

“Termination Event” means the occurrence of the Event of Default described in
Section 12.1(e) or 12.1(f) or any other event which results in an automatic
acceleration of the repayment of the Outstandings hereunder, without any notice
being required from the Agent or any Lender.

“Threshold Amount” means Cdn.$35,000,000 (or the Equivalent Amount in any Other
Currency).

“Total Commitment” means the aggregate of the Total Term Commitment, the Total
Revolving Commitment and the Operating Commitment.

“Total Debt” means, as determined with respect to the Borrower on a consolidated
basis, the aggregate Debt of the Borrower and its Subsidiaries on a consolidated
basis, including the Outstanding Principal (including unreimbursed drawings in
respects of Letters of Credit but excluding contingent reimbursement obligations
in respect of undrawn Letters of Credit, Permitted Shareholder Debt, KKR
Preferred Equity and Permitted Preferred Equity), less the sum of all
unrestricted cash and Cash Equivalents of the Obligors (subject to a maximum
deduction of Cdn.$20,000,000).

“Total Debt to Adjusted EBITDA Ratio” means, at the end of any Fiscal Quarter,
the ratio of (a) Total Debt on such date to (b) Adjusted EBITDA for the four
consecutive Fiscal Quarters ending on such date.

“Total Revolving Commitment” means the aggregate of the Revolving Commitments of
each of the Revolving Lenders, as increased, decreased, cancelled or terminated
from time to time pursuant to this Agreement.

 

47



--------------------------------------------------------------------------------

“Total Term Commitment” means the aggregate of the Term Commitments of each of
the Term Lenders, as decreased, cancelled or terminated from time to time
pursuant to this Agreement.

“United States” and “U.S.” mean the United States of America.

“United States Dollars”, “US Dollars” and “US$” means the lawful money of the
United States of America.

“Unreimbursed Amount” has the meaning attributed thereto in Section 6.3(a).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is not a
Restricted Subsidiary.

“USA” means the Unanimous Shareholder Agreement, dated as of February 25, 2019,
among the Parent Pledgors and the Borrower.

“US Base Rate” means, on any day, the greatest of:

 

  (a)

the rate of interest per annum established from time to time by the Agent as the
reference rate of interest in effect at its principal office in Toronto for the
determination of interest rates that the Agent will charge for commercial loans
in United States Dollars made in Canada;

 

  (b)

the rate of interest per annum for such day or, if such day is not a Banking
Day, on the immediately preceding Banking Day, equal to the sum of the Federal
Funds Rate (expressed for such purpose as a yearly rate per annum in accordance
with Section 4.9), plus 0.50% per annum; and

 

  (c)

the LIBO Rate on such day for one month LIBO Rate Loans plus 1.00% per annum;

provided that if the US Base Rate for any date of determination would be less
than zero, the US Base Rate for such date shall be deemed to be zero for all
purposes of this Agreement

“USBR Loan” means an Advance in, or Conversion into, United States Dollars made
by the Applicable Lenders under a Credit Facility to the Borrower with respect
to which the Borrower has specified or a provision hereof requires that interest
is to be calculated by reference to the US Base Rate.

“US Securities Act” means the Securities Act of 1933, and the rules and
regulations promulgated thereunder.

“Voting Securities” means:

 

  (a)

shares of any class of any corporation or other Equity Securities of any other
Person which carries voting rights to elect the board of directors (or other
persons performing similar functions) under any circumstances; and

 

  (b)

an interest in a general partnership, limited partnership, trust, limited
liability company, joint venture or similar Person which entitles the holder of
such interest to receive a share of the profits, or on dissolution or partition,
of the assets, of such Person.

“Wholly-Owned Subsidiary” means, with respect to any person (“X”):

 

  (a)

a corporation, all of the issued and outstanding shares in the capital of which
are beneficially held by:

 

  (i)

X;

 

48



--------------------------------------------------------------------------------

  (ii)

X and one or more corporations, where all of the issued and outstanding shares
in the capital of such corporations are held by X; or

 

  (iii)

two or more corporations, where all of the issued and outstanding shares in the
capital of such corporations are held by X;

 

  (b)

a corporation which is a Wholly-Owned Subsidiary of a corporation that is a
Wholly-Owned Subsidiary of X;

 

  (c)

a partnership, all of the partners of which are X and/or Wholly-Owned
Subsidiaries of X; or

 

  (d)

any Person of which all of the income, capital, beneficial and ownership
interests (however designated) are beneficially owned and controlled by X and/or
Wholly-Owned Subsidiaries of X,

provided that unless otherwise expressly provided or the context otherwise
requires, references herein or in any other Loan Document to “Wholly-Owned
Subsidiary” or “Wholly-Owned Subsidiaries” shall be and shall be deemed to be
references to Wholly-Owned Subsidiaries of the Borrower.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2

Headings; Articles and Sections

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof and include any
agreement supplemental hereto. Unless something in the subject matter or context
is inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Agreement.

 

1.3

Number; persons; including

Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine and
neuter genders and vice versa, words importing persons shall include
individuals, partnerships, associations, trusts, unincorporated organizations
and corporations and vice versa and words and terms denoting inclusiveness (such
as “include” or “includes” or “including”), whether or not so stated, are not
limited by their context or by the words or phrases which precede or succeed
them.

 

1.4

Accounting Principles

Prior to any future adoption of generally accepted accounting principles in
Canada by the Borrower, wherever in this Agreement reference is made to
“generally accepted accounting principles” or “GAAP”, such reference shall be
deemed to be to generally accepted accounting principles in the United States as
in effect and set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied, and
applicable on a consolidated basis (unless otherwise specifically

 

49



--------------------------------------------------------------------------------

provided or contemplated herein to be applicable on an unconsolidated basis).
Where the character or amount of any asset or liability or item of revenue or
expense or amount of equity or unitholder equity is required to be determined,
or any consolidation or other accounting computation is required to be made for
the purpose of this Agreement or any other Loan Document, such determination or
calculation shall, to the extent applicable and except as otherwise specified
herein or as otherwise agreed in writing by the parties, be made in accordance
with generally accepted accounting principles applied on a consistent basis.

 

1.5

Changes in Generally Accepted Accounting Principles

 

  (a)

If the Borrower, the Agent or the Majority Lenders determine at any time that
any amount required to be determined hereunder would be materially different if
such amount were determined in accordance with:

 

  (i)

GAAP intended to be applied by the Borrower in respect of its Financial
Statements on the Closing Date (“Old GAAP”), instead of

 

  (ii)

GAAP subsequently in effect and applied by the Borrower in respect of its
Financial Statements and utilized for purposes of determining such amount,

then written notice of such determination shall be delivered by the Borrower to
the Agent, in the case of a determination by the Borrower, or by the Agent to
the Borrower, in the case of a determination by the Agent or the Majority
Lenders.

 

  (b)

If the Borrower adopts a change in an accounting policy in the preparation of
its financial statements (i) in order to conform to accounting recommendations,
guidelines, or similar pronouncements, or legislative requirements or (ii) as a
result of a conversion from generally accepted accounting principles in the
United States of America to generally accepted accounting principles in Canada
(or vice versa) and, in either case, such change would require disclosure
thereof under Old GAAP, or would reasonably be expected to materially and
adversely affect (i) the rights of, or the protections afforded to, the Agent or
the Majority Lenders hereunder or (ii) the position either of the Borrower or of
the Agent or the Majority Lenders hereunder, the Borrower shall so notify the
Agent, describing the nature of the change and its effect on the current and
immediately prior year’s financial statements in accordance with Old GAAP and in
detail sufficient for the Agent and the Majority Lenders to make the
determination required of them in the following sentence. If any of the
Borrower, the Agent or the Majority Lenders determine at any time that such
change in accounting policy results in a material adverse change either (i) in
the rights of, or protections afforded to, the Agent or the Majority Lenders
intended to be derived, or provided for, hereunder or (ii) in the position
either of the Borrower or of the Agent and the Majority Lenders hereunder,
written notice of such determination shall be delivered by the Borrower to the
Agent, in the case of a determination by the Borrower, or by the Agent to the
Borrower, in the case of a determination by the Agent or the Majority Lenders.

 

  (c)

Upon the delivery of a written notice pursuant to Section 1.5(a) or
Section 1.5(b) the Borrower and the Agent on behalf of the Majority Lenders
shall meet to consider the impact of such change in Old GAAP or such change in
accounting policy (in each case, an “Accounting Change”), as the case may be, on
the rights of, or protections afforded to, the Agent and the Majority Lenders or
on the position of the Borrower or of the Agent and the Majority Lenders and
shall in good faith negotiate to execute and deliver an amendment or amendments
to this Agreement in order to preserve and protect the intended rights of, or
protections afforded to, the Borrower or the Agent and the Majority Lenders (as
the case may be) on the Closing Date or the position of the Borrower or the
Agent and the Majority Lenders (as the case may be); provided that, until this
Agreement has been amended in accordance with the foregoing, then for all
purposes hereof, the

 

50



--------------------------------------------------------------------------------

  applicable changes from Old GAAP or in accounting policy (as the case may be)
shall be disregarded hereunder and any amount required to be determined
hereunder shall, nevertheless, continue to be determined under Old GAAP and the
Borrower’s prior accounting policy. If the Borrower and the Agent on behalf of
the Majority Lenders do not (for any reason whatsoever) mutually agree (in their
respective sole discretions, without any obligation to so agree) on such
amendment or amendments to this Agreement within 60 days following the date of
delivery of such written notice, the Borrower shall either continue to provide
financial statements in accordance with Old GAAP or provide all such financial
information as is reasonably required (or requested by the Agent acting
reasonably) in order for any amount required to be determined hereunder to be
determined in accordance with Old GAAP and/or the Borrower’s prior accounting
policy and, for all purposes hereof, the applicable changes from Old GAAP or in
accounting policy (as the case may be) shall be disregarded hereunder and any
amount required to be determined hereunder shall, nevertheless, continue to be
determined under Old GAAP and/or the Borrower’s prior accounting policy.

 

  (d)

If a Compliance Certificate is delivered in respect of a Fiscal Quarter or
Fiscal Year in which an Accounting Change is implemented without giving effect
to any revised method of calculating any financial calculation hereunder, and
subsequently, as provided above, the method of calculating such financial
calculation is revised in response to such Accounting Change, or the amount to
be determined pursuant to such financial calculation is to be determined without
giving effect to such Accounting Change, the Borrower shall deliver a revised
Compliance Certificate. Any Event of Default which arises as a result of the
Accounting Change and which is cured by this Section 1.5 shall be deemed never
to have occurred.

 

1.6

References to Documents and Applicable Law

Unless otherwise expressly provided herein, (a) references to organizational
documents (including the USA), agreements (including the Loan Documents) and
instruments, licences or other documents shall be deemed to include all
subsequent amendments, restatements, amendment, and restatements, extensions,
supplements, modifications, replacements, refinancings, renewals, or increases
thereof, but only to the extent that such amendments, restatements, amendment,
and restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases are not prohibited by the Loan Documents
and (b) references to any Applicable Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such Applicable Laws.

 

1.7

Per Annum and Currency Calculations

 

  (a)

Unless otherwise stated, wherever in this Agreement reference is made to a rate
“per annum” or a similar expression is used, such rate shall be calculated on
the basis of a calendar year of 365 days.

 

  (b)

Unless otherwise specified herein, all references to currency shall be deemed to
refer to Cdn. Dollars and, for the purposes of all monetary thresholds in
Article 8, Article 9, Article 10, Article 11 and Article 12 (including the
definitions used therein), all references to an amount in Cdn. Dollars shall be
deemed to include the Equivalent Amount in US Dollars or any other applicable
currency.

 

1.8

Letter of Credit Amounts

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated undrawn amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any ancillary document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

51



--------------------------------------------------------------------------------

1.9

Lead Arrangers

Any reference in the Loan Documents to the consent, approval, or satisfaction of
the Lead Arrangers shall be deemed to be a reference to the consent, approval,
waiver or satisfaction of all of the Lead Arrangers not including Wells Fargo
Securities, LLC or KKR Capital Markets LLC.

 

1.10

Operating Leases

Any lease that would have been treated as an operating lease under GAAP as in
effect on December 31, 2018 (regardless of when such lease is entered into,
renewed, modified, extended, amended or supplemented) shall be deemed to be
treated as an operating lease for all purposes of this Agreement, including for
purposes of computing the Financial Covenants and determining compliance with
any other covenant hereunder.

 

1.11

Schedules

The following are the Schedules annexed hereto and incorporated by reference and
deemed to be part hereof:

 

  Schedule A    —    Lenders and Commitments   Schedule B    —    Assignment and
Assumption   Schedule C    —    Compliance Certificate            Schedule D   
—    Conversion/Rollover/Repayment Notice   Schedule E    —    Discount Note  
Schedule F    —    Drawdown Notice   Schedule G    —    Second Lien
Intercreditor Agreement   Schedule H    —    Organization Chart   Schedule I   
—    Relevant Jurisdictions   Schedule J    —    Term Loan Amortization Schedule
  Schedule K    —    Currency Hedging Notice   Schedule L    —    Obligor
Guarantee   Schedule M    —    Shareholder Debt Subordination Agreement

Each reference to Schedule H or Schedule I herein shall be deemed to refer to
such schedule as it is updated from time to time as required hereunder.

Article 2

CREDIT FACILITIES

 

2.1

Establishment of Credit Facilities.

 

  (a)

Term Loan Facility. Subject to this Agreement, the Term Lenders hereby agree to
establish in favour of the Borrower a non-revolving term loan credit facility
(such facility, the “Term Loan Facility”) in a maximum aggregate principal
amount not to exceed the Total Term Commitment, to be made available in
accordance with this Agreement until the Term Loan Facility Maturity Date.

 

  (b)

Revolving Facility. Subject to this Agreement, the Revolving Lenders hereby
agree to establish in favour of the Borrower a revolving credit facility (such
facility, the “Revolving Facility”) in a maximum aggregate principal amount not
to exceed the Total Revolving Commitment (or the Equivalent Amount in US
Dollars), to be made available in accordance with this Agreement until the
Revolving Facility Maturity Date.

 

52



--------------------------------------------------------------------------------

  (c)

Operating Facility. Subject to this Agreement, the Operating Lender hereby
agrees to establish in favour of the Borrower a revolving credit facility (such
facility, the “Operating Facility”) in a maximum aggregate principal amount not
to exceed the Operating Commitment (or the Equivalent Amount in US Dollars), to
be made available in accordance with this Agreement until the Operating Facility
Maturity Date.

 

  (d)

Availments. The Borrower may obtain Advances under each Credit Facility (except
as indicated otherwise below) by way of:

 

  (i)

Prime Loans;

 

  (ii)

USBR Loans (under the Revolving Facility and the Operating Facility only);

 

  (iii)

Bankers’ Acceptances (and BA Equivalent Advances in accordance with
Section 5.7);

 

  (iv)

LIBO Rate Loans (under the Revolving Facility and the Operating Facility only);
and

 

  (v)

Letters of Credit (under the Revolving Facility and the Operating Facility
only),

provided that, subject to Section 7.3, at no time shall (A) the Outstanding
Principal under the Credit Facilities exceed the Total Commitment, (B) the
Outstanding Principal under the Term Loan Facility exceed the Total Term
Commitment, (C) the Outstanding Principal under the Revolving Facility exceed
the Total Revolving Commitment, (D) the Outstanding Principal under the
Operating Facility exceed the Operating Commitment, or (E) the Equivalent Amount
in Cdn. Dollars of the aggregate face amount of all outstanding Letters of
Credit under the Revolving Facility and the Operating Facility exceed
Cdn.$50,000,000 (or the equivalent in US Dollars).

 

  (e)

Availability.

 

  (i)

The Term Loan Facility shall, subject to this Agreement, be available on a
non-revolving basis by way of a single Drawdown on the Closing Date only and
immediately thereafter any unutilized portion of the Term Loan Facility shall be
automatically cancelled without the requirement for any further action by any
party hereto and the Total Term Commitment shall be permanently reduced by the
amount of such cancellation (and each Term Lender’s Term Commitment shall
automatically be permanently reduced by its Applicable Percentage thereof). All
principal repayments of the Outstanding Principal under the Term Loan Facility
shall permanently reduce the Total Term Commitment by the amount of each such
repayment (and each Term Lender’s Term Commitment shall automatically be
permanently reduced by its Applicable Percentage thereof) without the
requirement for further action by any party hereto and may not be reborrowed.

 

  (ii)

The Revolving Facility shall, subject to this Agreement, be available on a
revolving basis from the Closing Date until the Revolving Facility Maturity
Date, and the Borrower may borrow, repay and reborrow Cdn. Dollars or US
Dollars, may issue, repay and re-issue Bankers’ Acceptances or BA Equivalent
Advances and may obtain, cancel and re-obtain Letters of Credit thereunder,
subject always to the proviso in Section 2.1(d).

 

53



--------------------------------------------------------------------------------

  (iii)

The Operating Facility shall, subject to this Agreement, be available on a
revolving basis from the Closing Date until the Operating Facility Maturity
Date, and the Borrower may borrow, repay and reborrow Cdn. Dollars or US
Dollars, may issue, repay and re-issue Bankers’ Acceptances or BA Equivalent
Advances and may obtain, cancel and re-obtain Letters of Credit thereunder,
subject always to the proviso in Section 2.1(d).

 

  (iv)

If the Closing Date does not occur on or prior to the Termination Date, then the
Total Commitments, each Lender’s Commitment and the right of the Borrower to
request Drawdowns shall automatically terminate.

 

  (f)

Purpose. All Drawdowns under:

 

  (i)

the Term Loan Facility shall only be used to (A) partially finance the Purchase
Transaction and repay the SemGroup Note on the Closing Date, and (B) at the
option of the Borrower, finance costs, fees and expenses related to the Purchase
Transaction and costs, fees and expenses related to the Credit Facilities and
the Loan Documents; and

 

  (ii)

each of the Revolving Facility and the Operating Facility shall be used to
partially finance the Purchase Transaction (including costs and fees related
thereto and costs, fees and expenses (including in connection with any original
issue discount) related to the Credit Facilities and the Loan Documents), the
repayment of the SemGroup Note on the Closing Date and for the general corporate
purposes of the Borrower (including, for certainty, to fund the working capital
requirements of the Borrower, issue Letters of Credit and to fund capital
expenditures, Investments, and Permitted Distributions, but not to fund the
acquisition of any assets, or equity interests of Persons which own assets,
located outside of Canada).

 

  (g)

Several Obligations of Lenders. No Lender shall be responsible for the
Commitments of any other Lenders. The failure of a Lender to make available its
share of any Advance in accordance with this Agreement shall not release any
other Lender from its obligations hereunder. Notwithstanding anything to the
contrary in this Agreement, no Lender shall be obligated to make Advances under
any Credit Facility (based, in the case of the Revolving Facility and the
Operating Facility, on the Equivalent Amount thereof in Cdn. Dollars) in excess
of its applicable Commitment thereunder. The obligation of each Lender to make
its Commitment available to the Borrower under a Credit Facility is a separate
obligation between that Lender and the Borrower and such obligation is not the
joint or the joint and several obligation of any other Lender.

 

2.2

Drawdowns – Notices and Limitations

The Borrower may request Drawdowns upon the following terms and conditions:

 

  (a)

the Borrower may request a Drawdown under the Term Loan Facility (where
applicable) or the Revolving Facility as follows:

 

  (i)

in the case of a Prime Loan or a USBR Loan, by delivering a Drawdown Notice to
the Agent before 1:00 p.m. (Toronto time) at least one (1) Banking Day prior to
the requested Drawdown Date;

 

  (ii)

in the case of a Bankers’ Acceptance or BA Equivalent Advance, by delivering a
Drawdown Notice to the Agent before 1:00 p.m. (Toronto time) at least one
(1) Banking Day prior to the requested Drawdown Date;

 

54



--------------------------------------------------------------------------------

  (iii)

in the case of a LIBO Rate Loan, by delivering a Drawdown Notice to the Agent
before 1:00 p.m. (Toronto time) at least three (3) Banking Days prior to the
requested Drawdown Date; and

 

  (iv)

in the case of a Letter of Credit, by complying with Section 6.2;

 

  (b)

the Borrower may request a Drawdown under the Operating Facility as follows:

 

  (i)

in the case of a Prime Loan or a USBR Loan (other than by way of Overdraft), by
delivering a Drawdown Notice to the Operating Lender before 1:00 p.m. (Toronto
time) on the requested Drawdown Date;

 

  (ii)

in the case of a Bankers’ Acceptance or BA Equivalent Advance, by delivering a
Drawdown Notice to the Operating Lender before 12:00 noon (Toronto time) at
least one (1) Banking Day prior to the requested Drawdown Date;

 

  (iii)

in the case of a LIBO Rate Loan, by delivering a Drawdown Notice to the
Operating Lender before 12:00 noon (Toronto time) at least three (3) Banking
Days prior to the requested Drawdown Date;

 

  (iv)

in the case of a Letter of Credit, by complying with Section 6.2; and

 

  (v)

in the case of a Prime Loan or a USBR Loan by way of Overdraft, no Drawdown
Notice is required;

 

  (c)

each Drawdown by the Borrower shall be requested and made available in minimum
amounts of not less than:

 

  (i)

in the case of a Prime Loan or USBR Loan under the Revolving Facility,
Cdn.$1,000,000 or US$1,000,000 and in multiples of Cdn.$100,000 or US$100,000,
as applicable, thereafter;

 

  (ii)

in the case of a Prime Loan or USBR Loan under the Operating Facility, Cdn.$ or
US$500,000 and in multiples of Cdn.$ or US$100,000, as applicable, thereafter;

 

  (iii)

in the case of a LIBO Rate Loan, US$1,000,000 and in multiples of US$100,000
thereafter;

 

  (iv)

in the case of Bankers’ Acceptances or BA Equivalent Advances under the Term
Loan Facility or the Revolving Facility, Cdn.$1,000,000 and in multiples of
Cdn.$100,000 thereafter;

 

  (v)

in the case of Bankers’ Acceptances or BA Equivalent Advances under the
Operating Facility, Cdn.$500,000 and in multiples of Cdn.$100,000 thereafter;
and

 

  (vi)

in the case of a Letter of Credit or an Operating Loan by way of Overdraft, no
minimum amount applies; and

 

  (d)

Drawdowns will only be made available if all applicable conditions precedent in
Article 3 are or will be satisfied on or before the requested Drawdown Date.

 

55



--------------------------------------------------------------------------------

2.3

Rollovers and Conversions – Notices and Limitations

 

  (a)

The Borrower may request Rollovers and Conversions upon the following terms and
conditions:

 

  (i)

the Borrower may request a Rollover or Conversion by delivering a
Conversion/Rollover/Repayment Notice with the same prior notice period that
would apply if it were obtaining a Drawdown of the relevant type of Loan
resulting from such Rollover or Conversion;

 

  (ii)

the Borrower may request a Rollover or Conversion of part only of a Loan,
provided that:

 

  (A)

each Loan resulting from such Rollover or Conversion is not less than the
relevant Drawdown minimum specified in Section 2.2(c);

 

  (B)

any portion of an existing LIBO Rate Loan or Bankers’ Acceptances which is not
rolled over or converted shall be repaid in accordance with the provisions
hereof; and

 

  (C)

the Borrower may not convert a portion only of an outstanding Loan unless both
the unconverted portion and converted portion of such Loan are equal to or
exceed, in the relevant currency of each such portion, the minimum amounts
required for Drawdowns of Loans of the same type as that portion as set forth in
Section 2.2(c);

 

  (iii)

in respect of Conversions of a Loan denominated in one currency to a Loan
denominated in another currency, the Borrower shall at the time of the
Conversion repay the Loan or portion thereof being converted in the currency in
which it was denominated and each Lender may make a further Advance to the
Borrower in the Other Currency;

 

  (iv)

a Rollover/Conversion shall not result in an increase in Outstanding Principal
as increases in Outstanding Principal may only be effected by Drawdowns;

 

  (v)

a Rollover or Conversion of a LIBO Rate Loan may occur only on the last day of
the relevant Interest Period for such LIBO Rate Loan (unless the Borrower pays
the breakage costs to the Lenders in accordance with Section 7.4(a));

 

  (vi)

no Rollover of or Conversion into a LIBO Rate Loan, Bankers’ Acceptance or
Letter of Credit may occur if a Default or Event of Default is then in
existence; and

 

  (vii)

a Rollover or Conversion of a Bankers Acceptance may occur only on the maturity
date for such Bankers’ Acceptance.

 

  (b)

In anticipation of the expiry of each Interest Period for each LIBO Rate Loan
the Borrower shall do one or a combination of the following:

 

  (i)

request a Rollover of all or part of such LIBO Rate Loan in accordance with
Section 2.3(a);

 

  (ii)

request a Conversion of all or part of such LIBO Rate Loan in accordance with
Section 2.3(a); or

 

56



--------------------------------------------------------------------------------

  (iii)

repay all or part of such LIBO Rate Loan before 12:00 noon (Toronto time) on the
last day of such Interest Period with notice in accordance with Section 7.2.

If and to the extent that the Borrower fails to so notify the Agent, or to so
pay the relevant LIBO Rate Loan in accordance with the foregoing, the Borrower,
in the case of a LIBO Rate Loan, shall be deemed to have requested a Conversion
into a USBR Loan, in each case in an amount equal to that portion of the LIBO
Rate Loan which is not rolled over, converted or repaid.

 

  (c)

In anticipation of the maturity of any Bankers’ Acceptances, the Borrower shall,
subject to and in accordance with the requirements hereof, do one or a
combination of the following with respect to the aggregate face amount at
maturity of all such Bankers’ Acceptances:

 

  (i)

(A) request a Rollover of the maturing Bankers’ Acceptances in accordance with
Section 2.3(a), and (B) on the maturity date of the maturing Bankers’
Acceptances, pay to the Agent for the account of the Lenders any amount that the
Borrower is required to pay under Section 5.4;

 

  (ii)

(A) request a Conversion of the maturing Bankers’ Acceptances to another type of
Loan in accordance with Section 2.3(a), and (B) on the maturity date of the
maturing Bankers’ Acceptances pay to the Agent for the account of the Lenders an
amount equal to the aggregate face amount of such Bankers’ Acceptances; or

 

  (iii)

on the maturity date of the maturing Bankers’ Acceptances, pay to the Agent for
the account of the Lenders an amount equal to the aggregate face amount of such
Bankers’ Acceptances with notice in accordance with Section 7.2.

If and to the extent that the Borrower fails to notify the Agent or pay the
relevant Bankers’ Acceptances in accordance with the foregoing, the Borrower
shall be deemed to have requested a Conversion into a Prime Loan in an amount
equal to that portion of the Bankers’ Acceptances which is not rolled over,
converted or repaid.

 

2.4

Optional Reduction of Commitments

The Borrower may, at its option, permanently reduce the Commitments under any
Credit Facility by cancelling all or any part of the undrawn portion of such
Credit Facility, provided that:

 

  (a)

the Borrower shall provide the Agent with at least three (3) Banking Days’ prior
written notice of any such cancellation (or such shorter period as the Agent may
agree);

 

  (b)

each such cancellation shall be a minimum of Cdn.$5,000,000 and in whole
multiples of Cdn.$1,000,000 thereafter;

 

  (c)

any such cancellation shall be allocated among the Lenders based on their
respective Applicable Percentages under the applicable Credit Facility at the
time of cancellation; and

 

  (d)

any cancellation notice shall be irrevocable and shall be in a form reasonably
satisfactory to the Agent, acting reasonably; provided, that such cancellation
notice may be conditioned on the effectiveness of one or more transactions,
including the effectiveness of one or more credit facilities.

 

57



--------------------------------------------------------------------------------

2.5

Loans – General

 

  (a)

Loans shall be made in such currency and at the time and in the manner requested
by the Borrower, subject to this Agreement and upon fulfilment of all conditions
precedent to the making of such Loans.

 

  (b)

No Loans shall be made except on a Banking Day.

 

  (c)

All payments by the Lenders hereunder shall be made to the Agent at the Agent’s
Branch in immediately available freely transferable funds in the applicable
currency by no later than 2:00 p.m. (Toronto time) on the relevant Drawdown
Date. All payments by the Borrower hereunder shall be made to the Agent at the
Agent’s Branch in immediately freely transferable funds by no later than 12:00
noon (Toronto time) on the relevant Drawdown Date. The Borrower shall open and
maintain the Borrower’s Accounts for the purpose of receiving Advances and
making payments, repayments and prepayments under this Agreement.

 

  (d)

The Agent shall open and maintain books of account or electronically stored
records evidencing all Advances and all other amounts owing by the Borrower to
the Lenders hereunder. The Agent shall enter in the foregoing books of account
details of all applicable amounts from time to time owing, paid or repaid by the
Borrower hereunder. The information entered in the foregoing books of account
shall constitute prima facie evidence of the Outstandings owing from time to
time by the Borrower to the Agent and the Lenders hereunder, absent manifest
error.

 

  (e)

The Operating Lender shall open and maintain separate books of account or
electronically stored records evidencing all Operating Loans and all other
amounts owing by the Borrower to the Operating Lender hereunder. The Operating
Lender shall enter in the foregoing books of account details of all applicable
amounts from time to time owing, paid or repaid by the Borrower hereunder. The
information entered in the foregoing books of account shall constitute prima
facie evidence of the Outstandings owing from time to time by the Borrower to
the Operating Lender hereunder, absent manifest error.

 

2.6

Loans – Inter-Lender Arrangements

 

  (a)

Upon receipt by the Agent of a Drawdown Notice or Conversion/Rollover/Repayment
Notice from the Borrower under the Term Loan Facility or the Revolving Facility,
the Agent shall promptly advise each Lender of the date, amount and other
particulars with respect to such Drawdown, Conversion or Rollover and the amount
of each Lender’s Applicable Percentage thereof.

 

  (b)

Subject to prior satisfaction of the applicable conditions precedent set forth
in Article 3, each Term Lender or Revolving Lender shall remit its Applicable
Percentage of each requested Advance under the Term Loan Facility or the
Revolving Facility to the Agent’s Accounts on the relevant Drawdown Date,
Rollover Date or Conversion Date for same day value. Subject to Section 15.11,
the Agent shall make such funds available to the Borrower by crediting the
Borrower’s Accounts for same day value on such Drawdown Date, Rollover Date or
Conversion Date.

 

  (c)

Subject to prior satisfaction of the applicable conditions precedent set forth
in Article 3, the Operating Lender shall make each requested Advance (other than
by way of Overdraft) under the Operating Facility available to the Borrower on
the relevant Drawdown Date, Rollover Date or Conversion Date by crediting the
Borrower’s Accounts for same day value on such Drawdown Date, Rollover Date or
Conversion Date.

 

58



--------------------------------------------------------------------------------

2.7

Extension of Applicable Maturity Date

 

  (a)

The Borrower may, at its option, by delivering to the Agent a written extension
request (in this Section 2.7, an “Extension Request”) within 90 days to 45 days
prior to the anniversary of the Closing Date in each year, request that the
Lenders extend the Applicable Maturity Date of any Credit Facility; provided
that the new Applicable Maturity Date of such Credit Facility cannot be more
than five (5) years after the effective date of such extension; and provided
further that this request cannot be made more than once in each calendar year
following the Closing Date.

 

  (b)

Promptly after receipt from the Borrower of an executed Extension Request in
respect of a Credit Facility, the Agent shall deliver to each Applicable Lender
a copy of such Extension Request, and each such Lender may, on or before the
date (the “Election Date”) that is thirty (30) days after the date on which the
Agent received the Extension Request, advise the Agent in writing: (i) whether
such Lender will agree to extend the Applicable Maturity Date; and (ii) if such
Lender will agree to extend the Applicable Maturity Date, the amount, if any, by
which such Lender is prepared to increase its Commitment in the event the
Borrower proposes to cause the Commitment of a Non-Extending Lender (as defined
below) to be assigned; provided that if any such Lender fails to so advise the
Agent by the Election Date, then such Lender shall be deemed to have advised the
Agent that it will not agree to extend the Applicable Maturity Date. The Agent
shall promptly notify the Borrower if any such Lender advises (or is deemed to
advise) that it will not agree to extend the Applicable Maturity Date. Subject
to the provisions of Section 2.7(d), the Agent shall only extend the Applicable
Maturity Date upon the agreement of the Applicable Lenders holding at least 50%
of the aggregate Commitments of all of the Applicable Lenders under such Credit
Facility at such time and such extension shall apply only to those Applicable
Lenders which provided their agreement to such extension (the “Extending
Lenders”). The determination of each such Lender whether or not to agree to
extend the Applicable Maturity Date shall be made by each individual Lender in
its sole discretion.

 

  (c)

As soon as all the Applicable Lenders have advised, or are deemed to have
advised, the Agent as to whether or not they agree to extend the Applicable
Maturity Date of a Credit Facility, but in any event within two (2) Banking Days
after the Election Date, the Agent shall either:

 

  (i)

deliver to the Borrower (with a copy to each Lender) a written extension (an
“Extension Notice”) signed by the Agent setting forth the new Applicable
Maturity Date for each Applicable Lender that is an Extending Lender in respect
of the most recent Extension Request resulting from that extension; or

 

  (ii)

notify the Borrower that the Extension Request has been denied.

If the Extension Request in respect of a Credit Facility is approved by
Applicable Lenders holding at least 50% of the aggregate Commitments of all of
the Applicable Lenders but by less than all of the Applicable Lenders, then the
Agent shall also advise the Borrower of which Applicable Lender(s) did not agree
to the Extension Request (each, a “Non-Extending Lender”), the amount of each
Non-Extending Lender’s Commitment and the amount, if any, by which each
Extending Lender is prepared to increase its Commitment in the event the
Borrower proposes to cause the Commitment of a Non-Extending Lender to be
assigned.

 

  (d)

The failure of the Agent to deliver an Extension Notice or to notify the
Borrower of the denial of the Extension Request within two (2) Banking Days
after the Election Date, as provided in Section 2.7(c)(i), shall be conclusively
deemed to be notification by the Agent of the denial of the Extension Request.

 

59



--------------------------------------------------------------------------------

  (e)

Upon the delivery by the Agent to the Borrower of an Extension Notice in respect
of a Credit Facility in accordance with Section 2.7(c)(i), the Applicable
Maturity Date for each of the Extending Lenders shall be extended, with effect
from the date specified in the Extension Notice, to a date that is one (1) or
more years, as applicable, later than the then current Applicable Maturity Date
for each of those Extending Lenders, as specified in such Extension Notice.

 

  (f)

If an Extension Request in respect of a Credit Facility is approved by
Applicable Lenders holding at least 50% of the aggregate Commitments of all of
the Lenders whose Applicable Maturity Date is to be extended but there are
Non-Extending Lenders, then the Borrower may, on or prior to the earlier of the
next anniversary of the date hereof and the Applicable Maturity Date of the
applicable Non-Extending Lender (failing which the Extension Request shall be
deemed to be denied), either:

 

  (i)

advise the Agent in writing of its determination to not extend the Applicable
Maturity Date;

 

  (ii)

elect to extend the then current Applicable Maturity Date for the requested
additional period, such extension applying only to the Extending Lenders;

 

  (iii)

require a Non-Extending Lender to assign all of its rights, benefits and
interests under the Loan Documents relating to its Commitment thereunder, its
Commitment thereunder and the related share of all Outstandings which are then
outstanding (collectively, the “Assigned Interests”) to (A) any Extending
Lenders which have agreed to increase their Commitments and purchase Assigned
Interests, and (B) to the extent the Assigned Interests are not transferred to
Extending Lenders, financial institutions selected by the Borrower and
acceptable to the Agent and the Fronting Lender(s), each acting reasonably. Such
assignments shall be effective upon the earlier of the next anniversary of the
date hereof and the Applicable Maturity Date in respect of such Non-Extending
Lender; provided, however, that prior to such effective date the applicable
parties shall execute Assignment and Assumption and the relevant assignee shall
pay to the relevant Non-Extending Lender (in immediately available funds) an
amount equal to its share of all Outstandings being assigned. The relevant
Non-Extending Lender shall not be required to pay to the Agent the transfer fee
contemplated in Section 16.2(b)(v) in connection with an assignment of Assigned
Interests pursuant to this Section 2.7(f). Upon such assignment and transfer,
the Non-Extending Lender shall have no further right, interest or obligation in
respect of such Credit Facility and the assignee thereof shall succeed to the
position of such Non-Extending Lender (X) to the extent of such assignment as if
the same was an original party hereto in the place and stead of such
Non-Extending Lender; and (Y) as if such assignee had agreed to extend the
Applicable Maturity Date in accordance with this Section 2.7; or

 

  (iv)

to the extent that the Borrower has not caused any Non-Extending Lender to
assign its rights and interests to an Extending Lender or other financial
institution as provided above, the Borrower may, notwithstanding any other
provision hereof, repay to such Non-Extending Lender its share of all
Outstandings then outstanding under the applicable Credit Facility, without
making corresponding repayment to the Extending Lenders and, upon provision
satisfactory to the relevant Non-Extending Lender (acting reasonably) being made
for payment at maturity of all outstanding Bankers’ Acceptances accepted by such
Lender and all outstanding LIBO Rate Loans made by such Lender, the Borrower may
cancel such Lender’s Commitment under such Credit Facility. Upon completion of
the foregoing, such Non-Extending Lender shall have no further right, interest,
benefit or obligation in respect of such Credit Facility and the total
Commitments under such Credit Facility shall be reduced by the amount of such
Non-Extending Lender’s cancelled Commitment.

 

60



--------------------------------------------------------------------------------

  (g)

The extension of the Applicable Maturity Date in respect of any Applicable
Lender under a Credit Facility is subject to the conditions that:

 

  (i)

on the date that the extension occurs, the Extending Lenders are satisfied that
no Default or Event of Default has occurred and is continuing and each extension
of the Applicable Maturity Date shall be deemed to constitute a representation
and warranty by the Borrower to the Lenders as to the matters described above;
and

 

  (ii)

Schedule A hereto is revised, as required, to reflect the applicable Commitments
of the Extending Lenders under such Credit Facility and, if applicable, any new
Lenders, and this Credit Agreement is otherwise amended as required to reflect
any applicable reductions or changes in the Commitments of the Applicable
Lenders.

 

  (h)

Subject to Section 7.1 and Section 12.2, all Outstandings owing under or in
respect of a Credit Facility for each Applicable Lender shall be repaid or paid,
as the case may be, in full by the Borrower to that Lender and shall be reduced
to zero on the Applicable Maturity Date applicable to such Commitment.

 

2.8

Hedging and Bilateral LCs With Lenders

 

  (a)

Subject to the hedging restrictions in Section 9.3(i), each Hedge Lender may
elect to enter into Hedge Agreements with the Borrower or any other Obligors,
and all Lender Hedge Obligations shall at all times be secured on a pari passu
basis with the other Lender Secured Obligations; provided that any Lender that
enters into a Hedge Agreement in good faith and without actual knowledge of a
contravention of the hedging restrictions in Section 9.3(i) shall be entitled to
the benefit of any Obligor Guarantee and Security Documents on a pari passu
basis regardless of any contravention of such negative covenant (and any Hedge
Lender shall be conclusively entitled to rely upon a certificate of the Borrower
which certifies that any Hedge Agreement will not contravene the hedging
restrictions in Section 9.3(i)).

 

  (b)

Subject to the proviso in clause (h) of the definition of ‘Permitted Debt’, each
Bilateral LC Facility Lender may elect to enter into Bilateral LC Facility
Agreements with the Borrower or any other Obligors, and all Bilateral LC
Facility Obligations in respect of Bilateral LCs issued while such Bilateral LC
Facility Lender is a Lender hereunder (and extensions thereof) shall at all
times be secured on a pari passu basis with the other Lender Secured
Obligations; provided that any Lender that enters into a Bilateral LC Facility
Agreement in good faith and without actual knowledge of a contravention of the
proviso in clause (h) of the definition of ‘Permitted Debt’ shall be entitled to
the benefit of any Obligor Guarantee and Security Documents on a pari passu
basis regardless of any contravention of such restrictions (and any Bilateral LC
Facility Lender shall be conclusively entitled to rely upon a certificate of the
Borrower which certifies that any Bilateral LC Facility Agreement will not
contravene the proviso in clause (h) of the definition of ‘Permitted Debt’).

 

2.9

Increase in Credit Facilities

The Borrower may at any time and from time to time add additional financial
institutions hereunder as Revolving Lenders or Term Lenders or, with the consent
of the Applicable Lender, increase the Revolving Commitment or the Term
Commitment of a Lender and, in each case, thereby increase the Total Revolving
Commitment or Total Term Commitment, provided that, at the time of any such
addition or increase:

 

61



--------------------------------------------------------------------------------

  (a)

no Default or Event of Default has occurred and is continuing;

 

  (b)

the Borrower shall have delivered to the Agent an Officer’s Certificate
confirming the accuracy of clause (a) above and confirming (i) the corporate
authorization of the Borrower to make such increase, (ii) the truth and accuracy
of the representations and warranties of the Borrower contained in this
Agreement as of such date, and (iii) that no consents, approvals or
authorizations from any Person are required for such increase (except as have
been unconditionally obtained and are in full force and effect, unamended), each
as at the effective date of such increase in the maximum principal amount of the
applicable Credit Facility, and attaching a certified copy of a directors’
resolution of the Borrower authorizing any such increase (which authorization
may be contained in an existing directors’ resolution authorizing this
Agreement);

 

  (c)

after giving effect to each such increase, the Total Commitment shall not exceed
Cdn.$1,050,000,000; and

 

  (d)

the Agent and, if applicable, each Fronting Lender have each consented to such
financial institution becoming a Lender or, in the case of an existing Lender,
increasing its Commitment, such consents not to be unreasonably withheld; and

concurrently with the addition of a financial institution as an additional
Lender or the increase of a Lender’s Commitment pursuant to this Section 2.9,
such financial institution or Lender, as the case may be, shall purchase from
each Lender, such portion of the Outstanding Principal owed to each Lender under
the applicable Credit Facility as may be required by the Agent, acting
reasonably, and as is necessary to ensure that the Outstanding Principal owed to
all Lenders under the applicable Credit Facility and including therein such
additional financial institution and the increased Commitment of any Lender
under such Credit Facility, are in accordance with the Lender’s Applicable
Percentage of all such Lenders (including the new financial institution and the
increased Commitment of any Lender) and such financial institution shall execute
such documentation as is required by the Agent, acting reasonably, to novate
such financial institution as a Lender hereunder; provided that with respect to
any portion of such Outstanding Principal which is outstanding by way of
Bankers’ Acceptances, the new financial institution or such Lender shall provide
an indemnity to the other Lenders in order to ensure such Bankers’ Acceptances
are outstanding in accordance with the new Applicable Percentage. In addition to
and without limiting the foregoing, the Agent shall (and is hereby authorized by
all parties to) amend Schedule A hereto from time to time to reflect and give
effect to the foregoing.

 

2.10

Hostile Acquisitions

 

  (a)

In the event the Borrower wishes to utilize proceeds of one or more Loans under
the Revolving Facility or the Operating Facility after the Closing Date to, or
to provide funds to any Subsidiary to, finance an offer to acquire (which shall
include an offer to purchase securities, solicitation of an offer to sell
securities, an acceptance of an offer to sell securities, whether or not the
offer to sell was solicited, or any combination of the foregoing) outstanding
securities of any Person (the “Target”) which constitutes a “take-over bid”
pursuant to applicable securities legislation, including the Canada Business
Corporations Act if the Target is governed thereby, and the board of directors
of that Person, or other body serving similar functions, has not approved the
offer or recommended to the equityholders of the Target that they sell their
equity interests pursuant to the proposed offer (in any case, a “Take-over”),
then either:

 

  (i)

prior to or concurrently with delivery to the Agent or the Operating Lender of
any Drawdown Notice pursuant to Section 2.2 requesting one or more Loans under
the Revolving Facility or the Operating Facility, the proceeds of which are to
be used to finance such Take-over, the Borrower shall provide to the Agent
evidence satisfactory to the Agent (acting reasonably) that the board of
directors or like body of the Target, or the holders of all of the securities of
the Target, has or have approved, accepted, or recommended to security holders
acceptance of, the Take-over; or

 

62



--------------------------------------------------------------------------------

  (ii)

the following steps shall be followed:

 

  (A)

at least five (5) Banking Days prior to the delivery to the Agent or the
Operating Lender of any Drawdown Notice pursuant to Section 2.2 requesting one
or more Loans intended to be used to finance such Take-over, the Borrower shall
advise the Agent, who shall promptly advise an appropriate officer of each
Revolving Lender under the Revolving Facility or Operating Lender under the
Operating Facility, as applicable, of the particulars of such Take-over in
sufficient detail to enable each such Lender (the “Notified Lender”) to
determine whether it has a conflict of interest if Loans from such Lender are
used by the Borrower to finance such Take-over;

 

  (B)

within three (3) Banking Days of being so advised, each Notified Lender shall
notify the Agent of such Notified Lender’s determination as to whether such a
conflict of interest exists (such determination to be made by such Notified
Lender in the exercise of its sole discretion, having regard to such
considerations as it deems appropriate); provided that in the event such
Notified Lender does not so notify the Agent within such three (3) Banking Day
period, such Notified Lender shall be deemed to have notified the Agent that it
has no such conflict of interest; and

 

  (C)

the Agent shall promptly notify the President or Chief Financial Officer of the
Borrower of each Notified Lender’s determination;

and in the event that any Notified Lender has such a conflict of interest (an
“Affected Lender”), then upon the Agent so notifying the Borrower, the Affected
Lender shall have no obligation to provide Loans to finance such Take-over,
notwithstanding any other provision of this Credit Agreement to the contrary;
provided however that each other Notified Lender (a “Non-Affected Lender”) which
has, or is deemed to have, no such conflict of interest shall have an
obligation, up to the amount of its Commitment under the Revolving Facility, to
provide Loans to finance such Take-over, and Loans to finance such Take-over
shall be provided by each Non-Affected Lender in accordance with the ratio,
determined prior to the provision of any Loans to finance such Take-over, that
the Commitment of such Non-Affected Lender under the Revolving Facility bears to
the aggregate of the Commitments of all the Non-Affected Lenders under the
Revolving Facility.

 

  (b)

If Loans are used after the Closing Date to finance a Take-over and there are
Affected Lenders under the Revolving Facility, subsequent Loans under the
Revolving Facility shall be funded firstly by such Affected Lenders, and
subsequent repayments under the Revolving Facility shall be applied firstly to
Non-Affected Lenders, in each case, until such time as the proportion that the
amount of each Lender’s Outstanding Principal under the Revolving Facility bears
to the amount of the total Outstanding Principal under the Revolving Facility of
all Lenders is equal to such proportion which would have been in effect but for
the application of this Section 2.10.

 

63



--------------------------------------------------------------------------------

Article 3

CONDITIONS PRECEDENT

 

3.1

Conditions for Effectiveness and Initial Drawdowns

As conditions precedent to this Agreement becoming effective and the making of
the initial Drawdowns on the Closing Date, the following conditions shall be
satisfied:

 

  (a)

Loan Documents. The Agent (or its counsel) shall have received (as applicable):

 

  (i)

this Agreement, duly executed and delivered by an Authorized Officer(s) of the
Borrower;

 

  (ii)

the Obligor Debenture, duly executed and delivered by an Authorized Officer(s)
of the Borrower;

 

  (iii)

a Non-Recourse Parent Guarantee, duly executed and delivered by an Authorized
Officer(s) of each of the Parent Pledgors as of the Closing Date; and

 

  (iv)

a Non-Recourse Parent Pledge granted by each of the Parent Pledgors as of the
Closing Date, duly executed and delivered by an Authorized Officer(s) of each of
the Parent Pledgors as of the Closing Date.

 

  (b)

No Amendment of Purchase Agreement or Investment Agreement. Neither the Purchase
Agreement or the Investment Agreement shall have been amended in a manner which
is materially adverse to the interests of the Lenders, without the prior written
consent of the Lead Arrangers; provided that any modification, amendment, waiver
or consent relating to (i) the definition of “Material Adverse Effect” (as such
term is defined in the Purchase Agreement), (ii) Sections 10.10(b) and 12.10 of
the Purchase Agreement, (iii) the Competition Act Approval (as defined in the
Purchase Agreement) or (iv) the regulatory approvals required in respect of the
Investment Agreement shall be deemed to be materially adverse to the interests
of the Lenders.

 

  (c)

Consummation of the Purchase Transaction. The Purchase Transaction shall have
been consummated (or shall be consummated substantially concurrently with the
funding of the initial Drawdowns under the Credit Facilities) in all material
respects in accordance with the Purchase Agreement and without any waivers of
any conditions precedent which are materially adverse to the interests of the
Lenders, without the prior written approval of the Lead Arrangers.

 

  (d)

No Material Adverse Effect (as defined in the Purchase Agreement). Since the
date of the Purchase Agreement, there shall not have occurred a Material Adverse
Effect (as defined in the Purchase Agreement).

 

  (e)

Consummation of Contribution Transactions. The Contribution Transactions and
other transactions contemplated to occur on the Closing Date by the Investment
Agreement shall have been consummated (or shall be consummated substantially
concurrently with the funding of the initial Drawdowns under the Credit
Facilities) in all material respects in accordance with the Investment Agreement
and without any waivers of any conditions precedent which are materially adverse
to the interests of the Lenders, without the prior written approval of the Lead
Arrangers, and the USA shall be in full force and effect.

 

  (f)

Pro Forma Debt to Capitalization Ratio. The Parent Pledgors shall have made
equity contributions (including KKR Preferred Equity) to the Borrower in an
aggregate amount sufficient to ensure that the Pro Forma Debt to Capitalization
Ratio will not exceed 27.5%.

 

64



--------------------------------------------------------------------------------

  (g)

Repayment of Existing Credit Facility. The Agent and the Lenders shall have
received satisfactory evidence of the substantially concurrent repayment and
cancellation of the Citibank Credit Facility and the general release and
discharge of all security thereunder.

 

  (h)

Representations and Warranties. The Agent has received a certificate of the
Borrower certifying that:

 

  (i)

all of the Specified Purchase Agreement Representations are true and correct,
after giving effect to all applicable materiality qualifiers applicable thereto;
and

 

  (ii)

all of the Specified Representations are true and correct in all material
respects as of the Closing Date; provided that any such Specified
Representations which are already qualified by materiality, Material Adverse
Effect or similar language shall be true and correct in all respects.

 

  (i)

Drawdown Prior to Termination Date. The Closing Date shall have occurred on or
prior to the Termination Date.

 

  (j)

Closing Certificates. The Agent (or Lenders’ Counsel) shall have received, in
form and substance satisfactory to the Agent, acting reasonably, a certificate
of the Borrower and each Parent Pledgor as of the Closing Date, certified by a
secretary or other Authorized Officer of the Borrower or each such Parent
Pledgor (or in the case of a Parent Pledgor that is a partnership, certified on
behalf of such Parent Pledgor by a secretary or other Authorized Officer of a
general partner of such partnership), dated as of the Closing Date, including:

 

  (i)

the certificate and articles of formation, organization, incorporation, or
amalgamation (or similar) as applicable, of the Borrower or such Parent Pledgor
(together with all amendments thereto);

 

  (ii)

the by-laws for the Borrower or such Parent Pledgor as in effect on the date on
which the resolutions referred to below were adopted;

 

  (iii)

in the case of a Parent Pledgor that is a partnership, the partnership agreement
providing for the organization of such partnership;

 

  (iv)

the USA and any unanimous shareholders’ agreement or declaration of sole
shareholder binding upon such Parent Pledgor, if any;

 

  (v)

the Services Agreement;

 

  (vi)

resolutions of the governing body of the Borrower or such Parent Pledgor (or in
the case of a partnership, of its general partner) approving the execution,
delivery and performance of each Loan Document to which it is a party, and of
all documents evidencing other necessary corporate or partnership action;

 

  (vii)

a certification that the names and signatures of the officers of the Borrower or
such Parent Pledgor (or in the case of a partnership, of its general partner)
authorized to sign each Loan Document to which it is or is to be a party and
other documents to be delivered hereunder and thereunder are true and correct;

 

65



--------------------------------------------------------------------------------

  (viii)

a certification that the aggregate amount of equity contributions (including KKR
Preferred Equity) made by the Parent Pledgors into the Borrower are sufficient
to satisfy the condition precedent set forth in Section 3.1(f), together with
reasonable details of the calculation of the Pro Forma Debt to Capitalization
Ratio; and

 

  (ix)

a certificate of insurance evidencing compliance with Section 9.2(e).

 

  (k)

Good Standing Certificates. The Agent (or Lenders’ Counsel) shall have received
a certificate of status or good standing certificate (or equivalent) for the
Borrower and the Parent Pledgors from each of their respective jurisdictions of
organization.

 

  (l)

Legal Opinions. The Agent shall have received legal opinions from Borrower’s
Counsel and Lenders’ Counsel, in respect of the Obligors, and from counsel to
each of the Parent Pledgors, each in form and substance reasonably satisfactory
to the Agent, acting reasonably.

 

  (m)

Drawdown Notice(s). The Agent shall have received a Drawdown Notice in respect
of (i) the sole Drawdown of the Term Loan Facility on the Closing Date and
(ii) any Drawdown of the Revolving Facility on the Closing Date, in each case
meeting the requirements of Section 2.2.

 

  (n)

KYC and AML. The Agent shall have received at least four (4) Banking Days prior
to the Closing Date all documentation and other information about the Borrower
and the other Obligors as shall have been reasonably requested in writing by the
Agent at least 10 Banking Days prior to the Closing Date and as is mutually
agreed to be required by Canadian and U.S. regulatory authorities under Canadian
and U.S. “know your customer” and anti-money laundering rules and regulations,
including AML Legislation and internal compliance requirements of each Lender.

 

  (o)

Ancillary Agreements. The Agent shall have received satisfactory evidence that
the agency fee arrangements have been agreed to between the Agent and the
Borrower.

 

  (p)

Security Registrations. All financing statements, notices, instruments and other
documents (electronic or otherwise), including PPSA or other applicable personal
property and financing statements, which are necessary or desirable (as
determined by the Agent or Lenders’ Counsel, acting reasonably) to be filed,
registered or recorded to evidence the Liens intended to be created by any
Security Document and perfect such Liens to the extent required by, and with the
priority required by, this Agreement or such Security Document shall have been
made and completed; provided that to the extent any lien in any Collateral is
not or cannot be perfected on the Closing Date (other than the perfection of the
Lien (i) in certificated Equity Securities of the Borrower; and (ii) in all
assets with respect to which a Lien may be perfected by the filing of a
financing statement under the PPSA of the applicable Canadian jurisdictions and
the Law of Property Act of the applicable Canadian jurisdictions), then the
perfection of a security Lien in such Collateral shall not constitute a
condition precedent to the availability and funding of Credit Facilities on the
Closing Date, but instead shall be required to be delivered promptly following
the Closing Date pursuant to arrangements and timing to be mutually agreed by
the Lead Arrangers and the Borrower, each acting reasonably.

 

  (q)

Lien Searches. The Agent (or Lenders’ Counsel) shall have received results of a
recent lien search in each of the jurisdictions where each of the Borrower,
Meritage and SemCAMS is subsisting or the assets of any of them are located, and
such search shall reveal no Liens on any of their assets except for Liens
permitted under this Agreement or discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Agent.

 

66



--------------------------------------------------------------------------------

  (r)

Fees and Expenses. All fees required to be paid by the Borrower to the Agent or
the Lenders on the Closing Date, and all reasonable out-of-pocket expenses of
the Agent required to be paid on the Closing Date to the extent such expenses
are invoiced at least three (3) Banking Days prior to the Closing Date (except
as otherwise reasonably agreed by the Borrower), shall have been paid (which
amounts may be offset against the proceeds of the Credit Facilities).

 

3.2

Conditions for Subsequent Drawdowns under Revolving Facility and Operating
Facility

As conditions precedent to the making of any Drawdown under the Revolving
Facility or the Operating Facility after the Closing Date, the following
conditions shall be satisfied:

 

  (a)

the Agent shall have received a proper and timely Drawdown Notice from the
Borrower requesting the applicable Drawdown;

 

  (b)

the representations and warranties set forth in Article 8 (excluding those
representations and warranties which are expressly made as of a specific date
only) shall be true and accurate in all material respects (provided that any
such representations and warranties which are already qualified by materiality,
material adverse effect or similar language shall be true and correct in all
respects) on and as of the date of the requested Drawdown;

 

  (c)

no Default or Event of Default shall have occurred and be continuing nor shall
the Drawdown result in the occurrence of a Default or Event of Default on a Pro
Forma Basis; and

 

  (d)

after giving effect to the requested Drawdown, the Outstanding Principal under
the applicable Credit Facility shall not exceed the Total Revolving Commitment
or the Operating Commitment, as applicable.

 

3.3

Waiver

 

  (a)

The conditions set forth in Section 3.1 are inserted for the sole benefit of the
Lenders and the Agent and may only be waived by all of the Lenders, in whole or
in part (with or without terms or conditions) without prejudicing the right of
the Lenders or Agent at any time to assert such waived conditions in respect of
any subsequent Drawdown.

 

  (b)

The conditions set forth in Section 3.2 are inserted for the sole benefit of the
Applicable Lenders and the Agent and may only be waived by all of the Revolving
Lenders (or, in the case of the Operating Facility, the Operating Lender), in
whole or in part (with or without terms or conditions) without prejudicing the
right of the Lenders or Agent at any time to assert such waived conditions in
respect of any subsequent Drawdown.

Article 4

PAYMENTS OF INTEREST AND FEES

 

4.1

Interest on Prime Loans

The Borrower shall pay interest to the Agent on behalf of each Applicable Lender
on each Prime Loan outstanding from time to time under the Term Loan Facility or
the Revolving Facility at a rate per annum equal to the Prime Rate in effect
from time to time plus the Applicable Margin. The Borrower shall pay interest to
the Operating Lender on each Prime Loan outstanding from time to time under the
Operating Facility at a rate per annum equal to the Prime Rate in effect from
time to time plus the Applicable Margin. Such interest shall accrue daily and
shall be payable quarterly in arrears on each Interest Payment Date for such
Loan for the period from and

 

67



--------------------------------------------------------------------------------

including the Drawdown Date or the preceding Conversion Date or Interest Payment
Date, as the case may be, for such Loan to and including the day preceding such
Interest Payment Date and shall be calculated on the principal amount of the
Prime Loan outstanding during such period and on the basis of the actual number
of days elapsed in a year of 365 days. Changes in the Prime Rate shall cause an
immediate adjustment of the interest rate applicable to such Loans without the
necessity of any notice to the Borrower.

 

4.2

Interest on USBR Loans

The Borrower shall pay interest in US Dollars to the Agent on behalf of each
Revolving Lender on each USBR Loan outstanding from time to time under the
Revolving Facility at a rate per annum equal to the US Base Rate in effect from
time to time plus the Applicable Margin. The Borrower shall pay interest to the
Operating Lender on each USBR Loan outstanding from time to time under the
Operating Facility at a rate per annum equal to the US Base Rate in effect from
time to time plus the Applicable Margin. Such interest shall accrue daily and
shall be payable quarterly in arrears on each Interest Payment Date for such
Loan for the period from and including the Drawdown Date or the preceding
Conversion Date or Interest Payment Date, as the case may be, for such Loan to
and including the day preceding such Interest Payment Date and shall be
calculated on the principal amount of the USBR Loan outstanding during such
period and on the basis of the actual number of days elapsed in a year of 365
days. Changes in the US Base Rate shall cause an immediate adjustment of the
interest rate applicable to such Loans without the necessity of any notice to
the Borrower.

 

4.3

Interest on LIBO Rate Loans

The Borrower shall pay interest to the Agent on behalf of each Revolving Lender
on each LIBO Rate Loan outstanding under the Revolving Facility during each
Interest Period applicable thereto at a rate per annum, calculated on the basis
of a 360 day year, equal to the LIBO Rate with respect to such Interest Period
plus the Applicable Margin. The Borrower shall pay interest to the Operating
Lender on each LIBO Rate Loan outstanding under the Operating Facility during
each Interest Period applicable thereto at a rate per annum, calculated on the
basis of a 360 day year, equal to the LIBO Rate with respect to such Interest
Period plus the Applicable Margin. Such interest shall accrue daily and shall be
payable in arrears on each Interest Payment Date for such Loan for the period
from and including the Drawdown Date or the preceding Rollover Date, Conversion
Date or Interest Payment Date, as the case may be, for such Loan to and
including the day preceding such Interest Payment Date and shall be calculated
on the principal amount of the LIBO Rate Loan outstanding during such period and
on the basis of the actual number of days elapsed divided by 360.

 

4.4

Stamping Fees

Upon the acceptance by an Applicable Lender of a Bankers’ Acceptance, the
Borrower shall pay to the Agent for the account of such Applicable Lender a
stamping fee in Cdn. Dollars equal to the Applicable Margin calculated on the
principal amount at maturity of such Bankers’ Acceptance and for the period of
time from and including the date of acceptance to but excluding the maturity
date of such Bankers’ Acceptance and calculated on the basis of the actual
number of days elapsed in a year of 365 days.

 

4.5

LC and Related Fees

 

  (a)

The Borrower shall pay to the Agent for the account of the Revolving Lenders,
pro rata in accordance with their respective Applicable Percentages, the LC Fee
for each Revolving Letter of Credit issued at the request of the Borrower equal
to the Applicable Margin multiplied by the daily maximum amount then available
to be drawn under such Revolving Letter of Credit (whether or not such maximum
amount is then in effect under such Revolving Letter of Credit if such maximum
amount increases periodically pursuant

 

68



--------------------------------------------------------------------------------

  to the terms of such Revolving Letter of Credit); provided, however, that any
LC Fees otherwise payable for the account of a Defaulting Lender with respect to
any Revolving Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Fronting Lender pursuant to
Section 16.11(d) shall be payable, to the maximum extent permitted by Applicable
Law, to the other Revolving Lenders in accordance with the upward adjustments in
their respective Applicable Percentages allocable to such Revolving Letter of
Credit pursuant to Section 16.11(d), with the balance of such LC Fee, if any,
payable to the Fronting Lender for its own account. The LC Fee for each
Revolving Letter of Credit shall be payable quarterly in arrears, on the basis
of the number of days such Revolving Letter of Credit was outstanding in a year
of 365 days, on the fifth Banking Day of each Fiscal Quarter following the
issuance of such Revolving Letter of Credit and upon termination or cancellation
of the Total Revolving Commitment and following receipt of a written notice from
the Agent setting out the amount of such fee.

 

  (b)

The Borrower shall pay to the Operating Lender the LC Fee for each Operating
Letter of Credit issued at the request of the Borrower equal to the Applicable
Margin multiplied by the daily maximum amount then available to be drawn under
such Operating Letter of Credit (whether or not such maximum amount is then in
effect under such Operating Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Operating Letter of Credit). The LC
Fee for each Operating Letter of Credit shall be payable quarterly in arrears,
on the basis of the number of days such Operating Letter of Credit was
outstanding in a year of 365 days, on the fifth Banking Day of each Fiscal
Quarter following the issuance of such Operating Letter of Credit and upon
termination or cancellation of the Operating Commitment and following receipt of
a written notice from the Operating Lender setting out the amount of such fee.

 

  (c)

In addition to the LC Fee, the Borrower shall pay directly to the Fronting
Lender for its own account a Fronting Fee calculated at a rate per 365 day
period equal to the rate to be agreed upon in writing by the Borrower and the
Fronting Lender on or before each anniversary of the Closing Date, which shall
be computed on the daily amount available to be drawn under such Letter of
Credit and paid on a quarterly basis in arrears. Such Fronting Fee shall be due
and payable on the fifth Banking Day of each April, July, October and January in
respect of the immediately preceding Fiscal Quarter (or portion thereof, in the
case of the first payment) and following receipt of a written notice from the
Agent setting out the amount of such fee, commencing with the first such date to
occur after the issuance of such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.8.

 

  (d)

In addition to the above fees, the Borrower shall pay directly to the Issuing
Bank for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the Issuing Bank
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within five (5) Banking
Days of demand and are non-refundable, except as otherwise agreed by the Issuing
Bank.

 

4.6

Standby Fees

 

  (a)

Revolving Facility. The Borrower shall pay to the Agent for the account of each
Revolving Lender a standby fee in Cdn. Dollars calculated at a rate per annum
equal to the Applicable Margin (based on a year of 365 days) on the amount, if
any, for each day by which the amount of the Outstanding Principal owing to such
Revolving Lender under the Revolving Facility is less than the Revolving
Commitment of such Revolving Lender. Fees determined in accordance with this
Section 4.6(a) shall accrue daily from the first day of each Fiscal Quarter
until the last day of each Fiscal Quarter and be payable

 

69



--------------------------------------------------------------------------------

  quarterly in arrears on the fifth Banking Day of each Fiscal Quarter and
following receipt of a written notice from the Agent setting out the amount of
such fee, until the earlier of (i) cancellation in full of the undrawn portion
of the Revolving Facility and (ii) the Revolving Facility Maturity Date. In
order to calculate the daily Outstanding Principal under this Section 4.6(a) for
any day in a calendar quarter, the Agent shall convert any Revolving Loans in US
Dollars into the Equivalent Amount of Cdn. Dollars.

 

  (b)

Operating Facility. The Borrower shall pay to the Operating Lender a standby fee
in Cdn. Dollars calculated at a rate per annum equal to the Applicable Margin
(based on a year of 365 days) on the amount, if any, for each day by which the
amount of the Outstanding Principal under the Operating Facility is less than
the Operating Commitment. Fees determined in accordance with this Section 4.6(b)
shall accrue daily from the first day of each Fiscal Quarter until the last day
of each Fiscal Quarter and be payable quarterly in arrears on the fifth Banking
Day of each Fiscal Quarter and following receipt of a written notice from the
Agent setting out the amount of such fee, until the earlier of (i) cancellation
in full of the undrawn portion of the Operating Facility and (ii) the Operating
Facility Maturity Date. In order to calculate the daily Outstanding Principal
under this Section 4.6(b) for any day in a calendar quarter, the Operating
Lender shall convert any Operating Loans in US Dollars into the Equivalent
Amount of Cdn. Dollars.

 

4.7

Default Interest

Notwithstanding any other provision hereof, if at any time an Event of Default
has occurred and is continuing, the Borrower shall pay interest on the principal
amount of all Outstandings hereunder (including but not limited to Letters of
Credit) at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent not prohibited by Applicable Law. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

 

4.8

Agent’s Fees

The Borrower shall pay to the Agent, for its own account, all agency fees
payable from time to time pursuant to the separate written agreement between
such parties. Any unpaid agency fees shall be deemed to form part of the
Outstandings.

 

4.9

General Interest Provisions

 

  (a)

Each determination by the Agent of the Prime Rate, US Base Rate, CDOR Rate or
LIBO Rate in effect at any time shall be prima facie evidence thereof for all
purposes of this Agreement, absent manifest error.

 

  (b)

Each determination by the Agent of the amount of interest, fees or other amounts
due from the Borrower hereunder shall be prima facie evidence of the accuracy of
such determination, absent manifest error.

 

  (c)

All interest, fees and other amounts payable by the Borrower hereunder shall
accrue daily, be computed as described herein, and be payable both before and
after demand, maturity, default and judgment.

 

  (d)

To the extent permitted by Applicable Law, the covenant of the Borrower to pay
interest at the rates provided herein shall not merge in any judgment relating
to any obligation of the Borrower to the Lenders or the Agent and any provision
of the Interest Act (Canada) or Judgment Interest Act (Alberta) which restricts
any rate of interest set forth herein shall be inapplicable to this Agreement
and is hereby waived by the Borrower.

 

70



--------------------------------------------------------------------------------

  (e)

No interest or fee to be paid hereunder shall be paid at a rate exceeding the
maximum rate permitted by Applicable Law. In the event that such interest or fee
exceeds such maximum rate, such interest or fees shall be reduced or refunded,
as the case may be, so as to be payable at the highest rate recoverable under
Applicable Law.

 

  (f)

Whenever a rate of interest hereunder is calculated on the basis of a year (the
“deemed year”) which contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest shall be expressed as a
yearly rate for purposes of the Interest Act (Canada) by multiplying such rate
of interest by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year.

 

  (g)

The principle of deemed reinvestment of interest shall not apply to any interest
calculation under this Agreement; all interest payments to be made hereunder
shall be paid without allowance or deduction for deemed reinvestment or
otherwise, before and after maturity, default and judgment. The rates of
interest specified in this Agreement are intended to be nominal rates and not
effective rates. Interest calculated hereunder shall be calculated using the
nominal rate method and not the effective rate method of calculation.

 

  (h)

The Borrower confirms that each of the Obligors and the Parent Pledgors
understands and is able to calculate the rate of interest applicable to Loans
based on the methodology for calculating per annum rates provided in this
Agreement. The Borrower irrevocably agrees not to plead or assert (and to cause
each other Obligor and each Parent Pledgor to not plead or assert), whether by
way of defence or otherwise, in any proceeding relating to this Agreement or any
other Loan Document, that the interest payable under this Agreement or any other
Loan Document and the calculation thereof has not been adequately disclosed to
the Borrower, the other Obligors and the Parent Pledgors as required pursuant to
Section 4 of the Interest Act (Canada) or any other Applicable Law.

 

4.10

Defaulting Lender Fees

Each Defaulting Lender shall be entitled to receive any fees payable under this
Article 4 for any period during which such Lender is a Defaulting Lender only to
the extent allocable to the sum of the Outstanding Principal of any Loans funded
by it. With respect to any fees not required to be paid to any Defaulting Lender
pursuant to the preceding sentence, the Borrower shall pay to each Lender that
is not a Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
the Loans that has been reallocated to the other Lenders as provided for in
Section 16.11(b) or Section 16.11(d).

Article 5

BANKERS’ ACCEPTANCES

 

5.1

Form and Execution of Bankers’ Acceptances

The following provisions shall apply to each Bankers’ Acceptance under any
Credit Facility:

 

  (a)

the face amount at maturity of each draft drawn by the Borrower to be accepted
as a Bankers’ Acceptance shall be a whole number multiple of Cdn.$1,000;

 

  (b)

the term to maturity of each draft drawn by the Borrower to be accepted as a
Bankers’ Acceptance shall, subject to market availability as determined by the
Applicable Lenders, be one (1), two (2), three (3) or six (6) months (or such
other longer or shorter term as agreed by the Applicable Lenders), as selected
by the Borrower in the relevant Drawdown Notice or Conversion/Rollover/Repayment
Notice, and each Bankers’ Acceptance shall be payable and mature on the last day
of the Interest Period selected by the Borrower for such Bankers’ Acceptance;

 

71



--------------------------------------------------------------------------------

  (c)

each draft drawn by the Borrower and presented for acceptance by an Applicable
Lender shall be drawn on the standard form of such Lender in effect at the time;
provided however, that the Agent may require the Applicable Lenders to use a
generic form of Bankers’ Acceptance, in a form satisfactory to each Lender,
acting reasonably, provided by the Agent for such purpose in place of such
Lenders’ own forms;

 

  (d)

subject to Section 5.1(e), Bankers’ Acceptances shall be signed by duly
Authorized Officers of the Borrower or, in the alternative, the signatures of
such officers may be mechanically reproduced in facsimile thereon and Bankers’
Acceptances bearing such facsimile signatures shall be binding on the Borrower
as if they had been manually executed and delivered by such officers on behalf
of the Borrower; notwithstanding that any person whose manual or facsimile
signature appears on any Bankers’ Acceptance may no longer be an authorized
signatory for the Borrower on the date of issuance of a Bankers’ Acceptance,
such signature shall nevertheless be valid and sufficient for all purposes as if
such authority had remained in force at the time of such issuance and any such
Bankers’ Acceptance shall be binding on the Borrower; and

 

  (e)

in lieu of the Borrower signing Bankers’ Acceptances in accordance with
Section 5.1(d) and, for so long as the power of attorney in Section 5.2(a) is in
force with respect to a given Lender, such Lender shall execute and deliver
Bankers’ Acceptances on behalf of the Borrower in accordance with the provisions
thereof and, for certainty, all references herein to drafts drawn by the
Borrower, Bankers’ Acceptances executed by the Borrower or similar expressions
shall be deemed to include Bankers’ Acceptances executed in accordance with such
power of attorney, unless the context otherwise requires.

If and for so long as the power of attorney referred to in Section 5.2(a) is in
force with respect to each of the Lenders, it is intended that pursuant to the
DBNA, all Bankers’ Acceptances accepted by the Lenders under this Agreement will
be issued in the form of a “depository bill” (as defined in the DBNA), deposited
with a “clearing house” (as defined in the DBNA including The Canadian
Depository for Securities Ltd. or its nominee CDS & Co.). In order to give
effect to the foregoing, the Agent will, subject to the approval of the Borrower
and the Applicable Lenders, establish and notify the Borrower and the Applicable
Lenders of any additional procedures, consistent with the terms of this
Agreement and the DBNA, as are reasonably necessary to accomplish such
intention, including:

 

  (a)

any instrument held by the Agent for the purposes of Bankers’ Acceptances will
have marked prominently and legibly on its face and within its text, at or
before the time of issue, the words “This is a depository bill subject to the
Depository Bills and Notes Act (Canada)”;

 

  (b)

any reference to the authentication of the Bankers’ Acceptance will be removed;
and

 

  (c)

any reference to the “bearer” will be removed and such Bankers’ Acceptances will
not be marked with any words prohibiting negotiation, transfer or assignment of
it or of an interest in it.

 

5.2

Power of Attorney; Provision of Bankers’ Acceptances to Lenders

 

  (a)

As a condition precedent to each Applicable Lender’s obligation to accept
Bankers’ Acceptances hereunder, the Borrower hereby appoints each Lender, acting
by any authorized signatory of the Lender in question, the attorney of the
Borrower:

 

72



--------------------------------------------------------------------------------

  (i)

to sign for and on behalf and in the name of the Borrower as drawer, drafts in
such Lender’s standard form which are depository bills as defined in the DBNA,
payable to a “clearing house” (as defined in the DBNA) including The Canadian
Depository For Securities Limited or its nominee, CDS & Co. (the “clearing
house”);

 

  (ii)

for drafts which are not depository bills, to sign for and on behalf and in the
name of the Borrower as drawer and to endorse on its behalf, Bankers’
Acceptances drawn on the Lender payable to the order of the undersigned or
payable to the order of such Lender;

 

  (iii)

for Discount Notes, to sign for and on behalf and in the name of the Borrower as
drawer and to endorse on its behalf Discount Notes payable to the order of such
Lender;

 

  (iv)

to fill in the amount, date and maturity date of such Bankers’ Acceptances (or
Discount Notes as applicable); and

 

  (v)

to deposit and/or deliver such Bankers’ Acceptances which have been accepted by
such Lender or such Discount Notes which are payable to the order of such
Lender,

provided that such acts in each case are to be undertaken by the Applicable
Lender in question strictly in accordance with instructions given to such Lender
by the Borrower as provided in this Section. For certainty, signatures of any
authorized signatory of a Lender may be mechanically reproduced in facsimile on
Bankers’ Acceptances (or Discount Notes as applicable) in accordance herewith
and such facsimile signatures shall be binding and effective as if they had been
manually executed by such authorized signatory of such Lender.

Instructions from the Borrower to a Lender relating to the execution,
completion, endorsement, discount, deposit and/or delivery by that Lender on
behalf of the Borrower of Bankers’ Acceptances (or Discount Notes as applicable)
which the Borrower wishes to submit to the Lender for acceptance by the Lender
shall be communicated by the Borrower in writing to the Agent by delivery to the
Agent of Drawdown Notices and Conversion/Rollover/Repayment Notices, as the case
may be, in accordance with this Agreement which, in turn, shall be communicated
by the Agent, on behalf of the Borrower, to the Lender.

The communication in writing by the Borrower, or on behalf of the Borrower by
the Agent, to the Lender of the instructions set out in the Drawdown Notices and
Conversion/Rollover/Repayment Notices referred to above shall constitute (a) the
authorization and instruction of the Borrower to the Lender to sign for and on
behalf and in the name of the Borrower as drawer the requested Bankers’
Acceptances (or Discount Notes as applicable) and to complete and/or endorse
Bankers’ Acceptances (or Discount Notes as applicable) in accordance with such
information as set out above and (b) the request of the Borrower to the Lender
to accept such Bankers’ Acceptances and deposit the same with the clearing house
or deliver the same, as the case may be, in each case in accordance with this
Agreement and such instructions. The Borrower acknowledges that a Lender shall
not be obligated to accept any such Bankers’ Acceptances except in accordance
with the provisions of this Agreement.

A Lender shall be and it is hereby authorized to act on behalf of the Borrower
upon and in compliance with instructions communicated to that Lender as provided
herein if the Lender reasonably believes such instructions to be genuine. If a
Lender accepts Bankers’ Acceptances pursuant to any such instructions, that
Lender shall confirm particulars of

 

73



--------------------------------------------------------------------------------

  such instructions and advise the Agent that it has complied therewith by
notice in writing addressed to the Agent and served personally or sent by
telecopier in accordance with the provisions hereof. A Lender’s actions in
compliance with such instructions, confirmed and advised to the Agent by such
notice, shall be conclusively deemed to have been in accordance with the
instructions of the Borrower.

This power of attorney may be revoked by the Borrower with respect to any
particular Lender at any time upon not less than 5 Banking Days’ prior written
notice served upon the Lender in question and the Agent, provided that no such
revocation shall reduce, limit or otherwise affect the obligations of the
Borrower in respect of any Bankers’ Acceptance (or Discount Note as applicable)
executed, completed, endorsed, deposited and/or delivered in accordance herewith
prior to the time at which such revocation becomes effective.

 

  (b)

If the power of attorney in Section 5.2(a) is revoked with respect to any
Lender, the Borrower shall, from time to time as required by the Applicable
Lenders, provide to the Agent for delivery to each such Lender drafts drawn in
blank by the Borrower (pre-endorsed and otherwise in fully negotiable form, if
applicable) in quantities sufficient for each such Lender to fulfil its
obligations hereunder. Any such pre-signed drafts which are delivered by the
Borrower to the Agent or a Lender shall be held in safekeeping by the Agent or
such Lender, as the case may be, with the same degree of care as if they were
the Agent’s or such Lender’s Property, and shall only be dealt with by the
Lenders and the Agent in accordance herewith. No Lender shall be responsible or
liable for its failure to make its share of any Drawdown, Rollover or Conversion
of Bankers’ Acceptances required hereunder if the cause of such failure is, in
whole or in part, due to the failure of the Borrower to provide such pre-signed
drafts to the Agent (for delivery to such n Lender) on a timely basis.

 

  (c)

By 10:00 a.m. (Toronto time) on the applicable Drawdown Date, Conversion Date or
Rollover Date, the Borrower shall (i) either deliver to each Applicable Lender,
or, if previously delivered, be deemed to have authorized each Applicable Lender
to complete and accept, or (ii) where the power of attorney in Section 5.2(a) is
in force with respect to an Applicable Lender, be deemed to have authorized each
such Lender to sign on behalf of the Borrower, complete and accept, drafts drawn
by the Borrower on such Lender in a principal amount at maturity equal to such
Lender’s share of the Bankers’ Acceptances specified by the Borrower in the
relevant Drawdown Notice or Conversion/Rollover/Repayment, as the case may be,
as notified to the Lenders by the Agent.

 

5.3

Mechanics of Issuance

 

  (a)

Upon receipt by the Agent of a Drawdown Notice or Conversion/Rollover/Repayment
Notice from the Borrower requesting the issuance of Bankers’ Acceptances under a
Credit Facility, the Agent shall promptly notify the Applicable Lenders thereof
and advise each Applicable Lender of the aggregate face amount of Bankers’
Acceptances to be accepted by such Lender, the date of issue, the Interest
Period for such Bankers’ Acceptances and, in the case of Schedule I Lenders,
whether such Bankers’ Acceptances are to be self-marketed by the Borrower or
purchased by such Applicable Lender for its own account; the apportionment among
such Lenders of the face amounts of Bankers’ Acceptances to be accepted by each
Applicable Lender shall be determined by the Agent by reference and in
proportion to the respective applicable Commitments under the applicable Credit
Facility of each Applicable Lender; provided that, when such apportionment
cannot be evenly made, the Agent shall round allocations amongst such Lenders
consistent with the Agent’s normal money market practices.

 

74



--------------------------------------------------------------------------------

  (b)

Unless the Borrower has elected pursuant to Section 5.3(c) to have each
applicable Schedule I Lender purchase for its own account the Bankers’
Acceptances to be accepted by it in respect of any Drawdown, Rollover or
Conversion under a Credit Facility, on each Drawdown Date, Rollover Date or
Conversion Date involving the issuance of Bankers’ Acceptances:

 

  (i)

the Borrower shall obtain offers from prospective purchasers regarding the sale
of the Bankers’ Acceptances accepted by the Schedule I Lenders and shall accept
such offers in its sole discretion;

 

  (ii)

by no later than 10:00 a.m. (Toronto time) on such date, the Borrower shall
provide the Agent with details regarding the sale of the Bankers’ Acceptances
described in (i) above whereupon the Agent shall promptly notify the applicable
Schedule I Lenders of the identity of the purchasers of such Bankers’
Acceptances, the amounts being purchased by such purchasers, the BA Discount
Proceeds and the stamping fee applicable to such issue of Bankers’ Acceptances
pursuant to Section 4.4 (including each Applicable Lender’s share thereof);

 

  (iii)

each applicable Schedule I Lender shall complete and accept in accordance with
the Drawdown Notice or Conversion/Rollover/Repayment Notice delivered by such
Borrower and, if applicable, advised by the Agent in connection with such issue,
its share of the Bankers’ Acceptances to be issued on such date; and

 

  (iv)

each applicable Schedule I Lender shall, on receipt of the BA Discount Proceeds,
remit the BA Discount Proceeds (net of the stamping fee payable to such Lender
pursuant to Section 4.4) to the Agent for the account of the Borrower; the Agent
shall make such funds available to the Borrower for same day value on such date.

 

  (c)

The Borrower may, with respect to the issuance of Bankers’ Acceptances under a
Credit Facility which are accepted by Schedule I Lenders, elect in the Drawdown
Notice or Conversion/Rollover/Repayment Notice, as the case may be, delivered in
respect of such issuance to have the applicable Schedule I Lenders purchase such
Bankers’ Acceptances for their own account. With respect to the issuance of
Bankers’ Acceptances accepted under a Credit Facility by all other Applicable
Lenders, all such other Applicable Lenders shall in all cases purchase such
Bankers’ Acceptances for their own account. On each such Drawdown Date, Rollover
Date or Conversion Date involving the issuance of Bankers’ Acceptances being so
purchased by the Applicable Lenders:

 

  (i)

on or about 10:00 a.m. (Toronto time) on such date, the Agent shall determine
the CDOR Rate and shall obtain quotations from each Schedule II Lender or
Schedule III Lender of the Discount Rate then applicable to bankers’ acceptances
accepted by such Schedule II or Schedule III Lender in respect of an issue of
bankers’ acceptances having identical issue and comparable maturity dates to the
Bankers’ Acceptances proposed to be issued on such date;

 

  (ii)

on or about 10:00 a.m. (Toronto time) on such date, the Agent shall determine
the BA Discount Rate applicable to each Applicable Lender and shall advise each
Applicable Lender of the BA Discount Rate applicable to it;

 

  (iii)

each Applicable Lender shall complete and accept, in accordance with the
Drawdown Notice or Conversion/Rollover/Repayment Notice delivered by the
Borrower and advised by the Agent in connection with such issue, its share of
the Bankers’ Acceptances to be issued on such date and shall purchase such
Bankers’ Acceptances for its own account at a purchase price which reflects the
BA Discount Rate applicable to such issue; and

 

75



--------------------------------------------------------------------------------

  (iv)

in the case of a Drawdown, each Applicable Lender shall, for same day value on
the Drawdown Date, remit the BA Discount Proceeds or advance the BA Equivalent
Advance, as the case may be, payable by such Lender (net of the stamping fee
payable to such Lender pursuant to Section 4.4) to the Agent for the account of
the Borrower; the Agent shall make such funds available to the Borrower for same
day value on such date.

 

  (d)

Each Lender may at any time and from time to time hold, sell, rediscount or
otherwise dispose of any or all Bankers’ Acceptances accepted and purchased by
it for its own account.

 

5.4

Rollovers

In order to satisfy the continuing liability of the Borrower to a Lender for the
face amount of maturing Bankers’ Acceptances accepted by such Lender, such
Lender shall receive and retain for its own account the BA Discount Proceeds of
new Bankers’ Acceptances issued on a Rollover, and the Borrower shall on the
maturity date of the Bankers’ Acceptances being rolled over pay to the Agent for
the account of the Lenders an amount equal to the difference between the face
amount of the maturing Bankers’ Acceptances and the BA Discount Proceeds from
the new Bankers’ Acceptances, together with the stamping fees to which the
Lenders are entitled pursuant to Section 4.4.

 

5.5

Conversion into Bankers’ Acceptances

In respect of Conversions into Bankers’ Acceptances, in order to satisfy the
continuing liability of the Borrower to the Lenders for the amount of the
converted Loan, each Lender shall receive and retain for its own account the BA
Discount Proceeds of the Bankers’ Acceptances issued upon such Conversion, and
the Borrower shall on the Conversion Date pay to the Agent for the account of
the Lenders an amount equal to the difference between the principal amount of
the converted Loan and the aggregate BA Discount Proceeds from the Bankers’
Acceptances issued on such Conversion, together with the stamping fees to which
the Lenders are entitled pursuant to Section 4.4.

 

5.6

Conversion from Bankers’ Acceptances

In order to satisfy the continuing liability of the Borrower to the Lenders for
an amount equal to the aggregate face amount of the maturing Bankers’
Acceptances converted to another type of Loan, the Agent shall record the
obligation of the Borrower to the Lenders as a Loan of the type into which such
continuing liability has been converted.

 

5.7

BA Equivalent Advances

Notwithstanding the foregoing provisions of this Article 5, a Non-Acceptance
Lender shall, in lieu of accepting Bankers’ Acceptances, make a BA Equivalent
Advance. The amount of each BA Equivalent Advance shall be equal to the BA
Discount Proceeds which would be realized from a hypothetical sale of those
Bankers’ Acceptances which, but for this Section 5.7, such Lender would
otherwise be required to accept as part of such a Drawdown, Conversion or
Rollover of Bankers’ Acceptances. To determine the amount of such BA Discount
Proceeds, the hypothetical sale shall be deemed to take place at the BA Discount
Rate for such Loan. Any BA Equivalent Advance shall be made on the relevant
Drawdown Date, Rollover Date or Conversion Date as the case may be and shall
remain outstanding for the term of the relevant Bankers’ Acceptances. Concurrent
with the making of a BA Equivalent Advance, a Non-Acceptance Lender shall be

 

76



--------------------------------------------------------------------------------

entitled to deduct therefrom an amount equal to the acceptance fee which, but
for this Section 5.7, such Lender would otherwise be entitled to receive as part
of such Loan. Upon the maturity date for such Bankers’ Acceptances, the Borrower
shall pay to each Non-Acceptance Lender an amount equal to the face amount of
the Bankers’ Acceptances which such Lender would have accepted as part of such
Loan if it was not a Non-Acceptance Lender.

All references herein to “Loans” and “Bankers’ Acceptances” shall, unless
otherwise expressly provided herein or unless the context otherwise requires, be
deemed to include BA Equivalent Advances made by a Non-Acceptance Lender as part
of a Drawdown, Conversion or Rollover of Bankers’ Acceptances.

 

5.8

Termination of Bankers’ Acceptances

If at any time a Lender ceases to accept bankers’ acceptances in the ordinary
course of its business, such Lender shall be deemed to be a Non-Acceptance
Lender and shall make BA Equivalent Advances in lieu of accepting Bankers’
Acceptances under this Agreement.

 

5.9

Borrower Acknowledgements

In the event that the Borrower is marketing Bankers’ Acceptances in accordance
with Section 5.3(b), the Borrower hereby agrees that it shall make its own
arrangements for the marketing and sale of such Bankers’ Acceptances to be
issued hereunder and that neither the Agent nor the Lenders shall have any
obligation nor be responsible in that regard. The Borrower further acknowledges
and agrees that the availability of purchasers for such Bankers’ Acceptances
requested to be issued hereunder, as well as all risks relating to the
purchasers thereof, are its own risk.

Article 6

LETTERS OF CREDIT

 

6.1

Letter of Credit Commitment

 

  (a)

Subject to the terms and conditions set forth herein, (i) the Fronting Lender
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 6.1, to issue Revolving Letters of Credit denominated in US
Dollars or in Canadian Dollars under the Revolving Facility for the account of
the Borrower; provided that the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of such Obligor and (ii) the
Operating Lender agrees to issue Operating Letters of Credit denominated in US
Dollars or in Canadian Dollars under the Operating Facility for the account of
the Borrower.

 

  (b)

The Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:

 

  (i)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Applicable Law applicable to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which, in each case, the Issuing Bank in good faith deems
material to it;

 

77



--------------------------------------------------------------------------------

  (ii)

subject to Section 6.2(d), the expiry date of such requested Letter of Credit
would occur more than twelve (12) months (or three hundred sixty-four (364) days
in the case of trade Letters of Credit) after the date of issuance or last
renewal, unless the Majority Revolving Lenders have approved such expiry date;

 

  (iii)

the expiry date of such requested Letter of Credit would occur after the third
Banking Day prior to the Applicable Maturity Date, unless such Letter of Credit
is Cash Collateralized pursuant to arrangements reasonably acceptable to the
Issuing Bank;

 

  (iv)

the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank in place at the time of such request; or

 

  (v)

in the case of a Revolving Letter of Credit, any Revolving Lender is at that
time a Defaulting Lender, unless the Fronting Lender has entered into
arrangements, including reallocation of the Defaulting Lender’s Applicable
Percentage share of the outstanding LC Obligations applicable pursuant to
Section 16.11(d) or the delivery of Cash Collateral, satisfactory to the
Fronting Lender (in its sole discretion), with the Borrower or such Defaulting
Lender to eliminate the Fronting Lender’s actual or potential Fronting Exposure
(after giving effect to Section 16.11(d)) with respect to such Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other LC Obligations as to which the Fronting Lender
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

  (c)

The Issuing Bank shall not be under any obligation to amend any Letter of Credit
if (i) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

  (d)

The Fronting Lender shall act on behalf of the Revolving Lenders with respect to
any Revolving Letters of Credit issued by it and the documents associated
therewith, and the Fronting Lender shall have all of the benefits and immunities
(A) provided to the Agent in Article 15 with respect to any acts taken or
omissions suffered by the Fronting Lender in connection with Revolving Letters
of Credit issued by it or proposed to be issued by it and LC Issuer Documents
pertaining to such Revolving Letters of Credit as fully as if the term “Agent”
as used in Article 15 included the Fronting Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Fronting
Lender.

 

  (e)

It is agreed that, in the case of a commercial Letter of Credit, such commercial
Letter of Credit shall in no event provide for time drafts or bankers’
acceptances.

 

6.2

Procedures for Issuance, Conversion and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit

 

  (a)

Each Revolving Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Fronting Lender (with a copy
to the Agent) in the form of a LC Application, appropriately completed and
signed by the Borrower. Such LC Application must be received by the Fronting
Lender and the Agent not later than 12:00 noon (Toronto time) at least three
(3) Banking Days (or such shorter period as the Fronting Lender may agree in a
particular instance in its reasonable discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such LC Application shall specify in
form and detail reasonably satisfactory to the Fronting Lender: (i) the proposed
issuance date of the requested Revolving Letter of Credit (which shall be a
Banking Day); (ii) the amount thereof (including the specification of currency);
(iii) the expiry date thereof; (iv)

 

78



--------------------------------------------------------------------------------

  the name and address of the beneficiary thereof; (v) the documents to be
presented by such beneficiary in case of any drawing thereunder; (vi) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (viii) such other matters as the Fronting Lender may
reasonably request. In the case of a request for an amendment of any outstanding
Revolving Letter of Credit, such LC Application shall specify in form and detail
reasonably satisfactory to the Fronting Lender (1) the Revolving Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Banking Day); (3) the nature of the proposed amendment; and (4) such other
matters as the Fronting Lender may reasonably request.

 

  (b)

Each Operating Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Operating Lender in the form
of a LC Application, appropriately completed and signed by the Borrower. Such LC
Application must be received by the Operating Lender not later than 12:00 noon
(Toronto time) at least three (3) Banking Days (or such shorter period as the
Operating Lender may agree in a particular instance in its reasonable
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of an Operating
Letter of Credit, such LC Application shall specify in form and detail
reasonably satisfactory to the Operating Lender: (i) the proposed issuance date
of the requested Operating Letter of Credit (which shall be a Banking Day); (ii)
the amount thereof (including the specification of currency); (iii) the expiry
date thereof; (iv) the name and address of the beneficiary thereof; (v) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(vi) the full text of any certificate to be presented by such beneficiary in
case of any drawing thereunder; and (viii) such other matters as the Operating
Lender may reasonably request. In the case of a request for an amendment of any
outstanding Operating Letter of Credit, such LC Application shall specify in
form and detail reasonably satisfactory to the Operating Lender (1) the
Operating Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Banking Day); (3) the nature of the proposed
amendment; and (4) such other matters as the Operating Lender may reasonably
request.

 

  (c)

Promptly after receipt of any LC Application for a Revolving Letter of Credit,
the Fronting Lender will confirm with the Agent that the Agent has received a
copy of such LC Application from the Borrower and, if not, the Fronting Lender
will provide the Agent with a copy thereof. Upon receipt by the Fronting Lender
of confirmation from the Agent that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the Fronting Lender shall, on the requested date, issue a
Revolving Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Revolving Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Fronting Lender a
risk participation in such Revolving Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such
Revolving Letter of Credit.

 

  (d)

If the Borrower so requests in any LC Application, the Issuing Bank may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the Issuing
Bank to prevent any such renewal at least once in each twelve-month period (or,
in the case of trade Letters of Credit, at least once in each 364-day period)
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period (or 364-day period, as applicable) to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Issuing Bank to permit the renewal of such Letter of
Credit; provided that, for avoidance of doubt, the Borrower shall ensure that
any Letter of Credit with an expiry date after the third Banking Day prior to
the Applicable Maturity Date complies with Section 6.1(b)(iii).

 

79



--------------------------------------------------------------------------------

  (e)

Promptly after its delivery of any Revolving Letter of Credit or any amendment
to a Revolving Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Fronting Lender will also deliver to the Borrower
and the Agent a true and complete copy of such Revolving Letter of Credit or
amendment, and (in the case of a Revolving Letter of Credit) the Agent shall
notify each Revolving Lender of such issuance or amendment and the amount of
such Revolving Lender’s Applicable Percentage share thereof and, upon a specific
request by any Revolving Lender, furnish to such Lender a copy of such Revolving
Letter of Credit or amendment.

 

6.3

Drawings and Reimbursements; Funding of Participations

 

  (a)

Upon receipt from the beneficiary of any Revolving Letter of Credit of any
demand for payment under such Revolving Letter of Credit, the Fronting Lender
shall promptly notify the Borrower and the Agent thereof. If the Fronting Lender
notifies the Borrower of such payment prior to 12:00 noon (Toronto time) on the
date of any payment by the Fronting Lender under a Revolving Letter of Credit
(each such date in this Section 6.3(a), an “Honor Date”), the Borrower shall
reimburse the Fronting Lender through the Agent in an amount equal to the amount
of such drawing by no later than the next succeeding Banking Day and such
extension of time shall be reflected in computing fees in respect of any such
Revolving Letter of Credit. If the Borrower fails to so reimburse the Fronting
Lender by such time, the Borrower shall be deemed to have effected a Conversion
of such Revolving Letter of Credit to Prime Loans under the Revolving Facility
(in the case of a Letter of Credit denominated in Canadian Dollars) or USBR
Loans under the Revolving Facility (in the case of a Letter of Credit
denominated in US Dollars), to be disbursed on the Honor Date in an amount equal
to unreimbursed drawing (the “Unreimbursed Amount”), without regard to the
minimum and multiples specified in Section 2.2 or whether there is compliance
with any of the conditions set forth in Section 3.2. Such deemed Conversion
shall be to a Revolving Loan. The Agent shall promptly notify each Revolving
Lender of the Honor Date, the Unreimbursed Amount, and the amount of such
Revolving Lender’s pro rata share thereof. Any notice given by an Fronting
Lender or the Agent pursuant to this Section 6.3(a) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

  (b)

Upon receipt from the beneficiary of any Operating Letter of Credit of any
demand for payment under such Operating Letter of Credit, the Operating Lender
shall promptly notify the Borrower thereof. If the Operating Lender notifies the
Borrower of such payment prior to 12:00 noon (Toronto time) on the date of any
payment by the Operating Lender under an Operating Letter of Credit (each such
date in this Section 6.3(b), an “Honor Date”), the Borrower shall reimburse the
Operating Lender in an amount equal to the amount of such drawing by no later
than the next succeeding Banking Day and such extension of time shall be
reflected in computing fees in respect of any such Operating Letter of Credit.
If the Borrower fails to so reimburse the Operating Lender by such time, the
Borrower shall be deemed to have effected a Conversion of such Operating Letter
of Credit to Prime Loans under the Operating Facility (in the case of an
Operating Letter of Credit denominated in Canadian Dollars) or USBR Loans under
the Operating Facility (in the case of a Letter of Credit denominated in US
Dollars), to be disbursed on the Honor Date in an amount equal to unreimbursed
drawing, without regard to the minimum and multiples specified in Section 2.2 or
whether there is compliance with any of the conditions set forth in Section 3.2.
Such deemed Conversion shall be to an Operating Loan.

 

80



--------------------------------------------------------------------------------

  (c)

Each Revolving Lender (including the Revolving Lender acting as an Fronting
Lender) shall upon any notice pursuant to Section 6.3(a) make funds available
(and the Agent may apply Cash Collateral provided for this purpose) for the
account of the Fronting Lender at the Agent’s Branch in an amount equal to its
pro rata share of the Unreimbursed Amount of each Revolving Letter of Credit not
later than 2:00 p.m. (Toronto time) on the Banking Day specified in such notice
by the Agent, whereupon each Revolving Lender that so makes funds available
shall be deemed to have made a USBR Loan (in the case of a Revolving Letter of
Credit denominated in US Dollars) or a Prime Loan (in the case of a Revolving
Letter of Credit denominated in Canadian Dollars), to the Borrower in such
amount. The Agent shall remit the funds so received to the Fronting Lender.

 

  (d)

Until each Revolving Lender funds its Applicable Percentage share of any
Revolving Loan pursuant to this Section 6.3 to reimburse the Fronting Lender for
any amount drawn under any Revolving Letter of Credit, interest in respect of
such Lender’s Applicable Percentage of such amount shall be solely for the
account of the Fronting Lender.

 

  (e)

Each Revolving Lender’s obligation to make Revolving Loans to reimburse the
Fronting Lender for amounts drawn under Revolving Letters of Credit, as
contemplated by this Section 6.3, shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Fronting Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or Event of Default,
(iii) non-compliance with any of the conditions set forth in Section 3.2 or
(iv) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such making of a Revolving Loan shall relieve or otherwise
impair the obligation of the Borrower to reimburse the Fronting Lender for the
amount of any payment made by the Fronting Lender under any Revolving Letter of
Credit, together with interest as provided herein.

 

  (f)

If any Revolving Lender fails to make available to the Agent for the account of
the Fronting Lender any amount required to be paid by such Revolving Lender
pursuant to the foregoing provisions of this Section 6.3 by the time specified
in Section 6.3(c), then, without limiting the other provisions of this
Agreement, the Fronting Lender shall be entitled to recover from such Revolving
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Fronting Lender at a rate per annum
reasonably determined by the Fronting Lender in accordance with banking industry
rules on interbank compensation, plus any reasonable administrative, processing
or similar fees customarily charged by the Fronting Lender in connection with
the foregoing. If such Revolving Lender pays such amount (with interest and fees
as aforesaid), the amount so paid shall constitute such Revolving Lender’s Loan
included in the relevant borrowing in respect of the relevant LC Borrowing, as
the case may be. A certificate of the Fronting Lender submitted to any Revolving
Lender (through the Agent) with respect to any amounts owing under this
Section 6.3(f) shall be conclusive absent manifest error.

 

6.4

Repayment of Participations

 

  (a)

If, at any time after an Fronting Lender has made a payment under any Revolving
Letter of Credit issued by it and has received from any Revolving Lender such
Lender’s Applicable Percentage share of any Revolving Loan in respect of such
payment in accordance with Section 6.3, if the Agent receives for the account of
the Fronting Lender any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Agent), the Agent will
distribute to such Revolving Lender its Applicable Percentage share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s Revolving Loan was
outstanding) in the same funds as those received by the Agent.

 

81



--------------------------------------------------------------------------------

  (b)

If any payment received by the Agent for the account of the Fronting Lender
pursuant to Section 6.3(a) is required to be returned by Applicable Law
(including pursuant to any settlement entered into by the Fronting Lender in its
discretion), each Revolving Lender shall pay to the Agent for the account of the
Fronting Lender its Applicable Percentage share thereof on demand of the Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Revolving Lenders
under this clause shall survive the repayment of the Outstandings under the
Revolving Facility in full and the cancellation of the Revolving Facility.

 

6.5

Obligations Absolute

The obligation of the Borrower to reimburse the Issuing Bank for each drawing
under each Letter of Credit and to repay each LC Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

  (a)

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto;

 

  (b)

the existence of any claim, counterclaim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

  (c)

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

 

  (d)

any payment by the Issuing Bank under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Issuing Bank under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, in each case in the absence of its gross
negligence or willful misconduct on the part of the Issuing Bank as determined
by a final non-appealable judgment of a court of competent jurisdiction;

 

  (e)

any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any Obligor Guarantee or any
Security Document, for all or any of the Outstandings of the Borrower in respect
of such Letter of Credit; or

 

  (f)

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower, in each case in the
absence of its gross negligence or willful misconduct on the part of the Issuing
Bank as determined by a final non-appealable judgment of a court of competent
jurisdiction.

 

82



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

 

6.6

Role of Issuing Bank

Each of the Borrower and the Revolving Lenders agrees that, in paying any
drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
any Related Party of the Issuing Bank nor any of the respective correspondents,
participants or assignees of the Issuing Bank shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Revolving Lenders or the Majority Revolving Lenders, as
applicable; (ii) any action taken or omitted by it in the absence of its gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or LC Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Bank, any Related Party of the Issuing
Bank, nor any of the respective correspondents, participants or assignees of the
Issuing Bank, shall be liable or responsible for any of the matters described in
clauses (a) through (e) of Section 6.5; provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the Issuing Bank, and the Issuing Bank may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to indirect, special,
punitive, consequential or exemplary, damages suffered by the Borrower which a
court of competent jurisdiction determines in a final non-appealable judgment
were caused by the Issuing Bank’s willful misconduct or gross negligence or the
Issuing Bank’s willful or grossly negligent failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

6.7

Applicability of ISP98 and UCP

Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is issued, (a) the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (b) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce (the “ICC”) at the time of issuance
shall apply to each commercial Letter of Credit.

 

83



--------------------------------------------------------------------------------

6.8

Applicant Under Letter of Credit

If the Borrower so requests in any applicable LC Application, any other Obligor
may be named as the applicant in the applicable Letter of Credit; provided that
the Borrower shall remain fully liable for all fees and reimbursement
obligations in respect of such Letter of Credit.

 

6.9

Conflict with LC Application

In the event of any conflict between the terms hereof and the terms of any LC
Application, the terms hereof shall control.

Article 7

PAYMENTS

 

7.1

Mandatory Repayments

 

  (a)

Maturity Date. The Borrower shall repay all Outstandings under or in respect of
(i) the Revolving Facility, on the Revolving Facility Maturity Date, (ii) the
Term Loan Facility, on the Term Loan Facility Maturity Date and (iii) the
Operating Facility, on the Operating Facility Maturity Date, except in each case
to the extent any such amounts are otherwise required under this Agreement to be
paid or repaid on or prior to an earlier date.

 

  (b)

Base Amortization Payments. On each Term Loan Amortization Date, the Borrower
shall pay to the Agent on behalf of the Lenders the applicable Base Amortization
Payment, to be applied in repayment of the Outstanding Principal under the Term
Loan Facility. For certainty, to the extent that repayment of a Bankers’
Acceptance is required to be made by the Borrower on any Term Loan Amortization
Date in order to comply with this Section 7.1(b), then the provisions of
Section 7.4 shall apply thereto.

 

  (c)

Certain Prepayment Events. Promptly, and in any event within five (5) Banking
Days after receipt by the Borrower or any other Obligor of any of the Net Cash
Proceeds referred to below (unless otherwise agreed to by the Majority Lenders
in writing and, notwithstanding the foregoing, within ten (10) Banking Days in
respect of the occurrence of the event contemplated by clause (i)(B) of the
proviso in the definition of Net Cash Proceeds), the Borrower shall apply such
Net Cash Proceeds toward the prepayment of Outstanding Principal under the Term
Loan Facility in direct order of maturity (and the Total Term Commitment shall
be permanently reduced to the extent of each such prepayment in respect of
Outstanding Principal thereunder) and thereafter to the Revolving Facility (and
in respect of the Revolving Facility, not as a permanent reduction of the
Revolving Commitments):

 

  (i)

100% of any amount by which the Net Cash Proceeds from any Casualty Event(s),
after giving effect to the reinvestment rights set forth in the definition of
Net Cash Proceeds, exceeds Cdn.$50,000,000;

 

  (ii)

100% of any amount by which the aggregate Net Cash Proceeds received from all
Asset Sales in any rolling 12 month calendar month period, after giving effect
to the reinvestment rights set forth in the definition of Net Cash Proceeds,
exceeds Cdn.$50,000,000; and

 

  (iii)

100% of any amount by which the aggregate Net Cash Proceeds from the issuance or
incurrence of Debt (including Debt convertible into Equity Securities and Equity
Securities Equivalents and excluding Excluded Debt), after giving effect to the
reinvestment rights set forth in the definition of Net Cash Proceeds, exceeds
Cdn.$50,000,000.

 

84



--------------------------------------------------------------------------------

The Borrower shall provide the Agent with at least two (2) Banking Days’ prior
written notice of each such prepayment.

 

7.2

Optional Repayment

The Borrower may, without premium or penalty and at any time and from time to
time, repay to the Agent for the account of the Lenders the whole or any part of
any Loan under any Credit Facility (as directed by the Borrower) together with
accrued interest thereon to the date of such repayment; provided that:

 

  (a)

in anticipation of any repayment of any Loan, the Borrower shall give a
Conversion/Rollover/Repayment Notice to the Agent at least (i) three (3) Banking
Days prior to any such repayment in the case of LIBO Rate Loan, and (ii) one (1)
Banking Day prior to any such repayment, in the case of any other Loan;

 

  (b)

each repayment of any Loan shall be in a minimum amount equal to the lesser of:

 

  (i)

the applicable amounts set forth in Section 2.2(c); and

 

  (ii)

the Outstanding Principal of all Loans outstanding immediately prior to such
repayment;

 

  (c)

repayments pursuant to this Section may only be made on a Banking Day;

 

  (d)

unless the Borrower pays breakage costs pursuant to Section 7.4(a), each such
repayment may only be made on the last day of the applicable Interest Period
with regard to a LIBO Rate Loan that is being repaid;

 

  (e)

a Bankers’ Acceptance (including a BA Equivalent Advance) may only be repaid on
its maturity, but may be Cash Collateralized; and

 

  (f)

a Letter of Credit may only be repaid if it is returned for cancellation, but
may be Cash Collateralized.

 

7.3

Currency Excess

 

  (a)

If, solely as a result of currency fluctuations, the Agent determines that the
Outstanding Principal under the Revolving Facility or the Operating Facility
exceeds the Total Revolving Commitment or the Operating Commitment, as
applicable (the amount of such excess is herein called the “Currency Excess”),
then, upon written request by the Agent (which request shall detail the
applicable Currency Excess), the Borrower shall either repay sufficient
Outstanding Principal under the Revolving Facility or the Operating Facility, as
applicable, to remove the Currency Excess or collateralize the Currency Excess
in accordance with Section 7.3(b) within (i) if the Currency Excess exceeds 5%
of the maximum amount of the Total Revolving Commitment or the Operating
Commitment, as applicable, five (5) Banking Days and (ii) in all other cases,
twenty (20) Banking Days after receipt of such request by either repaying the
Outstanding Principal under the Revolving Facility or the Operating Facility, as
applicable, or providing Cash Collateral in accordance with Section 7.3(b) (or
any combination thereof).

 

  (b)

If and to the extent that the Borrower fails to make sufficient repayments to
eliminate such Currency Excess under the Revolving Facility or the Operating
Facility, as applicable (the remainder thereof being herein called the “Currency
Excess Deficiency”), the Borrower shall place Cash Collateral in an amount equal
to the Currency Excess Deficiency on deposit with the Agent in an
interest-bearing account with

 

85



--------------------------------------------------------------------------------

  interest at rates prevailing at the time of deposit for similar accounts with
the Agent, to be held and applied to maturing Bankers’ Acceptances or LIBO Rate
Loans under the Revolving Facility or the Operating Facility, as applicable, as
the case may be (converted if necessary at the exchange rate for determining the
Equivalent Amount on the date of such application). The Agent is hereby
irrevocably directed by the Borrower to apply any such Cash Collateral to
maturing Loans under the Revolving Facility or the Operating Facility, as
applicable, as provided in the preceding sentence. Upon the Currency Excess
being eliminated as aforesaid or by virtue of subsequent changes in the exchange
rate for determining the Equivalent Amount, then, provided no Default or Event
of Default is then continuing, such funds on deposit, together with interest
thereon, shall be returned to the Borrower.

 

7.4

Additional Repayment Terms

 

  (a)

If any LIBO Rate Loan is repaid or converted on other than the last day of the
applicable Interest Period, the Borrower shall, within three (3) Banking Days
after notice is given by the Agent, pay to the Agent for the account of the
Applicable Lenders all costs, losses, premiums and expenses incurred by such
Applicable Lenders by reason of the liquidation or re-deployment of deposits or
other funds or for any other reason whatsoever resulting from the repayment of
such Loan or any part thereof on other than the last day of the applicable
Interest Period. Any Applicable Lender, upon becoming entitled to be paid such
costs, losses, premiums and expenses, shall deliver to the Borrower and the
Agent, a certificate of such Applicable Lender, prepared in good faith,
certifying as to such amounts and, in the absence of manifest error, such
certificate shall be conclusive and binding for all purposes.

 

  (b)

With respect to the prepayment or Cash Collateralization of unmatured Bankers’
Acceptances required as a result of Section 7.2(e) or 12.4, the Borrower shall
provide for the funding in full of such unmatured Bankers’ Acceptances by paying
to and depositing with the Agent Cash Collateral for each such unmatured
Bankers’ Acceptances equal to the face amount payable at maturity thereof; such
Cash Collateral deposited by the Borrower shall be held by the Agent in an
interest-bearing Cash Collateral Account with interest to be credited to the
Borrower at rates prevailing at the time of deposit for similar accounts with
the Agent. Such Cash Collateral Account shall be assigned to the Agent as
security for the obligations of the Borrower in relation to such Bankers’
Acceptances and the security of the Agent thereby created shall rank in priority
to all other Liens and adverse claims against such Cash Collateral. Such Cash
Collateral shall be applied to satisfy the obligations of the Borrower for such
Bankers’ Acceptances as they mature and the Agent is hereby irrevocably directed
by the Borrower to apply any such Cash Collateral to such maturing Bankers’
Acceptances. Amounts held in such Cash Collateral Accounts may not be withdrawn
by the Borrower without the consent of the Lenders; however, interest on such
deposited amounts shall be for the account of the Borrower and may be withdrawn
by the Borrower so long as no Default or Event of Default is then continuing. If
after maturity of the Bankers’ Acceptances for which such funds are held and
application by the Agent of the amounts in such Cash Collateral Accounts to
satisfy the obligations of the Borrower hereunder with respect to the Bankers’
Acceptances being repaid, any excess remains, such excess shall be promptly paid
by the Agent to the Borrower so long as no Default or Event of Default is then
continuing.

 

  (c)

With respect to the prepayment or Cash Collateralization of undrawn Letters of
Credit required as a result of Section 7.2(f) or 12.4, the Borrower shall
provide for the funding in full of such undrawn Letters of Credit by paying to
and depositing with the Agent Cash Collateral for each such undrawn Letter of
Credit equal to the maximum then undrawn amount payable at the maturity thereof;
such Cash Collateral deposited by the Borrower shall be held by the Agent in an
interest-bearing Cash Collateral Account with interest to be credited to the
Borrower at rates prevailing at the time of deposit for similar accounts

 

86



--------------------------------------------------------------------------------

  with the Agent. Such Cash Collateral Account shall be assigned to the Agent as
security for the LC Obligations in relation to such Letters of Credit and the
security of the Agent thereby created shall rank in priority to all other Liens
and adverse claims against such Cash Collateral. Such Cash Collateral shall be
applied to satisfy the LC Obligations for such Letters of Credit if they are
drawn and the Agent is hereby irrevocably directed by the Borrower to apply any
such Cash Collateral to pay the applicable LC Obligations. Amounts held in such
Cash Collateral Accounts may not be withdrawn by the Borrower without the
consent of the Revolving Lenders; however, interest on such deposited amounts
shall be for the account of the Borrower and may be withdrawn by the Borrower so
long as no Default or Event of Default is then continuing. If after the
expiration or cancellation of the Letters of Credit for which such funds are
held and application by the Agent of the amounts in such Cash Collateral
Accounts to satisfy the applicable LC Obligations with respect to such Letters
of Credit, any excess remains, such excess shall be promptly paid by the Agent
to the Borrower so long as no Default or Event of Default is then continuing.

 

7.5

Payments – General

 

  (a)

All payments of principal, interest, fees and other amounts to be made by the
Borrower pursuant to this Agreement shall be made unconditionally and without
set-off, defence, counterclaim or other reduction of any type, in the currency
in which the Loan is outstanding for value on the day such amount is due, by
deposit or transfer thereof to the Agent’s Accounts (in the case of payments
under the Revolving Facility or the Term Loan Facility) or the account
designated by the Operating Lender (in the case of payments under the Operating
Facility). Notwithstanding anything to the contrary expressed or implied in this
Agreement, the receipt by the Agent in accordance with this Agreement of any
payment made by the Borrower for the account of any of the Lenders shall,
insofar as the Borrower’s obligations to the relevant Lenders are concerned, be
deemed also to be receipt by such Lenders and the Borrower shall have no
liability in respect of any failure or delay on the part of the Agent in
disbursing and/or accounting to the relevant Lenders in regard thereto.

 

  (b)

All payments of principal, interest, fees or other amounts to be made by the
Agent to the Lenders pursuant to this Agreement shall be made for value on the
day required hereunder, provided that the Agent receives funds from the Borrower
for value on such day, by deposit or transfer thereof at the time specified
herein to the account of each Lender designated by such Lender to the Agent for
such purpose or to such other place or account as the Lenders may from time to
time notify the Agent.

 

  (c)

The Borrower authorizes and directs the Agent to automatically debit the
Borrower’s Accounts for all amounts payable by the Borrower under this
Agreement, including the repayment of principal and the payment of interest and
fees and all charges agreed to by the Borrower for the maintaining of the
Borrower’s Accounts. The Agent shall, as soon as is practical after making any
such debit, inform the Borrower of the amount thereof and provide reasonable
details of the calculation thereof.

 

  (d)

Unless otherwise specifically provided for herein, if any payment required
hereunder shall become due and payable on a day which is not a Banking Day, such
payment shall be made on the next following Banking Day and any extension of
time shall in such case be included in computing interest payable hereunder
relating to such payment.

 

7.6

Application and Sharing of Proceeds after Acceleration

 

  (a)

Except as otherwise agreed in writing by all of the Lender Secured Parties in
their sole discretion, all monies and property received by the Lender Secured
Parties for application in respect of the Lender Secured Obligations after the
Acceleration Date including all monies received as a result of enforcement of
and realization under the Security Documents shall be applied and distributed to
the Lender Secured Parties in the following order:

 

87



--------------------------------------------------------------------------------

  (i)

proportionately to the Lender Secured Parties in accordance with amounts owing
to each Lender Secured Party on account of the recoverable costs and expenses of
enforcement of and realization under the Security Documents; and

 

  (ii)

Rateably to the Lender Secured Parties on account of the Lender Secured
Obligations;

with the balance (if any) to be paid to the Borrower or otherwise as may be
required by Applicable Law.

 

  (b)

In the event that:

 

  (i)

at the Acceleration Date, a portion of the Lender Secured Obligations are
outstanding as undrawn Letters of Credit and it is subsequently determined that
the applicable Lender Secured Parties are not required to make full payment
under any one or more such Letters of Credit prior to their cancellation; or

 

  (ii)

any of the Lender Secured Parties are required by Applicable Law to continue to
make Drawdowns available to the Borrower subsequent to the Acceleration Date by
reason of a requirement in Applicable Law to give the Borrower a reasonable
period of notice prior to terminating such Lender’s obligation to make such
Drawdowns available;

then, whenever and so often as that occurs, the Lender Secured Obligations and
the Rateable shares thereof shall be re-determined by excluding from the
determination of the amount of Lender Secured Obligations any payments not
required to be made as a result of the occurrence of an event described in
Section 7.6(b)(i) and by including in the determination of Lender Secured
Obligations any amount required to be made available pursuant to
Section 7.6(b)(ii), and the Lender Secured Parties shall thereupon make all such
payments and adjustments as may be necessary to ensure amounts outstanding to
the Lender Secured Parties are thereafter outstanding on a Rateable basis (as so
re-determined).

 

  (c)

Notwithstanding the foregoing, amounts received from any Obligor that is not an
“Eligible Contract Participant” (as defined in the Commodity Exchange Act) shall
not be applied to any portion of its Outstandings that are Excluded Swap
Obligations.

 

7.7

Margin Changes; Adjustments for Applicable Margin Changes

 

  (a)

Changes in the Applicable Margin shall become effective:

 

  (i)

in the case of outstanding Bankers’ Acceptances, upon the earlier of (i) 90 days
after the receipt by the Agent of a Compliance Certificate in accordance with
Section 9.1(a)(iii) evidencing a change in the Total Debt to Adjusted EBITDA
Ratio which results in a change in the Applicable Margin in accordance with the
provisions of such definition and (ii) the next Rollover or Conversion thereof
after such change; and

 

  (ii)

in all other cases, from and as of the day immediately following the receipt by
the Agent of a Compliance Certificate in accordance with Section 9.1(a)(iii)
evidencing a change in the Total Debt to Adjusted EBITDA Ratio results in a
change in the Applicable Margin in accordance with the provisions of such
definition; and

 

88



--------------------------------------------------------------------------------

in each case without necessity of notice to the Borrower.

 

  (b)

For any Loans outstanding as of the effective date of a change in an Applicable
Margin:

 

  (i)

in the case of increases in such rates per annum, the Borrower shall pay to the
Agent for the account of the Lenders such additional interest or fees as may be
required to give effect to the relevant increases in the interest or fees
payable on or in respect of such Loans from and as of the effective date of the
relevant increase in rates; and

 

  (ii)

in the case of decreases in such rates per annum, the Borrower shall receive a
credit against subsequent interest or fees payable on Loans to the extent
necessary to give effect to the relevant decreases in the interest or fees
payable on or in respect of such Loans from and as of the effective date of the
relevant decrease in rates.

 

  (c)

The additional payments required by Section 7.7(b)(i) shall be made on the next
Interest Payment Date. The adjustments required by Section 7.7(b)(ii) shall be
accounted for in successive interest and fee payments by the Borrower until the
amount of the credit therein contemplated has been fully applied; provided that,
upon satisfaction in full of all Outstandings and cancellation of the Credit
Facilities in accordance herewith, the Lenders shall pay to the Borrower an
amount equal to any such credit which remains outstanding.

Article 8

REPRESENTATIONS AND WARRANTIES

 

8.1

Representations and Warranties

The Borrower represents and warrants as follows to the Agent and to each of the
Lenders and acknowledges and confirms that the Agent and each of the Lenders are
relying upon such representations and warranties:

 

  (a)

Status. The Borrower is an unlimited liability corporation duly organized and
validly existing under the laws of Alberta. Each other Obligor is a corporation
duly incorporated, or a partnership duly organized, and validly existing under
the laws of their respective jurisdictions of incorporation or formation, as
applicable. Each of the Obligors is duly licensed, registered or qualified in
all jurisdictions where the character of its Property owned or leased or the
nature of the activities conducted by it makes such licensing, registration or
qualification necessary or desirable, except to the extent failure to do so
would not have a Material Adverse Effect.

 

  (b)

Power and Capacity. Each of the Obligors has full corporate or partnership (as
applicable) capacity, power and authority:

 

  (i)

to own, lease and operate its respective properties and assets and carry on its
respective business as presently carried on; and

 

  (ii)

to enter into each of the Loan Documents to which it is a party and to do all
acts and execute and deliver all other documents as are required hereunder or
thereunder to be done, observed or performed by it or them in accordance with
their respective terms and, in the case of the Borrower, to obtain extensions of
credit hereunder.

 

89



--------------------------------------------------------------------------------

  (c)

Authorization; Execution and Delivery. Each of the Obligors has taken all
necessary corporate or partnership (as applicable) action to authorize the
creation, execution and delivery of, and performance of its respective
obligations under, each of the Loan Documents to which it is a party in
accordance with the respective terms of each of the Loan Documents to which it
is a party, and each such Loan Document has been, or when signed and delivered
will have been, duly executed and delivered in accordance with such corporate or
partnership action (as applicable).

 

  (d)

Validity and Enforceability. This Agreement constitutes and each other Loan
Document constitutes or, when executed and delivered, will constitute, valid and
legally binding obligations of each of the Obligors that is a party thereto,
enforceable against each of them in accordance with its terms, subject only to
applicable bankruptcy, insolvency and other laws of general application limiting
the enforceability of creditors’ rights, and to general principles of equity.

 

  (e)

No Violation, Breach, Conflict etc. Neither the execution and delivery of this
Agreement or any other Loan Document, nor compliance with the terms and
conditions of any one of them:

 

  (i)

has resulted, or will result, in a violation of the articles, by-laws,
partnership agreement, unanimous shareholders’ agreement or other constating or
governing documents of any Obligor party thereto or any resolutions passed by
the directors, shareholders or partners (as applicable) of such Obligor;

 

  (ii)

has resulted, or will result, in a violation of any Applicable Law except to the
extent a violation would not have a Material Adverse Effect;

 

  (iii)

has resulted, or will result, in a breach of, or constitute a default under, any
loan agreement, indenture, trust deed or any other agreement or instrument to
which any Obligor is a party or by which it or any of its Property is bound, or
requires any consent thereunder other than such as has already been received,
except to the extent that such breach, default or failure to have consent would
not have a Material Adverse Effect; or

 

  (iv)

has resulted or will result, in the creation of, or the obligation to create,
any Lien on, against or in respect of any of the Property of any Obligor except
as expressly permitted or contemplated hereby or by any other Loan Document.

 

  (f)

Authorizations. All Governmental Authorizations and all consents, notarizations
and other requirements of any Governmental Authority or any other Person
reasonably necessary to, or in connection with, the execution and delivery by
the Obligors of, and performance of their respective obligations under, this
Agreement, each of the other Loan Documents to which it is a party, to
consummate the Purchase Transaction and the Contribution Transactions and to
carry on the respective businesses of the Obligors, have been obtained and are
in full force and effect or shall have been waived in writing by the applicable
Governmental Authority, except to the extent that the failure to have or
maintain the same in full force and effect would not, when taken in the
aggregate, have a Material Adverse Effect.

 

  (g)

Organization and Location. Schedule H (as at the date hereof and as it may be
required to be updated from time to time by the Borrower in accordance with this
Agreement) lists the names, jurisdictions of incorporation, continuance,
amalgamation or

 

90



--------------------------------------------------------------------------------

  formation of and the details of ownership of the outstanding Equity Securities
and Equity Securities Equivalents of (i) the Borrower and each Subsidiary of the
Borrower (and the direct ownership interest of the Borrower in such Subsidiary)
and (ii) the direct ownership interests in the Borrower, in each case existing
on the Closing Date. The Parent Pledgors are the sole shareholders of the
Borrower. Schedule I (as at the date hereof and as it may be required to be
updated from time to time by the Borrower in accordance with this Agreement)
lists the jurisdiction of organization of each Obligor, the jurisdiction in
which the chief executive office of each Obligor is located and each
jurisdiction in which each Obligor holds any material Property.

 

  (h)

Ownership of Assets. Each Obligor:

 

  (i)

has good and marketable title to all of the material Property that it owns,
subject only to Permitted Liens and defects in title which are not general in
application and which in the aggregate do not materially detract from the value
of such Property or any significant part thereof or materially impair the use of
any thereof in the operation of the business of the Obligors, taken as a whole;
and

 

  (ii)

owns, leases or has the lawful right to use all of the material Property and
undertaking necessary for the conduct of the businesses of such Obligor.

Such material Property is not subject to any Liens, except for Permitted Liens.

 

  (i)

Intellectual Property. Each of the Borrower and the other Obligors owns or has
the right to use all Intellectual Property that is used in or otherwise
necessary for the operation of their respective businesses as currently
conducted, except where the failure of the foregoing would not have a Material
Adverse Effect. To the Knowledge of the Borrower, the operation of their
respective businesses by each of the Borrower and the other Obligors does not
infringe upon, misappropriate, violate or otherwise conflict with the
Intellectual Property of any third party, except as would not have a Material
Adverse Effect.

 

  (j)

No Default. No Default or Event of Default has occurred and is continuing.

 

  (k)

Financial Condition. The most recent audited and unaudited consolidated
Financial Statements of the Borrower delivered to the Agent hereunder present
fairly, in all material respects, the consolidated financial condition of the
Borrower as at the date or dates thereof and the results of the consolidated
operations thereof for the Fiscal Quarter or Fiscal Year then ending, as
applicable, all in accordance with GAAP consistently applied.

 

  (l)

Accuracy of Information Provided.

As of the Closing Date:

 

  (i)

none of the material written factual information and written data (taken as a
whole) provided by or on behalf of the Borrower, any of the other Obligors or
the Parent Pledgors or any of their respective authorized representatives to the
Agent, any Lead Arranger or any Lender on or before the Closing Date contained
any untrue statement of material fact or omitted to state any material fact
necessary to make such information and data (taken as a whole) not materially
misleading at such time in light of the circumstances under which such
information or data was provided (after giving effect to all supplements and
updates), it being understood and agreed that for purposes of this
Section 8.1(l)(i), such factual information and data shall not include pro forma
financial information, projections, estimates (including financial estimates,
forecasts, and other forward-looking information) or other forward looking
information and information of a general economic or general industry nature;
and

 

91



--------------------------------------------------------------------------------

  (ii)

the projections, financial estimates, forecasts, and other forward-looking
information provided by or on behalf of the Borrower, any of the other Obligors
or the Parent Pledgors or any of their respective authorized representatives to
the Agent, any Lead Arranger or any Lender on or before the Closing Date were
prepared in good faith based upon assumptions that the Borrower believed to be
reasonable at the time made and at the time the related projections were
furnished to the Lead Arrangers.

 

  (m)

Litigation. Except as has been disclosed at any time by written notice from the
Borrower to the Agent, there are no actions, suits, proceedings or Environmental
Claims pending or, to the Knowledge of the Borrower, threatened against the
Borrower or any other Obligor (including any claims against their Property, at
law, in equity or before any arbitrator or before or by any Governmental
Authority) in respect of which there is a reasonable possibility of a
determination adverse to the Borrower or any other Obligor and which, if
determined adversely to the Borrower or such Obligor, would have a Material
Adverse Effect.

 

  (n)

Compliance with Laws. Each Obligor and its businesses and operations are in
compliance with: all Applicable Laws (including all applicable Environmental
Laws); all applicable directives, judgments, decrees, injunctions and orders
rendered by any Governmental Authority or any court of competent jurisdiction;
its and their constating or governing documents (including partnership
agreements and unanimous shareholders’ agreements) and by-laws; all material
agreements or instruments to which it is a party or by which any of its Property
are bound; except to the extent that non-compliance with any of the foregoing
would not have a Material Adverse Effect.

 

  (o)

No Material Adverse Effect. No event, circumstance or condition has occurred and
is continuing which has had, or would reasonably be expected to have, a Material
Adverse Effect.

 

  (p)

Taxes. Each Obligor has duly filed on a timely basis all material tax returns
required to be filed and have paid all Taxes which are due and payable, and have
paid all material assessments and reassessments and all material Other Taxes,
governmental charges, governmental royalties, penalties, interest and fines
claimed against them, other than those which, in each case, are subject to a
Permitted Contest. Each Obligor has made adequate provision for, and all
required instalment payments have been made in respect of, Taxes and Other Taxes
in all material amounts payable for the current period for which returns are not
yet required to be filed. There are no agreements, waivers or other arrangements
providing for an extension of time with respect to the filing of any material
tax return by them or the payment of any material Taxes or Other Taxes. There
are no actions or proceedings being taken by any Governmental Authority to
enforce the payment of any material Taxes or Other Taxes by them, other than
those which are subject to a Permitted Contest. All of the material remittances
required to be made by an Obligor to any Governmental Authority (including in
respect of Taxes and Other Taxes) have been made and are currently up to date,
and there are no outstanding material arrears other than those which are subject
to a Permitted Contest.

 

  (q)

Insurance. All insurance policies required to be maintained by or on behalf of
the Borrower pursuant to Section 9.2(e) have been obtained and are in full force
and effect, and such insurance policies comply in all material respects with the
requirements of Section 9.2(e).

 

92



--------------------------------------------------------------------------------

  (r)

Environmental Matters.

 

  (i)

Each Obligor and its Property comply in all respects, and the businesses,
activities and operations of each Obligor and the use of its Property comply in
all respects, with all Environmental Laws, Environmental Permits and
Environmental Orders except to the extent failure to comply would not have a
Material Adverse Effect; further, the Borrower does not have Knowledge of, and
has no reasonable grounds to believe there exists, any facts which result in, or
constitute, or are likely to give rise to, non-compliance with any Environmental
Laws, Environmental Permits or Environmental Orders, which facts or
non-compliance would result in a Material Adverse Effect.

 

  (ii)

Each Obligor has obtained all Environmental Permits which currently are required
in relation to its Property or in respect of their respective businesses,
activities, and operations except to the extent failure to do so would not have
a Material Adverse Effect; all such Environmental Permits are valid and in full
force and effect, and no violations thereof have occurred which are continuing
and which would have a Material Adverse Effect; no proceedings are pending and,
to the Knowledge of the Borrower, no proceedings have been or are being taken by
any Governmental Authority to remove or invalidate any of the Environmental
Permits, the removal or invalidation of which would have a Material Adverse
Effect; and there is no reason to believe that any Environmental Permits
required to be obtained after the date hereof will not be issued pursuant to
applications made for such Environmental Permits if the failure to have such
Environmental Permit would have a Material Adverse Effect.

 

  (iii)

The businesses, activities and operations of each Obligor which have generated,
manufactured, refined, treated, transported, stored, handled, disposed,
transferred, produced or processed Hazardous Materials have done so in
compliance in all respects with all Environmental Laws, Environmental Permits
and Environmental Orders, except to the extent such failure to so comply would
not have a Material Adverse Effect.

 

  (iv)

All contaminants and other Hazardous Materials owned or controlled by an Obligor
and disposed of, treated or stored on or in relation to their Property have been
or are in the process of being disposed of, treated and stored in compliance in
all respects with all Environmental Laws, Environmental Permits and
Environmental Orders, except to the extent such failure to so comply would not
have a Material Adverse Effect.

 

  (v)

Except as previously disclosed to the Agent in writing, no Obligor has received
written notice of any material non-compliance under any Environmental Laws,
Environmental Permits or Environmental Orders, nor has Knowledge of any facts
which could give rise to any notice of non-compliance with any Environmental
Laws, Environmental Permits and Environmental Orders, which facts or
non-compliance would have a Material Adverse Effect, or except as previously
disclosed to the Agent in writing, any notice that an Obligor is a potentially
responsible party for a federal, provincial, regional, municipal or local
clean-up or corrective action in connection with their Property which, if not
complied with, would have a Material Adverse Effect.

 

  (vi)

No Obligor nor, to the Knowledge of the Borrower, any of an Obligor’s
predecessor corporations or partnerships have, within the immediately preceding
four years, been convicted of an offence for non-compliance with any
Environmental Laws, Environmental Permits or Environmental Orders, or been fined
or otherwise sentenced or settled any prosecution short of conviction, except as
otherwise advised in writing to the Agent or except to the extent that any of
the foregoing would not have a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

  (vii)

To the Knowledge of the Borrower, each Obligor has maintained all environmental
and operating documents and records in the manner and for the time periods
required to comply in all respects with all Environmental Laws, Environmental
Permits and Environmental Orders, except where failure to do so would not have a
Material Adverse Effect.

 

  (viii)

Each Obligor has in effect a management structure and policies and procedures
that will permit such Obligor to effectively manage environmental risk and
respond in a timely manner in compliance with the Environmental Laws,
Environmental Orders and Environmental Permits in the event of Release of
Hazardous Materials in, on or under Property of such Obligor.

 

  (s)

No Rights of First Refusal. No rights of first refusal will be triggered (i) by
the Purchase Transaction which affect any material assets of Meritage, or
(ii) by the SemGroup Contribution which affect any material assets of SemCAMS.

 

  (t)

Anti-Corruption Laws and Sanction Laws.

 

  (i)

The Borrower (or SemGroup on its behalf) has implemented and maintains in effect
policies or codes of conduct applicable to the Borrower intended to ensure
compliance in all material respects by the Borrower’s directors, officers and
employees with, in each case, AML Legislation, Anti-Corruption Laws and Sanction
Laws applicable to such Persons.

 

  (ii)

None of the Borrower, its Subsidiaries or, to the Knowledge of the Borrower, any
of their respective directors, officers and employees is a Sanctioned Person.

 

  (iii)

No part of the proceeds of the Loans will be knowingly used by the Borrower
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation in any material respect of any Anti-Corruption Laws, (B) for the
purpose of funding (including payments made to) or financing any activities,
investments, business or transaction of or with any Person known to the Borrower
to be a Sanctioned Person, or in any country known to the Borrower to be a
Sanctioned Country where such Sanctions relate to the business activities of the
Borrower or its Subsidiaries, or (C) in any manner that would result in the
violation in any material respect of any Sanctions applicable to the Borrower or
its Subsidiaries.

 

  (iv)

Neither the Borrower nor, to the knowledge of the Borrower, any director,
officer, employee or other agent authorized by it acting in capacity with or
benefitting from this Agreement to act on their behalf has (A) directly or
indirectly used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (B) made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds, directly or indirectly, (C) violated
or is in violation of any applicable Anti-Corruption Laws or Anti-Money
Laundering Laws; or (D) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment, in each case related to the Investment
Agreement or the Contribution Transactions.

 

94



--------------------------------------------------------------------------------

  (u)

Collateral Representations.

 

  (i)

Valid and Perfected Security Interests. Each Security Document delivered
pursuant to this Agreement will, upon execution and delivery thereof, be
effective to create in favour of the Agent for the benefit of the Lender Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein to the extent intended to be created thereby and required to
be perfected therein under the Loan Documents. In the case of the Investment
Property Collateral or the Pledged Securities described in the applicable
Security Documents, when certificates representing such Investment Property
Collateral or Pledged Securities are delivered to the Agent, and in the case of
the other Collateral described in the Security Documents, when financing
statements and other filings in appropriate form are filed in the offices of the
appropriate Governmental Authority in the jurisdictions specified in Schedule I,
the Liens created by the Security Documents shall constitute fully perfected
first priority Liens on, and security interests in (to the extent intended to be
created thereby and required to be perfected under the Loan Documents and
subject only to Permitted Liens which under Applicable Law rank in priority
thereto) all rights, title and interest of the Obligors and the Parent Pledgors
in such Collateral, as security for the Lender Secured Obligations, in each case
free and clear of any Liens other than Permitted Liens.

 

  (ii)

Filings and Registrations. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for:

 

  (A)

the grant by each Obligor and Parent Pledgor of the Liens granted pursuant to
the Security Documents; or

 

  (B)

the perfection of such security interest (other than as described in paragraph
(i) above) and such other filings and recordings (and renewals thereof) as may
be required to perfect the Liens created by the Security Documents.

 

  (iii)

Absence of Financing Statements, etc. Except in respect of Permitted Liens,
there is no financing statement, PPSA filing, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on, or security interest
in, any Collateral or any rights relating thereto.

 

  (iv)

Accounts. As of the Closing Date, the Obligors maintain all of their deposit
accounts and securities accounts with one or more Lenders in Canada and/or in
the United States. No deposit account or securities account of any Obligor is
subject to any Control Agreement (except such agreements between the Agent or
any Lender).

 

  (v)

Solvency. On the Closing Date, the Borrower is, and immediately after giving
effect to Purchase Transaction and the Contribution Transactions and the
incurrence of all Debt and obligations incurred in connection herewith and
therewith will be, Solvent.

 

95



--------------------------------------------------------------------------------

8.2

Deemed Repetition

On the date of any Drawdown made by the Borrower pursuant hereto:

 

  (a)

each of the representations and warranties contained in Section 8.1 shall be
true and correct in all material respects as if made on such date of such
Drawdown (excluding those representations and warranties which are expressly
made as of a specific date only); and

 

  (b)

the Borrower shall be deemed to have represented to the Agent and the Lenders
that, except as has otherwise been notified to the Agent in writing and has been
waived in accordance herewith, no Default or Event of Default has occurred and
is continuing nor will any such event occur as a result of the aforementioned
Drawdown.

 

8.3

Other Loan Documents

All representations and warranties of any Obligor contained elsewhere in this
Agreement or in any other Loan Document delivered pursuant hereto or thereto
shall be deemed to constitute representations and warranties made to the Agent
and the Lenders under Section 8.1 of this Agreement as of the date made under
such Loan Document.

 

8.4

Effective Time of Repetition

All representations and warranties, when repeated or deemed to be repeated
hereunder, shall be construed with reference to the facts and circumstances
existing at the time of repetition, unless they are stated herein to be made as
of a specific date only.

 

8.5

Nature of Representations and Warranties

The representations and warranties set out in this Agreement or deemed to be
made pursuant hereto shall survive the execution and delivery of this Agreement
and the making of each Drawdown, notwithstanding any investigations or
examinations which may be made by the Agent, the Lenders or Lenders’ Counsel,
until the repayment of the Outstandings and the cancellation of the Credit
Facilities.

Article 9

GENERAL COVENANTS

 

9.1

Reporting Covenants

The Borrower, with respect to itself and each other Obligor, covenants and
agrees with each of the Lenders and the Agent that:

 

  (a)

Financial Statements and Other Reporting. The Borrower, covenants and agrees
with each of the Lenders and the Agent that it shall keep, and shall cause each
of the other Obligors to keep, proper books of record and account in which full
and correct entries shall be made in all material respects in respect of the
business, affairs, financial condition and Property of the applicable Obligor,
and the Borrower shall deliver to the Agent, or post (where applicable):

 

  (i)

as soon as available in accordance with the reporting requirements under the
USA, and in any event within 120 days after the end of each of the Borrower’s
Fiscal Years, the audited annual Financial Statements of the Borrower on a
consolidated basis, for each such Fiscal Year, together with the notes thereto,
all prepared in accordance with GAAP consistently applied, and, in each case,
certified by independent certified public accountants of recognized national
standing whose opinion shall not be qualified as to the scope of audit or
contain a note as to the status of the Borrower or any other Obligor as a going
concern (unless caused solely by the impending maturity of any Debt);

 

96



--------------------------------------------------------------------------------

  (ii)

as soon as available in accordance with the reporting requirements under the
USA, and in any event within 60 days (or, in respect of the first Fiscal Quarter
ending after the Closing Date, 90 days) after the end of its first, second and
third Fiscal Quarters in each Fiscal Year, the unaudited quarterly Financial
Statements of the Borrower on a consolidated basis, for each such Fiscal
Quarter, all in reasonable detail and stating in comparative form the figures
for the corresponding date and period in the previous Fiscal Year (other than in
the case of such Financial Statements for the first Fiscal Year), all prepared
in accordance with GAAP consistently applied and certified by the president,
chief executive officer, chief financial officer, treasurer or vice president
finance of the Borrower to present fairly, in all material respects, the
consolidated financial condition of the Borrower in accordance with GAAP;

 

  (iii)

concurrently with delivering the Financial Statements pursuant to
Section 9.1(a)(i) or 9.1(a)(ii), a Compliance Certificate including, if
applicable, an update to Schedule H and Schedule I;

 

  (iv)

as soon as available, and in any event within 45 days (or, in respect of the
first Fiscal Quarter ending after the Closing Date, 90 days) after the end of
each of its Fiscal Quarters, an operating statement in respect of the operations
of the Obligors based on information reasonably available to the Borrower;

 

  (v)

as soon as available in accordance with the requirements under the USA and in
any event not later than the date of delivery of the Financial Statements
pursuant to Section 9.1(a)(i), a consolidated operating and capital budget of
the Borrower; and

 

  (vi)

such other information, reports, certificates or other matters affecting the
business, affairs, financial condition or Property of the Obligors as the Agent
may reasonably request.

The financial statements, budgets, descriptions, reports and other documents to
be delivered pursuant to Sections 9.1(a)(i) to 9.1(a)(v) inclusive may be
delivered by transmitting an electronic version of the same to the Agent and
confirming (x) receipt thereof by the Agent and (y) the ability of the Agent to
access the same, or by posting such documents on the Borrower’s web site or
another web site specified by written notice by the Borrower to the Agent, in
each case, provided that such web site is accessible to the Lenders at all times
and the Borrower notifies the Agent that any such document has been posted on
such web site and further provided that, in the case of Compliance Certificates,
an original thereof is executed and delivered to the Agent promptly after such
posting.

 

  (b)

Notice of Default. The Borrower shall deliver to the Agent, promptly upon
becoming aware of the occurrence of a Default or the occurrence of an Event of
Default, an Officer’s Certificate describing the foregoing in reasonable detail
and specifying the steps, if any, being taken to cure or remedy the same.

 

  (c)

Notice of Change of Chief Executive Office, Records or Location. Promptly, and
not later than 15 days (or such shorter period as may be agreed to by the Agent)
prior to a change to any Obligor’s (i) jurisdiction of organization or the
location of its chief executive office or place of business or principal
residence or (ii) legal name, the Borrower shall notify the Agent in writing of
such change and the details thereof.

 

97



--------------------------------------------------------------------------------

  (d)

Notice of Designated Contribution Proceeds. Promptly after receiving any
Designated Contribution Proceeds, the Borrower shall notify the Agent in writing
of receipt thereof.

 

9.2

Positive Covenants

The Borrower, with respect to itself and each other Obligor, covenants and
agrees with each of the Lenders and the Agent that:

 

  (a)

Payment and Performance. The Borrower shall duly and punctually pay the
principal of all Loans, all interest thereon and all fees and other amounts
required to be paid by it hereunder at the times and in the manner specified
hereunder and the Borrower shall, and shall cause each of the other Obligors to,
perform and observe all of their respective obligations under this Agreement and
under any other Loan Document to which it or any other Obligor is a party.

 

  (b)

Existence and Conduct of Business. The Borrower shall, and shall cause each of
the other Obligors to:

 

  (i)

except as permitted by Section 9.3(h), maintain their respective corporate or
partnership existences in good standing;

 

  (ii)

register and qualify and remain duly registered and qualified as a corporation
or partnership authorized to carry on business under the laws of each
jurisdiction in which the nature of any business transacted by it or the
character of any Property owned or leased by it requires such registration and
qualification except where failure to obtain and maintain such registration or
qualification would not have a Material Adverse Effect;

 

  (iii)

preserve and keep in full force and effect all franchises, licences, rights,
privileges and permits necessary to enable the Borrower and each of the other
Obligors to operate and conduct their respective businesses in accordance with
good industry practice, except to the extent such failure to comply or to
preserve or keep in full force and effect would not have a Material Adverse
Effect; and

 

  (iv)

maintain, protect and defend title to all Property held by the Borrower or any
other Obligor and take all such acts and steps as are necessary or advisable at
any time and from time to time to maintain such Property in good standing,
except to the extent the failure to so maintain, protect and defend or to take
any such acts or steps would not have a Material Adverse Effect.

 

  (c)

Compliance with Applicable Laws. The Borrower shall, and shall cause each of the
other Obligors to:

 

  (i)

carry on and conduct its business, and keep, maintain and operate its Property,
in accordance with all Applicable Laws and good industry practice in the oil and
gas midstream industry;

 

  (ii)

keep and maintain all of its Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Property, including all equipment,
machinery and facilities, in accordance with good industry practice in the oil
and gas midstream industry; and

 

98



--------------------------------------------------------------------------------

  (iii)

observe and conform to all requirements of any approval by any Governmental
Authority relative to any of its Property and all covenants, terms and
conditions of all agreements upon or under which any of such Property is held,

except, in each case, to the extent the failure to do so would not have a
Material Adverse Effect.

 

  (d)

Inspection. At any reasonable time and from time to time upon reasonable prior
notice, and during usual business hours, the Borrower shall permit the Agent,
each Lender and any representative thereof (at the expense of the Borrower
during the continuance of a Default or an Event of Default and otherwise at the
expense of the Agent or such Lender) to examine and make copies of and abstracts
from the records and books of account of any Obligor (subject to the Borrower’s
safety requirements and standards) and to visit and inspect the premises and
properties of any Obligor and to discuss the affairs, finances and accounts of
any Obligor with any of the officers or auditors and other professional advisors
of any Obligor, subject to any contractual restrictions regarding
confidentiality. Notwithstanding anything to the contrary in this 9.2(c),
neither the Borrower nor any Obligor will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes trade secrets or proprietary information, (ii) in respect of which
disclosure to the Agent or any Lender (or their representatives or contractors)
is prohibited by law, fiduciary duty or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

 

  (e)

Insurance. The Borrower shall maintain, or cause to be maintained, all-risks
property insurance in connection with the Property and businesses of the
Borrower and other types of insurance, including liability insurance with
respect to claims for personal injury, death or property damage, with respect to
the operation of such businesses, all in accordance with good industry standards
and to the extent available on commercially reasonable terms and with
creditworthy and reputable insurance companies in such amounts and with such
deductibles as are in accordance with good industry standards, except to the
extent failure to do so would not have a Material Adverse Effect. Within 120
days after the Closing Date (or such later date as the Agent may agree), the
insurance policies shall name the Agent as an additional insured and first loss
payee. The Borrower shall, from time to time at the request of the Agent acting
reasonably, promptly deliver to the Agent evidence of the insurance required to
be maintained pursuant to this Section 9.2(e) in the form of a certificate of
insurance. For the avoidance of doubt, SemGroup may maintain the insurance
policies referred to above.

 

  (f)

Payment of Taxes and Preferred Claims. The Borrower shall, and shall cause each
of the other Obligors to, from time to time, file all material tax returns which
are required to be filed and pay or cause to be paid, all material rents, Taxes,
Other Taxes, rates, levies, assessments (ordinary or extraordinary),
governmental fees and dues, wages, workers’ compensation arrangements,
government royalties, pension fund obligations and any other amounts which may
result in a Lien on their Property arising under statute or regulation (any of
which being a “Levy”) and to make and remit all material withholdings lawfully
levied, assessed or imposed upon an Obligor or any of the assets of an Obligor,
as and when the same become due and payable, except when and for so long as the
validity of such Levy or withholding is subject to a Permitted Contest or would
not otherwise have a Material Adverse Effect.

 

  (g)

Priority of Outstandings. The Borrower shall ensure that the Outstandings and
the obligations of each Obligor under its Obligor Guarantee rank at least pari
passu in right of payment with the most senior unsubordinated Debt of the
Borrower or such Obligor, as the case may be.

 

99



--------------------------------------------------------------------------------

  (h)

Compliance with Environmental Matters. Without limiting the generality of
Section 9.2(c), the Borrower shall, and shall cause each of the other Obligors
to, conduct their business and operations so as to so comply at all times with
all Environmental Laws, Environmental Permits and Environmental Orders if the
consequence of a failure to comply would, either alone or in conjunction with
any other such failures to so comply, have a Material Adverse Effect.

 

  (i)

Environmental Audit. Upon the occurrence or discovery of any circumstance,
condition or event which, in the opinion of the Majority Lenders, acting
reasonably, would reasonably be expected to result in any Environmental Claim
which would have a Material Adverse Effect and if a Default or Event of Default
has also occurred and is continuing, the Majority Lenders may (unless such an
audit is already being undertaken by the Borrower and the Lenders are entitled
to rely thereon) arrange, after consultation with the Borrower, for an
environmental audit to be conducted by an independent environmental engineer or
other environmental consultant at the expense of the Borrower (if an Event of
Default has occurred and is continuing) in respect of such circumstance,
condition or event. The Borrower shall, and shall cause each other Obligor to,
upon reasonable prior notice and during usual business hours, provide access to
its Property in order for such engineer or consultant to conduct such
environmental and other inspections as it deems advisable, acting reasonably,
and in that connection to examine the books, records, assets, affairs and
business operations of such Person and to make inquiries of governmental offices
concerning compliance by such Person with Environmental Laws. For certainty, the
cooperation by the Borrower with any such environmental or other inspection in
accordance with this Section 9.2(i) shall not constitute an acknowledgment by
the Borrower or the Sponsors that such circumstance, condition or event or
discovery would reasonably be expected to result in any Environmental Claim
which would have a Material Adverse Effect.

 

  (j)

Use of Credit Facilities. The Borrower shall use the proceeds from any Drawdowns
under the Credit Facilities solely for the applicable purposes described in
Section 2.1(f).

 

  (k)

Further Assurances. The Borrower, at its expense, shall, and shall cause each
other Obligor to promptly cure any default by it in the execution and delivery
of this Agreement or of any of the other Loan Documents to which it is a party,
and after reasonable notice thereof from the Agent, promptly take all such
further action, do all such further things and execute and deliver all such
other and further deeds, agreements, opinions, certificates, instruments,
affidavits, registration materials and other documents reasonably necessary for
compliance with, or accomplishment of, the covenants and agreements hereunder or
to more fully state the obligations set out herein or to make any registration,
recording, file any notice or obtain any consent, all as may be reasonably
necessary or appropriate in connection therewith.

 

  (l)

Anti-Corruption Laws, AML Legislation and Sanctions. The Borrower (or SemGroup
on its behalf) shall maintain in effect and enforce policies or codes of conduct
intended to ensure compliance in all material respects by the Obligors and their
respective directors, officers and employees with Anti-Corruption Laws, AML
Legislation and Sanctions applicable to such Persons.

 

  (m)

Ring Fence Test. The Borrower shall ensure that at all times (i) at least 90% of
Consolidated Total Assets are directly owned by the Obligors on an
unconsolidated basis and (ii) at least 90% of Consolidated EBITDA is directly
generated by the Obligors on an unconsolidated basis.

 

100



--------------------------------------------------------------------------------

9.3

Negative Covenants

The Borrower, with respect to itself and each other Obligor, covenants and
agrees with each of the Lenders and the Agent that without the prior written
consent of the Lenders:

 

  (a)

Incurrence of Debt. The Borrower shall not, and shall not permit any other
Obligor to, create, incur, assume or permit to be outstanding any Debt, except
for Permitted Debt.

 

  (b)

Negative Pledge. The Borrower shall not, and shall not permit any other Obligor
to, create, issue, incur, assume, have outstanding or permit to exist any Liens
on any of its or their present or future Property, except for Permitted Liens.

 

  (c)

Dispositions. The Borrower shall not, and shall not permit any other Obligor to,
directly or indirectly, make any sale, exchange, lease, transfer or other
disposition of any of its Property to any Person, except for Permitted
Dispositions.

 

  (d)

Distributions. The Borrower shall not, and shall not permit any other Obligor
to, make any Distribution, except for Permitted Distributions.

 

  (e)

Financial Assistance. The Borrower shall not, and shall not permit any other
Obligor to, provide any Financial Assistance, except for Permitted Financial
Assistance.

 

  (f)

Transactions with Affiliates. The Borrower shall not, and shall not permit any
Obligor to, enter into any transaction, including the purchase, sale or exchange
of any Property or the rendering of any services, with any of its shareholders,
partners or with any of their respective Affiliates, or with any of its or their
directors or officers, or enter into, assume or suffer to exist any employment,
consulting or analogous agreement or arrangement with any such shareholder,
partner or Affiliate or with any of its directors or officers, except a
transaction or agreement or arrangement which is upon fair and reasonable terms
not less favourable to the applicable Obligor that it would obtain in comparable
arms-length transaction; provided that such restriction will not apply to
(i) any transaction solely among the Obligors, (ii) any transaction pursuant to
the Services Agreement, (iii) Permitted Distributions, (iv) the issuances of
Permitted Preferred Equity, Permitted Shareholder Debt, and KKR Preferred
Equity, (v) the Purchase Transaction, (vi) the Contribution Transactions,
(vii) the receipt of contributions from the Sponsors and the issuance of equity
interests in connection therewith, (viii) transactions involving the equity
interests of the Borrower pursuant to which the Sponsors dispose, sell or
otherwise assign such equity interests, (ix) reorganization transactions,
including in connection with a Qualifying IPO and (x) any other transaction
specifically permitted hereunder.

 

  (g)

Change of Business. The Borrower and the other Obligors, taken as a whole, shall
not fundamentally and substantively alter the character of their business, taken
as a whole, from the business conducted by, contemplated to be conducted by or
proposed to be conducted by, the Borrower, Meritage and SemCAMS on the Closing
Date, and other business activities which are extensions thereof or otherwise
incidental, synergistic, reasonably related, or ancillary to any of the
foregoing.

 

  (h)

Reorganization etc. The Borrower shall not, and shall not permit any other
Obligor to, liquidate, dissolve or wind up or take any steps or proceedings in
connection therewith or enter into any transaction or series of transactions
whereby all or substantially all of its Property would become the property of
any other Person (herein called a “Successor”) whether by way of reconstruction,
reorganization, recapitalization, consolidation, amalgamation, dissolution,
winding up, merger, transfer, sale or otherwise (each a “Successor Transaction”)
unless:

 

101



--------------------------------------------------------------------------------

  (i)

such Person is (or becomes in accordance with Section 9.3(h)(iv)) an Obligor;

 

  (ii)

if the Successor Transaction involves the Borrower, the Successor is a Person
organized and existing under the federal laws of Canada or the laws in force in
a province in Canada and the Successor Transaction would not result in a Default
or an Event of Default under Section 12.1(m);

 

  (iii)

if the Transaction involves an Obligor but not the Borrower, an Obligor is the
continuing entity and the Successor is a Person organized and existing under the
federal laws of Canada, the laws in force in a province in Canada, the United
States, any state thereof, the District of Columbia, or any territory thereof;

 

  (iv)

prior to or contemporaneously with the consummation of such Successor
Transaction:

 

  (A)

the Successor will be bound by or have assumed all the covenants and obligations
of the applicable Obligor(s) under all Loan Documents to which it is a party;
and

 

  (B)

the Loan Documents to which the applicable Obligor(s) was a party immediately
prior to entering into the Successor Transaction, will be valid and binding
obligations of the Successor, enforceable against the Successor and entitling
the Lenders, as against the Successor, to exercise all their rights under such
Loan Documents;

provided that the Successor shall also execute and/or deliver to the Lenders
such documents (including legal opinions of counsel to the Successor), if any,
as may, in the opinion of the Lenders, acting reasonably, be necessary to effect
or establish (A) and (B) above;

 

  (v)

such Successor Transaction shall be on such terms and shall be carried out in
such a matter so as to preserve and not to impair in any material respect any of
the rights and powers of the Lenders hereunder or under any other Loan Documents
and not to affect adversely the liability of the Lenders for any present or
future taxes, duties, assessments or charges of whatsoever nature imposed or
levied by or on behalf of the Government of Canada or any province or political
subdivision thereof, the Government of the United States or any state or
political subdivision thereof and any authority or agency therein or thereof
having power to impose or levy taxes, duties, assessments or charges; and

 

  (vi)

no Event of Default or Default shall have occurred and be continuing immediately
prior to such Successor Transaction or will occur (including as determined by a
Pro Forma Basis testing) upon or as a result of such Successor Transaction.

 

  (i)

Hedge Agreements. The Borrower shall not, and shall not permit any other Obligor
to, enter into any Hedge Agreements for speculative purposes.

 

  (j)

Limitation on Investments. The Borrower shall not, and shall not permit any
other Obligor to, make any Investments other than Permitted Investments.

 

  (k)

Sale Leasebacks. The Borrower shall not, and shall not permit any other Obligor
to, enter into any Sale Leaseback.

 

  (l)

Foreign Assets Control Regulations. The Borrower shall not, and shall not permit
any other Obligor or Subsidiary to, directly or indirectly:

 

102



--------------------------------------------------------------------------------

  (i)

knowingly use the proceeds of any Loans in violation of any Sanction Laws;

 

  (ii)

knowingly violate any AML Legislation;

 

  (iii)

engage in any transaction, investment, undertaking or activity that conceals the
identity, source or destination of the proceeds from any category of prohibited
offenses designated by the Organization for Economic Co-operation and
Development’s Financial Action Task Force on Money Laundering;

 

  (iv)

become a Sanctioned Person or knowingly permit any of their respective
Affiliates to become a Sanctioned Person;

 

  (v)

knowingly conduct any business or engage in making or receiving any contribution
of goods, services or money to or for the benefit of any Blocked Person in
violation of any Sanction Laws;

 

  (vi)

knowingly deal in, or otherwise engage in any transaction related to, any
Property or interests in Property blocked pursuant to any AML Legislation or
Sanction Laws; or

 

  (vii)

engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempt to violate, any of the
prohibitions set forth in any AML Legislation or Sanction Laws.

 

  (m)

FCPA. The Borrower shall not, and shall not permit any other Obligor or
Subsidiary to, intentionally use the proceeds of any Loans, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

 

9.4

Financial Covenants

 

  (a)

Commencing with the first Fiscal Quarter ending after the Closing Date, the
Borrower covenants and agrees with each of the Lenders and the Agent that:

 

  (i)

Total Debt to Adjusted EBITDA Ratio.

 

  (A)

if and for so long as no Permitted Junior Debt is outstanding, as at the end of
each Fiscal Quarter the Total Debt to Adjusted EBITDA Ratio shall not exceed
4.50 to 1.00; provided that after the occurrence of any Material Acquisition,
the maximum Total Debt to Adjusted EBITDA Ratio shall be temporarily increased
to 5.00 to 1.00 for the Fiscal Quarter during which such Material Acquisition
occurs and for each of the next two Fiscal Quarters thereafter; and

 

  (B)

if and for so long as any Permitted Junior Debt is outstanding, as at the end of
each Fiscal Quarter the Total Debt to Adjusted EBITDA Ratio shall not exceed
5.00 to 1.00; provided that after the occurrence of any Material Acquisition,
the maximum Total Debt to Adjusted EBITDA Ratio shall be temporarily increased
to 5.50 to 1.00 for the Fiscal Quarter during which such Material Acquisition
occurs and for each of the next two Fiscal Quarters thereafter;

 

103



--------------------------------------------------------------------------------

  (ii)

Minimum Debt Service Coverage Ratio. as at the end of each Fiscal Quarter, the
Debt Service Coverage Ratio shall not be less than 1.20 to 1.00; and

 

  (iii)

Senior Debt to Adjusted EBITDA Ratio. if and for so long as any Permitted Junior
Debt is outstanding, as at the end of each Fiscal Quarter the Senior Debt to
Adjusted EBITDA Ratio shall not exceed 3.50 to 1.00; provided that after the
occurrence of any Material Acquisition, the maximum Senior Debt to Adjusted
EBITDA Ratio shall be temporarily increased to 4.00 to 1.00 for the Fiscal
Quarter during which such Material Acquisition occurs and for each of the next
two full Fiscal Quarters.

 

  (b)

In the event the Borrower fails to comply with one or more of the Financial
Covenants set out in Sections 9.4(a)(i) or 9.4(a)(iii) as at the end of a Fiscal
Quarter ending prior to a Qualifying IPO, from the beginning of any such Fiscal
Quarter until the expiration of the 30th Banking Day following the date that the
Compliance Certificate in respect of such Fiscal Quarter is required to be
delivered pursuant to Section 9.1(a)(iii), any holder of Equity Securities or
Equity Securities Equivalents of the Borrower or any Parent Entity shall have
the right to cure such failure (the “Cure Right”) by causing cash net equity
proceeds derived from an issuance of capital stock or stock equivalents (other
than Disqualified Equity Securities) by the Borrower (or from a contribution to
the common equity capital of the Borrower) to be contributed, directly or
indirectly, as cash common equity to the Borrower, and upon receipt by the
Borrower of such cash contribution (such cash amount being referred to as the
“Cure Amount”) pursuant to the exercise of such Cure Right, such Financial
Covenant shall be recalculated giving effect to the following pro forma
adjustments:

 

  (i)

Total Debt and/or Senior Debt, as applicable, shall be decreased solely to the
extent proceeds of the Cure Amount are actually applied to prepay Outstanding
Principal under any of the Credit Facilities, such prepayment to be applied
first to the Term Loan Facility (and, for certainty, the Total Term Commitment
shall be permanently reduced to the extent of each such prepayment in respect of
Outstanding Principal thereunder) and thereafter to the Revolving Facility (and
the Total Revolving Commitment shall not be permanently reduced to the extent of
each such prepayment in respect of Outstanding Principal thereunder); and

 

  (ii)

if, after giving effect to the foregoing recalculations, the Borrower shall then
be in compliance with the requirements of the Financial Covenants, the Borrower
shall be deemed to have satisfied the requirements of the Financial Covenants as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of such Financial Covenants that had occurred shall be deemed cured for
the purposes of this Agreement;

provided that (w) during any consecutive four Fiscal Quarter period, no more
than two (2) Cure Rights may be exercised, (x) during the term of the Credit
Facilities, no more than five (5) Cure Rights may be exercised; and (y) each
Cure Amount shall be no greater than the amount expected to be required to cause
the Borrower to be in compliance with the Financial Covenants at the relevant
time; and (z) all Cure Amounts shall be disregarded for the purposes of
determining the Applicable Margin, Consolidated EBITDA, any baskets or any other
amounts (other than compliance with the requirements of the Financial
Covenants).

 

104



--------------------------------------------------------------------------------

9.5

Agent May Perform Covenants

If the Borrower fails to perform any covenants on its part herein contained for
a period of 10 Banking Days after written notice from the Agent to remedy the
same, the Agent may give written notice to the Borrower of such failure and if
such covenant remains unperformed, the Agent may, in its discretion but need
not, perform any such covenant capable of being performed by the Agent, and if
the covenant requires the payment or expenditure of money, the Agent may, upon
having received approval of all Lenders, make such payments or expenditure and
all sums so expended shall constitute credit advanced by the Lenders for the
benefit of the Borrower and shall be forthwith payable by the Borrower to the
Agent on behalf of the Lenders and shall bear interest at the applicable
interest rate provided in Section 4.7 for amounts due in Cdn. Dollars or US
Dollars, as the case may be. No such performance, payment or expenditure by the
Agent shall be deemed to relieve the Borrower of any default hereunder or under
the other Loan Documents.

Article 10

GUARANTEES AND SECURITY

 

10.1

Scope and Timing of Security and Guarantees

 

  (a)

Scope of Security. All of the Lender Secured Obligations shall be secured,
equally and rateably, by the Security Documents which will grant first priority
Liens (subject to Permitted Liens) on, to and against (i) all present and future
Property of the Obligors (except for the Excluded Property) and (ii) all Equity
Securities and Equity Securities Equivalents of the Obligors owned by the Parent
Pledgors, and all proceeds of the foregoing (other than (x) Excluded Property
and (y) Distributions permitted to be made hereunder), as described therein.

 

  (b)

Scope of Obligor Guarantees. Each Restricted Subsidiary shall Guarantee all of
the Lender Secured Obligations pursuant to the Obligor Guarantees.

 

  (c)

Scope of Non-Recourse Parent Guarantees. Each Parent Pledgor shall Guarantee all
of the Lender Secured Obligations of the Obligors pursuant to the Non-Recourse
Parent Guarantees; provided that the recourse under each Non-Recourse Parent
Guarantee shall be limited in accordance with the provisions of Section 12
thereof.

 

  (d)

Timing of Additional Borrower Security. Within five (5) Banking Days after the
Closing Date (or such longer period as may be agreed to by the Agent), the
Borrower shall either complete the Post-Closing Reorganization or cause each of
Meritage and SemCAMS to deliver to the Agent:

 

  (i)

a duly executed Obligor Guarantee;

 

  (ii)

a duly executed “Addition Agreement” (as defined in the Obligor Debenture); and

 

  (iii)

such supporting resolutions, certificates, opinions and other documents with
respect to the document referred to in paragraphs (i) and (ii) above as are
contemplated by Sections 3.1(j), 3.1(k), 3.1(l), 3.1(n), 3.1(p) and 3.1(q), each
in a form satisfactory to the Agent, acting reasonably;

provided that at all times after the Closing Date and prior to the completion of
the Post-Closing Reorganization, Meritage and SemCAMS shall be deemed to be
Restricted Subsidiaries and subject to all of the provisions of this Agreement
as if they were Obligors. For the avoidance of doubt, Meritage and SemCAMS shall
not be subject to any provisions of this Agreement or any other Loan Document
that requires such Person to Guarantee the Lender Secured Obligations or grant a
security interest in and Lien on any of its Property constituting Collateral to
secure the Lender Secured Obligations until five (5) Banking Days after the
Closing Date or such longer period as may be agreed to by the Agent).

 

105



--------------------------------------------------------------------------------

10.2

Future Obligor Guarantees

Within 30 days after any Person becomes a Restricted Subsidiary after the
Closing Date (or such longer period as may be agreed to by the Agent, acting
reasonably), the Borrower shall deliver to the Agent:

 

  (a)

if no other Restricted Subsidiary has delivered an Obligor Guarantee to the
Agent, an Obligor Guarantee duly executed by such Restricted Subsidiary;

 

  (b)

if another Restricted Subsidiary has delivered an Obligor Guarantee to the
Agent, a “Guarantor Addition Agreement” (as defined in the Obligor Guarantee)
duly executed by such Restricted Subsidiary; and

 

  (c)

such supporting resolutions, certificates, opinions and other documents with
respect to such “Guarantor Addition Agreement” as are contemplated by Sections
3.1(j), 3.1(k), 3.1(l) and 3.1(n), each in a form satisfactory to the Agent,
acting reasonably.

 

10.3

Future Non-Recourse Parent Guarantees

Within 30 days after any Person becomes a Parent Entity after the Closing Date
(or such longer period as may be agreed to by the Agent, acting reasonably), the
Borrower shall deliver to the Agent:

 

  (a)

a Non-Recourse Parent Guarantee duly executed by such Person; and

 

  (b)

such supporting resolutions, certificates, and other opinions with respect to
such Non-Recourse Parent Guarantee as are contemplated by Sections 3.1(j),
3.1(k), 3.1(l), 3.1(n), 3.1(p) and 3.1(q), each in a form satisfactory to the
Agent, acting reasonably.

 

10.4

Additional Security

 

  (a)

Additional Obligor Security. Within 30 days after any Person becomes a
Restricted Subsidiary after the Closing Date (or such longer period as may be
agreed to by the Agent, acting reasonably), the Borrower shall cause such
Restricted Subsidiary deliver to the Agent:

 

  (i)

an “Addition Agreement” (as defined in the Obligor Debenture) duly executed by
such Restricted Subsidiary; and

 

  (ii)

such supporting resolutions, certificates, opinions and other documents with
respect to such “Addition Agreement” as are contemplated by Sections 3.1(j),
3.1(k), 3.1(l), 3.1(n), 3.1(p) and 3.1(q), each in a form satisfactory to the
Agent, acting reasonably.

 

  (b)

Additional Non-Recourse Parent Pledges. Within 30 days after any Person becomes
a Parent Entity after the Closing Date (or such longer period as may be agreed
to by the Agent, acting reasonably), the Borrower shall deliver to the Agent:

 

  (i)

a Non-Recourse Parent Pledge duly executed by such Person; and

 

  (ii)

such supporting resolutions, certificates, opinions and other documents with
respect to such Non-Recourse Parent Pledge as are contemplated by Sections
3.1(j), 3.1(k), 3.1(l), 3.1(n), 3.1(p) and 3.1(q), each in a form satisfactory
to the Agent, acting reasonably.

 

106



--------------------------------------------------------------------------------

10.5

Collateral and Perfection Requirements.

 

  (a)

General. The Borrower shall, and shall cause each other Obligor to:

 

  (i)

comply with and perform in all material respects each of the terms, conditions
and covenants set forth in the Security Documents applicable to such Obligor;

 

  (ii)

deliver to the Agent copies of the Security Documents, in form and substance
reasonably satisfactory to the Agent and Lenders’ Counsel encumbering the Equity
Securities in the Restricted Subsidiaries held by any of the Obligors, together
with (A) evidence that all other action that the Agent may reasonably deem
necessary in order to create valid and subsisting Liens on the Collateral,
subject to no other Liens (other than Permitted Liens), has been taken, and
(B) completed PPSA financing statements and other filings, as the case may be,
for each appropriate jurisdiction reasonably deemed necessary by the Agent to
perfect the Agent’s (on behalf of the Lender Secured Parties) security interest
with respect to the Collateral naming the applicable Obligor as debtor and the
Agent (on behalf of the Lender Secured Parties) as a secured party;

 

  (iii)

deliver to the Agent (A) all certificates representing Equity Securities and
Equity Securities Equivalents of any Restricted Subsidiary of the Borrower held
directly by the Borrower or any other Obligor and (B) all evidences of Debt in
excess of Cdn.$5,000,000 received by the Borrower or any of the Obligors that is
owing to any other Obligor, in each case, to be delivered to the Agent as
security for the Lender Secured Obligations accompanied by undated instruments
of transfer executed in blank pursuant to the terms of the Security Documents;
provided that, notwithstanding the foregoing any promissory note among the
Borrower and its Subsidiaries need not be delivered to the Agent so long as
(A) a global intercompany note superseding such promissory note has been
delivered to the Agent, (B) such promissory note is not delivered to any other
party other than the Borrower or any other Obligor, in each case, owed money
thereunder, and (C) such promissory note indicates on its face that it is
subject to the security interest of the Agent; and

 

  (iv)

take such reasonable action as is necessary to maintain a valid first priority
Lien (subject to Permitted Liens) on all Collateral in favour of the Lender
Secured Parties, and deliver to the Agent such documentation in connection
therewith as is delivered to the Agent or any other Lender Secured Party, in
form and substance reasonably satisfactory to the Agent.

 

  (b)

Additional Collateral. If at any time the Borrower or any of the other Obligors
shall grant to the Agent or a holder of any Lender Secured Obligation additional
credit support or a Lien on additional collateral of any kind (in each case,
that is not already Collateral) as additional security to secure any Lender
Secured Obligations, then the Borrower shall, or shall cause such other Obligor
to, (i) grant or provide to the Agent for the benefit of the Lender Secured
Parties the same credit support or collateral so that the Lender Secured
Obligations shall at all times be secured on an equal and ratable basis with the
other Lender Secured Obligations, and (ii) deliver an opinion of counsel
reasonably satisfactory to the Agent to the effect that such additional credit
support and the Security Documents relating to any such collateral have been
duly authorized, executed and delivered by the Borrower or such other Obligor,
as applicable, constitute the legal, valid and binding obligations of the
Borrower or such other Obligor, as applicable, are enforceable against the
Borrower or such other Obligor in accordance with the terms thereof, and
covering such other matters as the Agent may reasonably request.

 

107



--------------------------------------------------------------------------------

  (c)

Excluded Property. Notwithstanding any other provision of the Loan Documents,
security over the following Property shall not be required: (i) (A) motor
vehicles and other assets subject to certificates of title or goods required to
be described by serial number under the PPSA, letter of credit rights (other
than to the extent such rights can be perfected by filing a PPSA financing
statement) and (B) any governmental licenses, leases or consents or federal or
provincial, state or local franchises, charters and authorizations, to the
extent a security interest in any such license, lease, consent, franchise,
charter or authorization is prohibited or restricted thereby (after giving
effect to the anti-assignment provisions of the PPSA, if applicable, the
assignment of which is expressly deemed effective under the PPSA,
notwithstanding such prohibition or restriction), other than proceeds and
receivables thereof, (ii) except to the extent a security interest therein can
be perfected by filing a PPSA financing statement, any assets specifically
requiring perfection through control, Control Agreements or other control
arrangements (other than delivery or control of pledged equity interests to the
extent required herein), including deposit accounts, securities accounts and
commodities accounts, (iii) pledges and security interests in assets prohibited
or restricted by Applicable Law (including any requirement to obtain the consent
of any Governmental Authority or third party) to the extent such consent has not
been obtained (other than proceeds and receivables thereof) and those assets
over which the granting of security interests in such assets would be prohibited
by contract (including Permitted Liens, leases and licenses), Applicable Law or
regulation (in each case, except to the extent such prohibition is unenforceable
after giving effect to applicable provisions of the PPSA, other than proceeds
thereof, the assignment of which is expressly deemed effective under the PPSA
notwithstanding such prohibitions) or to the extent that such security interests
would require obtaining the consent of any Governmental Authority or would
result in materially adverse tax consequences, (iv) any non-Canadian collateral
or credit support (excluding, for certainty, Non-Recourse Parent Guarantees and
Non-Recourse Parent Pledges), (v) margin stock and, to the extent requiring the
consent of one or more third parties or prohibited by the terms of any
applicable organizational documents, joint venture agreement or shareholders’
agreement, equity interests in any person other than the Borrower and
Wholly-Owned Subsidiaries, (vi) those assets as to which the Agent and the
Borrower reasonably determine in writing that the cost of obtaining such a
security interest or perfection thereof (including, without limitation, the cost
of title insurance, surveys or flood insurance (if necessary)) are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby,
(vii) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, (viii) any
lease, license or other agreement or any property subject to a purchase money
security interest, capital lease obligation or similar arrangement permitted
under the Credit Facilities to the extent that a grant of a security interest
therein would violate or invalidate such lease, license or agreement or purchase
money, capital lease or similar arrangement or create a right of termination in
favor of any other party thereto (other than the Borrower or an Obligor) after
giving effect to the applicable anti-assignment provisions of the PPSA, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the PPSA notwithstanding such prohibition, (ix) “consumer
goods” as defined in the PPSA and (x) equity interests of Unrestricted
Subsidiaries which are subject to a Lien securing obligations of such
Unrestricted Subsidiaries.

 

  (d)

Limitation Regarding Real Property Registrations. Notwithstanding any other
provision of the Loan Documents, the registration of any mortgages, caveats or
other fixed charges at any land titles office or any other registry in respect
of any owned real or leased property, pipeline rights of way or other surface
rights shall not be required.

 

108



--------------------------------------------------------------------------------

10.6

Accounts

 

  (a)

Each Obligor shall maintain all of its cash on hand in the form of either cash
or Cash Equivalents.

 

  (b)

Each Obligor shall use commercially reasonable efforts to maintain all of its
cash deposit accounts with the Agent or any Lender.

 

10.7

Registration and Perfection

The Agent may, at the Borrower’s expense, register, file or record the Security
Documents in all offices where such registration, filing or recording is
necessary or of advantage to the creation, perfection and preserving of the Lien
constituted thereby. The Agent may amend and renew such registrations, filings
and recordings from time to time as and when required to keep them in full force
and effect or to preserve the Liens established by any prior registration,
filing or recording thereof.

 

10.8

Permitted Liens

The Agent will, at the sole expense of the Borrower, forthwith upon request by
the Borrower, execute and deliver to the Borrower, any other Obligor and any
third party as requested by the Borrower, such discharges or postponements of
the Security Documents and the Liens constituted thereby as the Borrower may
reasonably request in order to permit such Obligor to create, incur, allow to be
created or suffer to exist, any Liens securing Purchase Money Obligations or
Finance Lease Obligations which in each case are permitted by Section 9.3(b).

 

10.9

Permitted Dispositions

The Agent will, at the sole expense of the Borrower, forthwith upon request by
the Borrower, execute and deliver to the Borrower, any other Obligor and any
third party as requested by the Borrower, such releases, discharges or letters
of no interest in respect of the Security Documents as the Borrower may
reasonably request in order to permit such Obligor to effect dispositions that
are permitted by Section 9.3(c) free and clear of the Security Documents and the
Liens constituted thereby.

 

10.10

Continuing Security

Each item or part of the Security Documents shall for all purposes be treated as
a separate and continuing collateral security and shall be deemed to have been
given in addition to and not in place of any other item or part of the Security
Documents or any other security now held or hereafter acquired by the Agent on
behalf of the Lender Secured Parties. No item or part of the Security Documents
shall be merged or be deemed to have been merged in or by this Agreement or any
documents, instruments or acknowledgements delivered hereunder, or any simple
contract debt or any judgment, and any realization of or steps taken under or
pursuant to any security, instrument or agreement shall be independent of and
not create a merger with any other right available to the Agent or any Lender
under any security, instruments or agreements held by it or at law or in equity.

 

10.11

Dealing with Security

Subject to Section 16.10(b)(vii), the Agent on behalf of the Lender Secured
Parties may grant extensions of time or other indulgences, take and give up
securities (including the Security Documents or any part or parts thereof),
accept compositions, grant releases and discharges and otherwise deal with any
Obligor, the Agent, other Lender Secured Parties and others and with the
Security and each part thereof as the Agent may see fit, and may, subject to
Section 7.6, apply all

 

109



--------------------------------------------------------------------------------

amounts received from any Obligor or others or from securities (including the
Security or any part thereof) upon such part of the liabilities of the Borrower
hereunder or under any of the Security as the Agent may direct, without
prejudice to or in any way limiting the liability of the Obligors under the Loan
Documents or any other collateral security.

 

10.12

Effectiveness

The Liens created by the Security Documents shall be effective, and the
undertakings as to the Security Documents herein or in any other Loan Document
shall be continuing, whether any Debt hereunder is then outstanding or any
amounts thereby secured or any part thereof shall be owing before or after, or
at the same time as, the creation of such Liens or before or after or upon the
date of execution of any amendments to this Agreement, until all Outstandings
have been repaid in full and this Agreement has been terminated.

 

10.13

Hedging Affiliates and Cash Management Affiliates

Each Lender hereby confirms to and agrees with the Agent and the other Lenders
as follows:

 

  (a)

such Lender is, for the purpose of securing the Lender Hedge Obligations and
Cash Management Obligations owing to or in favour of its Affiliates pursuant to
the Security Documents, executing and delivering this Agreement both on its own
behalf and as agent for and on behalf of such Affiliates;

 

  (b)

the Agent shall be and is hereby authorized by each such Affiliate (i) to hold
the Security Document on behalf of such Affiliate as security for the Lender
Hedge Obligations and Cash Management Obligations owing to or in favour of such
Affiliate in accordance with the provisions of the Loan Documents and (ii) to
act in accordance with the provisions of the Loan Documents (including on the
instructions or at the direction of the Lenders or the Majority Lenders (which,
for certainty, shall not include their respective Affiliates)) in all respects
with respect to the Security Documents;

 

  (c)

to the extent that any Lender Hedge Agreement or Cash Management Document is
entered into by an Affiliate of such Lender, such Lender shall cause such
Affiliate to comply with the provisions of this Section 10.13 and Sections 7.6,
12.7 and 12.8 and such obligation shall survive such Lender ceasing to be a
Lender hereunder; and

 

  (d)

the Lender Hedge Agreements and/or Cash Management Documents of any such
Affiliate and the Lender Hedge Obligations and/or Cash Management Obligations
owing to or in favour of any such Affiliate shall not be included or taken into
account for the purposes of Section 15.14 or (for certainty) in any
determination of the Majority Lenders or all of the Lenders which shall be
determined solely based upon the Commitments of the Lenders hereunder or the
Outstanding Principal owing to the Lenders, as applicable.

 

10.14

Security for Hedging and Bilateral LCs with Former Lenders

If a Lender ceases to be a Lender under this Agreement (a “Former Lender”), all
Lender Hedge Obligations owing to such Former Lender and its Affiliates under
Lender Hedge Agreements, and all Bilateral LC Facility Obligations owing to such
Former Lender in respect of Bilateral LCs issued by such Former Lender while
such Former Lender was a Lender (and extensions thereof), shall remain secured
by the Security Documents (equally and rateably) to the extent that such Lender
Hedge Obligations or Bilateral LC Facility Obligations (as applicable) were
secured by the Security Documents prior to such Lender becoming a Former Lender
and, subject to the following provisions of this Section 10.14 and, unless the
context otherwise requires, all references herein to “Lender Hedge Obligations”
shall include such obligations to a Former Lender and its Affiliates, all
references herein to “Lender Hedge Agreements” shall include such Lender Hedge

 

110



--------------------------------------------------------------------------------

Agreements with a Former Lender and its Affiliates (in each case, other than
Excluded Swap Obligations), all references herein to “Bilateral LC Facility
Obligations” shall include such obligations to a Former Lender and all
references herein to “Bilateral LC Facility Agreements” shall include such
Bilateral LC Facility Agreements with a Former Lender. For certainty, any Lender
Hedge Obligations under any individual Lender Hedge Agreements entered into with
a Former Lender or an Affiliate thereof after the Former Lender has ceased to be
a Lender (irrespective of the fact that the master agreement between such
parties was entered into prior thereto), and any Bilateral LC Facility
Obligations in respect of any Bilateral LCs issued by a Former Lender after the
Former Lender has ceased to be a Lender (irrespective of the fact that the
applicable Bilateral LC Facility Agreement between such parties was entered into
prior thereto), shall in each case not be secured by the Security Documents.
Notwithstanding the foregoing, no Former Lender or any Affiliate thereof shall
have any right to cause or require the enforcement of the Security Documents or
any right to participate in any decisions relating to the Security Documents,
including any decisions relating to the enforcement or manner of enforcement of
the Security Documents or decisions relating to any amendment to, waiver under,
release of or other dealing with all or any part of the Security Documents; for
certainty, the sole right of a Former Lender and its Affiliates with respect to
the Security Documents is to share, on a pari passu basis, in any proceeds of
realization and enforcement of the Security Documents.

 

10.15

Security Disclaimer

If any Lender determines, acting reasonably, that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to hold or benefit from a Lien over real property pursuant to
any law of the United States or any state thereof, then such Lender may notify
the Agent that such Lender disclaims any and all benefit of such Lien under the
Security Documents to the extent of such illegality; provided that such
determination or disclaimer shall not (a) invalidate or render unenforceable
such Lien for the benefit of the Agent or any other Lender Secured Party or
(b) result in any redistribution of any payments under Section 15.14 as a
consequence of any other Lender Secured Parties receiving realization proceeds
from such Lien in excess of their respective Rateable shares of such realization
proceeds.

Article 11

DESIGNATION OF RESTRICTED SUBSIDIARIES

 

11.1

Designation of Restricted Subsidiaries

The Borrower shall be entitled, from time to time (but subject to the proviso
below) by notice in writing to the Agent (together with reasonable particulars
which demonstrate compliance with the positive covenant in Section 9.2(m)), to
designate that:

 

  (a)

a Subsidiary which is an Unrestricted Subsidiary shall become a Restricted
Subsidiary; or

 

  (b)

a Restricted Subsidiary shall cease to be a Restricted Subsidiary;

provided that the Borrower shall not be entitled to designate that (A) a
Restricted Subsidiary shall cease to be a Restricted Subsidiary if a Default or
an Event of Default would result from or exist immediately after such
designation, (B) a Subsidiary shall become a Restricted Subsidiary if a Default
or an Event of Default would result from or exist immediately after such
designation or (C) any Restricted Subsidiary that meets any of the
qualifications set forth in parts (a) and (b) of the definition of “Restricted
Subsidiary” shall cease to be a Restricted Subsidiary if and for so long as such
Restricted Subsidiary meets any of such qualifications.

 

111



--------------------------------------------------------------------------------

11.2

Provision or Release of Obligor Guarantee and Obligor Debenture

 

  (a)

If any Subsidiary becomes a Restricted Subsidiary after the Closing Date, the
Borrower shall cause such Restricted Subsidiary to become an Obligor by
complying with its obligations under Sections 10.2 and 10.4(a).

 

  (b)

If any Restricted Subsidiary is designated as an Unrestricted Subsidiary in
accordance with the provisions hereof or is sold or otherwise disposed of in a
Permitted Disposition, the Agent shall promptly release such Subsidiary from the
Obligor Guarantee and the Security Documents to which it is a party.

Article 12

EVENTS OF DEFAULT AND REMEDIES

 

12.1

Events of Default

Each of the following events or conditions shall constitute an “Event of
Default”:

 

  (a)

Principal Default. if the Borrower fails to pay any principal of any Loan when
due and payable hereunder;

 

  (b)

Other Payment Default. if the Borrower fails to pay (i) any interest (including,
if applicable, default interest) on any Loan; (ii) any stamping fee with respect
to Bankers’ Acceptances; (iii) any standby fees payable hereunder; or (iv) any
other amount not specifically referred to herein payable by the Borrower
hereunder or under any other Loan Document in each case when due and payable
(other than principal of any Loan), and such default remains unremedied for a
period of five (5) Banking Days after written notice of such default is
delivered by the Agent to the Borrower;

 

  (c)

Breach of Other Covenants. if any Obligor or Parent Pledgor fails to observe or
perform any covenant or obligation herein or in any other Loan Document on its
part to be observed or performed (other than a covenant or obligation whose
breach or default in performance is specifically dealt with elsewhere in this
Section 12.1) and:

 

  (i)

such failure is not capable of being cured; or

 

  (ii)

if such failure is capable of being cured, such failure remains unremedied for a
period of thirty (30) days after written notice of such default is delivered by
the Agent to the Borrower (or such longer period as may be acceptable to the
Majority Lenders);

 

  (d)

Incorrect Representations. if any representation, warranty or certification or
other statement of fact (each a “Representation”) made or deemed to be made by
or on behalf of any Obligor or Parent Pledgor herein or in any other Loan
Document, certificate, report or financial statement at any time furnished by or
on behalf of any Obligor or Parent Pledgor under or in connection with this
Agreement or any other Loan Document shall prove to have been false or
misleading in any material adverse respect on and as of the date made or deemed
made and:

 

  (i)

the circumstances giving rise to the false or misleading Representation are not
capable of modification or rectification (such that the Representation would be
correct); or

 

112



--------------------------------------------------------------------------------

  (ii)

if the circumstances giving rise to the false or misleading Representation are
capable of modification or rectification (such that the Representation would be
correct), the Representation remains incorrect or misleading for a period of
thirty (30) consecutive days after written notice of such default is delivered
by the Agent to the Borrower (or such longer period as may be acceptable to the
Majority Lenders);

 

  (e)

Involuntary Insolvency. if any case, proceeding or other action shall be
instituted in any court of competent jurisdiction against any Obligor or Parent
Pledgor, seeking in respect of such Obligor or Parent Pledgor an adjudication in
bankruptcy, reorganization of its indebtedness, dissolution, winding up,
liquidation, a composition, proposal or arrangement with creditors, a
readjustment of debts, the appointment of a trustee, receiver, receiver and
manager, interim receiver, custodian, liquidator sequestrator or other Person
with similar powers with respect to such Obligor or of all or any substantial
part of its Property, or any other like relief in respect of such Person under
the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement
Act (Canada), the Winding-Up and Restructuring Act (Canada) or any other
bankruptcy, insolvency or analogous law and:

 

  (i)

such case, proceeding or other action results in an entry of an order for relief
or any such adjudication or appointment; or

 

  (ii)

the same shall continue undismissed, or unstayed and in effect, for any period
of thirty (30) consecutive days unless the Agent (having regard to the nature of
such cause or proceeding), at the direction of the Majority Lenders, shall have
agreed to a longer period, and in such event, such longer period; provided that
if an order, decree or judgment is granted (whether or not entered or subject to
appeal) against any Obligor or Parent Pledgor thereunder, or a trustee, receiver
or liquidator is appointed in the interim, and such order, decree, judgment or
appointment is not stayed or discharged within five (5) days of it being
granted, such grace period shall cease to apply;

 

  (f)

Voluntary Insolvency. if any Obligor or Parent Pledgor:

 

  (i)

makes any assignment in bankruptcy or makes any other assignment for the benefit
of creditors;

 

  (ii)

makes any proposal under the Bankruptcy and Insolvency Act (Canada) or any
comparable law, seeks relief under the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), the United States
Bankruptcy Code, or any other bankruptcy, insolvency or analogous law, or files
a petition or proposal to take advantage of any act of insolvency;

 

  (iii)

consents to or acquiesces in the appointment of a trustee in bankruptcy,
receiver, receiver and manager, interim receiver, custodian, sequestrator or
other person with similar powers of itself or of all or any portion of its
Property which is, in the opinion of the Majority Lenders, material;

 

  (iv)

files a petition or otherwise commences any proceeding seeking any arrangement
with creditors, composition, administration or readjustment under any applicable
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting creditors’ rights (including the Canada Business Corporations Act);

 

  (v)

commits or threatens to commit an act of bankruptcy under the Bankruptcy and
Insolvency Act (Canada) or any statute passed in substitution therefor;

 

113



--------------------------------------------------------------------------------

  (vi)

becomes insolvent or is not able to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due; or

 

  (vii)

consents to, or acquiesces in, the filing of such assignment, proposal, relief,
petition, proposal, appointment or proceeding or takes any action to authorize
or effect any of the foregoing;

 

  (g)

Dissolution. other than as permitted by Section 9.3(h), if proceedings are
commenced for the dissolution, liquidation or winding-up of an Obligor or Parent
Pledgor unless such proceedings are being actively and diligently contested in
good faith to the satisfaction of the Majority Lenders, or if a decree or order
is enacted for the dissolution, liquidation or winding-up of an Obligor or
Parent Pledgor, except in each case as permitted hereunder;

 

  (h)

Security Realization. if any secured creditors of an Obligor realize upon or
enforce their security against Property of such Person having an aggregate Fair
Market Value in excess of the Threshold Amount and such realization or
enforcement shall continue in effect and not be released, discharged or stayed
within sixty (60) days;

 

  (i)

Seizure. if (i) Property of any Obligor having an aggregate Fair Market Value in
excess of the Threshold Amount or (ii) any Property which is pledged or charged
pursuant to any Non-Recourse Parent Pledge is seized or otherwise attached by
anyone pursuant to any legal process or other means, including distress,
execution or any other step or proceeding with similar effect and such
attachment, step or other proceeding shall continue in effect and not be
released, discharged or stayed within sixty (60) days;

 

  (j)

Judgments. if final judgments or orders for the payment of money aggregating in
excess of the Threshold Amount are rendered against any Obligor and the same
remain undischarged and not effectively stayed or appealed for a period of sixty
(60) days after entry thereof or shall remain undischarged for a period of sixty
(60) days after expiration of any such stay;

 

  (k)

Payment Cross Default. other than as specifically dealt with under this
Section 12.1, if any Obligor defaults in the payment when due (whether at
maturity, upon acceleration, on demand or otherwise) of any Debt for amounts in
aggregate in excess of the Threshold Amount and, if there is a grace period
applicable thereto, such payment default continues unremedied beyond the expiry
of such grace period;

 

  (l)

Non-Payment Cross Default. other than as specifically dealt with under this
Section 12.1, if a default, event of default or other similar condition or event
(however described) in respect of any Obligor occurs or exists under any
indentures, credit agreements, agreements or other instruments evidencing or
relating to any Debt of any Obligor (individually or collectively) in an
aggregate amount in excess of the Threshold Amount and subject to any applicable
grace period, such default, event or condition has resulted in such Debt
becoming, or becoming capable at such time of being declared, due and payable
thereunder before it would otherwise have been due and payable;

 

  (m)

Change of Control. if a Change of Control occurs without the prior written
consent of the Majority Lenders;

 

  (n)

Lender Hedge Agreement. if Hedge Agreement Demands for Payment for aggregate
amounts in excess of the Threshold Amount have been delivered to any Obligor and
such Obligor fails to make payment thereunder within five (5) Banking Days after
the time when such payment is due;

 

114



--------------------------------------------------------------------------------

  (o)

Invalidity. if any Loan Document or any material provision thereof, shall at any
time for any reason cease to be in full force and effect (other than through a
release by the Agent or the Lenders pursuant to the Loan Documents), be declared
to be void or voidable (and the same is not forthwith effectively rectified or
replaced by the applicable Obligor or Parent Pledgor to the satisfaction of the
Majority Lenders (acting reasonably) within sixty (60) days of notice of such
Loan Document not being in full force and effect, or declaration that such Loan
Document is void or voidable, by the Agent to the applicable Obligor or Parent
Pledgor specifying the particulars of such failure or declaration and requiring
rectification or replacement, as applicable) or shall be repudiated, or the
validity or enforceability thereof shall at any time be contested by any Obligor
or Parent Pledgor, or any Obligor or Parent Pledgor shall deny that it has any
or any further liability or obligation thereunder or at any time it shall be
unlawful or impossible for it to perform any of its obligations under any Loan
Document; or

 

  (p)

Loss of Priority of Security. except for Permitted Liens or as otherwise
permitted under this Agreement, if any of the Security Documents shall at any
time and for any reason fail or cease to create a valid and perfected first
priority Lien against any Collateral in favour of the Agent for the benefit of
the Lender Secured Parties as against third parties (and the same is not
forthwith effectively rectified or replaced by the applicable Obligor or Parent
Pledgor) within thirty (30) days of notice of the same being received by the
Borrower (or such longer period as may be agreed to by the Agent, acting
reasonably) or any Obligor or Parent Pledgor denies, disaffirms or challenges
the validity, perfection or priority of any such Lien.

 

12.2

Enforcement

 

  (a)

If any Event of Default shall occur and for so long as it is continuing, the
Total Commitment shall, upon the direction of the Majority Lenders to the Agent
and written notice of the same from the Agent to the Borrower, terminate, and:

 

  (i)

the entire principal amount of all Loans then outstanding hereunder and all
accrued and unpaid interest thereon,

 

  (ii)

an amount equal to the face amount at maturity of all Bankers’ Acceptances
issued by the Borrower hereunder which are unmatured, and

 

  (iii)

all other Outstandings outstanding hereunder,

shall, at the option of the Agent in accordance with the last sentence of
Section 15.9 or upon the request of the Majority Lenders, become immediately due
and payable upon written notice to that effect from the Agent to the Borrower,
all without presentment, protest, demand, notice of dishonour or any other
demand whatsoever (all of which are hereby expressly waived by the Borrower);
provided that upon the occurrence of the Event of Default described in
Section 12.1(e) or 12.1(f), such termination and acceleration shall be
automatic, all without any notice and without presentment, protest, demand,
notice of dishonour or any other demand whatsoever (all of which are hereby
expressly waived by the Borrower).

 

  (b)

If the Borrower does not pay all Outstandings owing by it forthwith after
receipt of an Acceleration Notice, the Agent on behalf of the Lenders and in
accordance with Section 15.9 may, in their discretion, exercise any right or
recourse and/or proceed by any action, suit, remedy or proceeding against the
Borrower authorized or permitted by Applicable Law for the recovery of all the
Outstandings of the Borrower to the Lenders hereunder and proceed to exercise
any and all rights hereunder and under the other Loan Documents and no such
remedy for the enforcement of the rights of the Lenders shall be exclusive of or
dependent on any other remedy but any one or more of such remedies may from time
to time be exercised independently or in combination.

 

115



--------------------------------------------------------------------------------

12.3

Suspension of Lenders’ Outstandings

The occurrence of a Default or Event of Default that is continuing shall relieve
the Lenders of all obligations to provide any further Drawdowns to the Borrower
hereunder; provided that the foregoing shall not prevent the Lenders or the
Agent from disbursing money or effecting any Conversion which, by the terms
hereof, they are entitled to effect, or any Conversion or Rollover requested by
the Borrower and acceptable to the Lenders and the Agent, acting reasonably.

 

12.4

Cash Collateral Accounts

 

  (a)

Upon the occurrence of an Event of Default that is continuing, the Agent on
behalf of the Lenders may require the Borrower to forthwith pay funds in an
amount sufficient to pay the maximum aggregate amount for which such Lenders are
or may become liable in respect of all outstanding Bankers’ Acceptances into a
Cash Collateral Account in accordance with Section 7.4(b).

 

  (b)

Upon the occurrence of an Event of Default that is continuing, the Agent on
behalf of the Lenders may require the Borrower to forthwith pay funds in an
amount sufficient to pay the maximum aggregate amount for which such Lenders are
or may become liable in respect of all outstanding Letters of Credit into a Cash
Collateral Account in accordance with Section 7.4(c).

 

12.5

Right of Set-Off

If an Event of Default has occurred and is continuing, each of the Lenders is
hereby authorized at any time and from time to time to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender to or for the credit or the account of any
Obligor against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender has made any demand under this
Agreement or any other Loan Document and although such obligations of the
Obligor may be contingent or unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each of the Lenders under this Section are in
addition to other rights and remedies (including other rights of set-off,
consolidation of accounts and bankers’ lien) that the Lenders may have. Each
Lender agrees to promptly notify the Borrower and the Agent after any such
set-off and application, but the failure to give such notice shall not affect
the validity of such set-off and application.

 

12.6

“True Up” Adjustments Following Acceleration or Insolvency

Notwithstanding anything herein or in any other Loan Document to the contrary,
if all Lender Secured Obligations become due and payable pursuant to
Section 12.2 (an “Acceleration”):

 

  (a)

each Lender agrees that it shall, at any time or from time to time thereafter at
the request of the Agent as requested by any Lender, (i) purchase at par on a
nonrecourse basis a participation in the Loans (including Letters of Credit)
owing to each other Lender under the Revolving Facility and the Operating
Facility and (ii) effect such other transactions and make such other adjustments
as are necessary or appropriate, in order that the aggregate Outstandings owing
to each of the Lenders under the Revolving Facility and the Operating Facility,
as adjusted pursuant to this Section 12.6, shall be in the same proportion as
each Lender’s Revolving Commitment was to the aggregate of the Total

 

116



--------------------------------------------------------------------------------

  Revolving Commitment and the Operating Commitment immediately prior to the
Acceleration; provided that in no event shall this readjustment result in
(i) the Outstanding Principal owing to any Revolving Lender under the Revolving
Facility exceed its Revolving Commitment or (ii) the Outstanding Principal owing
to the Operating Lender under the Revolving Facility and the Operating Facility
exceed the sum of its Revolving Commitment and Operating Commitment; and

 

  (b)

any payment made by or on behalf of the Obligors under or pursuant to the Loan
Documents, any proceeds from the exercise of any rights and remedies of the
Agent and the Lenders under the Loan Documents and any distribution or payment
received by the Agent or the Lenders with respect to the Obligors in the event
of any bankruptcy, insolvency, winding-up, liquidation, arrangement, compromise
or composition, shall be applied against the Outstandings in a manner so that,
to the extent possible, the Outstandings owing to each of the Lenders under the
Revolving Facility and the Operating Facility will be in the same proportion as
each Lender’s Revolving Commitment was to the aggregate of the Total Revolving
Commitment and the Operating Commitment immediately prior to the Acceleration.

 

12.7

Acceleration of All Lender Secured Obligations

 

  (a)

If the Agent has delivered an Acceleration Notice to the Borrower or a
Termination Event has occurred, then all Lender Hedge Obligations, Cash
Management Obligations and Bilateral LC Facility Obligations shall be
immediately due and payable and each Hedge Lender, Cash Manager and Bilateral LC
Facility Lender shall (and shall be entitled to) promptly, and in any event
within three Banking Days after receipt of notice of Acceleration Notice or
Termination Event, deliver such other Demands for Repayment and notices as may
be necessary to ensure that all Lender Hedge Obligations owed to such Hedge
Lender, all Cash Management Obligations owed to such Cash Manager and all
Bilateral LC Facility Obligations owed to such Bilateral LC Facility Lender
shall be immediately due and payable under the applicable Lender Hedge
Agreements, Cash Management Documents and Bilateral LC Facility Agreements.

 

  (b)

As soon as reasonably practicable after the Acceleration Date, each Lender shall
notify the Agent of the aggregate amount of Lender Hedge Obligations, Cash
Management Obligations and Bilateral LC Facility Obligations owed to such Lender
and any of its Affiliates.

 

  (c)

Each agreement, indenture, instrument or other document evidencing or relating
to Lender Hedge Obligations, Cash Management Obligations or Bilateral LC
Facility Obligations shall, notwithstanding any provision thereof to the
contrary, be deemed to be hereby amended to permit and require the applicable
Hedge Lender, Cash Manager or Bilateral LC Facility Lender, as the case may be,
which is a party thereto to comply with the provisions of this Section 12.7.

 

12.8

Sharing of Payments After Acceleration Date

 

  (a)

Subject to Section 12.8(b), if after the Acceleration Date any Lender Secured
Party, whether by exercising any right of set-off, bankers’ lien or counterclaim
or otherwise, obtains any payment or other reduction of a proportion of the
Lender Secured Obligations which is greater than its Rateable share of such
Lender Secured Obligations, then such Lender Secured Party receiving such
payment or other reduction shall:

 

  (i)

promptly notify the Agent of such fact; and

 

117



--------------------------------------------------------------------------------

  (ii)

upon the request of the Agent as required by any Lender, purchase (for cash at
face value) participations in the Lender Secured Obligations owing to the other
Lenders, or make such other adjustments as may be necessary or appropriate, so
that the benefit of all such payments and reductions shall be shared by the
Lenders Rateably; provided that if any such participations are purchased and all
or any portion of the payment giving rise thereto is subsequently recovered by
an Obligor, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest.

 

  (b)

The provisions of Section 12.8(a) shall not apply to:

 

  (i)

any payment received by any Lender Secured Party pursuant to and in accordance
with the express terms of this Agreement;

 

  (ii)

any payment obtained by a Lender Secured Party as consideration for the
assignment of or sale of a participation in any of its Lender Secured
Obligations to any assignee or participant, other than to any Obligor or any
Affiliate of an Obligor (as to which the provisions of this Section shall
apply);

 

  (iii)

the exercise of customary rights of counterclaim, set-off, banker’s lien or
similar rights under any Cash Management Documents;

 

  (iv)

any payment made in respect of an obligation supported by a letter of credit
(other than a Letter of Credit or a Bilateral LC) to the extent such letter of
credit is drawn in an amount sufficient to fund such payment;

 

  (v)

any reduction in the amounts owing by a Hedge Lender to an Obligor under any
Lender Hedge Agreement as a consequence of the termination of such Lender Hedge
Agreement or any other Lender Hedge Agreements to which such Hedge Lender is a
counterparty; or

 

  (vi)

any payment which a Lender Secured Party receives as a result of any form of
credit protection obtained by such Lender Secured Party.

 

  (c)

The Obligors agree to be bound by and, at the request of the Agent, to do all
things necessary or appropriate to give effect to any and all purchases and
other adjustments made by and between the Lenders pursuant to this Section 12.8,
but shall incur no increased liabilities, in aggregate, by reason thereof. The
Obligors also agree, to the extent they may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Obligor rights of set-off, banker’s lien
and counterclaim and similar rights of Lenders with respect to such
participation as fully as if such Lender were a direct creditor of each Obligor
in the amount of such participation.

 

  (d)

For certainty, any amounts which are lawfully received by any Lender Secured
Party under its Lender Secured Document prior to the Acceleration Date are not
required to be shared pursuant to the provisions of this Section 12.8.

 

12.9

Remedies Cumulative and Waivers

For greater certainty, it is expressly understood and agreed that the rights and
remedies of the Lenders and the Agent hereunder or under any other Loan Document
are cumulative and are in addition to and not in substitution for any rights or
remedies provided by law or by equity; and any single or partial exercise by the
Lenders or by the Agent of any right or remedy for a default or breach of any
term, covenant, condition or agreement contained in this Agreement or other Loan

 

118



--------------------------------------------------------------------------------

  Document shall not be deemed to be a waiver of or to alter, affect or
prejudice any other right or remedy or other rights or remedies to which any one
or more of the Lenders and the Agent may be lawfully entitled for such default
or breach. Any waiver by, as applicable, the Majority Lenders, the Lenders or
the Agent of the strict observance, performance or compliance with any term,
covenant, condition or other matter contained herein and any indulgence granted,
either expressly or by course of conduct, by, as applicable, the Majority
Lenders, the Lenders or the Agent shall be effective only in the specific
instance and for the purpose for which it was given and shall be deemed not to
be a waiver of any rights and remedies of the Lenders or the Agent under this
Agreement or any other Loan Document as a result of any other default or breach
hereunder or thereunder.

Article 13

YIELD PROTECTION

 

13.1

Increased Costs

 

  (a)

Increased Costs Generally. If, after the Closing Date, any Change in Law shall:

 

  (i)

impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

 

  (ii)

subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof, except for Indemnified Taxes or Other Taxes
covered by Section 13.2 and except for the imposition, or any change in the
rate, of any Excluded Tax payable by such Lender; or

 

  (iii)

impose on any Lender or any applicable interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount),
then upon request of the Majority Lenders, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

  (b)

Capital Requirements. If any Lender determines that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or its holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s policies and
the policies of its holding company with respect to capital or liquidity
adequacy), then the Borrower, will pay to such Lender such additional amount or
amounts as will compensate such Lender or its holding company for any such
reduction suffered.

 

  (c)

Certificates for Reimbursement. Upon a Lender having determined that it is
entitled to additional compensation in accordance with the provisions of
Section 13.1(a) or 13.1(b), such Lender shall, within 60 days, so notify the
Borrower and the Agent, provided that, if the Borrower is not provided with such
notice within such period, then such Lender shall

 

119



--------------------------------------------------------------------------------

  not be entitled to claim additional compensation for any period prior to the
date of delivery of such notice. The Lender shall provide to the Borrower and
the Agent a photocopy of the relevant law or official directive (or, if it is
impracticable to provide a photocopy, a written summary of the same). A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in Section 13.1(a) or 13.1(b), including reasonable detail of the basis of
calculation of the amount or amounts, and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Banking Days after receipt
thereof.

 

  (d)

Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, except that the Borrower shall not
be required to compensate a Lender pursuant to this Section 13.1 for any
increased costs incurred or reductions suffered more than 60 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor, unless the Change in Law giving rise to such increased
costs or reductions is retroactive, in which case the 60-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

  (e)

Consistent Treatment. A Lender shall only be entitled to claim compensation
pursuant to this Section 13.1 if and to the extent that it is claiming similar
compensation from other comparable borrowers under comparable credit facilities.

 

13.2

Taxes

 

  (a)

Payments Subject to Taxes. If any Obligor, the Agent, or any Lender is required
by Applicable Law (as determined in the good faith discretion of the applicable
withholding agent) to deduct or pay any Indemnified Taxes (including any Other
Taxes) in respect of any payment by or on account of any obligation of an
Obligor hereunder or under any other Loan Document, then:

 

  (i)

the sum payable shall be increased by that Obligor (and in the case of a
Restricted Subsidiary the Borrower shall cause such Restricted Subsidiary to do
so) when payable as necessary so that after making or allowing for all required
deductions and payments (including deductions and payments applicable to
additional sums payable under this Section 13.2) the Agent or Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions or payments been required;

 

  (ii)

the Borrower shall, and the Borrower shall cause any Restricted Subsidiary to
make any such deductions required to be made by it under Applicable Law; and

 

  (iii)

the Borrower shall, and the Borrower shall cause any Restricted Subsidiary to
timely pay the full amount required to be deducted to the relevant Governmental
Authority in accordance with Applicable Law.

 

  (b)

Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

 

  (c)

Indemnification.

 

  (i)

The Borrower shall indemnify the Agent and each Lender, within 10 Banking Days
after demand therefor, for the full amount of any Indemnified Taxes or

 

120



--------------------------------------------------------------------------------

  Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable or paid by the
Agent or such Lender or required to be withheld or deducted from a payment to
the Agent or such Lender (without duplication of amounts subject to
Section 13.2(a)) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (subject to the following sentence and Section 13.2(f))
and a certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. In
the event the Borrower has made a payment to the Agent or a Lender pursuant to
this paragraph (c) and the Agent or Lender is thereafter granted or receives a
credit, refund or remission in respect of the Indemnified Taxes or Other Taxes,
then the Agent or Lender, as the case may be, shall, subject to the Borrower
having paid the relevant amount payable under this paragraph (c) and to the
extent it is satisfied that it can do so without prejudice to the retention of
the amount of such credit, refund or remission, refund to the Borrower such
amount (if any) as the Agent or Lender determines in good faith will leave the
Agent or Lender in no worse position than would have been the case if there had
been no obligation to pay the Indemnified Taxes or Other Taxes in the first
place. The Agent or Lender shall not be obligated to provide to the Borrower
copies of all or any part of its tax returns, financial statements or other
corporate financial data by reason of any such matter.

 

  (ii)

Each Lender shall severally indemnify the Agent, within 10 Banking Days after
demand therefor, for (i) any Indemnified Taxes or Other Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Agent for such Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and without limiting the obligation of the
Borrower to do so) and (ii) any Taxes attributable to the Agent’s failure to
comply with the provisions of Section 16.2(c) relating to the maintenance of a
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph.

 

  (d)

Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by an Obligor to a Governmental Authority, the Borrower
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

 

  (e)

Status of Lenders. Any Lender that is entitled to an exemption from or reduction
of withholding tax with respect to payments hereunder or under any other Loan
Document shall, at the request of the Borrower or the Agent, deliver to the
Borrower and the Agent, no later than thirty (30) days after the later of the
date of the request and the date such Lender becomes a party hereto (or
designates a new lending office) under this Agreement, at the time or times
prescribed by Applicable Law or reasonably requested by such Borrower or the
Agent, such properly completed and executed documentation prescribed by
Applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition:

 

121



--------------------------------------------------------------------------------

  (i)

any Lender, if requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to withholding or information reporting
requirements; and

 

  (ii)

any Lender that becomes subject to Canadian withholding tax with respect to any
Outstandings other than by reason of a Change in Law, shall within five (5) days
thereof notify the Borrower and the Agent in writing.

 

  (f)

Treatment of Certain Refunds and Tax Reductions. Without duplication of amounts
payable pursuant to Section 13.2(c), if the Agent or a Lender determines, in its
sole discretion, that it has received a credit, refund or remission of any
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which another Obligor has paid additional amounts pursuant to this
Section, it shall pay to the Borrower or other Obligor, as applicable, an amount
equal to such credit, refund or remission (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower or other Obligor
under this Section with respect to the Indemnified Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Agent or such
Lender, as the case may be, and without interest. The Borrower shall, and shall
cause each Restricted Subsidiary, as applicable, to, upon the request of the
Agent or such Lender, repay the amount paid over to the Borrower or other
Obligor (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender if the Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person, to arrange its affairs in any
particular manner or to claim any available refund or reduction.

 

  (g)

Survival. The provisions of Section 13.2(c) shall survive the repayment of the
Outstandings and the cancellation of the Credit Facilities.

 

13.3

Mitigation Obligations: Replacement of Lenders

 

  (a)

Designation of a Different Lending Office. If any Lender requests compensation
under Section 13.1, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 13.2, then, with the consent of the Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 13.1 or 13.2, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

  (b)

Replacement of Lenders. If:

 

  (i)

any Lender requests compensation under Section 13.1;

 

122



--------------------------------------------------------------------------------

  (ii)

the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 13.2;

 

  (iii)

any Lender’s obligations are suspended pursuant to Section 13.4;

 

  (iv)

any Lender exercises its rights under Section 13.5 or 13.6, but not all Lenders
are so affected;

 

  (v)

any Lender does not provide its consent to a request by the Borrower for a
waiver of a condition precedent as provided in Section 3.3;

 

  (vi)

any Lender does not provide its consent or agreement to a request by the
Borrower for a waiver or amendment that requires the consent of all of the
Lenders, the Majority Lenders or all affected Lenders as provided for in
Section 16.10(a) or 16.10(b), as applicable; or

 

  (vii)

any Lender becomes a Defaulting Lender;

then the Borrower may, at its sole expense and effort, upon ten (10) days’
notice to such Lender and the Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 16.2), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

  (viii)

the assigning Lender receives payment of an amount equal to the Outstanding
Principal of its Loans and accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any breakage costs and amounts required to be paid under this Agreement as a
result of prepayment to a Lender) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) (or such lower amount as the assigning Lender may
agree in its sole discretion);

 

  (ix)

in the case of any such assignment resulting from a claim for compensation under
Section 13.1 or payments required to be made pursuant to Section 13.2, such
assignment will result in a reduction in such compensation or payments
thereafter;

 

  (x)

in the case of any assignment in the circumstances set out in paragraphs (v) and
(vi) of this Section 13.3(b), such waiver or amendment is approved by (A) all
other Lenders, in the case of a consent or agreement requiring all Lenders,
(B) at least the Majority Lenders, in the case of a consent or agreement
requiring the Majority Lenders, or (C) all other affected Lenders, in the case
of a consent or agreement requiring all affected Lenders, and in each case the
assignee consents to such waiver or amendment; and

 

  (xi)

such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 13.3 and to the extent permitted under
Applicable Law, each Lender hereby designates and appoints the Agent as true and
lawful agent and attorney-in-fact, with full

 

123



--------------------------------------------------------------------------------

power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the assignment required hereunder if such
Lender is a Defaulting Lender and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same. The Borrower may elect to terminate such Defaulting Lender’s
applicable Commitments subject to terms satisfactory to the Agent so long as the
Defaulting Lender receives the payment of its outstanding Loans and accrued
interest, fees and other amounts payable to it hereunder and the other Loan
Documents, or such lower amount as the Defaulting Lender may agree to.

The Borrower may exercise any combination of its rights to replace or repay
Lenders under this Section 13.3; provided that in each case each Lender being
replaced or repaid is treated rateably with each of the other Lenders being
replaced or repaid.

 

13.4

Illegality

If any Lender determines that any Applicable Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make or maintain any Loan (or to maintain its
obligation to make any Loan), or to determine or charge interest rates based
upon any particular rate, then, on notice thereof by such Lender to the Borrower
through the Agent, any obligation of such Lender with respect to the activity
that is unlawful shall be suspended until such Lender notifies the Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Agent), prepay without penalty or premium or, if
conversion would avoid the activity that is unlawful, convert any Loans in order
to avoid the activity that is unlawful. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted. Each Lender agrees to designate a different lending office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be disadvantageous to such Lender.

 

13.5

Market Disruption Respecting Bankers’ Acceptances

If:

 

  (a)

the Agent (acting reasonably) makes a determination, which determination shall
be conclusive and binding upon the Borrower, and notifies the Borrower, that
there no longer exists an active market for bankers’ acceptances accepted by the
Lenders; or

 

  (b)

the Borrower is not marketing Bankers’ Acceptances on its own and the Agent is
advised by Lenders holding at least 35% of the Commitments by written notice
(each, a “BA Suspension Notice”) that such Lenders have determined (acting
reasonably) that the BA Discount Rate will not or does not accurately reflect
the cost of funds of such Lenders or the discount rate which would be applicable
to a sale of Bankers’ Acceptances accepted by such Lenders in the market for the
applicable term;

then:

 

  (c)

the right of the Borrower to request Bankers’ Acceptances or BA Equivalent
Advances from any Lender shall be suspended until the Agent determines that the
circumstances causing such suspension no longer exist, and so notifies the
Borrower and the Lenders;

 

  (d)

any outstanding Drawdown Notice requesting a Loan by way of Bankers’ Acceptances
or BA Equivalent Advances shall be deemed to be a Drawdown Notice requesting a
Prime Loan in the amount specified in the original Drawdown Notice;

 

124



--------------------------------------------------------------------------------

  (e)

any outstanding Conversion/Rollover/Repayment Notice requesting a Conversion of
a Loan by way of Prime Loan, USBR Loan or LIBO Rate Loan into a Loan by way of
Bankers’ Acceptances or BA Equivalent Advances shall be deemed to be a
Conversion/Rollover/Repayment Notice requesting a Conversion of such Loan into a
Prime Loan; and

 

  (f)

any outstanding Conversion/Rollover/Repayment Notice requesting a Rollover of a
Loan by way of Bankers’ Acceptances or BA Equivalent Advances, shall be deemed
to be a Conversion/Rollover/Repayment Notice requesting a Conversion of such
Loan into a Prime Loan.

The Agent shall promptly notify the Borrower and the Lenders of any suspension
of the Borrower’s right to request Bankers’ Acceptances or BA Equivalent
Advances and of any termination of any such suspension. A BA Suspension Notice
shall be effective upon receipt of the same by the Agent if received prior to
12:00 noon (Toronto time) on a Banking Day and if not, then on the next
following Banking Day, except in connection with a Drawdown Notice or
Conversion/Rollover/Repayment Notice previously received by the Agent, in which
case the applicable BA Suspension Notice shall only be effective with respect to
such previously received Drawdown Notice or Conversion/Rollover/Repayment Notice
if received by the Agent prior to 12:00 noon (Toronto time) two Banking Days
prior to the proposed Drawdown Date, Conversion Date or Rollover Date (as
applicable) applicable to such previously received Drawdown Notice or
Conversion/Rollover/Repayment Notice, as applicable.

 

13.6

Market Disruption Respecting LIBO Rate Loans

If, at any time subsequent to the giving of a Drawdown Notice or a
Conversion/Rollover/Repayment Notice to the Agent by the Borrower with regard to
any requested LIBO Rate Loan:

 

  (a)

the Agent (acting reasonably) determines that by reason of circumstances
affecting the London interbank market, adequate and fair means do not exist for
ascertaining the rate of interest with respect to, or deposits are not available
in sufficient amounts in the ordinary course of business at the rate determined
hereunder to fund, a requested LIBO Rate Loan during the ensuing Interest Period
selected;

 

  (b)

the Agent (acting reasonably) determines that the making or continuing of the
requested LIBO Rate Loan by the Lenders has been made impracticable by the
occurrence of an event which materially adversely affects the London interbank
market generally; or

 

  (c)

the Agent is advised by Lenders holding at least 35% of the Total Commitment by
written notice (each, a “LIBO Suspension Notice”), such notice to be received by
the Agent no later than 12:00 noon (Toronto time) on the third Banking Day prior
to the date of the requested Drawdown, Rollover or Conversion, as the case may
be, that such Lenders have determined (acting reasonably) that the LIBO Rate
will not or does not represent the effective cost to such Lenders of United
States Dollar deposits in such market for the relevant Interest Period,

then the Agent shall give notice thereof to the Lenders and the Borrower as soon
as possible after such determination or receipt of such LIBO Suspension Notice,
as the case may be, and the Borrower shall, within one Banking Day after receipt
of such notice and in replacement of the Drawdown Notice or
Conversion/Rollover/Repayment Notice, as the case may be, previously given by
the Borrower, give the Agent a Drawdown Notice or a
Conversion/Rollover/Repayment Notice, as the case may be, which specifies the
Drawdown of any other Loan or the Conversion of the relevant LIBO Rate Loan on
the last day of the applicable Interest Period into any other Loan which would
not be affected by the notice from the Agent pursuant to this Section 13.6.

 

125



--------------------------------------------------------------------------------

In the event the Borrower fails to give, if applicable, a valid replacement
Conversion/Rollover/Repayment Notice with respect to the maturing LIBO Rate
Loans which were the subject of a Conversion/Rollover/Repayment Notice, such
maturing LIBO Rate Loans shall be converted on the last day of the applicable
Interest Period into USBR Loans as if a valid replacement
Conversion/Rollover/Repayment Notice had been given to the Agent by the Borrower
pursuant to the provisions hereof. In the event the Borrower fails to give, if
applicable, a valid replacement Drawdown Notice with respect to a Drawdown
originally requested by way of a LIBO Rate Loan, then the Borrower shall be
deemed to have requested a Drawdown by way of a USBR Loan in the amount
specified in the original Drawdown Notice and, on the originally requested
Drawdown Date, the Lenders (subject to the other provisions hereof) shall make
available the requested amount by way of a USBR Loan.

 

13.7

Inability To Determine LIBO Rate

 

  (a)

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower or the Majority Revolving Lenders notify
the Agent (with, in the case of the Majority Revolving Lenders, a copy to
Borrower) that the Borrower or the Majority Revolving Lenders (as applicable)
have determined, that:

 

  (i)

adequate and reasonable means do not exist for ascertaining the LIBO Rate for
any requested Interest Period, including, without limitation, because the LIBO
Rate is not available or published on a current basis, and such circumstances
are unlikely to be temporary;

 

  (ii)

the administrator of the LIBO Rate or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which the LIBO Rate shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”);

 

  (iii)

the LIBO Rate for any requested Interest Period with respect to a proposed LIBO
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, and such circumstances are unlikely to be temporary; or

 

  (iv)

new syndicated credit facilities that are currently being executed, or existing
syndicated credit facilities that include language similar to that contained in
this Section 13.7, are generally being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar US Dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBO Rate Successor
Rate”), which amendment shall also set forth any proposed LIBO Rate Successor
Rate Conforming Changes and any such amendment shall become effective at 5:00
p.m. (Toronto time) five (5) Banking Days after the Agent shall have posted such
proposed amendment to all Lenders unless, prior to such time, Lenders comprising
the Majority Revolving Lenders have delivered to the Agent written notice that
such Majority Revolving Lenders do not accept such amendment.

 

  (b)

If no LIBO Rate Successor Rate has been determined pursuant to Section 13.7(a)
and:

 

126



--------------------------------------------------------------------------------

  (i)

the circumstances described in Section 13.7(a)(i) exist;

 

  (ii)

the Scheduled Unavailability Date has occurred;

 

  (iii)

if the Agent or the Majority Lenders have reasonably determined that the LIBO
Rate for any requested Interest Period with respect to a proposed LIBO Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan and such circumstances are unlikely to be temporary; or

 

  (iv)

if the Agent (in consultation with the Borrower) or the Majority Revolving
Lenders have reasonably determined that the market has moved to a successor rate
that has become broadly accepted in the syndicated loan market in Canada,

then the Agent will promptly so notify the Borrower and each Revolving Lender
and the Operating Lender. Thereafter, (A) the obligation of the Revolving
Lenders and the Operating Lender to make or maintain LIBO Rate Loans shall be
suspended, (to the extent of the affected LIBO Rate Loans or Interest Periods),
and (B) the LIBO Rate component shall no longer be utilized in determining the
US Base Rate. Upon receipt of such notice, the Borrower may revoke any pending
request for a Drawdown of, Conversion to or Rollover of LIBO Rate Loans (to the
extent of the affected LIBO Rate Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Drawdown of,
Conversion to or Rollover of USBR Loans.

 

  (c)

Notwithstanding anything else herein, any definition of LIBO Rate Successor Rate
shall provide that in no event shall such LIBO Rate Successor Rate be less than
zero for purposes of this Agreement.

Article 14

EXPENSES, INDEMNIFICATION AND JUDGMENT CURRENCY

 

14.1

Expenses; Indemnity; Damage Waiver

 

  (a)

Costs and Expenses. The Borrower shall pay:

 

  (i)

all reasonable and documented out-of-pocket expenses incurred by the Lead
Arrangers or the Agent, including the reasonable fees, charges and disbursements
of counsel for the Lead Arrangers and the Agent (including a single firm of
local counsel in each appropriate jurisdiction or otherwise retained with the
Borrower’s consent) (such consent not to be unreasonable withheld or delayed),
in connection with the syndication of the Credit Facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); and

 

  (ii)

all out-of-pocket expenses incurred by the Agent or any Lender, including the
reasonable fees, charges and disbursements of counsel for the Agent and the
Lenders, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

  (b)

Indemnification by the Borrower. The Borrower shall indemnify the Agent (and any
sub-agent thereof) and each Lender, each Related Party of any of the foregoing
Persons,

 

127



--------------------------------------------------------------------------------

  and their respective employees, advisors and agents (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, even if joint or
several, including the reasonable fees, charges and disbursements of any counsel
(on a full indemnity basis) for any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party arising out of, in connection
with, or as a result of:

 

  (i)

the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
non-performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation or non-consummation of the transactions
contemplated hereby or thereby;

 

  (ii)

any Loan (including the issuance of a Letter of Credit) or the use or proposed
use of the proceeds therefrom;

 

  (iii)

any actual or alleged presence or Release of Hazardous Materials on or from any
Property owned or operated by the Borrower, or any of its Subsidiaries, or any
Environmental Claims related in any way to the Borrower, or any of its
Subsidiaries; or

 

  (iv)

any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, and regardless of whether any Indemnitee is a party thereto,

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (x) the gross negligence or wilful misconduct of
such Indemnitee or an unexcused breach of such Indemnitee’s obligations under a
Loan Document by such Indemnitee as determined by a final non-appealable
judgment of a court of competent jurisdiction, but shall continue to apply to
other Indemnitees, nor shall it be available in respect of matters specifically
addressed in Sections 13.1, 13.2 and 14.1(a) and (y) any dispute solely among
Indemnitees (other than claims arising out of any act or omission on the part of
the Borrower and any claims against the relevant Indemnitee in its capacity or
in fulfilling its role as administrative agent or any similar role in respect of
the Credit Facilities). An Indemnitee shall not settle any claim asserted
against any Indemnitee by a third party without the written consent of the
Borrower, which consent shall not be unreasonably delayed or withheld.

 

  (c)

Reimbursement by Lenders. To the extent that the Borrower for any reason fail to
indefeasibly pay any amount required under Section 14.1(a) or 14.1(b) to be paid
by it to the Agent (or any sub-agent thereof) or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the other provisions of this Agreement concerning several liability
of the Lenders.

 

  (d)

Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not, and shall not permit any Subsidiary to,
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for indirect,

 

128



--------------------------------------------------------------------------------

  special, consequential, punitive, aggravated or exemplary damages (as opposed
to direct damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby (or any breach thereof), the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof; provided that, nothing in this
paragraph (d) shall relieve the Borrower of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party. No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, provided that the Indemnitee has used its usual and customary practices
to avoid such use.

 

  (e)

Payments. All amounts due under this Section 14.1 shall be payable promptly
after demand therefor. A certificate of the Agent or a Lender setting forth the
amount or amounts owing to the Agent, Lender or a sub-agent or Related Party, as
the case may be, as specified in this Section, including reasonable detail of
the basis of calculation of the amount or amounts, and delivered to the Borrower
shall be conclusive absent manifest error.

 

  (f)

Survival. The provisions of this Section 14.1 shall survive the repayment of the
Outstandings and the cancellation of the Credit Facilities.

 

14.2

Judgment Currency

 

  (a)

If for the purpose of obtaining or enforcing judgment against the Borrower in
any court in any jurisdiction, it becomes necessary to convert into any Other
Currency (such Other Currency being hereinafter in this Section 14.2 referred to
as the “Judgment Currency”) an amount due in Cdn. Dollars, or United States
Dollars under this Agreement, the conversion shall be made at the rate of
exchange prevailing on the Banking Day immediately preceding:

 

  (i)

the date of actual payment of the amount due, in the case of any proceeding in
the courts of any jurisdiction that will give effect to such conversion being
made on such date; or

 

  (ii)

the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the date as of which such conversion is made
pursuant to this Section 14.2 being hereinafter in this Section 14.2 referred to
as the “Judgment Conversion Date”).

 

  (b)

If, in the case of any proceeding in the court of any jurisdiction referred to
in Section 14.2(a)(ii), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the Borrower shall pay such additional amount (if any) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of Cdn. Dollars, United States Dollars, as the case may be,
which could have been purchased with the amount of Judgment Currency stipulated
in the judgment or judicial order at the rate of exchange prevailing on the
Judgment Conversion Date.

 

  (c)

Any amount due from the Borrower under the provisions of Section 14.2(b) shall
be due as a separate debt and shall not be affected by judgment being obtained
for any other amounts due under or in respect of this Agreement.

 

129



--------------------------------------------------------------------------------

  (d)

The term “rate of exchange” in this Section 14.2(b) means the Exchange Rate.

Article 15

AGENCY

 

15.1

Appointment and Authority

Each of the Lenders hereby irrevocably appoints TD as Agent to act on its behalf
as the Agent hereunder and under the other Loan Documents and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent and the Lenders, and no Obligor
shall have rights as a third party beneficiary of any of such provisions.

 

15.2

Rights as a Lender

Each Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Each
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Obligor or any Affiliate thereof as if such Person
were not the Agent and without any duty to account to the Lenders.

 

15.3

Exculpatory Provisions

 

  (a)

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agent:

 

  (i)

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

  (ii)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents), but the Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Agent to liability or that
is contrary to any Loan Document or Applicable Law; and

 

  (iii)

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as the Agent or any of its
Affiliates in any capacity.

 

  (b)

The Agent shall not be liable for any action taken or not taken by it:

 

  (i)

with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as is necessary, or as the Agent believes in good
faith is necessary, under the provisions of the Loan Documents); or

 

130



--------------------------------------------------------------------------------

  (ii)

in the absence of its own gross negligence or wilful misconduct.

The Agent shall be deemed not to have knowledge of any Default unless and until
notice describing the Default or Event of Default is given to the Agent by the
Borrower or a Lender.

 

  (c)

Except as otherwise expressly specified in this Agreement, the Agent shall not
be responsible for or have any duty to ascertain or inquire into:

 

  (i)

any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document;

 

  (ii)

the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith;

 

  (iii)

the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default;

 

  (iv)

the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document; or

 

  (v)

the satisfaction of any condition specified in this Agreement, other than to
confirm receipt of items expressly required to be delivered to the Agent.

 

15.4

Reliance by Agent

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Agent may presume that such condition is satisfactory to such
Lender unless the Agent shall have received notice to the contrary from such
Lender prior to the making of such Loan. The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. The Agent shall promptly provide information to one another in order to
carry out the purpose and intent of this Agreement.

 

15.5

Indemnification of Agent

Each Lender agrees to indemnify the Agent and each Related Party and hold it
harmless (to the extent not reimbursed by the Borrower), rateably according to
its Applicable Percentage (and not jointly or jointly and severally) from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel, which may be
incurred by or asserted against the Agent in any way relating to or arising out
of the Loan Documents or the transactions therein contemplated. However, no
Lender shall be liable for any portion of such losses, claims, damages,
liabilities and related expenses resulting from the Agent’s gross negligence or
wilful misconduct.

 

131



--------------------------------------------------------------------------------

15.6

Delegation of Duties

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-Agent appointed by the Agent from among the Lenders and their respective
Affiliates. The Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The provisions of this Article 15 and other provisions of this
Agreement for the benefit of the Agent shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities provided for herein as well as activities as the Agent.

 

15.7

Replacement of Agent

 

  (a)

The Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, with the consent of the Borrower, such consent not to be
unreasonably withheld, to appoint a successor, which shall be a Lender having a
Commitment and having an office in Toronto, Ontario or Calgary, Alberta, or an
Affiliate of any such Lender with an office in Toronto, Ontario or Calgary,
Alberta. The Agent may also be removed at any time by the Majority Lenders upon
30 days’ notice to the Agent and the Borrower as long as the Majority Lenders,
with the consent of the Borrower, such consent not to be unreasonably withheld,
appoint and obtain the acceptance of a successor within such 30 days, which, in
the case of the Agent, shall be a Lender having an office in Toronto, Ontario or
Calgary, Alberta, or an Affiliate of any such Lender with an office in Toronto,
Ontario or Calgary, Alberta.

 

  (b)

If no such successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, and with the consent of the Borrower, such consent not to be
unreasonably withheld, appoint a successor Agent meeting the qualifications
specified in Section 15.7(a), provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through the Agent shall instead be made by or to each Lender directly,
until such time as the Majority Lenders appoint a successor Agent as provided
for above in the preceding paragraph.

 

  (c)

Upon a successor’s appointment as the Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the former Agent, and the former Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided in the preceding paragraph). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the termination of the service of the former Agent, the
provisions of this Section 15.7 and of Section 14.1 shall continue in effect for
the benefit of such former Agent, its sub-Agent and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while such former Agent was acting as the Agent.

 

132



--------------------------------------------------------------------------------

15.8

Non-Reliance on Agent and Other Lenders

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

15.9

Collective Action of the Lenders

Each of the Lenders hereby acknowledges that to the extent permitted by
Applicable Law, the remedies and any collateral security provided under the Loan
Documents to the Lenders are for the benefit of the Lenders collectively and
acting together and not severally and further acknowledges that its rights
hereunder and under any collateral security are to be exercised not severally,
but by the Agent upon the decision of the Majority Lenders (or such other number
or percentage of the Lender Secured Parties as shall be expressly provided for
in the Loan Documents). Accordingly, notwithstanding any of the provisions
contained herein or in any collateral security, each of the Lenders hereby
covenants and agrees that it shall not be entitled to take any action hereunder
or thereunder with respect to the Credit Facilities including any declaration of
Default or Event of Default hereunder or thereunder but that any such action
shall be taken only by the Agent with the prior written agreement of the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for in the Loan Documents). Each of the Lenders hereby
further covenants and agrees that upon any such written agreement being given,
it shall co-operate fully with the Agent to the extent requested by the Agent.
Notwithstanding the foregoing, in the absence of instructions from the Lenders
and where in the sole opinion of the Agent, acting reasonably and in good faith,
the exigencies of the situation warrant such action, the Agent may without
notice to or consent of the Lenders take such action on behalf of the Lenders as
it deems appropriate or desirable in the interest of the Lenders.

 

15.10

Lender Decisions

The Lenders agree that all decisions as to actions to be or not to be taken, as
to consents or waivers to be given or not to be given, as to determinations to
be made and otherwise in connection with this Agreement and the Loan Documents,
shall be made upon the decision of the Majority Lenders except in respect of a
decision or determination where it is specifically provided in this Agreement
that “all of the Lenders” or words to similar effect, or the Agent alone, is to
be responsible for same. Each of the Lenders shall be bound by and agrees to
abide by and adopt all decisions made as aforesaid and covenants in all
communications with the Borrower to act in concert and to join in the action,
consent, waiver, determination or other matter decided as aforesaid.

 

15.11

Procedure for Funding Loans

The Agent shall make Loans available to the Borrower as required hereunder by
debiting the Agent’s Account to which the Lender’s Applicable Percentage of such
Loans have been credited in accordance with Section 2.6(b) (or causing such
account to be debited) and, in the absence of other arrangements agreed to by
the Agent and the Borrower in writing, by crediting the account of the Borrower
or, at the expense of the Borrower, transferring (or causing to be transferred)
like funds in accordance with the instructions of the Borrower as set forth in
the Drawdown Notice or Conversion/Rollover/Repayment Notice, as the case may be,
in respect of each Loan; provided that the obligation of the Agent hereunder to
effect such a transfer shall be limited to taking such steps as are commercially
reasonable to implement such instructions, which steps once taken shall
constitute conclusive and binding evidence that such funds were advanced
hereunder in accordance with the provisions relating thereto and the Agent shall
not be liable for any damages, claims or costs which may be suffered by the
Borrower and occasioned by the failure of such Loan to reach the designated
destination.

 

133



--------------------------------------------------------------------------------

15.12

Remittance of Payments

Except for amounts payable to the Agent, the Operating Lender or any Issuing
Bank for its own account, forthwith after receipt of any repayment pursuant
hereto or payment of interest or fees pursuant to Article 4 or payment pursuant
to Article 7, the Agent shall remit to each Lender its Applicable Percentage of
such payment.

 

15.13

Agent’s Clawback

 

  (a)

Funding by Lenders; Presumption by Agent. Unless the Agent shall have received
notice from a Lender prior to the proposed date of any Advance of funds that
such Lender will not make available to the Agent such Lender’s share of such
Advance, the Agent may assume that such Lender has made such share available on
such date in accordance with the provisions of this Agreement concerning funding
by Lenders and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable advance available to the Agent, then such Lender
shall pay to the Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Agent, at
a rate determined by the Agent in accordance with prevailing banking industry
practice on interbank compensation. If such Lender pays such amount to the
Agent, then such amount shall constitute such Lender’s Loan included in such
Advance. If such Lender does not do so forthwith, the Borrower shall pay to the
Agent forthwith on demand such corresponding amount with interest thereon at the
interest rate applicable to the Advance in question. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that has failed to make such payment to the Agent.

 

  (b)

Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Agent for the account of any Lender hereunder that the Borrower will not
make such payment, the Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute the amount due to the Lenders. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Agent forthwith on demand the amount so distributed to such Lender with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at a rate
determined by the Agent in accordance with prevailing banking industry practice
on interbank compensation.

 

15.14

Adjustments Among Lenders

 

  (a)

Adjustments to Outstandings. Each Lender under a Credit Facility agrees that,
after delivery of an Acceleration Notice pursuant to Section 12.2 or the
occurrence of an Event of Default specified in Section 12.1(e) or 12.1(f), it
will at any time and from time to time upon the request of the Agent as required
by any Lender under such Credit Facility purchase portions of the Outstanding
Principal owed to the other Lenders under such Credit Facility and make any
other adjustments which may be necessary or appropriate, so that the amount of
Outstanding Principal owed to each Lender under such Credit Facility, as
adjusted pursuant to this Section 15.14(a), will be equal to its Applicable
Percentage of all Outstanding Principal under such Credit Facility. For the
purposes of this Section 15.14(a), any undrawn Commitments shall be deemed to
have been cancelled upon delivery of such notice of acceleration or the
occurrence of such specified Event of Default.

 

134



--------------------------------------------------------------------------------

  (b)

Further Assurances. The Obligors agree to be bound by and, at the request of the
Agent, to do all things necessary or appropriate to give effect to any and all
purchases and other adjustments made by and between the Lenders pursuant to this
Section 15.14, but shall incur no increased liabilities, in aggregate, by reason
thereof. The Obligors also agree, to the extent they may effectively do so under
Applicable Law, that any Lender acquiring an increased portion of the
Outstanding Principal pursuant to the foregoing arrangements may exercise
against each Obligor rights of set-off, banker’s lien and counterclaim and
similar rights of Lenders with respect to such increased portion as fully as if
such Lender were a direct creditor of each Obligor in the amount of such
increased portion.

 

15.15

Agent and Defaulting Lenders

 

  (a)

To the extent permitted by Applicable Law, each Defaulting Lender shall be
required to provide to the Agent cash in an amount, as shall be determined from
time to time by the Agent in its discretion, equal to all obligations of such
Defaulting Lender to the Agent that are owing or may become owing pursuant to
this Agreement, including such Defaulting Lender’s obligation to pay, on a pro
rata basis, any indemnification or expense reimbursement amounts not paid by the
Borrower. Such cash shall be held by the Agent in one or more Cash Collateral
Accounts, which accounts shall be in the name of the Agent and shall not be
required to be interest bearing. The Agent shall be entitled to apply the
foregoing cash in accordance with Section 15.5.

 

  (b)

In addition to the indemnity and reimbursement obligations in Section 15.5, each
Lender agrees to indemnify the Agent and hold it harmless (to the extent not
reimbursed by the Borrower) on a pro rata basis (and, in calculating the pro
rata basis, the Commitment of any Defaulting Lender shall be excluded) any
amount that a Defaulting Lender fails to pay the Agent and which is due and
owing to the Agent pursuant to Section 15.5. Each Defaulting Lender agrees to
indemnify each other Lender for any amounts paid by such Lender and which would
otherwise be payable by the Defaulting Lender.

 

  (c)

The Agent shall be entitled to withhold and deposit in one or more non-interest
bearing Cash Collateral Accounts in the name of the Agent amounts (whether
principal, interest, fees or otherwise) received by the Agent and due to a
Defaulting Lender pursuant to this Agreement, which amounts shall be used by the
Agent:

 

  (i)

first, to reimburse the Agent for any amounts owing to it by the Defaulting
Lender pursuant to any Loan Document; and

 

  (ii)

second, to Cash Collateralize all other obligations of such Defaulting Lender to
the Agent owing pursuant to this Agreement in such amount as shall be determined
from time to time by the Agent in its discretion, including such Defaulting
Lender’s obligation to pay, on a pro rata basis, any indemnification or expense
reimbursement amounts not paid by the Borrower.

 

  (d)

For greater certainty and in addition to the foregoing, neither the Agent nor
any of their Affiliates nor any of their respective shareholders, officers,
directors, employees, agents or representatives shall be liable to any Lender
(including a Defaulting Lender) for any action taken or omitted to be taken by
it in connection with amounts payable by the Borrower to a Defaulting Lender and
received and deposited by the Agent in a Cash Collateral account and applied in
accordance with the provisions of this Agreement, save and except for the gross
negligence or wilful misconduct of the Agent.

 

135



--------------------------------------------------------------------------------

Article 16

GENERAL

 

16.1

Notices: Effectiveness; Electronic Communication

 

  (a)

Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or, subject to
Section 16.1(b), other electronic means of communication to the addresses or
facsimile numbers specified:

 

  (i)

in the case of the Agent, as follows

The Toronto-Dominion Bank, as Agent

Ernst & Young Tower

222 Bay Street, 15th Floor

Toronto, Ontario M5K 1A2

Attention: Vice President, Loan Syndications – Agency

Facsimile: (416) 982-5535

 

  (ii)

in the case of the Borrower, as follows:

SemCAMS Midstream ULC

Suite 700, 520 3rd Avenue SW

Calgary, AB T2P 0R3

Canada

Attention: Leanne Campbell

Email: LCampbell@semgroupcorp.com

With a copy to:

SemGroup Corporation

6120 S. Yale Ave.,

#1500 Tulsa, OK 74136

U.S.A.

Attention: Tim O’Sullivan and Susan Lindberg

Email: tosullivan@semgroup.com and slindberg@semgroup.com

and

KKR & Co. L.P.

2800 Sand Hill Road

Suite 200

Menlo Park, CA 94025

U.S.A.

 

Attention: Brandon Freiman

 

Facsimile: (212) 750-0003

Email: brandon.freiman@kkr.com

 

136



--------------------------------------------------------------------------------

  (iii)

in the case of an Obligor other than the Borrower, in care of the Borrower; and

 

  (iv)

in the case of a Lender, in its Administrative Questionnaire provided to the
Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given on a Banking Day between 9:00 a.m. and 5:00 p.m. local time where the
recipient is located, shall be deemed to have been given at 9:00 a.m. on the
next Banking Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 16.1(b), shall be effective as
provided therein.

 

  (b)

Electronic Communications. Notices and other communications hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Lender if such
Lender has notified the Agent that it is incapable of receiving notices by
electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Banking Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

  (c)

Change of Address, Etc. Any party hereto may change its address, telecopier
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto.

 

16.2

Successors and Assigns

 

  (a)

Successors and Assigns Generally. Other than as permitted hereunder, no Obligor
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
Section 16.2(b), (ii) by way of participation in accordance with the provisions
of Section 16.2(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 16.2(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 16.2(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

137



--------------------------------------------------------------------------------

  (b)

Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:

 

  (i)

except if an Event of Default has occurred and is continuing or in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment being assigned (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the Outstanding Principal of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than Cdn.$5,000,000 (or, in the case of Revolving Loans,
Cdn.$1,000,000) (and in each case increments of Cdn.$1,000,000 in excess
thereof) (or, if less, all of such Lender’s remaining Loans and applicable
Commitments under the applicable Credit Facility) and the minimum amount of any
Commitment retained, if any, by the assigning Lender shall be not less than
Cdn.$5,000,000 unless each of the Agent and, so long as no Event of Default has
occurred and is continuing under Section 12.1(a), 12.1(b), 12.1(e) or 12.1(f),
the Borrower otherwise consents to a lower amount (each such consent not to be
unreasonably withheld or delayed);

 

  (ii)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Outstanding Principal or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate credits on a non-pro rata basis;

 

  (iii)

any assignment must be approved by the Agent and (in the case of an assignment
by a Lender of Revolving Loans or Revolving Commitment) the Fronting Lender(s)
(such approval not to be unreasonably withheld or delayed) unless:

 

  (A)

the proposed assignee is itself already a Lender (other than a Defaulting
Lender) acting through a branch in Canada, or

 

  (B)

the proposed assignee is an Affiliate of a Lender or an Approved Fund with
respect to a Lender, and such Lender has agreed not to be released from its
obligations under this Agreement;

 

  (iv)

any assignment must be approved by the Borrower (such approval not to be
unreasonably withheld or delayed) unless:

 

  (A)

the proposed assignee is itself already a Lender (other than a Defaulting
Lender) acting through a branch in Canada,

 

  (B)

the proposed assignee is an Affiliate of a Lender or an Approved Fund with
respect to a Lender, and such Lender has agreed not to be released from its
obligations under this Agreement and such assignment will not increase the
amounts payable by the Borrower in connection with any withholding Taxes, or

 

138



--------------------------------------------------------------------------------

  (C)

an Event of Default has occurred and is continuing under Section 12.1(a),
12.1(b), 12.1(e) or 12.1(f); and

 

  (v)

the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of Cdn.$5,000 (unless waived by the Agent) and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Agent pursuant to
Section 16.2(c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
the other Loan Documents, including any collateral security, and, unless the
assigning Lender has agreed otherwise, the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Article 13 and
Section 14.1, and shall continue to be liable for any breach of this Agreement
by such Lender, with respect to facts and circumstances occurring prior to the
Closing Date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 16.2(d). Any payment by an assignee to an assigning Lender in connection
with an assignment or transfer shall not be or be deemed to be a repayment by
the Borrower or a new Loan to the Borrower.

 

  (c)

Register. The Agent shall maintain at one of its offices in Toronto, Ontario or
Calgary, Alberta a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (each, a “Register”). The entries
in each Register shall be conclusive, absent manifest error, and the Borrower,
the Agent and the Lenders may treat each Person whose name is recorded in a
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Each Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

  (d)

Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural person, a Defaulting Lender, an Obligor or any Affiliate of an Obligor)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Outstanding Principal owing to it); provided that:

 

  (i)

such Lender’s obligations under this Agreement shall remain unchanged;

 

  (ii)

such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and

 

  (iii)

the Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

139



--------------------------------------------------------------------------------

Any payment by a Participant to a Lender in connection with a sale of a
participation shall not be or be deemed to be a repayment by the Borrower or a
new Loan to the Borrower.

Subject to Section 16.2(e), the Borrower agrees that each Participant shall be
entitled to the benefits of Article 13 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 16.2(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.5 as though it were a Lender, provided such Participant agrees to
be subject to Sections 7.6, 12.7 and 12.8 as though it were a Lender and
provided that the Participant has given the Borrower written notice of its
rights under Section 12.5 prior to exercising its right of set off.

 

  (e)

Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 13.1 and 13.2 than the Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. The agreement or consent of a
Participant shall not be required for any amendment or waiver of the Loan
Documents.

 

  (f)

Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender to any Governmental Authority, but no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

16.3

Governing Law: Jurisdiction: Etc.

 

  (a)

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the Province of Alberta and the laws of Canada applicable in
that Province.

 

  (b)

Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its Property, to the non-exclusive
jurisdiction of the courts of the Province of Alberta, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Obligor or its properties in the courts of any
jurisdiction.

 

  (c)

Waiver of Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

140



--------------------------------------------------------------------------------

16.4

Waiver of Jury Trial

Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent permitted by Applicable Law, any right it may have to a trial by jury in
any legal proceeding directly or indirectly arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby (whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other person has
represented, expressly or otherwise, that such other person would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement and the other Loan Documents by, among other things, the mutual
waivers and certifications in this Section.

 

16.5

Counterparts: Integration: Effectiveness: Electronic Execution

 

  (a)

Counterparts: Integration: Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Subject to Section 3.1, this
Agreement shall become effective when it has been executed by the Agent and when
the Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or by sending a
scanned copy by electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

  (b)

Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law.

 

16.6

Treatment of Certain Information: Confidentiality

 

  (a)

Each of the Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed:

 

  (i)

to it, its Affiliates and its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential);

 

  (ii)

to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority);

 

  (iii)

to the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process;

 

  (iv)

to any other Lender Secured Party or their respective counsel and advisors;

 

141



--------------------------------------------------------------------------------

  (v)

in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder;

 

  (vi)

subject to an agreement containing provisions substantially the same as those of
this Section 16.6, to:

 

  (A)

any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement; or

 

  (B)

any actual or prospective insurers, re-insurers or counterparty (or its
advisors) to any swap, derivative, credit-linked note or similar transaction
relating to the Borrower or a Subsidiary;

 

  (vii)

with the written consent of the Borrower; or

 

  (viii)

to the extent such Information:

 

  (A)

becomes publicly available other than as a result of a breach of this
Section 16.6; or

 

  (B)

becomes available to the Agent or any Lender on a non-confidential basis from a
source other than an Obligor or a Sponsor.

 

  (b)

For purposes of this Section, “Information” means all information received in
connection with this Agreement from any Obligor or Sponsor relating to any
Obligor or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Agent or any Lender on a
non-confidential basis prior to such receipt. Any Person required to maintain
the confidentiality of Information as provided in this Section 16.6 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Agent may disclose to any agency or organization that assigns
standard identification numbers to loan facilities such basic information
describing the facilities provided hereunder as is necessary to assign unique
identifiers (and, if requested, supply a copy of this Agreement), it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to make available to
the public only such Information as such person normally makes available in the
course of its business of assigning identification numbers.

 

  (c)

The Borrower hereby acknowledges that (i) the Agent will make available to the
Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials to the Platform and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent Pledgors, the Borrower or the
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that are to be made available to Public Lenders; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Agent, the Lead Arrangers, the Issuing Banks and the Lenders to treat the
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of Canadian federal and provincial securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information,

 

142



--------------------------------------------------------------------------------

  they shall remain subject to the provisions this Section 16.6); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) unless
expressly identified as containing material non-public information, Borrower
Materials will be deemed to be appropriate for distribution to Public Lenders.
Notwithstanding the foregoing, to the extent the Borrower has had reasonable
opportunity to review, the following Borrower Materials shall be deemed to be
marked “PUBLIC,” unless the Borrower notifies the Agent promptly that any such
document contains material non-public information: (1) the Loan Documents,
(2) notification of changes in the terms of the Loans, and (3) the financial
statements and certificates delivered in connection with Section 9.1(a).

 

  (d)

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
Canadian federal and provincial securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of Canadian federal
or provincial securities laws.

 

  (e)

Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Obligors
and their respective Related Parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and Applicable Law.

 

  (f)

All Information, including requests for waivers and amendments, furnished by the
Borrower or the Agent pursuant to, or in the course of administering, this
Agreement will be syndicate-level Information, which may contain material
non-public information about the Obligors and their respective Related Parties
or their respective securities. Accordingly, each Lender represents to the
Borrower and the Agent that it has identified in its administrative
questionnaire a credit contact who may receive Information that may contain
material non-public information in accordance with its compliance procedures and
Applicable Law.

 

16.7

Nature of Obligation under this Agreement

 

  (a)

The obligations of each Lender and of the Agent under this Agreement are
several. The failure of any Lender to carry out its obligations hereunder shall
not relieve the other Lenders, the Agent or the Borrower of any of their
respective obligations hereunder.

 

  (b)

Neither the Agent nor any Lender shall be responsible for the obligations of any
other Lender hereunder.

 

16.8

Benefit of the Agreement

This Agreement shall enure to the benefit of and be binding upon the Borrower,
the Lenders, the Agent and their respective successors and permitted assigns.

 

143



--------------------------------------------------------------------------------

16.9

Severability

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

16.10

Amendments and Waivers

Any provision of this Agreement or any other Loan Agreement may be amended only
if the Borrower and the Majority Lenders so agree in writing and, except as
otherwise specifically provided herein, may be waived only if the Majority
Lenders (or the Agent on their behalf) so agree in writing, provided that:

 

  (a)

an amendment or waiver which changes or relates to:

 

  (i)

increases in any Lender’s Commitment;

 

  (ii)

decreases in the amounts or rates of, or deferral of the dates of any required
payment of principal, interest, Bankers’ Acceptance stamping fees or LC Fees; or

 

  (iii)

decreases in the amount of, or deferral of the dates of payment of, any fees
payable hereunder (other than fees payable for the account of the Agent),

shall require the agreement or waiver of each Lender directly and adversely
affected thereby and also (in the case of an amendment) of the other parties
hereto;

 

  (b)

an amendment or waiver which changes or relates to:

 

  (i)

increases in the Total Commitment, the Total Term Commitment or the Total
Revolving Commitment;

 

  (ii)

the definition of “Majority Lenders”;

 

  (iii)

any provision hereof that requires treatment of Lenders on a pro rata basis or
according to each Lender’s Applicable Percentage;

 

  (iv)

any provision hereof contemplating or requiring consent, approval or agreement
of “all Lenders” or similar expressions or permitting waiver of conditions or
covenants or agreements by “all Lenders” or similar expressions;

 

  (v)

the provisions of Section 7.6 or 10.14;

 

  (vi)

the provisions of Section 12.1(a), 12.1(b)(i), 12.1(b)(ii) or 12.1(b)(iii);

 

  (vii)

any release or discharge of all or any portion of the Obligor Guarantee, a
Non-Recourse Parent Guarantee or Liens under any Security Document (other than
as expressly permitted hereby or pursuant to a Permitted Disposition or
permitted assignment);

 

  (viii)

the definitions of “Applicable Maturity Date”, “Term Loan Facility Maturity
Date” or “Revolving Facility Maturity Date”;

 

  (ix)

an assignment or transfer by the Borrower of any or all of its rights and
obligations under any Loan Document;

 

144



--------------------------------------------------------------------------------

  (x)

any alteration of the amount, currency, or mode of calculation of any principal,
interest or other amounts owing hereunder; or

 

  (xi)

this Section 16.10;

shall require the agreement or waiver of all the Lenders and also (in the case
of an amendment) of the other parties hereto;

 

  (c)

an amendment or waiver which changes or relates to the definition of “Majority
Revolving Lenders” shall require the agreement or waiver of all the Revolving
Lenders and also (in the case of an amendment) of the other parties hereto
(except for those Lenders which are not Revolving Lenders);

 

  (d)

an amendment or waiver which changes or relates to the rights and/or obligations
of the Agent shall also require the agreement of the Agent thereto;

 

  (e)

an amendment or waiver which changes or relates to the rights and/or obligations
of the Fronting Lender shall also require the agreement of the Fronting Lender
thereto; and

 

  (f)

an amendment or waiver which changes or relates to the rights and/or obligations
of the Operating Lender shall also require the agreement of the Operating Lender
thereto.

Any such waiver and any consent by the Agent, any Lender, the Majority Lenders,
all affected Lenders or all of the Lenders (as applicable) under any provision
of this Agreement must be in writing and may be given subject to any conditions
deemed appropriate by the Person giving that waiver or consent. Any waiver or
consent shall be effective only in the instance and for the purpose for which it
is given.

 

16.11

Defaulting Lenders

 

  (a)

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

  (i)

the standby fees payable pursuant to Section 4.6 shall cease to accrue on the
unused portion of the Revolving Commitment (and, if applicable, the Operating
Commitment) of such Defaulting Lender;

 

  (ii)

a Defaulting Lender shall not be included in determining whether, and the
Commitment of such Defaulting Lender shall not be included in determining
whether, all Lenders or the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 16.10), provided that any waiver or amendment requiring the consent of
all Lenders or each affected Lender that affects such Defaulting Lender
differently than other affected Lenders shall require the consent of such
Defaulting Lender; and

 

  (iii)

for the avoidance of doubt, the Borrower shall retain and reserve its other
rights and remedies respecting each Defaulting Lender.

 

  (b)

If any Lender fails to fund its Applicable Percentage of an Advance hereunder,
then each other Lender shall fund a portion of such defaulted amount in an
amount equal to such other Lender’s Applicable Percentage (and, in calculating a
Lender’s Applicable Percentage, the Commitment of any Defaulting Lender shall be
excluded) of such unfunded portion; provided that, for certainty, no Lender
shall be obligated by this Section 16.11 to make or provide an Advance in excess
of its Commitment.

 

145



--------------------------------------------------------------------------------

  (c)

If the re-allocation described in clause (b) above cannot be effected, or can
only partially be effected, then (to the extent permitted by Applicable Law)
such Defaulting Lender shall, within one (1) Banking Day following notice by the
Agent, provide Cash Collateral to the Agent for such Defaulting Lender’s
Applicable Percentage of such Advance (after giving effect to any partial
re-allocation pursuant to clause (b) above) for so long as such Advance is
outstanding, and if such Defaulting Lender shall fail to provide such Cash
Collateral, then, at the request of the Fronting Lender, the Borrower shall
provide such Cash Collateral to the Agent.

 

  (d)

If any Letter of Credit is outstanding at the time that a Lender becomes a
Defaulting Lender, then:

 

  (i)

all or any part of such Defaulting Lender’s Applicable Percentage of such Letter
of Credit shall be re-allocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages; provided that such re-allocation
may only be effected if and to the extent that (A) such re-allocation would not
cause any non-Defaulting Lender’s Applicable Percentage of all Advances to
exceed its applicable Commitment(s) and (B) the conditions precedent in Sections
3.2(b), 3.2(c) and 3.2(d) are satisfied at such time;

 

  (ii)

if the re-allocation described in clause (i) above cannot be effected, or can
only partially be effected, then such Defaulting Lender shall (to the extent
permitted by Applicable Law), within one (1) Banking Day following notice by the
Agent, provide Cash Collateral to the Agent for such Defaulting Lender’s
Applicable Percentage share of such Letter of Credit (after giving effect to any
partial re-allocation pursuant to clause (i) above) for so long as such Letter
of Credit is outstanding, and if such Defaulting Lender shall fail to provide
such Cash Collateral, then, at the request of the Fronting Lender, the Borrower
shall provide such Cash Collateral to the Agent; and

 

  (iii)

if the Applicable Percentages of the non-Defaulting Lenders are re-allocated
pursuant to this Section 16.11(d), then the LC Fees payable to the Lenders
pursuant to Section 4.5 shall be adjusted to give effect to such re-allocations
in accordance with each such non-Defaulting Lender’s Applicable Percentages and
if the Borrower provides Cash Collateral pursuant to clause (ii) above, then the
Borrower shall not be required to pay the issuance fees or Fronting Fees
attributable to the Cash Collateralized exposure of such Letters of Credit.

Subject to Section 16.17, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

  (e)

If any Lender shall cease to be a Defaulting Lender, then, upon becoming aware
of the same, the Agent shall notify the other Lenders and (in accordance with
the written direction of the Agent) such Lender (which has ceased to be a
Defaulting Lender) shall purchase, and the other Lenders shall on a pro rata
basis sell and assign to such Lender, portions of such Loans equal in total to
such Lender’s Applicable Percentage share thereof without regard to sub Section
(b) of this Section 16.11; and

 

  (f)

Without limiting the generality of Section 16.11(a)(iii), each Defaulting Lender
shall indemnify the Borrower for any losses, claims, costs, damages or
liabilities (including reasonable out-of-pocket expenses and reasonable legal
fees on a solicitor and his own client basis) incurred by the Borrower as a
result of such Defaulting Lender failing to comply with the terms of this
Agreement, including any failure to fund its portion of any Advance required to
be made by it hereunder.

 

146



--------------------------------------------------------------------------------

16.12

Further Assurances

Each Obligor, the Lenders and the Agent shall promptly cure any default by it in
the execution and delivery of this Agreement, the other Loan Documents or any of
the agreements provided for hereunder to which it is a party. The Borrower at
its expense, shall promptly execute and deliver to the Agent, upon request by
the Agent (acting reasonably), all such other and further deeds, agreements,
opinions, certificates, instruments, affidavits, registration materials and
other documents reasonably necessary for its compliance with, or accomplishment
of its respective covenants and agreements hereunder or more fully to state its
respective obligations as set out herein or to make any registration, recording,
file any notice or obtain any consent, all as may be reasonably necessary or
appropriate in connection therewith.

 

16.13

Time of the Essence

Time shall be of the essence of this Agreement.

 

16.14

Anti-Money Laundering Legislation

 

  (a)

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA) or any other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
Applicable Laws (collectively, including any guidelines or orders thereunder,
“AML Legislation”), it may be required to obtain, verify and record information
that identifies the Borrower, its Subsidiaries and the Parent Pledgors, which
information includes the name and address of each such Person and such other
information that will allow such Lender or the Agent, as applicable, to identify
each such Person in accordance with AML Legislation (including, information
regarding such Person’s directors, authorized signing officers, or other Persons
in control of each such Person). The Borrower shall provide to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lender in order to assist the Agent and
the Lenders in maintaining compliance with AML Legislation. The Borrower shall
promptly provide all such information, to the extent commercially reasonable,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender or the Agent (for itself and not on behalf of any
Lender), or any prospective assignee of a Lender or the Agent, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

 

  (b)

If, upon the written request of any Lender, the Agent (for itself and not on
behalf of any Lender) has ascertained the identity of an Obligor or any
authorized signatories of such Person for the purposes of applicable AML
Legislation on such Lender’s behalf, then the Agent:

 

  (i)

shall be deemed to have done so as the Agent for such Lender, and this Agreement
shall constitute a “written agreement” in such regard between such Lender and
the Agent within the meaning of applicable AML Legislation; and

 

  (ii)

shall provide to such Lender copies of all information obtained in such regard
without any representation or warranty as to its accuracy or completeness.

 

147



--------------------------------------------------------------------------------

  (c)

Notwithstanding anything to the contrary in this Section 16.14, each of the
Lenders agrees that the Agent has no obligation to ascertain the identity of an
Obligor or any authorized signatories of such Person, on behalf of any Lender,
or to confirm the completeness or accuracy of any information it obtains from
any such Person or any such authorized signatory in doing so.

 

16.15

Platform

 

  (a)

The Borrower agrees that the Agent may, but shall not be obligated to, make the
Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

 

  (b)

The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Agent or any of its Affiliates (collectively, the “Agent Parties”)
have any liability to the Borrower or any of its Subsidiaries, any Lender or any
other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Subsidiary’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower or any Subsidiary thereof provides to the Agent
pursuant to any Document or the transactions contemplated therein which is
distributed to the Agent or any Lender by means of electronic communications
pursuant to this Section 16.15, including through the Platform.

 

16.16

No Fiduciary Duty

 

  (a)

The Agent, each Lender and their respective Affiliates (collectively, solely for
purposes of this Section 16.16, the “Lenders”), may have economic interests that
conflict with those of the Borrower, its Subsidiaries and/or their Affiliates.
The Borrower agrees that nothing in the Loan Documents will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, their Subsidiaries and
their Affiliates, on the other hand. The Borrower acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other hand, and (ii) in connection therewith and with the process leading
thereto, (A) no Lender has assumed an advisory or fiduciary responsibility in
favour of the Borrower, their Subsidiaries or their Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, their
Subsidiaries or their Affiliates on other matters) or any other obligation to
the Borrower except the obligations expressly set forth in the Loan Documents
and (B) each Lender is acting solely as principal and not as the agent or
fiduciary of the Borrower, their management, shareholders, creditors or any
other Person. The Borrower acknowledges and agrees that the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Borrower, in
connection with such transactions or the process leading thereto.

 

148



--------------------------------------------------------------------------------

  (b)

The Borrower acknowledges that (i) each Lender may be involved in a broad range
of activities (including providing debt financing, equity capital, financial
advisory or other services to other Persons) in respect of which the Borrower,
their Subsidiaries and/or its Affiliates may have conflicting interests
regarding the Credit Facilities or otherwise and (ii) no Lender has any
obligation to (A) disclose such other activities to the Borrower or (B) use in
connection with the Credit Facilities, or furnish to the Borrower, confidential
information obtained by such Lender from such other Persons.

 

16.17

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

  (a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

  (b)

the effects of any Bail-In Action on any such liability, including, if
applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii)

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

 

16.18

Credit Agreement Governs

 

  (a)

In the event of any conflict or inconsistency between the provisions of this
Agreement and the provisions of the other Loan Documents, the provisions of this
Agreement, to the extent of such conflict or inconsistency, shall govern and
prevail.

 

  (b)

This Agreement and the other Loan Documents constitute the whole and entire
agreement between the parties hereto regarding the subject matter hereof and
thereof and cancel and supersede any prior agreements, undertakings,
declarations, commitments, representations, written or oral, in respect thereof.

[Remainder of page intentionally left blank]

 

149



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

 

BORROWER: SEMCAMS MIDSTREAM ULC By:  

/s/ David Gosse

  Name: David Gosse   Title: President

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

AGENT: THE TORONTO-DOMINION BANK By:  

/s/ Andrew Ford

  Name: Andrew Ford   Title: Vice President, Loan Syndications-Agency By:  

 

  Name:   Title:

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

LENDERS: THE TORONTO-DOMINION BANK By:  

/s/ Paul Gill

  Name: Paul Gill   Title: Director By:  

/s/ Jonathan Seitz

  Name: Jonathan Seitz   Title: Vice President

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE By:  

/s/ Chris Perks

  Name: Chris Perks   Title: Managing Director By:  

/s/ Ryan Shea

  Name: Ryan Shea   Title: Director

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

BANK OF MONTREAL By:  

/s/ Kinsley McWhinnie

  Name: Kinsley McWhinnie   Title: Vice President By:  

/s/ Carol McDonald

  Name: Carol McDonald   Title: Managing Director

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., CANADIAN BRANCH By:  

/s/ Peter Borsos

  Name: Peter Borsos   Title: Director By:  

 

  Name:   Title:

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Chris Freeman

  Name: Chris Freeman   Title: Director By:  

/s/ Chelsea McCune

  Name: Chelsea McCune   Title: Associate

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

NATIONAL BANK OF CANADA By:  

/s/ James Dexter

  Name: James Dexter   Title: Authorized Signatory By:  

/s/ Mark Williamson

  Name: Mark Williamson   Title: Authorized Signatory

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Maria E. Hushovd

  Name: Maria E. Hushovd   Title: Authorized Signatory By:  

 

  Name:   Title:

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

HSBC BANK CANADA By:  

/s/ Jason Lang

  Name: Jason Lang   Title: Director, Global Banking By:  

/s/ Duncan Levy

  Name: Duncan Levy   Title: Director, Global Banking

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

ING CAPITAL LLC By:  

/s/ Subha Pasumarti

  Name: Subha Pasumarti   Title: Managing Director By:  

/s/ Alberto Mihelcic Bazzana

  Name: Alberto Mihelcic Bazzana   Title: Vice President

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

CANADIAN WESTERN BANK By:  

/s/ Kuno Ryckborst

  Name: Kuno Ryckborst   Title: Senior Manager, Energy Lending By:  

/s/ Dustin Jones

  Name: Dustin Jones   Title: AVP & Manager, Commercial Relationships

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

BANK OF CHINA (CANADA) By:  

/s/ Jade Ryan Freadrich

  Name: Jade Ryan Freadrich   Title: Senior Relationship Manager By:  

/s/ Jisuo Li

  Name: Jisuo Li   Title: Branch Manager, Calgary

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

ATB FINANCIAL By:  

/s/ Trevor Guinard

  Name: Trevor Guinard   Title: Director By:  

/s/ Evan Hahn

  Name: Evan Hahn   Title: Portfolio Manager

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

CHINA CONSTRUCTION BANK TORONTO BRANCH

By:  

/s/ Nianbei Sun

  Name: Nianbei Sun   Title: General Manager and Principal Officer By:  

/s/ Eddie Zou

  Name: Eddie Zou   Title: Vice President, Corporate Banking

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

MUFG BANK, LTD., CANADA BRANCH By:  

/s/ Beau Filkowski

  Name: Beau Filkowski   Title: Director By:  

 

  Name:   Title:

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ Brad Crilly

  Name: Brad Crilly   Title: Managing Director By:  

 

  Name:   Title:

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

CIT BANK, N.A. By:  

/s/ John Feeley

  Name: John Feeley   Title: Director By:  

 

  Name:   Title:

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

BUSINESS DEVELOPMENT BANK OF CANADA By:  

/s/ Colin Errmann

  Name: Colin Errmann   Title: Director, Syndicated Financing By:  

/s/ Teagon Murray

  Name: Teagon Murray   Title: Associate Director, Syndicated Financing

 

[Signature page to Credit Agreement (SemCAMS Midstream ULC)]



--------------------------------------------------------------------------------

SCHEDULE A

TO THE CREDIT AGREEMENT

LENDERS AND COMMITMENTS

 

LENDERS

   TERM
COMMITMENT      REVOLVING
COMMITMENT      OPERATING
COMMITMENT  

The Toronto-Dominion Bank

   Cdn.$ 32,812,500      Cdn.$ 17,187,500      Cdn.$ 25,000,000  

Canadian Imperial Bank of Commerce

   Cdn.$ 32,812,500      Cdn.$ 42,187,500        —    

Bank of Montreal

   Cdn.$ 32,812,500      Cdn.$ 42,187,500        —    

Wells Fargo Bank, N.A., Canadian Branch

   Cdn.$ 32,812,500      Cdn.$ 42,187,500        —    

The Bank of Nova Scotia

   Cdn.$ 24,062,500      Cdn.$ 30,937,500        —    

National Bank of Canada

   Cdn.$ 24,062,500      Cdn.$ 30,937,500        —    

Royal Bank of Canada

   Cdn.$ 24,062,500      Cdn.$ 30,937,500        —    

HSBC Bank Canada

   Cdn.$ 24,062,500      Cdn.$ 30,937,500        —    

ING Capital LLC

   Cdn.$ 24,062,500      Cdn.$ 30,937,500        —    

Canadian Western Bank

   Cdn.$ 13,125,000      Cdn.$ 16,875,000        —    

Bank of China (Canada)

   Cdn.$ 13,125,000      Cdn.$ 16,875,000        —    

ATB Financial

   Cdn.$ 13,125,000      Cdn.$ 16,875,000        —    

China Construction Bank Toronto Branch

   Cdn.$ 13,125,000      Cdn.$ 16,875,000        —    

MUFG Bank, Ltd., Canada Branch

   Cdn.$ 13,125,000      Cdn.$ 16,875,000        —    

Mizuho Bank, Ltd.

   Cdn.$ 13,125,000      Cdn.$ 16,875,000        —    

CIT Bank, N.A.

   Cdn.$ 9,843,750      Cdn.$ 12,656,250     

Business Development Bank of Canada

   Cdn.$ 9,843,750      Cdn.$ 12,656,250        

 

 

    

 

 

    

 

 

 

TOTAL COMMITMENTS

   Cdn.$ 350,000,000      Cdn.$ 425,000,000      Cdn.$ 25,000,000     

 

 

    

 

 

    

 

 

 

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

TO THE CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Closing Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Eligible Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Closing Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any guarantees and swap facilities included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1

Assignor:                     

 

2

Assignee:                     

[and is an Affiliate/Approved Fund of [identify Lender]]

 

3

Borrower(s):                     

 

4

Credit Agreement: The Credit Agreement dated as of [date], 2019 among SemCAMS
Midstream ULC as Borrower, the Lenders party thereto and The Toronto-Dominion
Bank as administrative agent, as amended from time to time.

 

5

Assigned Interest:

 

Credit Facility Assigned   

Aggregate Amount
of

Commitment/Loans
for all Lenders

     Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans      CUSIP
Number      $        $          %         $        $          %         $       
$          %     

 

B-1



--------------------------------------------------------------------------------

6

[Trade Date:                                     ]

DATED this                  day of                                    ,
20        . [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

[NAME OF ASSIGNOR]

By:  

 

Name:   • Title:   • By:  

 

Name:   • Title:   •

ASSIGNEE:

[NAME OF ASSIGNEE]

By:  

 

Name:   • Title:   • By:  

 

Name:   • Title:   •

 

B-2



--------------------------------------------------------------------------------

[Consented to and] Accepted: THE TORONTO-DOMINION BANK, as Agent By:  

                         

Name:   • Title:   • By:  

 

Name:   • Title:   • THE TORONTO-DOMINION BANK, as Fronting Lender By:  

 

Name:   • Title:   • By:  

 

Name:   • Title:   • THE TORONTO-DOMINION BANK, as Operating Lender By:  

 

Name:   • Title:   • By:  

 

Name:   • Title:   •

[Consented to:]

 

[NAME OF PARTY]

By:  

 

Name:   • Title:   •

 

B-3



--------------------------------------------------------------------------------

ANNEX 1 - STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1

Representations and Warranties.

 

1.1

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any
Obligor, any of the Subsidiaries or Affiliates of the Borrower or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any Obligor, any of the Subsidiaries or Affiliates
of the Borrower or any other Person of any of their respective obligations under
any Loan Document.

 

1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Closing Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.1(a) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, and (v) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2

Payments. From and after the Closing Date, the Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignee whether such amounts have accrued prior
to, on or after the Closing Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Agent for periods prior to the
Closing Date or with respect to the making of this assignment directly between
themselves.

 

3

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law governing the Credit Agreement.

 

B-4



--------------------------------------------------------------------------------

SCHEDULE C

TO THE CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

 

TO:

The Toronto-Dominion Bank, as Agent

Ernst & Young Tower

222 Bay Street, 15th Floor

Toronto, Ontario M5K 1A2

Attention: Vice President, Loan Syndications – Agency

Telecopier: (416) 982-5535

 

AND TO:

 The Lenders

 

Re:

Credit Agreement dated as [•], 2019 among SemCAMS Midstream ULC as Borrower (the
“Borrower”), the persons party thereto from time to time in their capacities as
lenders and The Toronto-Dominion Bank as administrative agent and collateral
agent (such Credit Agreement, as it may be amended, supplemented or otherwise
modified or restated from time to time, referred to as the “Credit Agreement”).

 

1

This Compliance Certificate is given pursuant to Section 9.1(a)(iii) of the
Credit Agreement. Capitalized terms used herein and not otherwise defined herein
have the meanings given to them by the Credit Agreement.

 

2

I am the duly appointed [Authorized Officer] of SemCAMS Midstream ULC (the
“Borrower”), and hereby certify in such capacity and not in my personal
capacity, after making due inquiry, that:

 

  (a)

no Default or Event of Default has occurred and is continuing [except as
described in Annex • hereto];

 

  (b)

the Restricted Subsidiaries are: •;

 

  (c)

as at the end of the [Fiscal Quarter/Fiscal Year] ending •, the Total Debt to
Adjusted EBITDA Ratio was •, based upon the following:

 

  (i)

the Total Debt was •; and

 

  (ii)

the Adjusted EBITDA for the four Fiscal Quarters then ending was •,

[(and for the purposes of such calculation, a Cure Amount equal to Cdn.$        
from the issuance of Equity Securities or Equity Securities Equivalents by the
Borrower on • was used pursuant to Section 9.4(b) of the Credit Agreement)];

 

  (d)

as at the end of the [Fiscal Quarter/Fiscal Year] ending •, the Debt Service
Coverage Ratio was •, based upon the following:

 

  (i)

the Adjusted EBITDA for the four Fiscal Quarters then ending was •; and

 

  (ii)

Debt Service was •, based upon the following:

 

  (A)

the sum of all Base Amortization Payments projected to be made by the Borrower
during the next four full Fiscal Quarters is •; and

 

C-1



--------------------------------------------------------------------------------

  (B)

the sum of all interest payments made by the Borrower in respect of the Credit
Facilities during the preceding four full Fiscal Quarters is •;

 

  (e)

[as at the end of the [Fiscal Quarter/Fiscal Year] ending •, the Senior Debt to
Adjusted EBITDA Ratio was •, based upon the following:

 

  (i)

the Senior Debt was •,

 

  (ii)

the Adjusted EBITDA for the four Fiscal Quarters then ending was •,

[(and for the purposes of such calculation, a Cure Amount equal to Cdn.$        
from the issuance of Equity Securities or Equity Securities Equivalents by the
Borrower on • was used pursuant to Section 9.4(b) of the Credit Agreement)];]

and attached hereto are the detailed particulars of the manner in which the
above financial ratios (and any other covenant which was required to be tested
on a Pro Forma Basis in connection with any event during the most recently ended
[Fiscal Quarter/Fiscal Year]) were calculated; and

 

  (f)

the Designated Contribution Proceeds as at the end of the Fiscal Quarter ending
• was $• and attached are the particulars of all increases and decreases to the
Designated Contributed Proceeds which occurred during such Fiscal Quarter
(including a description of the contribution source in the case of an increase
and the use of proceeds in the case of a reduction).

 

3

[As of the date hereof, the Obligors have the following Bilateral LC Facility
Agreement[s] in place:

 

Obligor

  

Lender

  

Maximum Principal

Amount of Facility

  

Aggregate face amount
of LCs issued under
Facility

[•]

   [•]    [•]    [•]

]

 

4

[As of the date hereof, the Obligors have the following Lender Hedge
Agreement[s], and trades thereunder, in place:

 

Obligor

  

Counterparty

  

Trades outstanding

  

Aggregate mark-to-

market amount

[•]

   [•]    [•]    [•]

]

 

5

[Attached are the updated Schedule H and Schedule I referred to in
Section 9.1(a)(iii) of the Credit Agreement, which are each complete and
accurate as of the date hereof.] / [There have been no changes to Schedule H or
Schedule I since the copies thereof last provided to the Agent on [describe date
and method of delivery]].

DATED this                      day of                                         
   , 20            .

 

C-2



--------------------------------------------------------------------------------

SEMCAMS MIDSTREAM ULC By:  

 

  Name:•   Title:•

 

C-3



--------------------------------------------------------------------------------

SCHEDULE D

TO THE CREDIT AGREEMENT

FORM OF CONVERSION / ROLLOVER / REPAYMENT NOTICE

 

[The Toronto-Dominion Bank, as Agent

Ernst & Young Tower

222 Bay Street, 15th Floor

Toronto, Ontario M5K 1A2

Attention: Vice President, Loan Syndications

– Agency

  

[The Toronto-Dominion Bank, as Operating Lender

800 Home Oil Tower

324 – 8th Avenue S.W.

Calgary, Alberta T2P 2Z2

Facsimile: (403) 292-2772

Telecopier: (416) 982-5535]    Attention: Vice President and Director]

 

RE:

Credit Agreement dated as of February 25, 2019 among SemCAMS Midstream ULC as
borrower, the persons party thereto from time to time in their capacities as
lenders and The Toronto-Dominion Bank as administrative agent and collateral
agent (such Credit Agreement, as it may be amended, supplemented or otherwise
modified or restated from time to time, referred to as the “Credit Agreement”)

 

1

Pursuant to Section [2.3 / 7.1 / 7.2] of the Credit Agreement, the undersigned
hereby irrevocably notifies the Agent that it will be:

 

  (a)

rolling over part or all of a Loan under [Term Loan Facility / Revolving
Facility / Operating Facility] described as follows:

Type of Loan:                                          
                                         
                                                                                

Principal Amount(1):                                          
                                         
                                                                      

Interest Period (if applicable):                                         
                                         
                                                       

into another Loan of the same type described as:
                                         
                                                                   

Interest Period (if applicable):                                          
                                         
                                                        

Note:

 

  (1)

If only part of maturing Loan is rolled over, please indicate.

or;

 

  (b)

converting part or all of the Loan under [Term Loan Facility / Revolving
Facility / Operating Facility] described as follows:

Type of Loan:                                         
                                         
                                         
                                       

Principal Amount(1):                                          
                                         
                                                                      

Interest Period (if applicable):                                          
                                         
                                                      

into a Loan described as follows:

Type of Loan:                                       
                                         
                                         
                                        

Principal Amount(1):                                         
                                         
                                                                       

 

D-1



--------------------------------------------------------------------------------

Interest Period (if applicable):                                          
                                                                        

effective the          day of                                 ,         .

Note:

(1)    If only part of maturing Loan is being converted, please indicate.

 

  (c)

repaying part or all of the Loan under [Term Loan Facility / Revolving Facility
/ Operating Facility] described as follows:

Type of Loan:     

Principal Amount(1):     

Interest Period (if applicable):     

on the          day of                                 ,         .

Note:

(1)    If only part of Loan is being repaid, please indicate.

 

2

[For Conversions into or Rollovers of Bankers’ Acceptances:] The Bankers’
Acceptances to be issued and accepted by the Schedule I Lenders in connection
with such requested [Conversion] / [Rollover] shall be [self-marketed by the
Borrower pursuant to Section 5.3(b) of the Credit Agreement] OR [purchased by
the Schedule I Lenders for their own account pursuant to Section 5.3(c) of the
Credit Agreement].

 

3

[For Conversions into or Rollovers of Advances denominated in US Dollars where
the Borrower intends to rely upon the last proviso in the definition of Exchange
Rate:] Attached to this Notice are particulars of the Currency Hedging
Agreement(s) that the Borrower intends to rely upon for the purposes of
determining whether there has been a Currency Excess under Section 7.3 of the
Credit Agreement after giving effect to the last proviso in the definition of
Exchange Rate. The Borrower agrees not to terminate any such Currency Hedging
Agreement(s) prior to its or their scheduled termination date(s).

 

4

The undersigned certifies to the Agent and the Lenders that as of the date of
this Notice, no Event of Default exists nor will an Event of Default result
after giving effect to the proposed Rollover, Conversion or repayment of the
type provided herein.

 

5

This Notice is irrevocable.

 

6

Capitalized terms used herein and not otherwise defined herein have the meanings
given to them by the Credit Agreement.

DATED this                                day of
                                    ,                  at
                    a.m. Calgary, Alberta time.

 

SEMCAMS MIDSTREAM ULC By:  

 

  Name:•   Title:•

 

D-2



--------------------------------------------------------------------------------

SCHEDULE E

TO THE CREDIT AGREEMENT

FORM OF DISCOUNT NOTE

 

Cdn$                                                     Date:
                                                     

FOR VALUE RECEIVED, the undersigned unconditionally promises to pay on
                    , 20    , to or to the order of [NAME OF NON-ACCEPTANCE
LENDER] (“Holder”), the sum of Cdn$                     with no interest
thereon.

The undersigned hereby waives presentment, protest and notice of every kind and
waives any defences based upon indulgences which may be granted by the holder
hereof to any party liable hereon and any days of grace.

This promissory note evidences a BA Equivalent Advance, as defined in the Credit
Agreement dated as of [date] 2019 among SemCAMS Midstream ULC as borrower, the
persons party thereto from time to time in their capacities as lenders and The
Toronto-Dominion Bank as administrative agent and collateral agent (such Credit
Agreement, as it may be amended, supplemented or otherwise modified or restated
from time to time, referred to as the “Credit Agreement”) and constitutes
evidence of indebtedness to the holder arising from such BA Equivalent Advance.
Payment of this note shall be made at the account designated by the Agent
pursuant to the Credit Agreement.

 

SEMCAMS MIDSTREAM ULC By:  

 

  Name:•   Title:•

 

E-1



--------------------------------------------------------------------------------

SCHEDULE F

TO THE CREDIT AGREEMENT

FORM OF DRAWDOWN NOTICE

 

[The Toronto-Dominion Bank, as Agent

Ernst & Young Tower

222 Bay Street, 15th Floor

Toronto, Ontario M5K 1A

2Attention: Vice President, Loan Syndications

– Agency

  

[The Toronto-Dominion Bank, as Operating Lender

800 Home Oil Tower

324 – 8th Avenue S.W.

Calgary, Alberta T2P 2Z2

Facsimile: (403) 292-2772

Telecopier: (416) 982-5535]    Attention: Vice President and Director]

 

RE:

Credit Agreement dated as of February 25, 2019 among SemCAMS Midstream ULC as
borrower, the persons party thereto from time to time in their capacities as
lenders and The Toronto-Dominion Bank as administrative agent and collateral
agent (such Credit Agreement, as it may be amended, supplemented or otherwise
modified or restated from time to time, referred to as the “Credit Agreement”)

 

1

The Drawdown Date is the          day of                     , 20        .

 

2

Pursuant to Section 2.2 of the Credit Agreement, the undersigned hereby
irrevocably requests that the following Drawdown(s) under the [Term Loan
Facility / Revolving Facility / Operating Facility] be made available:

 

Type of Loan

   Principal
Amount    Interest Period

Prime Loan

                                                               

USBR Loan (Revolving Facility and Operating Facility only)

                                                               

Bankers’ Acceptances and BA Equivalent Advances

                                                               

LIBO Rate Loan (Revolving Facility and Operating Facility only)

                                                               

Letter of Credit (Revolving Facility and Operating Facility only)

                                                               

 

3

The undersigned certifies to the Agent and to the Lenders that:

 

  (a)

on the date hereof, all representations and warranties set forth in Section 8.1
of the Credit Agreement (excluding those representations and warranties which
are expressly made as of a specific date only) are true and accurate in all
material respects (provided that any such representations and warranties which
are already qualified by materiality, material adverse effect or similar
language are true and correct in all respects) as if made on such date;

 

F-1



--------------------------------------------------------------------------------

  (b)

on the date hereof, no Default or Event of Default has occurred and is
continuing and no Default or Event of Default will occur as a result of the
making of the Drawdown[s] contemplated herein;

 

  (c)

[for Drawdowns of Bankers’ Acceptances:] the Bankers’ Acceptances to be issued
and accepted by the Schedule I Lenders in connection with such requested
Drawdown[s] shall be [self-marketed by the Borrower pursuant to Section 5.3(b)
of the Credit Agreement] OR [purchased by the Schedule I Lenders / Operating
Lender for their / its own account pursuant to Section 5.3(c) of the Credit
Agreement] [; and] / [.]

 

4

[For Drawdowns denominated in US Dollars where the Borrower intends to rely upon
the last proviso in the definition of Exchange Rate:] Attached to this Notice
are particulars of the Currency Hedging Agreement(s) that the Borrower intends
to rely upon for the purposes of determining whether there has been a Currency
Excess under Section 7.3 of the Credit Agreement after giving effect to the last
proviso in the definition of Exchange Rate. The Borrower agrees not to terminate
any such Currency Hedging Agreement(s) prior to its or their scheduled
termination date(s).

 

5

This Notice is irrevocable.

 

6

Capitalized terms used herein and not otherwise defined herein have the meanings
given to them by the Credit Agreement.

DATED this              day of                         ,             , at
                a.m., Calgary, Alberta time.

 

SEMCAMS MIDSTREAM ULC By:  

 

  Name: •   Title:   •

 

F-2



--------------------------------------------------------------------------------

SCHEDULE G

TO THE CREDIT AGREEMENT

FORM OF SECOND LIEN INTERCREDITOR AGREEMENT

SECOND LIEN INTERCREDITOR AGREEMENT

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

among

SEMCAMS MIDSTREAM ULC, and

the other Grantors party hereto,

THE TORONTO-DOMINION BANK

as Senior Representative for the Credit Agreement Secured Parties,

[•],

as the Initial Second Priority Representative,

and

each additional Representative from time to time party hereto dated as of [•]

 

G-1



--------------------------------------------------------------------------------

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT, dated as of [●] (this
“Agreement”), among SemCAMS Midstream ULC, an unlimited liability corporation
subsisting under the laws of the Province of Alberta (the “Borrower”), the other
Grantors (as defined below) party hereto, the Collateral Agent, as Senior
Representative for the Credit Agreement Secured Parties, [●], as Initial Second
Priority Representative for the Initial Second Priority Debt Parties (in such
capacity, the “Initial Second Priority Representative”), and each additional
Second Priority Representative and Senior Representative that from time to time
becomes a party hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties), each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility), the
Grantors, and each additional Second Priority Representative (for itself and on
behalf of the Second Priority Debt Parties under the applicable Second Priority
Debt Facility) agree as follows:

ARTICLE I

DEFINITIONS

 

Section

1.01 Certain Defined Terms

Capitalized terms used but not otherwise defined herein have the meanings set
forth in the Credit Agreement or, if defined in the UCC or the Alberta PPSA, the
meanings specified therein. As used in this Agreement, the following terms have
the meanings specified below:

“Additional Senior Debt” means any Debt that is issued or guaranteed by the
Borrower and/or any Guarantor (other than Debt constituting Credit Agreement
Obligations) which Debt and Guarantees are secured by the Senior Collateral (or
a portion thereof) on a basis that is senior to the Second Priority Debt
Obligations and equal priority (but without regard to control of remedies) with
the Credit Agreement Obligations; provided, however, that (i) such Debt is
permitted to be incurred, secured and guaranteed on such basis by each Senior
Debt Document and Second Priority Debt Document and (ii) the Representative for
the holders of such Debt shall have become party to this Agreement pursuant to,
and by satisfying the conditions set forth in, Section 8.09 hereof. Additional
Senior Debt shall include any Registered Equivalent Notes and Guarantees thereof
by the Guarantors issued in exchange therefor.

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, credit
agreements, the Senior Collateral Documents or other operative agreements
evidencing or governing such Debt.

“Additional Senior Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest (including,
without limitation, any interest, fees or expenses which accrues after the
commencement of any Insolvency or Liquidation Proceeding, whether or not allowed
or allowable as a claim in any such case or proceeding) payable with respect to,
such Additional Senior Debt, (b) all other amounts payable by any Grantor to the
related Additional Senior Debt Parties under the related Additional Senior Debt
Documents, (c) any Secured Hedge Obligations secured under the Senior Collateral
Documents securing the related series, issue or class of Additional Senior Debt,
(d) any Secured Cash Management Obligations secured under the Senior Collateral
Documents securing the related series, issue or class of Additional Senior Debt,
(e) any Secured Bilateral LC Facility Obligations secured under the Senior
Collateral Documents securing the related series, issue or class of Additional
Senior Debt, and (f) any renewals or extensions of the foregoing that are not
prohibited by each Senior Debt Document and each Second Priority Debt Document.
Additional Senior Debt Obligations shall include any Permitted Debt (as defined
in the Credit Agreement) that constitutes Additional Senior Debt and guarantees
thereof by the Grantors issued in exchange therefor.

 

G-2



--------------------------------------------------------------------------------

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Debt, the Representative
with respect thereto, any trustee or agent therefor under any related Additional
Senior Debt Documents and the beneficiaries of each indemnification obligation
undertaken by the Borrower or any Guarantor under any related Additional Senior
Debt Documents.

“Administrative Agent” means the Administrative Agent under the Credit Agreement
and any successor administrative agent as provided in Section 15.7 of the Credit
Agreement; provided, however, that if the Credit Agreement is Refinanced, then
all references herein to the Administrative Agent shall refer to the
administrative agent or administrative agents (or trustee or trustees) under the
Refinancing.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Alberta PPSA” means the Personal Property Security Act (Alberta), as amended,
or any applicable personal property security acts or legislation hereafter
enacted and from time to time in effect in Alberta, Canada, and any successor
statute of each of the foregoing.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, and any
successor statute.

“Bankruptcy and Insolvency Act (Canada)” means the Bankruptcy and Insolvency
Act, RSC, 1985, c B-3, as amended, and any successor statute.

“Bankruptcy Law” means the Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-up and
Restructuring Act (Canada) and any similar federal, state or foreign law for the
relief of debtors as now or hereafter in effect, and any successors to such
statutes and any other applicable insolvency or other similar analogous law of
any jurisdiction, including any law of any jurisdiction permitting a debtor to
obtain a stay or a compromise of the claims of its creditors against it and any
law of any jurisdiction relating to receivership, reorganization, liquidation,
conservatorship, moratorium, rearrangement or corporate or other arrangement
affecting the rights of creditors generally.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Cash Management Agreement” means any agreement or arrangement to provide Cash
Management Services including any Cash Management Document.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Agent” means The Toronto-Dominion Bank, as Collateral Agent under
the Security Documents, or any successor collateral agent pursuant to
Section 15.7 of the Credit Agreement, and any Affiliate or designee of The
Toronto-Dominion Bank, that may act as the Collateral Agent under any Credit
Agreement Loan Document.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Companies’ Creditors Arrangement Act (Canada)” means the Companies’ Creditors
Arrangement Act, RSC, 1985, c C-36, as amended, and any successor statute.

 

G-3



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” means that certain Credit Agreement, dated as of February 25,
2019, among the Borrower, the lenders from time to time party thereto, the
Administrative Agent and the Collateral Agent.

“Credit Agreement Loan Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement (or similar term in any
Refinancing thereof).

“Credit Agreement Obligations” means the “Lender Secured Obligations” as defined
in the Credit Agreement (or similar term in any Refinancing thereof).

“Credit Agreement Secured Parties” means the “Lender Secured Parties” as defined
in the Credit Agreement (or similar term in any Refinancing thereof).

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Majority Representatives, in a written notice to the Designated Senior
Representative and the Borrower hereunder, as the “Designated Second Priority
Representative” for purposes hereof. The Designated Senior Representative may
treat the Initial Second Priority Representative as the Designated Second
Priority Representative until such time as it receives written notice from the
Initial Second Priority Representative that it was replaced as Designated Second
Priority Representative.

“Designated Senior Representative” means the Collateral Agent.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge” means, with respect to the Shared Collateral and any Debt Facility,
the date on which (i) such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by all the Shared Collateral pursuant to the terms of the documentation
governing such Debt Facility or, with respect to any Secured Hedge Obligations,
Secured Cash Management Obligations or Secured Bilateral LC Facility Obligations
secured by the Collateral Documents for such Debt Facility, either (x) such
Secured Hedge Obligations, Secured Cash Management Obligations or Secured
Bilateral LC Facility Obligations have been paid in full and are no longer
secured by all the Shared Collateral pursuant to the terms of the documentation
governing such Debt Facility, (y) such Secured Hedge Obligations, Secured Cash
Management Obligations or Secured Bilateral LC Facility Obligations shall have
been cash collateralized on terms satisfactory to each applicable counterparty
(or other arrangements satisfactory to the applicable counterparty shall have
been made) or (z) such Secured Hedge Obligations, Secured Cash Management
Obligations or Secured Bilateral LC Facility Obligations are no longer secured
by all the Shared Collateral pursuant to the terms of the documentation
governing such Debt Facility, (ii) any letters of credit issued under the Senior
Facilities have terminated or have been cash collateralized or backstopped (in
the amount and form required under the applicable Debt Facility) and (iii) all
commitments of the Senior Secured Parties and the Second Priority Debt Parties
under their respective Debt Facilities have been terminated. The term
“Discharged” shall have a corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to the Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
all the Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with an Additional Senior Debt
Facility secured by

 

G-4



--------------------------------------------------------------------------------

such Shared Collateral under one or more Additional Senior Debt Documents which
has been designated in writing by the Collateral Agent (under the Credit
Agreement so Refinanced) to the Designated Second Priority Representative as the
“Credit Agreement” for purposes of this Agreement.

“Discharge of Senior Obligations” means the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.

“Grantors” means the Parent Pledgors, the Borrower and each Subsidiary thereof
which has granted a security interest pursuant to any Collateral Document to
secure any Secured Obligations.

“Guarantors” means the “Obligors” as defined in the Credit Agreement.

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.

“Initial Second Priority Collateral Documents” means the “Security Documents” as
defined in the Initial Second Priority Debt Documents (or similar term in any
Refinancing of the Initial Second Priority Debt) and each of the collateral
agreements, security agreements, pledge agreements, debentures and other
instruments and documents executed and delivered by the Borrower or any other
Grantor for purposes of providing collateral security for the Initial Second
Priority Debt Obligations.

“Initial Second Priority Debt Documents” means [●], and any notes, security
documents, pledge agreements, debentures and other operative agreements
evidencing or governing such Debt, including any agreement entered into for the
purpose of securing the Initial Second Priority Debt Obligations.

“Initial Second Priority Debt Obligations” means the “Obligations” as defined in
the Initial Second Priority Debt Documents (or similar term in any Refinancing
thereof).

“Initial Second Priority Debt Parties” means the “Secured Parties” as defined in
the Initial Second Priority Debt Documents (or similar term in any Refinancing
thereof) and the Initial Second Priority Representative.

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

 

  (1)

any case or proceeding commenced by or against the Borrower or any other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any proceeding seeking the appointment of any
trustee, administrator, receiver, interim receiver, receiver and manager,
assignee, liquidator, sequestrator, custodian, conservator, monitor or other
insolvency official with similar powers, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

 

  (2)

any proceeding for liquidation, dissolution, marshalling of assets or
liabilities or other winding up of or relating to the Borrower or any other
Grantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or

 

  (3)

any other proceeding of any type or nature in which substantially all claims of
creditors of the Borrower or any other Grantor are determined and any payment or
distribution is or may be made on account of such claims.

 

G-5



--------------------------------------------------------------------------------

“Joinder Agreement” means a supplement to this Agreement substantially in the
form of Annex II or Annex III hereof required to be delivered by a Class Debt
Representative to the Designated Senior Representative pursuant to Section 8.09
hereof in order to include an additional Debt Facility hereunder and to become
the Representative hereunder for the Senior Secured Parties or Second Priority
Debt Parties, as the case may be, under such Debt Facility.

“Lien” means with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under Applicable Law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code or
Alberta PPSA (or equivalent statutes) of any jurisdiction; provided that in no
event shall an operating lease or a license of Intellectual Property be deemed
to constitute a Lien.

“Officer’s Certificate” means a certificate of an Authorized Officer of the
Borrower.

“Parent Pledgors” has the meaning assigned to such term in the Credit Agreement.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust, or other enterprise or any
Governmental Authority.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.01(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by any Senior Representative or any Senior Secured Party from a Second Priority
Debt Party in respect of Shared Collateral pursuant to this Agreement.

“Purchase Event” has the meaning assigned to such term in Section 5.07.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other indebtedness or enter into
alternative financing arrangements, in exchange or replacement for such
indebtedness (in whole or in part), including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including, in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” have correlative
meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the US Securities
Act, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

“SEC” means the United States Securities and Exchange Commission or any
successor agency thereto.

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

 

G-6



--------------------------------------------------------------------------------

“Second Priority Collateral” means any “Collateral” (or similar term) as defined
in any Second Priority Debt Document or any other assets of the Borrower or any
other Grantor with respect to which a Lien is granted or purported to be granted
pursuant to a Second Priority Collateral Document as security for any Second
Priority Debt Obligation.

“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements,
pledge agreements and other instruments and documents executed and delivered by
the Borrower or any Grantor for purposes of providing collateral security for
any Second Priority Debt Obligation.

“Second Priority Debt” means (a) the Initial Second Priority Debt and (b) any
additional Debt of the Borrower or any other Grantor guaranteed by the
Guarantors, other than the Initial Second Priority Debt, which Debt and
guarantees are secured by the Second Priority Collateral on a pari passu basis
(but without regard to control of remedies, other than as provided by the terms
of the applicable Second Priority Debt Documents) with the Initial Second
Priority Debt Obligations and any other Second Priority Debt Obligations and the
applicable Second Priority Debt Documents provide that such Debt and guarantees
are to be secured by such Second Priority Collateral on a subordinate basis to
the Senior Obligations; provided, however, that, in the case of clause (b),
(i) such Debt is permitted to be incurred, secured and guaranteed on such basis
by the Senior Debt Documents and Second Priority Debt Documents and (ii) the
Representative for the holders of such Debt shall have become party to this
Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.09 hereof. Second Priority Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Guarantors.

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and, with respect to any additional series, issue or class of Second
Priority Debt, the promissory notes, indentures, credit agreement, the Second
Priority Collateral Documents or other operative agreements evidencing or
governing such Debt.

“Second Priority Debt Facility” means each indenture, credit agreement or other
governing agreement with respect to any Second Priority Debt.

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and, with respect to any other series, issue or class of Second
Priority Debt, (a) all principal of, and interest (including, without
limitation, any interest, fees or expenses which accrue after the commencement
of any Insolvency or Liquidation Proceeding, whether or not allowed or allowable
as a claim in any such proceeding) payable with respect to, such Second Priority
Debt and (b) all other amounts payable to the related Second Priority Debt
Parties under the related Second Priority Debt Documents.

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any other series, issue or class of Second Priority Debt,
the holders of such Debt, the Representative with respect thereto, any trustee
or agent therefor under any related Second Priority Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrower or
any other Grantor under any related Second Priority Debt Documents.

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 consecutive days after the occurrence of
both (i) an Event of Default (under and as defined in the Second Priority Debt
Document for which such Second Priority Representative has been named as
Representative) and (ii) the Designated Senior Representative’s and each other
Representative’s receipt of written notice from the Designated Second Priority
Representative that (x) it is the Designated Second Priority Representative and
that an Event of Default (under and as defined in the applicable Second Priority
Debt Document) has occurred and is continuing and (y) all of the then
outstanding Second Priority Debt Obligations are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Second Priority Debt Document; provided that
the Second Priority Enforcement Date shall be stayed and shall not occur and
shall be deemed not to have occurred with respect to any Shared Collateral
(1) at any time the Designated Senior Representative has commenced and is
diligently pursuing any enforcement action with respect to any or all of the
Shared Collateral or (2) at any time the Grantor which has granted a security
interest in any Shared Collateral is then a debtor under or with respect to (or
otherwise subject

 

G-7



--------------------------------------------------------------------------------

to) any Insolvency or Liquidation Proceeding. If the Designated Second Priority
Representative or any other Second Priority Debt Party exercises any rights or
remedies with respect to the Shared Collateral in accordance with the
immediately preceding sentence of this paragraph and thereafter the Designated
Senior Representative or any other Senior Secured Party commences (or attempts
to commence) the exercise of any of its rights or remedies with respect to any
or all of the Shared Collateral (including seeking relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding), the Second
Priority Enforcement Date shall be deemed not to have occurred and the
Designated Second Priority Representative and each other Second Priority Debt
Party shall stop exercising any such rights or remedies with respect to the
Shared Collateral.

“Second Priority Majority Representatives” means Second Priority Representatives
representing at least a majority of the then aggregate amount of Second Priority
Debt Obligations that agree to vote together.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any other Second Priority Debt Facility,
the Second Priority Debt Parties thereunder, the trustee, administrative agent,
collateral agent, security agent or similar agent under such Second Priority
Debt Facility that is named as the Representative in respect of such Second
Priority Debt Facility in the applicable Joinder Agreement.

“Secured Bilateral LC Facility Obligations” shall mean obligations of a Grantor
under Bilateral LC Facility Agreements with a Senior Secured Party that are
intended under the applicable Senior Collateral Document to be secured by Shared
Collateral.

“Secured Cash Management Obligations” shall mean obligations of a Grantor under
Cash Management Agreements with a Senior Secured Party that are intended under
the applicable Senior Collateral Document to be secured by Shared Collateral.

“Secured Hedge Obligations” shall mean obligations of a Grantor under Hedge
Agreements with a Senior Secured Party that are intended under the applicable
Senior Collateral Document to be secured by Shared Collateral.

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

“Security Agreement” means any “Security Agreement” as defined in the Credit
Agreement (or similar term in any Refinancing thereof).

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Senior Collateral” means any “Collateral” (or similar term) as defined in any
Credit Agreement Loan Document or any other Senior Debt Document or any other
assets of the Borrower or any other Grantor with respect to which a Lien is
granted or purported to be granted pursuant to a Senior Collateral Document as
security for any Senior Obligations.

 

G-8



--------------------------------------------------------------------------------

“Senior Collateral Documents” means any “Security Agreement” and the other
“Security Documents” as each is defined in the Credit Agreement and each of the
collateral agreements, security agreements, pledge agreements and other
instruments and documents executed and delivered by the Borrower or any other
Grantor for purposes of providing collateral security for any Senior Obligation.

“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and
(b) any Additional Senior Debt Documents.

“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations; provided further that any Credit Agreement Obligations
and any Additional Senior Debt Obligations shall in each case be conclusively
deemed to have been incurred in compliance with the Second Priority Debt
Documents if the Borrower shall have delivered to the Designated Senior
Representative and the Designated Second Priority Representative an Officer’s
Certificate to that effect.

“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement), the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility hereunder or in the
applicable Joinder Agreement.

“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility (or their Representatives)
and the holders of Second Priority Debt Obligations under at least one Second
Priority Debt Facility (or their Representatives) hold a security interest at
such time (or, in the case of the Senior Facilities, are deemed pursuant to
Article II to hold a security interest). If, at any time, any portion of the
Senior Collateral under one or more Senior Facilities does not constitute Second
Priority Collateral under one or more Second Priority Debt Facilities, then such
portion of such Senior Collateral shall constitute Shared Collateral only with
respect to the Second Priority Debt Facilities for which it constitutes Second
Priority Collateral and shall not constitute Shared Collateral for any Second
Priority Debt Facility which does not have a security interest in such Senior
Collateral at such time.

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose capital stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time capital stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, or (ii) any limited liability company,
partnership, association, joint venture, or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise specified, all references to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

“Winding-up and Restructuring Act (Canada)” means the Winding-up and
Restructuring Act, RSC, 1985, c W-11, as amended, and any successor statute.

 

G-9



--------------------------------------------------------------------------------

Section

1.02 Interpretive Provision

The interpretive provisions contained in Sections 1.2 to 1.10 of the Credit
Agreement are incorporated herein, mutatis mutandis, as if a part hereof.

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

Section

2.01 Subordination

Notwithstanding the date, time, manner or order of filing or recordation of any
document or instrument or grant, attachment or perfection of any Liens granted
to any Second Priority Representative or any Second Priority Debt Parties on the
Shared Collateral or of any Liens granted to any Senior Representative or any
other Senior Secured Party on the Shared Collateral (or any actual or alleged
defect in any of the foregoing) and notwithstanding any provision of the UCC or
the Alberta PPSA, any Applicable Law, any Second Priority Debt Document or any
Senior Debt Document or any other circumstance whatsoever, each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, hereby agrees that (a) any Lien on the Shared
Collateral securing any Senior Obligations now or hereafter held by or on behalf
of any Senior Representative or any other Senior Secured Party or other agent or
trustee therefor, regardless of how and when acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall have priority over
and be senior in all respects and prior to any Lien on the Shared Collateral
securing any Second Priority Debt Obligations and (b) any Lien on the Shared
Collateral securing any Second Priority Debt Obligations now or hereafter held
by or on behalf of any Second Priority Representative, any Second Priority Debt
Party or any other agent or trustee therefor, regardless of how and when
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the Shared
Collateral securing any Senior Obligations. All Liens on the Shared Collateral
securing any Senior Obligations shall be and remain senior in all respects and
prior to all Liens on the Shared Collateral securing any Second Priority Debt
Obligations for all purposes, whether or not such Liens securing any Senior
Obligations are subordinated to any Lien securing any other obligation of the
Borrower, any Grantor or any other Person or otherwise subordinated, voided,
avoided, invalidated or lapsed.

 

Section

2.02 Nature of Senior Lender Claims

Each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, acknowledges that
(a) a portion of the Senior Obligations is revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, (b) the terms of the Senior
Debt Documents and the Senior Obligations may be amended, restated, supplemented
or otherwise modified, and the Senior Obligations, or a portion thereof, may be
Refinanced from time to time and (c) the aggregate amount of the Senior
Obligations may be increased, in each case, without notice to, consent by or
other action on the part of the Second Priority Representatives or the Second
Priority Debt Parties and without affecting the provisions hereof, including,
without limitation, pursuant to Section 2.9 of the Credit Agreement so long as
such increase is not prohibited by the Second Priority Debt Documents then in
effect (for the avoidance of doubt any increase in the aggregate amount of the
Senior Obligations permitted by the Second Priority Debt Documents on the date
hereof shall be permitted). The Lien priorities provided for in Section 2.01
shall not be altered or otherwise affected by any amendment, restatement,
supplement or other modification, or any Refinancing, of either the Senior
Obligations or the Second Priority Debt Obligations, or any portion thereof. As
between the Borrower and the other Grantors and the Second Priority Debt
Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Borrower and the Grantors contained in any Second Priority
Debt Document with respect to the incurrence of additional Senior Obligations.

 

G-10



--------------------------------------------------------------------------------

Section

2.03 Prohibition on Contesting Liens

Each of the Second Priority Representatives, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority, allowability, or
enforceability of any Lien securing any Senior Obligations held (or purported to
be held) by or on behalf of any Senior Representative or any of the other Senior
Secured Parties or other agent or trustee therefor in any Senior Collateral, and
each Senior Representative, for itself and on behalf of each Senior Secured
Party under its Senior Facility, agrees that it shall not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity, extent,
perfection, priority, allowability, or enforceability of any Lien securing any
Second Priority Debt Obligations held (or purported to be held) by or on behalf
of any of any Second Priority Representative or any of the Second Priority Debt
Parties in the Second Priority Collateral. Notwithstanding the foregoing, no
provision in this Agreement shall be construed to prevent or impair the rights
of any Senior Representative to enforce this Agreement (including the priority
of the Liens securing the Senior Obligations as provided in Section 2.01) or any
of the Senior Debt Documents.

 

Section

2.04 No New Liens

 

  (a)

Subject to the terms hereof, the parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors
shall, or shall permit any of its direct or indirect Subsidiaries to, (1) grant
or permit any additional Liens on any asset or property of any Grantor to secure
any Second Priority Debt Obligation unless it has granted, or substantially
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations, or (2) grant or permit any additional Liens on
any asset or property of any Grantor to secure any Senior Obligations unless it
has granted, or substantially concurrently therewith grants, a Lien on such
asset or property of such Grantor to secure the Second Priority Debt
Obligations; and (b) if any Second Priority Representative or any Second
Priority Debt Party shall hold any Lien on any assets or property of any Grantor
securing any Second Priority Debt Obligations that are not also subject to the
first-priority Liens securing all Senior Obligations under the Senior Collateral
Documents, such Second Priority Representative or Second Priority Debt Party
(i) shall notify the Designated Senior Representative promptly upon becoming
aware thereof and, unless such Grantor shall promptly grant a similar Lien on
such assets or property to each Senior Representative as security for the Senior
Obligations, shall assign such Lien to the Designated Senior Representative as
security for all Senior Obligations for the benefit of the Senior Secured
Parties (but may retain a junior lien on such assets or property subject to the
terms hereof) and (ii) until such assignment or such grant of a similar Lien to
each Senior Representative, shall be deemed to hold and have held such Lien for
the benefit of each Senior Representative and the other Senior Secured Parties
as security for the Senior Obligations. To the extent that the provisions of the
immediately preceding sentence are not complied with for any reason, without
limiting any other right or remedy available to any Senior Representative or any
other Senior Secured Party, each Second Priority Representative agrees, for
itself and on behalf of the other Second Priority Debt Parties, that any amounts
received by or distributed to any Second Priority Debt Party pursuant to or as a
result of any Lien granted in contravention of this Section 2.04 shall be
subject to Section 4.01 and Section 4.02.

 

  (b)

The existence of a maximum claim with respect to any real property subject to a
mortgage which applies to all Secured Obligations shall not be deemed to be a
difference in Collateral among any series, issue or class of Senior Obligations
or Second Priority Debt Obligations.

 

G-11



--------------------------------------------------------------------------------

Section

2.05 Perfection of Liens

Except for the limited agreements of the Senior Representatives pursuant to
Section 5.05 hereof, none of the Senior Representatives or the Senior Secured
Parties shall be responsible for perfecting and maintaining the perfection of
Liens with respect to the Shared Collateral for the benefit of the Second
Priority Representatives or the Second Priority Debt Parties. The provisions of
this Agreement are intended solely to govern the respective Lien priorities as
between the Senior Secured Parties and the Second Priority Debt Parties and
shall not impose on the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives, the Second Priority Debt Parties or any agent
or trustee therefor any obligations in respect of the disposition of Proceeds of
any Shared Collateral which would conflict with prior perfected claims therein
in favor of any other Person or any order or decree of any court or Governmental
Authority or any Applicable Law.

 

Section

2.06 Certain Cash Collateral

Notwithstanding anything in this Document or any other Senior Debt Documents or
Second Priority Debt Documents to the contrary, collateral consisting of cash
and Cash Equivalents (i) specifically pledged to secure Credit Agreement
Obligations consisting of reimbursement obligations in respect of Letters of
Credit or otherwise held by the Administrative Agent pursuant to Sections 4.5,
6.1, 6.3, 6.4, 7.2, 7.3, 7.4, 12.4, 15.15 or 16.11 of the Credit Agreement (or
any equivalent successor provision) or any applicable provision in connection
with such pledge or (ii) to the extent the pledge thereof is permitted under the
Senior Debt Documents and Second Priority Debt Documents then in effect,
specifically pledged to any Second Priority Debt Party or a group of Second
Priority Debt Parties to secure only the Second Priority Debt Obligations owing
to such Second Priority Debt Parties shall, in each case be applied as specified
in the Senior Debt Documents or the Second Priority Debt Documents, as
applicable, and will not constitute Shared Collateral; provided, however, that
if any Grantor shall fail to pay any of such Secured Obligations owing under
such Senior Debt Document or Second Priority Debt Document as and when required
thereunder, then the applicable Secured Party agrees that to the extent it seeks
to satisfy any such Secured Obligations owing to it, such Secured Party shall
first proceed to satisfy such Secured Obligations with the proceeds of any such
cash collateral (or any letter of credit or other credit support specifically
issued or pledged in favor of such Secured Party to support such Secured
Obligations). If, following the application of any such cash collateral, letter
of credit or other credit support to the repayment of such Secured Obligations
owing to the applicable Secured Party, such Secured Party has not received the
full amount of the Secured Obligations then due and owing to it, it shall be
entitled to its pro rata share of any Proceeds as, and to the extent, provided
in Section 4.01. Nothing in this Agreement shall be construed to impair the
right of any Secured Party to recoup, set off, net or off-set amounts against
any cash and Cash Equivalents (or letter of credit support) that does not
constitute Shared Collateral and that was specifically pledged to such Secured
Party as provided in this Section 2.06 (including amounts delivered as margin or
cash collateral) to the extent permitted under the applicable Senior Debt
Document or Second Priority Debt Document, or exercise its rights and remedies
with respect to any such cash collateral pledged for its sole benefit or as a
beneficiary under and pursuant to any other such credit support issued solely in
its favor, each of which will be governed by the terms of such Senior Debt
Document or Second Priority Debt Document, as applicable.

ARTICLE III

ENFORCEMENT

 

Section

3.01 Exercise of Remedies

 

  (a)

So long as the Discharge of Senior Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Borrower or any other Grantor, (i) neither any Second Priority Representative
nor any Second Priority Debt Party will (x) exercise or seek to exercise any
rights or remedies (including set-off) with respect to any Shared Collateral in
respect of any Second Priority Debt Obligations, or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure

 

G-12



--------------------------------------------------------------------------------

  proceeding or action brought with respect to the Shared Collateral or any
other Senior Collateral by any Senior Representative or any Senior Secured Party
in respect of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
Control Agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Shared
Collateral under the Senior Debt Documents or otherwise in respect of the Senior
Collateral or the Senior Obligations, or (z) object to the forbearance by the
Senior Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations and (ii) except as otherwise
provided herein, the Senior Representatives and the Senior Secured Parties shall
have the exclusive right to enforce rights, exercise remedies (including set-off
and the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Shared Collateral
without any consultation with or the consent of or any other action from any
Second Priority Representative or any Second Priority Debt Party; provided,
however, that (A) in any Insolvency or Liquidation Proceeding commenced by or
against the Borrower or any other Grantor, any Second Priority Representative
may file a claim, proof of claim or statement of interest with respect to the
Second Priority Debt Obligations under its Second Priority Debt Facility,
(B) any Second Priority Representative may take any action (not adverse to the
prior Liens on the Shared Collateral securing the Senior Obligations or the
rights of the Senior Representatives or the Senior Secured Parties to exercise
remedies in respect thereof) in order to create, prove, perfect, preserve or
protect (but not enforce) its rights in, and perfection and priority of its Lien
on, the Shared Collateral, (C) to the extent not otherwise inconsistent with
this Agreement, any Second Priority Representative and the Second Priority Debt
Parties may exercise their rights and remedies as unsecured creditors, as
provided in Section 5.04, (D) any Second Priority Representative may exercise
the rights and remedies provided for in Section 6.01 and the Second Priority
Debt Parties may file any necessary or appropriate responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims or Liens of the Second Priority Debt Parties or the avoidance of
any Second Priority Lien to the extent not inconsistent with the terms of this
Agreement, (E) any Second Priority Debt Party may vote on any plan of
reorganization, plan of liquidation, agreement for composition, or other type of
plan of arrangement proposed in or in connection with any Insolvency or
Liquidation Proceeding that conforms to the terms and conditions of this
Agreement, and (F) from and after the Second Priority Enforcement Date, the
Designated Second Priority Representative (or a Person authorized by it) may
exercise or seek to exercise any rights or remedies (including set-off) with
respect to any Shared Collateral in respect of any Second Priority Debt
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure), but only so long as (1) the
Designated Senior Representative has not commenced and is not diligently
pursuing any enforcement action with respect to any or all of the Shared
Collateral or (2) the Grantor which has granted a security interest in any
Shared Collateral is not then a debtor under or with respect to (or otherwise
subject to) any Insolvency or Liquidation Proceeding, in each case (A) through
(E) above, to the extent such action is not inconsistent with, or could not
result in a resolution inconsistent with the terms of this Agreement. In
exercising rights and remedies with respect to the Senior Collateral, the Senior
Representatives and the Senior Secured Parties may enforce the provisions of the
Senior Debt Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Shared Collateral upon foreclosure, to incur
expenses in connection with such

 

G-13



--------------------------------------------------------------------------------

  sale or disposition and to exercise all the rights and remedies of a secured
lender under the Uniform Commercial Code or the Alberta PPSA of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws, statutory or
otherwise, of any applicable jurisdiction.

 

  (b)

So long as the Discharge of Senior Obligations has not occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.01(a), each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will not, in the context
of its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy (including set-off) with respect to any Shared Collateral in respect of
Second Priority Debt Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Obligations has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.01(a),
the sole right of the Second Priority Representatives and the Second Priority
Debt Parties with respect to the Shared Collateral is to hold a Lien on the
Shared Collateral in respect of Second Priority Debt Obligations pursuant to the
Second Priority Debt Documents for the period and to the extent granted therein
and to receive a share of the Proceeds thereof, if any, after the Discharge of
Senior Obligations has occurred.

 

  (c)

Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Shared Collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of any Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties.

 

  (d)

Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

 

  (e)

Until the Discharge of Senior Obligations, except as expressly provided in the
proviso in clause (ii) of Section 3.01(a), the Designated Senior Representative
(or any Person authorized by it) shall have the exclusive right to exercise any
right or remedy with respect to the Shared Collateral and shall have the
exclusive right to determine and direct the time, method and place for
exercising such right or remedy or conducting any proceeding with respect
thereto. Following the Discharge of Senior Obligations, the Designated Second
Priority Representative (or any Person authorized by it) who may be instructed
by the Second Priority Majority Representatives shall have the exclusive right
to exercise any right or remedy with respect to the Second Priority Collateral,
and the Designated Second Priority Representative (or any Person authorized by
it) who may be instructed by the Second Priority Majority Representatives shall
have the exclusive right to direct the time, method and place of exercising or
conducting any proceeding for the exercise of any right or remedy available to
the Second Priority Debt Parties with respect to the Second Priority Collateral,
or of exercising or directing the exercise of any trust or

 

G-14



--------------------------------------------------------------------------------

  power conferred on the Second Priority Representatives, or for the taking of
any other action authorized by the Second Priority Collateral Documents;
provided, however, that nothing in this Section 3.01(e) shall impair the right
of any Second Priority Representative or other agent or trustee acting on behalf
of the Second Priority Debt Parties to take such actions with respect to the
Second Priority Collateral after the Discharge of Senior Obligations as may be
otherwise required or authorized pursuant to any intercreditor agreement
governing the Second Priority Debt Parties or the Second Priority Debt
Obligations.

 

Section

3.02 Cooperation

Subject to the proviso in clause (ii) of Section 3.01(a), each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, agrees that, unless and until the Discharge
of Senior Obligations has occurred, it will not commence, or join with any
Person (other than the Senior Secured Parties and the Senior Representatives
upon the request of the Designated Senior Representative) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Shared Collateral under any of the
Second Priority Debt Documents or otherwise in respect of the Second Priority
Debt Obligations.

 

Section

3.03 Actions upon Breach

Should any Second Priority Representative or any Second Priority Debt Party,
contrary to this Agreement, in any way take, attempt to take or threaten to take
any action with respect to the Shared Collateral (including any attempt to
realize upon or enforce any remedy with respect to this Agreement) or fail to
take any action required by this Agreement, any Senior Representative or other
Senior Secured Party (in its or their own name or in the name of the Borrower or
any other Grantor) or the Borrower may obtain relief against such Second
Priority Representative or such Second Priority Debt Party by injunction,
specific performance or other appropriate equitable relief. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, hereby (i) agrees that the Senior Secured
Parties’ damages from the actions of the Second Priority Representatives or any
Second Priority Debt Party may at that time be difficult to ascertain and may be
irreparable and waives any defense that the Borrower or any other Grantor or the
Senior Secured Parties cannot demonstrate damage or be made whole by the
awarding of damages and (ii) irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by any
Senior Representative or any other Senior Secured Party.

ARTICLE IV

PAYMENTS

 

Section

4.01 Application of Proceeds

After an Event of Default (as defined therein) under any Senior Debt Document
has occurred and until such Event of Default is cured or waived, so long as the
Discharge of Senior Obligations has not occurred, the Shared Collateral or
Proceeds thereof received in connection with the sale or other disposition of,
or collection on, such Shared Collateral upon the exercise of remedies shall be
applied by the Designated Senior Representative to the Senior Obligations in
such order as specified in the relevant Senior Debt Documents until the
Discharge of Senior Obligations has occurred. Upon the Discharge of Senior
Obligations, each applicable Senior Representative shall deliver promptly to the
Designated Second Priority Representative any Shared Collateral or Proceeds
thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Second Priority Representative to the Second
Priority Debt Obligations in such order as specified in the relevant Second
Priority Debt Documents.

 

G-15



--------------------------------------------------------------------------------

Section

4.02 Payments Over

Unless and until the Discharge of Senior Obligations has occurred, any Shared
Collateral or Proceeds thereof received by any Second Priority Representative or
any Second Priority Debt Party in connection with the exercise of any right or
remedy (including set-off) relating to the Shared Collateral shall be segregated
and held in trust for the benefit of and forthwith paid over to the Designated
Senior Representative for the benefit of the Senior Secured Parties in the same
form as received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. The Designated Senior Representative is
hereby authorized to make any such endorsements as agent for each of the Second
Priority Representatives or any such Second Priority Debt Party. This
authorization is coupled with an interest and is irrevocable.

ARTICLE V

OTHER AGREEMENTS

 

Section

5.01 Releases

 

  (a)

Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that, if in
connection with (i) any sale, transfer or other disposition of any Shared
Collateral by any Grantor (other than in connection with any enforcement or
exercise of rights or remedies with respect to the Shared Collateral which shall
be governed by clause (ii)) permitted under the terms of the Senior Debt
Documents or consented to by the holders of Senior Obligations under the Senior
Debt Documents (other than after the occurrence and during the continuance of
any Event of Default under the Second Priority Debt Documents) or (ii) the
enforcement or exercise of any rights or remedies with respect to the Shared
Collateral by a Senior Secured Party, including any sale, transfer or other
disposition of Shared Collateral so long as net proceeds of any such Shared
Collateral are applied to reduce permanently the Senior Obligations, the
Designated Senior Representative, for itself and on behalf of the other Senior
Secured Parties releases any of the Senior Liens on any of the Shared Collateral
(a “Release”), then the Liens on such Shared Collateral securing any Second
Priority Debt Obligations shall be automatically, unconditionally and
simultaneously released and each Second Priority Representative shall, for
itself and on behalf of the other applicable Second Priority Class Debt Parties
and at the sole cost and expense of the Grantors, promptly execute and deliver
to the Designated Senior Representative and the applicable Grantors such
termination statements, releases, filings, recordings and other documents or
instruments as the Designated Senior Representative or any applicable Grantor
may reasonably request to effectively confirm such Release; provided that, with
respect to clause (ii) above, any proceeds received by the Senior Representative
and any other Senior Secured Party in excess of those necessary to achieve the
Discharge of Senior Obligations shall be distributed in accordance with
Section 4.01. Similarly, if the equity interests of any Person are foreclosed
upon or otherwise disposed of pursuant to clause (i) or (ii) above and in
connection therewith the Designated Senior Representative releases the Senior
Liens on the Shared Collateral of such Person or releases such Person from its
guarantee of Senior Obligations, then the Second Priority Lien on such property
or assets of such Person and such Person’s guarantee of Second Priority Debt
Obligations shall be automatically released to the same extent. Nothing in this
Section 5.01(a) will be deemed to affect any agreement of a Second Priority
Representative, for itself and on behalf of the Second Priority Debt Parties
under its Second Priority Debt Facility, to release the Liens on the Second
Priority Collateral or to release any Person from its guarantee of Second
Priority Debt Obligations as set forth in the relevant Second Priority Debt
Documents.

 

  (b)

Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby irrevocably
constitutes and appoints the Designated Senior Representative and any officer or
agent of the

 

G-16



--------------------------------------------------------------------------------

  Designated Senior Representative, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Second Priority Representative or such Second Priority
Debt Party or in the Designated Senior Representative’s own name, from time to
time in the Designated Senior Representative’s discretion, for the purpose of
carrying out the terms of Section 5.01(a), to take any and all appropriate
action and to execute any and all documents, filings, recordings and instruments
that may be necessary or desirable to accomplish the purposes of
Section 5.01(a), including any termination statements, endorsements or other
instruments of transfer or release.

 

  (c)

Unless and until the Discharge of Senior Obligations has occurred, each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an Event of Default (as defined in any
Senior Debt Document) of Proceeds of Shared Collateral to the repayment of
Senior Obligations pursuant to the Senior Debt Documents; provided that nothing
in this Section 5.01(c) shall be construed to prevent or impair the rights of
the Second Priority Representatives or the Second Priority Debt Parties to
receive Proceeds in connection with the Second Priority Debt Obligations not
otherwise in contravention of this Agreement.

 

  (d)

Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral, (ii) to deliver or afford control over
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) to register ownership of any item of Shared Collateral in the name of or
make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under Applicable Law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Debt Party, such Grantor may, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the Second
Priority Collateral Document as it relates to such Shared Collateral by taking
any of the actions set forth above only with respect to, or in favor of, the
Designated Senior Representative.

 

Section

5.02 Insurance and Condemnation Awards

Unless and until the charge of Senior Obligations has occurred, the Designated
Senior Representative and the Senior Secured Parties shall have the sole and
exclusive right, subject to the rights of the Grantors under the Senior Debt
Documents, (a) to adjust settlement for any insurance policy covering the Shared
Collateral in the event of any loss thereunder and (b) to approve any award
granted in any condemnation or similar proceeding affecting the Shared
Collateral, in each case in accordance with the Senior Debt Documents. Unless
and until the Discharge of Senior Obligations has occurred, all Proceeds of any
such policy and any such award, if in respect of the Shared Collateral, shall be
paid (i) first, prior to the occurrence of the Discharge of Senior Obligations,
to the Designated Senior Representative for the benefit of Senior Secured
Parties pursuant to the terms of the Senior Debt Documents, (ii) second, after
the occurrence of the Discharge of Senior Obligations, to the Designated Second
Priority Representative for the benefit of the Second Priority Debt Parties
pursuant to the terms of the applicable Second Priority

 

G-17



--------------------------------------------------------------------------------

Debt Documents, and (iii) third, if no Second Priority Debt Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct.
If any Second Priority Representative or any Second Priority Debt Party shall,
at any time, receive any Proceeds of any such insurance policy or any such award
in contravention of this Agreement, it shall pay such Proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02.

 

Section

5.03 Amendments to Second Priority Collateral Documents

 

  (a)

The Senior Debt Documents may be amended, restated, supplemented or otherwise
modified in accordance with their terms, and the Senior Obligations may be
Refinanced or replaced, in whole or in part, in each case, without the consent
of any Second Priority Representative or any Second Priority Debt Party, all
without affecting the Lien priorities provided for herein or the other
provisions hereof; provided, however, that, without the consent of the Second
Priority Majority Representatives, no such amendment, restatement, supplement,
modification or Refinancing (or successive amendments, restatements,
supplements, modifications or Refinancings) shall contravene any provision of
this Agreement.

 

  (b)

Without the prior written consent of the Senior Representatives, no Second
Priority Debt Document may be amended, restated, supplemented or otherwise
modified, or entered into, and no Indebtedness under the Second Priority Debt
Documents may be Refinanced, to the extent such amendment, restatement,
supplement or modification or Refinancing, or the terms of such new Second
Priority Debt Document, would contravene the provisions of this Agreement. The
Borrower agrees to deliver to the Designated Senior Representative copies of
(i) any amendments, restatements, supplements or other modifications to the
Second Priority Collateral Documents and (ii) any new Second Priority Collateral
Documents promptly after effectiveness thereof; provided that the failure to
give such notice shall not affect the effectiveness and validity thereof. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that each Second
Priority Collateral Document under its Second Priority Debt Facility shall
include the following language (or language to similar effect reasonably
approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Second Priority Representative pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to THE TORONTO-DOMINION BANK, as Collateral Agent, pursuant to
or in connection with the Credit Agreement, dated as of February 25, 2019 (as
amended, restated, supplemented or otherwise modified from time to time), among
SEMCAMS MIDSTREAM ULC, an unlimited liability corporation subsisting under the
laws of the Province of Alberta (the “Borrower”), the lending institutions from
time to time parties thereto, THE TORONTO-DOMINION BANK, as the Administrative
Agent, the Collateral Agent, and aan Issuing Bank, and the other parties
thereto, and (ii) the exercise of any right or remedy by the Second Priority
Representative hereunder is subject to the limitations and provisions of the
First Lien/Second Lien Intercreditor Agreement, dated as of [●] (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among the

 

G-18



--------------------------------------------------------------------------------

Borrower, the other Grantors party thereto, THE TORONTO-DOMINION BANK, as the
Collateral Agent, [●], as Initial Second Priority Representative for the Initial
Second Priority Debt Parties, and each additional Second Priority Representative
and Senior Representative from time to time party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern.”

 

  (c)

In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, restatement, waiver or consent in
respect of any of the Senior Collateral Documents for the purpose of adding to
or deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Collateral Document or changing in any manner the rights of the
Senior Representatives, the Senior Secured Parties, the Borrower or any other
Grantor thereunder (including the release of any Liens in Senior Collateral) in
a manner that is applicable to all Senior Facilities, then such amendment,
restatement, waiver or consent shall apply automatically to any comparable
provision of each comparable Second Priority Collateral Document without the
consent of any Second Priority Representative or any Second Priority Debt Party
and without any action by any Second Priority Representative, the Borrower or
any other Grantor; provided, however, that (i) no such amendment, restatement,
waiver or consent shall (A) remove assets subject to the Second Priority Liens
or release any such Liens, except to the extent that such release is permitted
or required by Section 5.01(a) and provided that there is a substantially
concurrent release of the corresponding Senior Liens or (B) impose duties that
are adverse on any Second Priority Representative without its prior written
consent and (ii) written notice of such amendment, restatement, waiver or
consent shall have been given to each Second Priority Representative within ten
(10) days after the effectiveness of such amendment, restatement, waiver or
consent; provided that the failure to give such notice shall not affect the
effectiveness and validity thereof.

 

  (d)

The Borrower agrees to deliver to each of the Designated Senior Representative
and the Designated Second Priority Representative copies of (i) any material
amendments, restatements, supplements or other modifications to the material
Senior Debt Documents or the material Second Priority Debt Documents and
(ii) any new material Senior Debt Documents or material Second Priority Debt
Documents promptly after effectiveness thereof.

 

Section

5.04 Rights as Unsecured Creditors

Notwithstanding anything to the contrary in this Agreement, the Second Priority
Representatives and the Second Priority Debt Parties may exercise rights and
remedies as unsecured creditors against the Borrower and any other Grantor in
accordance with the terms of the Second Priority Debt Documents and Applicable
Law so long as such rights and remedies do not violate any express provision of
this Agreement. Nothing in this Agreement shall prohibit the receipt by any
Second Priority Representative or any Second Priority Debt Party of the required
payments of principal, premium, interest, fees and other amounts due under the
Second Priority Debt Documents so long as such receipt is not the direct or
indirect result of the exercise by a Second Priority Representative or any
Second Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral in contravention of this Agreement. In the event
any Second Priority Representative or any Second Priority Debt Party becomes a
judgment lien creditor in respect of Shared Collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Second Priority
Debt Obligations, such judgment lien shall be subordinated to the Liens securing
Senior Obligations on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Representatives or
the Senior Secured Parties may have with respect to the Senior Collateral.

 

G-19



--------------------------------------------------------------------------------

Section

5.05 Gratuitous Bailee for Perfection

 

  (a)

Each Senior Representative acknowledges and agrees that if it shall at any time
hold a Lien securing any Senior Obligations on any Shared Collateral that can be
perfected by the possession, control, or notation, of such Shared Collateral or
of any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of, or notation, in the name of, such Senior Representative, or of agents or
bailees of such Person (such Shared Collateral being referred to herein as the
“Pledged or Controlled Collateral”), or if it shall at any time obtain any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, the applicable Senior
Representative shall also hold such Pledged or Controlled Collateral, or take
such actions with respect to such landlord waiver, bailee’s letter or similar
agreement or arrangement, as sub-agent or gratuitous bailee (such bailment being
intended, among other things, to satisfy the requirements of Section 8-301(a)(2)
and 9-313(c) of the Uniform Commercial Code, to the extent applicable) for the
relevant Second Priority Representatives, in each case solely for the purpose of
perfecting the Liens granted under the relevant Second Priority Collateral
Documents and subject to the terms and conditions of this Section 5.05.

 

  (b)

[Reserved].

 

  (c)

Except as otherwise specifically provided herein, until the Discharge of Senior
Obligations has occurred, the Senior Representatives and the Senior Secured
Parties shall be entitled to deal with the Pledged or Controlled Collateral in
accordance with the terms of the Senior Debt Documents as if the Liens under the
Second Priority Collateral Documents did not exist. The rights of the Second
Priority Representatives and the Second Priority Debt Parties with respect to
the Pledged or Controlled Collateral shall at all times be subject to the terms
of this Agreement.

 

  (d)

The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding, controlling, or being notated on, the Shared Collateral and the related
Liens referred to in paragraphs (a) and (b) of this Section 5.05 as sub-agent
and gratuitous bailee (such bailment being intended, among other things, to
satisfy the requirements of Section 8-301(a)(2) and 9-313(c) of the Uniform
Commercial Code, to the extent applicable) for the relevant Second Priority
Representative for purposes of perfecting the Lien held by such Second Priority
Representative.

 

  (e)

The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each, Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

 

  (f)

Upon the Discharge of Senior Obligations, each applicable Senior Representative
shall, at the Grantors’ sole cost and expense, (i) (A) deliver to the Designated
Second Priority Representative, to the extent that it is legally permitted to do
so, all Shared Collateral, including all Proceeds thereof, held or controlled by
such Senior Representative or any of its agents or bailees, including the
transfer of possession and control, as applicable, of

 

G-20



--------------------------------------------------------------------------------

  the Pledged or Controlled Collateral, together with any necessary endorsements
and notices to depositary banks, securities intermediaries and commodities
intermediaries, and assign its rights under any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, or (B) direct and deliver such Shared Collateral as a court
of competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier, and (iii) notify any Governmental Authority involved in any
condemnation or similar proceeding involving any Grantor that the Designated
Second Priority Representative is entitled to approve any awards granted in such
proceeding. The Borrower and the other Grantors shall take such further action
as is required to effectuate the transfer contemplated hereby and shall
indemnify each Senior Representative for loss or damage suffered by such Senior
Representative as a result of such transfer, except for loss or damage suffered
by any such Person as a result of its own gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction. The Senior Representatives have no obligations to follow
instructions from any Second Priority Representative or any other Second
Priority Debt Party in contravention of this Agreement. No Senior Representative
shall have any liability to any Second Priority Debt Party.

 

  (g)

None of the Senior Representatives nor any of the other Senior Secured Parties
shall be required to marshal any present or future collateral security for any
obligations of the Borrower or any Subsidiary to any Senior Representative or
any Senior Secured Party under the Senior Debt Documents or any assurance of
payment in respect thereof or to any Second Priority Debt Party, or to resort to
such collateral security or other assurances of payment in any particular order,
and all of their rights in respect of such collateral security or any assurance
of payment in respect thereof shall be cumulative and in addition to all other
rights, however existing or arising.

 

Section

5.06 When Discharge of Senior Obligations Deemed To Not Have Occurred

If, at any time substantially concurrently with or after the Discharge of Senior
Obligations has occurred, the Borrower or any other Grantor consummates any
Refinancing or incurs any Senior Obligations (other than in respect of the
payment of indemnities surviving the Discharge of Senior Obligations), then such
Discharge of Senior Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Obligations) and the applicable
agreement governing such Senior Obligations shall automatically be treated as a
Senior Debt Document for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Shared Collateral set forth
herein and the agent, representative or trustee for the holders of such Senior
Obligations shall be the Senior Representative for all purposes of this
Agreement. Upon receipt of notice of such incurrence (including the identity of
the new Senior Representative), each Second Priority Representative (including
the Designated Second Priority Representative) shall promptly (a) enter into
such documents and agreements (at the expense of the Borrower), including
amendments, restatements or supplements to this Agreement, as the Borrower or
such new Senior Representative shall reasonably request in writing in order to
provide the new Senior Representative the rights of a Senior Representative
contemplated hereby, (b) deliver to such Senior Representative, to the extent
that it is legally permitted to do so, all Shared Collateral, including all
Proceeds thereof, held or controlled by such Second Priority Representative or
any of its agents or bailees, including the transfer of possession and control,
as applicable, of the Pledged or Controlled Collateral, together with any
necessary endorsements and notices to depositary banks, securities
intermediaries and commodities intermediaries, and assign its rights under any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral and (c) notify any
Governmental Authority involved in any condemnation or similar proceeding
involving a Grantor that the new Senior Representative is entitled to approve
any awards granted in such proceeding.

 

G-21



--------------------------------------------------------------------------------

Section

5.07 Purchase Right

Without prejudice to the enforcement of the Senior Secured Parties’ remedies,
the Senior Secured Parties agree that following (a) the acceleration of the
Senior Obligations in accordance with the terms of the Senior Debt Documents or
(b) the commencement of an Insolvency or Liquidation Proceeding (each, a
“Purchase Event”), within thirty (30) days of the Purchase Event, one or more of
the Second Priority Debt Parties may request, and the Senior Secured Parties
hereby offer the Second Priority Debt Parties the option, to purchase all, but
not less than all, of the aggregate amount of outstanding Senior Obligations
outstanding at the time of purchase at par, plus any premium that would be
applicable upon prepayment of the Senior Obligations and accrued and unpaid
interest, fees, and expenses without warranty or representation or recourse
(except for representations and warranties required to be made by assigning
lenders pursuant to the Assignment and Assumption (as such term is defined in
the Credit Agreement)). If such right is exercised, the parties shall endeavor
to close promptly thereafter but in any event within ten (10) Banking Days of
the request. If one or more of the Second Priority Debt Parties exercise such
purchase right, it shall be exercised pursuant to documentation mutually
acceptable to each of the Designated Senior Representative and the Designated
Second Priority Representative, subject to any consent rights of the Borrower
under the Credit Agreement or any applicable Senior Debt Document. If none of
the Second Priority Debt Parties exercise such right, the Senior Secured Parties
shall have no further obligations pursuant to this Section 5.07 for such
Purchase Event and may take any further actions in their sole discretion in
accordance with the Senior Debt Documents and this Agreement.

ARTICLE VI

INSOLVENCY OR LIQUIDATION PROCEEDINGS.

 

Section

6.01 Financing Issues

 

  (a)

Until the Discharge of Senior Obligations has occurred, if the Borrower or any
other Grantor shall be subject to any Insolvency or Liquidation Proceeding and
any Senior Representative or any class of Senior Secured Parties shall desire to
consent (or not object) to the sale, use or lease of cash or other collateral or
to consent (or not object) to the Borrower’s or any other Grantor’s obtaining
debtor in possessor or interim financing or financing under Section 363 or
Section 364 of the Bankruptcy Code or similar provisions, statutory or
otherwise, of any other Bankruptcy Law (“DIP Financing”), then each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that it will raise no
(a) objection to and will not otherwise contest (or support any Person in
objecting or otherwise contesting) such sale, use or lease of such cash or other
collateral or such DIP Financing and, except to the extent permitted by the
proviso in clause (ii) of Section 3.01(a) and Section 6.03 will not request
adequate protection or any other relief in connection therewith and, to the
extent the Liens securing any Senior Obligations are subordinated or pari passu
with such DIP Financing, will subordinate (and will be deemed hereunder to have
subordinated) its Liens in the Shared Collateral to (x) such DIP Financing (and
all obligations relating thereto) on the same basis as the Liens securing the
Second Priority Debt Obligations are so subordinated to Liens securing the
Senior Obligations under this Agreement, (y) any adequate protection Liens
granted to the Senior Secured Parties, and (z) to any “carve-out” for
professional and United States Trustee fees agreed to by the Senior
Representatives, (b) objection to (and will not otherwise contest) any motion
for relief from the automatic stay or from any injunction against foreclosure or
enforcement in respect of Senior Obligations made by any Senior Representative
or any other Senior Secured Party with respect to the Senior Collateral,
(c) objection to (and will not otherwise contest or support any Person in
objecting to) any lawful exercise by any Senior Secured Party of the right to
credit bid Senior Obligations at any sale in foreclosure of Senior Collateral or
under Section 363(k) of the Bankruptcy Code or any similar provisions, statutory
or otherwise, of any other Bankruptcy Law, (d) objection to (and will not
otherwise contest or support any Person in objecting to) any other request for
judicial relief made in any court by any Senior Secured Party relating to the
lawful

 

G-22



--------------------------------------------------------------------------------

  enforcement of any Lien on Senior Collateral, or (e) objection to (and will
not otherwise contest or oppose or support any Person in objecting to,
contesting or opposing) any order relating to a sale or other disposition of
assets of any Grantor for which any Senior Representative has consented or not
objected that provides, to the extent such sale or other disposition is to be
free and clear of Liens, that the Liens securing the Senior Obligations and the
Second Priority Debt Obligations will attach to the Proceeds of the sale on the
same basis of priority as the Liens on the Shared Collateral securing the Senior
Obligations rank to the Liens on the Shared Collateral securing the Second
Priority Debt Obligations pursuant to this Agreement; provided that the Second
Priority Debt Parties may assert any objection to the proposed bidding
procedures or protections to be utilized in connection with any such sale or
disposition that may be asserted by any unsecured creditor of any Grantor, and
further provided that the Second Priority Debt Parties are not deemed to have
waived any rights to credit bid on the Shared Collateral in any such sale or
disposition under Section 363(k) of the Bankruptcy Code (or any similar
provision under the Bankruptcy Code or any other Applicable Law), so long as any
such credit bid provides for the payment in full in cash of the Senior
Obligations. Each Second Priority Representative, for itself and on behalf of
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that notice received two (2) Banking Days prior to the entry of an order
approving such usage of cash or other collateral or approving such financing
shall be adequate notice.

 

  (b)

Nothing in this Agreement shall limit (i) the rights of any Senior Secured Party
or Second Priority Debt Party to consent to the use of cash collateral (or
Proceeds of such cash collateral) or provide post-petition or interim financing
on terms other than the terms set forth in paragraph (a) of this Section 6.01 or
(ii) the rights of any Senior Secured Party or Second Priority Debt Party to
object to post-petition or interim financing or use of cash collateral (or
Proceeds of such cash collateral) on terms other than those set forth in
paragraph (a) of this Section 6.01.

 

Section

6.02 Relief from the Automatic Stay

Until the Discharge of Senior ligations has occurred, each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Shared Collateral, without the prior written consent of the
Designated Senior Representative.

 

Section

6.03 Adequate Protection

Each Second Priority Representative, for self and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that none of
them shall (A) object, contest or support any other Person objecting to or
contesting (a) any request by any Senior Representative or any Senior Secured
Parties for adequate protection, (b) any objection by any Senior Representative
or any Senior Secured Parties to any motion, relief, action or proceeding based
on any Senior Representative’s or Senior Secured Party’s claiming a lack of
adequate protection, or (c) the payment of interest, fees, expenses or other
amounts of any Senior Representative or any other Senior Secured Party under
Section 506(b) of the Bankruptcy Code or any similar provisions, statutory or
otherwise, of any other Bankruptcy Law or (B) assert or support any claim for
costs or expenses of preserving or disposing of any Collateral under
Section 506(c) of the Bankruptcy Code or any similar provisions, statutory or
otherwise, of any other Bankruptcy Law. Notwithstanding anything contained in
this Section 6.03 or in Section 6.01, in any Insolvency or Liquidation
Proceeding, (i) if the Senior Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional or replacement collateral
or superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of the Bankruptcy Code or any similar
provisions, statutory or otherwise, of any other Bankruptcy Law (other than in a
role of DIP Financing provider), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, may seek or request adequate

 

G-23



--------------------------------------------------------------------------------

protection in the form of a Lien or superpriority claim on such additional or
replacement collateral, which (A) Lien or superpriority claim is subordinated to
the Liens securing or claims with respect to all Senior Obligations and such DIP
Financing (and all obligations relating thereto and any “carve-out”) on the same
basis as the other Liens securing the Second Priority Debt Obligations are so
subordinated to the Liens securing Senior Obligations under this Agreement and
(B) superpriority claim is subordinated to all claims of the Senior Secured
Parties on the same basis as the other claims of the Second Priority Debt
Parties are so subordinated to the claims of the Senior Secured Parties under
this Agreement, and (ii) in the event any Second Priority Representatives, for
themselves and on behalf of the Second Priority Debt Parties under their Second
Priority Debt Facilities, seek or request adequate protection and such adequate
protection is granted in the form of additional or replacement collateral, then
such Second Priority Representatives, for themselves and on behalf of each
Second Priority Debt Party under their Second Priority Debt Facilities, agree
that each Senior Representative shall also be granted a senior Lien on such
additional or replacement collateral as security for the Senior Obligations and
any such DIP Financing and that any Lien on such additional or replacement
collateral securing the Second Priority Debt Obligations shall be subordinated
to the Liens on such collateral securing the Senior Obligations and any such DIP
Financing (and all obligations relating thereto and any “carve-out”) and any
other Liens granted to the Senior Secured Parties as adequate protection on the
same basis as the other Liens securing the Second Priority Debt Obligations are
so subordinated to such Liens securing Senior Obligations under this Agreement
(and, to the extent the Senior Secured Parties are not granted such adequate
protection in such form, any amounts recovered by or distributed to any Second
Priority Debt Party pursuant to or as a result of any Lien on such additional or
replacement collateral so granted to the Second Priority Debt Parties shall be
subject to Section 4.02), and (iii) in the event any Second Priority
Representatives, for themselves and on behalf of the Second Priority Debt
Parties under their Second Priority Debt Facilities, seek or request adequate
protection and such adequate protection is granted (in each instance, to the
extent such grant is otherwise permissible under the terms and conditions of
this Agreement) in the form of a superpriority claim, then such Second Priority
Representatives, for themselves and on behalf of each Second Priority Debt Party
under their Second Priority Debt Facilities, agree that each Senior
Representative shall also be granted adequate protection in the form of a
superpriority claim, which superpriority claim shall be senior to the claims of
the Second Priority Debt Parties (and, to the extent the Senior Secured Parties
are not granted such adequate protection in such form, any amounts recovered by
or distributed to any Second Priority Debt Party pursuant to or as a result of
any such superpriority claim so granted to the Second Priority Debt Parties
shall be subject to Section 4.02). Without limiting the generality of the
foregoing, to the extent that the Senior Secured Parties are granted adequate
protection in the form of payments in the amount of current post-petition fees
and expenses, and/or other cash payments, then the Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, shall not be prohibited from seeking
adequate protection in the form of payments in the amount of current
post-petition incurred fees and expenses, and/or other cash payments (as
applicable), subject to the right of the Senior Secured Parties to object to the
reasonableness of the amounts of fees and expenses or other cash payments so
sought by the Second Priority Debt Parties.

 

Section

6.04 Preference Issues

If any Senior Secured Party is required in any Insolvency or Liquidation
Proceeding or otherwise to disgorge, turn over or otherwise pay any amount to
the estate of the Borrower or any other Grantor (or any trustee, receiver or
similar Person therefor), because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as Proceeds of security, enforcement of any right
of set-off or otherwise, then the Senior Obligations shall be reinstated to the
extent of such Recovery and deemed to be outstanding as if such payment had not
occurred and the Senior Secured Parties shall be entitled to the benefits of
this Agreement until a Discharge of Senior Obligations with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby agrees that none of them shall
be entitled to benefit from any avoidance action affecting or otherwise relating
to any distribution or

 

G-24



--------------------------------------------------------------------------------

allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

 

Section

6.05 Separate Grants of Security and Separate Classifications

Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, acknowledges and
agrees that (a) the grants of Liens pursuant to the Senior Collateral Documents
and the Second Priority Collateral Documents constitute separate and distinct
grants of Liens and (b) because of, among other things, their differing rights
in the Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed, confirmed or adopted in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that any claims of
the Senior Secured Parties and the Second Priority Debt Parties in respect of
the Shared Collateral constitute a single class of claims (rather than separate
classes of senior and junior secured claims), then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledges and agrees that all
distributions from the Shared Collateral shall be made as if there were separate
classes of senior and junior secured claims against the Grantors in respect of
the Shared Collateral (with the effect being that, to the extent that the
aggregate value of the Shared Collateral is sufficient (for this purpose
ignoring all claims held by the Second Priority Debt Parties)), the Senior
Secured Parties shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, fees and expenses (whether
or not allowed or allowable in such Insolvency or Liquidation Proceeding) before
any distribution from the Shared Collateral is made in respect of the Second
Priority Debt Obligations, with each Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby acknowledging and agreeing to turn over to the Designated
Senior Representative amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Debt Parties.

 

Section

6.06 No Waivers of Rights of Senior Secured Parties

Nothing contained herein shall, except as expressly provided herein, prohibit or
in any way limit any Senior Representative or any other Senior Secured Party
from objecting in any Insolvency or Liquidation Proceeding or otherwise to any
action taken by any Second Priority Debt Party, including the seeking by any
Second Priority Debt Party of adequate protection or the asserting by any Second
Priority Debt Party of any of its rights and remedies under the Second Priority
Debt Documents or otherwise.

 

Section

6.07 Application

This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code or any
similar provisions, statutory or otherwise, of any other Bankruptcy Law, shall
be effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
Proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

 

Section

6.08 Other Matters

To the extent that any Second Priority Representative or any Second Priority
Debt Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code or any similar provisions, statutory or otherwise, of any other
Bankruptcy Law with respect to any of the Shared Collateral, such Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt

 

G-25



--------------------------------------------------------------------------------

Facility, agrees not to assert any such rights without the prior written consent
of each Senior Representative, provided that if requested by any Senior
Representative, such Second Priority Representative shall timely exercise such
rights in the manner requested by the Designated Senior Representative,
including any rights to payments in respect of such rights.

 

Section

6.09 506(c) Claims

Until the Discharge of Senior Obligations has occurred, each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, agrees that it will not assert or enforce any
claim under Section 506(c) of the Bankruptcy Code or any similar provisions,
statutory or otherwise, of any other Bankruptcy Law senior to or on a parity
with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral.

 

Section

6.10 Reorganization Securities; Voting

 

  (a)

If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Obligations and the Second
Priority Debt Obligations, then, to the extent the debt obligations distributed
on account of the Senior Obligations and on account of the Second Priority Debt
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 

  (b)

No Second Priority Debt Party (whether in the capacity of a secured creditor or
an unsecured creditor) shall propose, vote in favor of, or otherwise directly or
indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of the Designated Senior Representative or to the extent any
such plan is proposed or supported by the number of Senior Debt Parties required
under Section 1126(c) of the Bankruptcy Code or any similar provisions,
statutory or otherwise, of any other Bankruptcy Law.

 

Section

6.11 Section 1111(b) of the Bankruptcy Code

The Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, shall not object
to, oppose, support any objection, or take any other action to impede, the right
of any Senior Secured Party to make an election under Section 1111(b)(2) of the
Bankruptcy Code or any similar provisions, statutory or otherwise, of any other
Bankruptcy Law with respect to the Senior Collateral. The Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, waives any claim it may hereafter have
against any senior claimholder arising out of the election by any Senior Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code or any
similar provisions, statutory or otherwise, of any other Bankruptcy Law with
respect to the Senior Collateral.

 

Section

6.12 Post-Petition Interest

 

  (a)

Neither the Second Priority Representative nor any other Second Priority Debt
Party shall oppose or seek to challenge any claim by the Senior Representative
or any other Senior Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Senior Obligations consisting of claims for post-petition
interest, fees, or expenses under Section 506(b) of the Bankruptcy Code or any
similar provisions, statutory or otherwise, of any other Bankruptcy Law or
otherwise.

 

G-26



--------------------------------------------------------------------------------

  (b)

Neither the Senior Representative nor any other Senior Secured Party shall
oppose or seek to challenge any claim by the Second Priority Representative or
any other Second Priority Debt Party for allowance in any Insolvency or
Liquidation Proceeding of Second Priority Debt Obligations consisting of claims
for post-petition interest, fees, or expenses under Section 506(b) of the
Bankruptcy Code or any similar provision, statutory or otherwise, of any other
Bankruptcy Law or otherwise, to the extent of the value of the Lien of the
Second Priority Representative on behalf of the Second Priority Debt Parties on
the Shared Collateral (after taking into account the Senior Obligations).

ARTICLE VII

RELIANCE; ETC.

 

Section

7.01 Reliance

The consent by the Senior Secured Parties to the execution and delivery of the
Second Priority Debt Documents and all loans and other extensions of credit made
or deemed made on and after the date hereof by the Senior Secured Parties to the
Borrower or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, acknowledges that it and such Second Priority Debt Parties have each,
independently and without reliance on any Senior Representative or other Senior
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Second Priority Debt Documents or this Agreement.

 

Section

7.02 No Warranties or Liability

Each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, acknowledges and
agrees that neither any Senior Representative nor any other Senior Secured Party
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Senior Debt Documents, the ownership of any Shared
Collateral or the perfection or priority of any Liens thereon. The Senior
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under the Senior Debt Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
Senior Secured Parties may manage their loans and extensions of credit without
regard to any rights or interests that the Second Priority Representatives and
the Second Priority Debt Parties have in the Shared Collateral or otherwise,
except as otherwise provided in this Agreement. Neither any Senior
Representative nor any other Senior Secured Party shall have any duty to any
Second Priority Representative or Second Priority Debt Party to act or refrain
from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreement with the
Borrower or any Subsidiary (including the Second Priority Debt Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Agreement, the Senior Representatives, the
Senior Secured Parties, the Second Priority Representatives and the Second
Priority Debt Parties have not otherwise made to each other, nor do they hereby
make to each other, any warranties, express or implied, nor do they assume any
liability to each other with respect to (a) the enforceability, validity, value
or collectibility of any of the Senior Obligations, the Second Priority Debt
Obligations or any guarantee or security which may have been granted to any of
them in connection therewith, (b) any Grantor’s title to or right to transfer
any of the Shared Collateral or (c) any other matter except as expressly set
forth in this Agreement.

 

G-27



--------------------------------------------------------------------------------

Section

7.03 Obligations Unconditional

All rights, interests, agreements and ligations of the Senior Representatives,
the Senior Secured Parties, the Second Priority Representatives and the Second
Priority Debt Parties hereunder shall remain in full force and effect
irrespective of:

 

  (a)

any lack of validity or enforceability of any Senior Debt Document or any Second
Priority Debt Document;

 

  (b)

any change in the time, manner or place of payment of, or in any other terms of,
all or any of the Senior Obligations or Second Priority Debt Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Credit
Agreement or any other Senior Debt Document or of the terms of any Second
Priority Debt Document;

 

  (c)

any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, restatement, waiver or other modification, whether
in writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Second Priority Debt Obligations or any guarantee thereof;

 

  (d)

the commencement of any Insolvency or Liquidation Proceeding in respect of the
Borrower or any other Grantor; or

 

  (e)

any other circumstances that otherwise might constitute a defense available to,
or a discharge of, (i) the Borrower or any other Grantor in respect of the
Senior Obligations (other than as set forth in Section 5.06 hereof or other
payments or performance) or (ii) any Second Priority Representative or Second
Priority Debt Party in respect of this Agreement.

ARTICLE VIII

MISCELLANEOUS

 

Section

8.01 Conflicts

In the event of any conflict between the provisions of this Agreement and the
provisions of any Senior Debt Document or any Second Priority Debt Document, the
provisions of this Agreement shall govern.

 

Section

8.02 Continuing Nature of this Agreement; Severability

Subject to Section 6.04, this Agreement shall continue to be effective until the
Discharge of Senior Obligations shall have occurred. This is a continuing
agreement of Lien subordination, and the Senior Secured Parties may continue, at
any time and without notice to the Second Priority Representatives or any Second
Priority Debt Party, to extend credit and other financial accommodations and
lend monies to or for the benefit of the Borrower or any Subsidiary constituting
Senior Obligations in reliance hereon. The terms of this Agreement shall survive
and continue in full force and effect in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

G-28



--------------------------------------------------------------------------------

Section

8.03 Amendments; Waivers

 

  (a)

No failure or delay on the part of any party hereto in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 8.03, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

 

  (b)

This Agreement may be amended, restated, supplemented or waived in writing
signed by each Representative (in each case, acting in accordance with the
documents governing the applicable Debt Facility) and the Grantors. Any such
amendment, restatement, supplement or waiver shall be in writing and shall be
binding upon the Senior Secured Parties, the Second Priority Debt Parties, the
Grantors and each of their respective successors and assigns.

 

  (c)

Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 of this Agreement and upon such
execution and delivery, such Representative and the Secured Parties and Senior
Obligations or Second Priority Debt Obligations of the Debt Facility for which
such Representative is acting shall be subject to the terms hereof.

 

Section

8.04 Information Concerning Financial Condition of the Company and the
Subsidiaries

The Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives and the Second Priority Debt Parties shall each be responsible
for keeping themselves informed of (a) the financial condition of the Borrower
and the Subsidiaries thereof and all endorsers or guarantors of the Senior
Obligations or the Second Priority Debt Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Second Priority Debt Obligations. The Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Debt Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain as confidential or is otherwise
required to maintain as confidential.

 

Section

8.05 Subrogation

Each Second Priority Representative, on behalf of self and each Second Priority
Debt Party under its Second Priority Debt Facility, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Obligations has occurred.

 

G-29



--------------------------------------------------------------------------------

Section

8.06 Application of Payments

Except as otherwise provided herein, all payments received by the Senior Secured
Parties may be applied, reversed and reapplied, in whole or in part, to such
part of the Senior Obligations as the Senior Secured Parties, in their sole
discretion, deem appropriate, in accordance with the terms of the Senior Debt
Documents. Each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, assents to
any such extension or postponement of the time of payment of the Senior
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security that may at
any time secure any part of the Senior Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.

 

Section

8.07 Additional Grantors

The Grantors agree that, if any Subsidiary shall become a Grantor after the date
hereof, it will promptly cause such Subsidiary to become party hereto by
executing and delivering an instrument substantially in the form of Annex I.
Upon such execution and delivery, such Subsidiary will become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of such instrument shall not require the
consent of any other party hereunder, and will be acknowledged by the Designated
Second Priority Representative and the Designated Senior Representative. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

Section

8.08 Reserved

 

Section

8.09 Additional Debt Facilities

To the extent, but only to the extent, permitted by the provisions of the Senior
Debt Documents and the Second Priority Debt Documents, the Borrower may incur or
issue and sell (and the Guarantors may guarantee) one or more series or classes
of Second Priority Debt pursuant to clause (b) of the definition thereof and one
or more series or classes of Additional Senior Debt. Any such additional class
or series of Second Priority Debt pursuant to clause (b) of the definition
thereof (the “Second Priority Class Debt”) may be secured by a second priority,
subordinated Lien on Shared Collateral, in each case under and pursuant to the
relevant Second Priority Collateral Documents for such Second Priority
Class Debt, if and subject to the condition that the Representative of any such
Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority
Class Debt (such Representative and holders in respect of any Second Priority
Class Debt being referred to as the “Second Priority Class Debt Parties”),
becomes a party to this Agreement by satisfying conditions (i) through (iii), as
applicable, of the immediately succeeding paragraph. Any such additional class
or series of Additional Senior Debt (the “Senior Class Debt”; and the Senior
Class Debt and Second Priority Class Debt, collectively, the “Class Debt”) may
be secured by a Lien on Shared Collateral senior in priority to the Second
Priority Debt Obligations, in each case under and pursuant to the relevant
Senior Collateral Documents, if and subject to the condition that the
Representative of any such Senior Class Debt (each, a “Senior Class Debt
Representative”; and the Senior Class Debt Representatives and Second Priority
Class Debt Representatives, collectively, the “Class Debt Representatives”),
acting on behalf of the holders of such Senior Class Debt (such Representative
and holders in respect of any such Senior Class Debt being referred to as the
“Senior Class Debt Parties”; and the Senior Class Debt Parties and Second
Priority Class Debt Parties, collectively, the “Class Debt Parties”), becomes a
party to this Agreement by satisfying the conditions set forth in
clauses (i) through (iii), as applicable, of the immediately succeeding
paragraph.

In order for a Class Debt Representative to become a party to this Agreement:

 

  (i)

such Class Debt Representative shall have executed and delivered a Joinder
Agreement to the Designated Senior Representative and the Designated Second
Priority Representative substantially in the form of Annex II (if such
Class Debt

 

G-30



--------------------------------------------------------------------------------

  Representative is a Second Priority Class Debt Representative) or Annex III
(if such Class Debt Representative is a Senior Class Debt Representative) (with
such changes as may be reasonably approved by the Designated Senior
Representative and such Class Debt Representative) pursuant to which it becomes
a Representative hereunder, and the Class Debt in respect of which such
Class Debt Representative is the Representative and the related Class Debt
Parties become subject hereto and bound hereby;

 

  (ii)

the Borrower shall have delivered to the Designated Senior Representative and
the Designated Second Priority Representative an Officer’s Certificate stating
that the conditions set forth in this Section 8.09 are satisfied (or waived by
attaching supporting documentation required under Section 8.03) with respect to
such Class Debt and, if requested by the Designated Senior Representative or the
Designated Second Priority Representative, true and complete copies of each of
the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt, certified as being true and correct in all material
respects by an Authorized Officer of the Borrower; and identifying the
obligations to be designated as Additional Senior Debt or Second Priority Debt,
as applicable, and certifying that such obligations are permitted to be incurred
and secured by a Lien on the applicable Collateral (I) in the case of Additional
Senior Debt, on a basis senior in priority to the Second Priority Debt
Obligations and equal priority (but without regard to control of remedies) with
the Senior Obligations under each of the Senior Debt Documents and the Second
Priority Debt Documents and (II) in the case of Second Priority Debt, on a basis
junior in priority to the Senior Obligations and equal priority (but without
regard to control of remedies) with Second Priority Debt Obligations under each
of the Second Priority Debt Documents and the Senior Debt Documents; and

 

  (iii)

the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide that each Class Debt Party with
respect to such Class Debt will be subject to and bound by the provisions of
this Agreement in its capacity as a holder of such Class Debt.

 

Section

8.10 Consent to Jurisdiction; Waivers

Each Grantor and each Representative, on behalf of itself and the Secured
Parties in respect of the Debt Facility for which it is acting, irrevocably and
unconditionally:

 

  (a)

submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Collateral Documents to which it is a party to
the non-exclusive general jurisdiction of the courts of the Province of Alberta;

 

  (b)

consents that any such action or proceeding may be brought in such courts and
waives (to the extent permitted by Applicable Law) any objection that it may now
or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same or to commence or support any such action
or proceeding in any other courts;

 

  (c)

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address set forth
in Section 8.11 or at such other address of which the parties hereto shall have
been notified pursuant thereto;

 

 

G-31



--------------------------------------------------------------------------------

  (d)

agrees that nothing herein shall affect the right of any Representative or any
Secured Party to effect service of process in any other manner permitted by law
or to commence legal proceedings or otherwise proceed against the Borrower or
any other Grantor in any other jurisdiction; and

 

  (e)

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

 

Section

8.11 Notices

All notices, requests, demands and other communications provided for or
permitted hereunder shall be in writing and shall be sent:

 

  (i)

if to the Borrower or any other Grantor, to the Borrower, at: [●]; with copies
(which shall not constitute notice) to: [●];

 

  (ii)

if to the Initial Second Priority Representative to it at: [●];

 

  (iii)

if to the Collateral Agent, to it at: [●];

 

  (iv)

if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, faxed, electronically mailed or sent by courier service, U.S.
mail or Canada Post and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of a fax or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed) or Canada Post (registered, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. Notices and other communications may also be delivered by e-mail to the
e-mail address of a representative of the applicable Person provided from time
to time by such Person.

 

Section

8.12 Further Assurances

Each Senior Representative, on behalf of itself and each Senior Secured Party
under the Senior Facilities for which it is acting, each Second Priority
Representative, on behalf of itself, each Second Priority Debt Party under its
Second Priority Debt Facility, and the Borrower and the other Grantors agrees
that it will take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
other parties hereto may reasonably request to effectuate the terms of, and the
Lien priorities contemplated by, this Agreement.

 

Section

8.13 Governing Law; Waiver of Jury Trial

 

(A)

This Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed and interpreted in accordance with, the laws of the
Province of Alberta.

 

(B)

EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED
BY APPLICABLE LAW) TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER SECOND PRIORITY DEBT DOCUMENT OR SENIOR DEBT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

G-32



--------------------------------------------------------------------------------

Section 8.14 Binding on Successors and Assigns

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties, the Borrower, the other
Grantors party hereto and their respective permitted successors and assigns.

 

Section

8.15 Section Headings

The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation of this Agreement or any other Second
Priority Debt Document or Senior Debt Document.

 

Section

8.16 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

Section

8.17 Authorization

By its signature, each Person executing this Agreement on behalf of a party
hereto represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement. The Collateral Agent represents and
warrants that this Agreement is binding upon the Credit Agreement Secured
Parties under the Credit Agreement Loan Documents. The Initial Second Priority
Representative represents and warrants that this Agreement is binding upon the
Initial Second Priority Debt Parties under the Second Priority Debt Documents.

 

Section

8.18 No Third Party Beneficiaries; Successors and Assigns

This Agreement and the rights and benefits hereof shall inure to the benefit of
each of the parties hereto and its respective successors and assigns and shall
inure to the benefit of and bind each of the Senior Secured Parties and the
Second Priority Debt Parties. Nothing in this Agreement shall impair, as between
the Borrower, and the other Grantors and the Senior Representatives and the
Senior Secured Parties, and as between the Borrower and the other Grantors and
the Second Priority Representatives, the Second Priority Debt Parties, the
obligations of the Borrower and the other Grantors, which are absolute and
unconditional, to pay principal, interest, fees and other amounts as provided in
the Senior Debt Documents and the Second Priority Debt Documents respectively.

 

Section

8.19 Effectiveness

This Agreement shall become effective when executed and delivered by the
Collateral Agent, the Initial Second Priority Representative, the Borrower and
the other Grantors party hereto.

 

Section

8.20 Collateral Agent and Representative

It is understood and agreed that (a) the Collateral Agent is entering into this
Agreement in its capacity as Collateral Agent under the Credit Agreement and the
provisions of Article 15 of the Credit Agreement applicable to the Agents (as
defined therein) thereunder shall also apply to the Collateral Agent hereunder
and (b) [●] is entering into this Agreement in its capacity as [●] under the
Initial Second Priority Debt Documents and the provisions of [●] of such credit
agreement applicable to [●] thereunder shall also apply to it as Initial Second
Priority Representative hereunder.

 

G-33



--------------------------------------------------------------------------------

Section

8.21 Relative Rights

Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement is intended to or will (a) except to the extent expressly set forth
herein amend, waive or otherwise modify the provisions of the Credit Agreement,
any other Senior Debt Document or any Second Priority Debt Documents, or permit
the Borrower or any Grantor to take any action, or fail to take any action, to
the extent such action or failure would otherwise constitute a breach of, or
default under, the Credit Agreement or any other Senior Debt Document or any
Second Priority Debt Documents, (b) change the relative priorities of the Senior
Obligations or the Liens granted under the Senior Collateral Documents on the
Shared Collateral (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Shared Collateral as among such Senior Secured Parties, or
(d) obligate the Borrower or any Grantor to take any action, or fail to take any
action, that would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Second Priority Debt
Document.

 

Section

8.22 Survival of Agreement

All covenants, agreements, representations and warranties made by any party in
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

G-34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective Authorized Officers or other authorized
representative as of the day and year first above written.

 

THE TORONTO-DOMINION BANK,
as Collateral Agent

Per:

 

 

 

Name:

 

Title:

 

[●],

as Initial Second Priority Representative,

as Collateral Agent

Per:

 

 

 

Name:

 

Title:

 

SEMCAMS MIDSTREAM ULC

Per:

 

 

 

Name:

 

Title:

 

[SUBSIDIARY GRANTORS]

Per:

 

 

 

Name:

 

Title:

 

G-35



--------------------------------------------------------------------------------

ANNEX I

SUPPLEMENT    NO. [•], dated as of [•], to the FIRST LIEN / SECOND LIEN
INTERCREDITOR AGREEMENT, dated as of [•] (as amended, restated, supplemented or
otherwise modified from time to time, the “First Lien/Second Lien Intercreditor
Agreement”), among SemCAMS Midstream ULC, an unlimited liability corporation
subsisting under the laws of the Province of Alberta (the “Borrower”), the
grantors party thereto (each a “Grantor”), The Toronto-Dominion Bank, as Senior
Representative for the Credit Agreement Secured Parties, [•], as Initial Second
Priority Representative for the Initial Second Priority Debt Parties, and the
additional Representatives from time to time a party thereto.

 

(A)

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien/Second Lien Intercreditor
Agreement. Section 1.02 contained in the First Lien/Second Lien Intercreditor
Agreement is incorporated herein, mutatis mutandis, as if a part hereof.

 

(B)

The Grantors have entered into the First Lien/Second Lien Intercreditor
Agreement. Pursuant to the Credit Agreement, certain Additional Senior Debt
Documents and certain Second Priority Debt Documents, certain newly acquired or
organized Subsidiaries of the Borrower are required to enter into the First
Lien/Second Lien Intercreditor Agreement. Section 8.07 of the First Lien/Second
Lien Intercreditor Agreement provides that such Subsidiaries may become party to
the First Lien/Second Lien Intercreditor Agreement by execution and delivery of
an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Grantor”) is executing this Supplement in accordance with the requirements
of the Credit Agreement, the Second Priority Debt Documents and Additional
Senior Debt Documents.

Accordingly, the Designated Senior Representative and the New Grantor agree as
follows:

Section 1

In accordance with Section 8.07 of the First Lien/Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien/Second Lien Intercreditor Agreement with the same force and effect as
if originally named therein as a Grantor, and the New Grantor hereby agrees to
all the terms and provisions of the First Lien/Second Lien Intercreditor
Agreement applicable to it as a Grantor thereunder. Each reference to a
“Grantor” in the First Lien/Second Lien Intercreditor Agreement shall be deemed
to include the New Grantor. The First Lien/Second Lien Intercreditor Agreement
is hereby incorporated herein by reference.

Section 2

The New Grantor represents and warrants to the Designated Senior Representative
and the other Secured Parties on the date hereof that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.

Section 3

This Supplement may be executed by one or more of the parties to this Supplement
on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Supplement that bears the signature of the New Grantor.

 

G-36



--------------------------------------------------------------------------------

Section 4

Except as expressly supplemented hereby, the First Lien/Second Lien
Intercreditor Agreement shall remain in full force and effect.

Section 5

This Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed and interpreted in accordance with, the laws of the
Province of Alberta.

Section 6

Any provision of this Supplement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the First Lien/Second Lien Intercreditor Agreement, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7

All notices, requests and demands pursuant hereto shall be in writing and given
as provided in Section 8.11 of the First Lien/Second Lien Intercreditor
Agreement. All communications and notices hereunder to the New Grantor shall be
given to it in care of the Borrower as specified in the First Lien/Second Lien
Intercreditor Agreement.

Section 8

Without limiting any other reimbursement obligation, the Borrower and the New
Grantors agree to reimburse the Designated Senior Representative for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, costs, other charges and disbursements of counsel for the
Designated Senior Representative to the extent reimbursable under the Senior
Debt Documents.

[Remainder of Page Intentionally Left Blank]

 

G-37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the First Lien/Second Lien Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] Per:  

 

  Name:   Title:

Acknowledged by:

 

THE TORONTO-DOMINION BANK,

as Designated Senior Representative

Per:       Name:       Title:

 

•,

as Designated Second Priority Representative

Per:       Name:       Title:

 

G-38



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [•], dated as of [•], to the FIRST
LIEN/SECOND LIEN INTERCREDITOR AGREEMENT, dated as of [•] (as amended, restated,
supplemented or otherwise modified from time to time, the “First Lien/Second
Lien Intercreditor Agreement”), among SemCAMS Midstream ULC, an unlimited
liability corporation subsisting under the laws of the Province of Alberta (the
“Borrower”), the grantors party thereto (each a “Grantor”), The Toronto-Dominion
Bank, as Senior Representative for the Credit Agreement Secured Parties, [•], as
Initial Second Priority Representative for the Initial Second Priority Debt
Parties, and the additional Representatives from time to time a party thereto.

 

(A)

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien/Second Lien Intercreditor
Agreement. Section 1.02 contained in the First Lien/Second Lien Intercreditor
Agreement is incorporated herein, mutatis mutandis, as if a part hereof.

 

(B)

As a condition to the ability of the Borrower to incur Second Priority Debt and
to secure such Second Priority Class Debt with the Second Priority Lien and to
have such Second Priority Class Debt guaranteed by the Grantors on a
subordinated basis, in each case under and pursuant to the Second Priority
Collateral Documents, the Second Priority Representative in respect of such
Second Priority Class Debt is required to become a Representative under, and
such Second Priority Class Debt and the Second Priority Class Debt Parties in
respect thereof are required to become subject to and bound by, the First
Lien/Second Lien Intercreditor Agreement. Section 8.09 of the First Lien/Second
Lien Intercreditor Agreement provides that such Second Priority Class Debt
Representative may become a Representative under, and such Second Priority
Class Debt and such Second Priority Class Debt Parties may become subject to and
bound by, the First Lien/Second Lien Intercreditor Agreement, pursuant to the
execution and delivery by the Second Priority Class Debt Representative of an
instrument in the form of this Representative Supplement and the satisfaction of
the other conditions set forth in Section 8.09 of the First Lien/Second Lien
Intercreditor Agreement. The undersigned Second Priority Class Debt
Representative (the “New Representative”) is executing this Supplement in
accordance with the requirements of the Senior Debt Documents and the Second
Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

Section 1

In accordance with Section 8.09 of the First Lien/Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the First
Lien/Second Lien Intercreditor Agreement with the same force and effect as if
the New Representative had originally been named therein as a Representative,
and the New Representative, on behalf of itself and such Second Priority
Class Debt Parties, hereby agrees to all the terms and provisions of the First
Lien/Second Lien Intercreditor Agreement applicable to it as a Second Priority
Representative and to the Second Priority Class Debt Parties that it represents
as Second Priority Debt Parties. Each reference to a “Representative” or “Second
Priority Representative” in the First Lien/Second Lien Intercreditor Agreement
shall be deemed to include the New Representative. The First Lien/Second Lien
Intercreditor Agreement is hereby incorporated herein by reference.

Section 2

The New Representative represents and warrants to the Designated Senior
Representative and the other Secured Parties that (i) it has full power and
authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee under [describe new facility]], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Second Priority Debt

 

G-39



--------------------------------------------------------------------------------

Documents relating to such Second Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Second Priority Class Debt
Parties in respect of such Second Priority Class Debt will be subject to and
bound by the provisions of the First Lien/Second Lien Intercreditor Agreement as
Second Priority Debt Parties.

Section 3

This Representative Supplement may be executed by one or more of the parties to
this Representative Supplement on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Representative Supplement shall become effective when the Designated Senior
Representative shall have received a counterpart of this Representative
Supplement that bears the signature of the New Representative.

Section 4

Except as expressly supplemented hereby, the First Lien/Second Lien
Intercreditor Agreement shall remain in full force and effect.

Section 5

This Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed and interpreted in accordance with, the laws of the
Province of Alberta.

Section 6

Any provision of this Representative Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the First Lien/Second Lien Intercreditor
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7

All notices, requests and demands pursuant hereto shall be in writing and given
as provided in Section 8.11 of the First Lien/Second Lien Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

Section 8

Without limiting any other reimbursement obligations, the Borrower agrees to
reimburse the Designated Senior Representative for its reasonable out-of-pocket
expenses in connection with this Representative Supplement, including the
reasonable fees, costs other charges and disbursements of counsel for the
Designated Senior Representative to the extent reimbursable under the Senior
Debt Documents.

 

G-40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Representative
Supplement to the First Lien/Second Lien Intercreditor Agreement as of the day
and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [•] for the holders of [•]

Per:  

 

    Name:     Title:   Address for notices:  

 

 

 

  Attention of:                                                        
Telecopy:                                                           

 

THE TORONTO-DOMINION BANK,

as Designated Senior Representative

Per:  

 

    Name:     Title:

 

G-41



--------------------------------------------------------------------------------

Acknowledged by:

 

SEMCAMS MIDSTREAM ULC Per:       Name:       Title:

 

THE GRANTORS

LISTED ON SCHEDULE I HERETO

Per:       Name:       Title:

 

G-42



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

First Lien/Second Lien Intercreditor Agreement

Grantors

[•]

 

G-43



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [•], dated as of [•], to the FIRST
LIEN/SECOND LIEN INTERCREDITOR AGREEMENT, dated as of [•] (as amended, restated,
supplemented or otherwise modified from time to time, the “First Lien/Second
Lien Intercreditor Agreement”), among SemCAMS Midstream ULC, an unlimited
liability corporation subsisting under the laws of the Province of Alberta (the
“Borrower”), the grantors party thereto (each a “Grantor”), The Toronto-Dominion
Bank, as Senior Representative for the Credit Agreement Secured Parties, [•], as
Initial Second Priority Representative for the Initial Second Priority Debt
Parties, and the additional Representatives from time to time a party thereto.

 

(A)

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien/Second Lien Intercreditor
Agreement. Section 1.02 contained in the First Lien/Second Lien Intercreditor
Agreement is incorporated herein, mutatis mutandis, as if a part hereof.

 

(B)

As a condition to the ability of the Borrower to incur Senior Class Debt after
the date of the First Lien/Second Lien Intercreditor Agreement and to secure
such Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Senior Collateral Documents, the Senior Class Debt Representative in respect
of such Senior Class Debt is required to become a Representative under, and such
Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the First Lien/Second Lien
Intercreditor Agreement. Section 8.09 of the First Lien/Second Lien
Intercreditor Agreement provides that such Senior Class Debt Representative may
become a Representative under, and such Senior Class Debt and such Senior
Class Debt Parties may become subject to and bound by, the First Lien/Second
Lien Intercreditor Agreement, pursuant to the execution and delivery by the
Senior Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.09 of the First Lien/Second Lien Intercreditor Agreement. The
undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

Section 1

In accordance with Section 8.09 of the First Lien/Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the First Lien/Second Lien Intercreditor
Agreement with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the First Lien/Second Lien Intercreditor Agreement
applicable to it as a Senior Representative and to the Senior Class Debt Parties
that it represents as Senior Class Debt Parties. Each reference to a
“Representative” or “Senior Representative” in the First Lien/Second Lien
Intercreditor Agreement shall be deemed to include the New Representative. The
First Lien/Second Lien Intercreditor Agreement is hereby incorporated herein by
reference.

Section 2

The New Representative represents and warrants to the Designated Senior
Representative and the other Secured Parties that (i) it has full power and
authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee under [describe new facility]], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Senior Debt

 

G-44



--------------------------------------------------------------------------------

Documents relating to such Senior Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Class Debt Parties in
respect of such Senior Class Debt will be subject to and bound by the provisions
of the First Lien/Second Lien Intercreditor Agreement as Secured Parties.

Section 3

This Representative Supplement may be executed by one or more of the parties to
this Representative Supplement on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Representative Supplement shall become effective when the Designated Senior
Representative shall have received a counterpart of this Representative
Supplement that bears the signature of the New Representative.

Section 4

Except as expressly supplemented hereby, the First Lien/Second Lien
Intercreditor Agreement shall remain in full force and effect.

Section 5

This Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed and interpreted in accordance with, the laws of the
Province of Alberta.

Section 6

Any provision of this Representative Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the First Lien/Second Lien Intercreditor
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7

All notices, requests and demands pursuant hereto shall be in writing and given
as provided in Section 8.11 of the First Lien/Second Lien Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

Section 8

Without limiting any other reimbursement obligations, the Borrower agrees to
reimburse the Designated Senior Representative for its reasonable out-of-pocket
expenses in connection with this Representative Supplement, including the
reasonable fees, costs other charges and disbursements of counsel for the
Designated Senior Representative to the extent reimbursable under the Senior
Debt Documents.

 

G-45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Representative
Supplement to the First Lien/Second Lien Intercreditor Agreement as of the day
and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [•] for the holders of [•]

Per:  

 

  Name:   Title:   Address for notices:  

 

 

 

  Attention of:                                                            
Telecopy:                                                              

 

THE TORONTO-DOMINION BANK,

as Designated Senior Representative

Per:  

 

  Name:   Title:

 

G-46



--------------------------------------------------------------------------------

Acknowledged by:

 

SEMCAMS MIDSTREAM ULC Per:       Name:       Title:

 

THE GRANTORS

LISTED ON SCHEDULE I HERETO

Per:       Name:       Title:

 

G-47



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

First Lien/Second Lien Intercreditor Agreement

Grantors

[•]

 

G-48



--------------------------------------------------------------------------------

SCHEDULE H

TO THE CREDIT AGREEMENT

ORGANIZATION CHART

 

LOGO [g709787dsp235.jpg]

 

*

To be amalgamated with and into SemCAMS Midstream ULC in connection with the
Post-Closing Reorganization

 

H-1



--------------------------------------------------------------------------------

SCHEDULE I

TO THE CREDIT AGREEMENT

RELEVANT JURISDICTIONS

 

Obligor

  

Jurisdiction of

Organization

  

Jurisdiction of

Chief Executive Office

  

Jurisdictions in which
material Property is
held

SemCAMS Midstream ULC

   Alberta    Alberta    Alberta

 

I-1



--------------------------------------------------------------------------------

SCHEDULE J

TO THE CREDIT AGREEMENT

TERM LOAN AMORTIZATION SCHEDULE

 

Date

   Opening Balance
(in Cdn.$)    Base Amortization
Payment
(in Cdn.$)    Ending Balance
(in Cdn.$) 25/02/2019    350,000,000    0    350,000,000 31/03/2019   
350,000,000    0    350,000,000 30/06/2019    350,000,000    0    350,000,000
30/09/2019    350,000,000    0    350,000,000 31/12/2019    350,000,000    0   
350,000,000 31/03/2020    350,000,000    4,375,000    345,625,000 30/06/2020   
345,625,000    4,375,000    341,250,000 30/09/2020    341,250,000    4,375,000
   336,875,000 31/12/2020    336,875,000    4,375,000    332,500,000 31/03/2021
   332,500,000    4,375,000    328,125,000 30/06/2021    328,125,000   
4,375,000    323,750,000 30/09/2021    323,750,000    4,375,000    319,375,000
31/12/2021    319,375,000    4,375,000    315,000,000 31/03/2022    315,000,000
   6,562,500    308,437,500 30/06/2022    308,437,500    6,562,500   
301,875,000 30/09/2022    301,875,000    6,562,500    295,312,500 31/12/2022   
295,312,500    6,562,500    288,750,000 31/03/2023    288,750,000    6,562,500
   282,187,500 30/06/2023    282,187,500    6,562,500    275,625,000 30/09/2023
   275,625,000    6,562,500    269,062,500 31/12/2023    269,062,500   
6,562,500    262,500,000

 

J-1



--------------------------------------------------------------------------------

SCHEDULE K

TO THE CREDIT AGREEMENT

CURRENCY HEDGING NOTICE

 

[The Toronto-Dominion Bank, as Agent

Ernst & Young Tower

222 Bay Street, 15th Floor

Toronto, Ontario M5K 1A2

Attention: Vice President, Loan Syndications – Agency

 

Telecopier: (416) 982-5535]

  

[The Toronto-Dominion Bank, as Operating Lender

800 Home Oil Tower

324 – 8th Avenue S.W.

Calgary, Alberta T2P 2Z2

Facsimile: (403) 292-2772

 

Attention: Vice President and Director]

 

RE:

Credit Agreement dated as of February 25, 2019 among SemCAMS Midstream ULC as
borrower, the persons party thereto from time to time in their capacities as
lenders and The Toronto-Dominion Bank as administrative agent and collateral
agent (such Credit Agreement, as it may be amended, supplemented or otherwise
modified or restated from time to time, referred to as the “Credit Agreement”)

 

1

The undersigned hereby notifies the Agent that, in connection with the [Drawdown
/ Conversion / Rollover] requested by the Borrower pursuant to the [Drawdown
Notice / Conversion/Rollover/Repayment Notice] attached hereto, it [has entered
into / will enter into] a Currency Hedging Agreement(s) that the Borrower
intends to rely upon for the purposes of determining whether there has been a
future Currency Excess under Section 7.3 of the Credit Agreement after giving
effect to the last proviso in the definition of Exchange Rate.

 

2

Attached to this Notice are particulars of such Currency Hedging Agreement(s).
The Borrower agrees not to terminate such Currency Hedging Agreement(s) prior to
its or their scheduled termination date(s).

 

3

Capitalized terms used herein and not otherwise defined herein have the meanings
given to them by the Credit Agreement.

DATED this              day of                                     ,
                        at              a.m. Calgary, Alberta time.

 

SEMCAMS MIDSTREAM ULC By:  

 

  Name:•   Title:•

 

K-1



--------------------------------------------------------------------------------

SCHEDULE L

TO THE CREDIT AGREEMENT

FORM OF OBLIGOR GUARANTEE

This Guarantee is made as of [•], 20[•].

 

  By:

Each corporation, partnership, limited partnership, trust or other Person
identified on the signature pages hereto under the heading “Guarantors”, and
each other corporation, partnership, limited partnership, trust or other Person
that hereafter becomes a Party to this Obligor Guarantee by executing and
delivering a Guarantor Addition Agreement in accordance with Section 28 hereof
(collectively, the “Guarantors”, and individually, a “Guarantor”)

In favour of: The Toronto-Dominion Bank, in its capacity as Agent (as
hereinafter defined)

For valuable consideration, receipt whereof is hereby acknowledged, each
Guarantor agrees with the Agent and the other Beneficiaries as follows:

 

1.

Definitions. In this Guarantee, including any preamble and recitals set forth
above, unless there is something in the subject matter or context inconsistent
therewith, the following terms and expressions (including the singular and
plural form and derivatives thereof) shall have the following meanings:

 

  (a)

“Agent” means The Toronto-Dominion Bank, in its capacity as administrative agent
for the Beneficiaries, any successor thereof appointed pursuant to the Credit
Agreement and any Affiliate or designee of The Toronto-Dominion Bank that may
act as the administrative agent under any Loan Documents;

 

  (b)

“Beneficiaries” means the Lender Secured Parties;

 

  (c)

“Borrower” means SemCAMS Midstream ULC, an unlimited liability corporation
subsisting under the laws of Alberta;

 

  (d)

“Credit Agreement” means the Credit Agreement dated February 25, 2019 among,
inter alios, the Borrower, the Agent and the financial institutions which are or
may become party thereto from time to time, as lenders, as such Credit Agreement
may be amended, amended and restated, modified, replaced, restated or
supplemented from time to time, in each case to the extent permitted thereunder;

 

  (e)

“Guarantee” means this Obligor Guarantee, as the same may be amended, amended
and restated, modified, supplemented, replaced or restated from time to time, in
each case to the extent permitted hereunder;

 

  (f)

“Guarantor Addition Agreement” means an agreement substantially in the form of
Schedule “A” attached hereto;

 

  (g)

“Obligations” means, with respect to each Guarantor, the Lender Secured
Obligations of each Other Credit Party;

 

  (h)

“Other Credit Parties” means, with respect to any Guarantor, each Obligor other
than such Guarantor and “Other Credit Party” means any of them; and

 

L-1



--------------------------------------------------------------------------------

  (i)

“Qualified ECP Guarantor” means, with respect to any Guarantor, such Guarantor
while such Guarantor (a) has total assets exceeding US$10,000,000 or
(b) constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Capitalized terms which are not otherwise defined herein shall have the meanings
assigned to them under the Credit Agreement.

 

2.

Guarantee and Indemnity. Each Guarantor hereby irrevocably, absolutely and
unconditionally, and on a joint and several basis:

 

  (a)

guarantees to the Agent for and on behalf of itself and the other Beneficiaries
the full, prompt and punctual payment and performance of the Obligations on
demand;

 

  (b)

subject to any applicable limitations set forth in Section 14.1(b) of the Credit
Agreement, which shall apply hereto mutatis mutandis, if any or all of the
Obligations are not duly paid or performed by any Other Credit Party, and are
not recoverable under Section 2(a) for any reason whatsoever, as a separate and
distinct obligation, indemnifies and saves harmless the Agent and the other
Beneficiaries from and against any and all losses, damages, costs, expenses or
liabilities suffered or incurred by the Agent or any other Beneficiary resulting
or arising from or relating to any failure of any Other Credit Party to pay in
full or fully perform the Obligations as and when due, provided that the amount
of such indemnification shall not exceed the amount of such Obligations together
with any and all other amounts due and owing hereunder from time to time; and

 

  (c)

if any or all of the Obligations are not duly paid or performed by any Other
Credit Party, and are not recoverable under Section 2(a) or the Agent and the
other Beneficiaries are not indemnified under Section 2(b), in each case, for
any reason whatsoever, agrees that such Obligations shall, as a separate and
distinct obligation, be recoverable by the Agent and the other Beneficiaries
from each Guarantor as the primary obligor and principal debtor in respect
thereof and shall be paid to the Agent forthwith after demand therefor as
provided herein.

 

3.

Acknowledgment of Agent Capacity. This Guarantee is granted to the Agent in its
capacity as administrative agent for the Beneficiaries. All of the covenants,
representations, warranties, rights, benefits and protections made or given in
favour of the Agent hereunder are acknowledged to be for the joint and several
benefit of the Agent and each of the other Beneficiaries from time to time.

 

4.

Evidence of Accounts. Any account settled or stated between the Agent or any
other Beneficiary, on the one hand, and any Other Credit Party, on the other
hand, shall be accepted by each Guarantor as prima facie evidence that the
amount thereby appearing due by such Other Credit Party is so due.

 

5.

Waiver of Defences. The liability of the Guarantors under this Guarantee shall
be irrevocable, unconditional and absolute, and, without limiting the generality
of the foregoing, the obligations of each Guarantor shall not be released,
discharged, limited or otherwise affected by, and such Guarantor hereby waives
as against the Agent for and on behalf of the Beneficiaries to the fullest
extent permitted by applicable law, any defence (other than the defense of
payment or performance in full) relating to:

 

  (a)

any extension, other indulgence, renewal, settlement, discharge, compromise,
waiver, subordination or release in respect of any Obligation or otherwise
unless such extension, other indulgence, renewal, settlement, discharge,
compromise, waiver, subordination or release shall specifically release such
Guarantor from its indebtedness, obligations or liabilities hereunder or any
part thereof or is a payment of all the Obligations in full;

 

L-2



--------------------------------------------------------------------------------

  (b)

any modification or amendment of or supplement to the Obligations, including any
increase or decrease in the principal, the rates of interest or other amounts
payable in respect thereof;

 

  (c)

whether any Lender Hedge Agreement shall be in respect of commodity risk,
interest rate risk, currency risk or otherwise and whether on a financial or
physical basis, and whether speculative or not;

 

  (d)

any defence based upon any incapacity, disability or lack or limitation of
status or power of any Other Credit Party, such Guarantor or any other Person or
of the directors, officers, employees, partners or agents thereof, or that any
Other Credit Party, such Guarantor or any other Person may not be a legal
entity, or any irregularity, defect or informality in the borrowing or obtaining
of moneys or credits in respect of the Obligations;

 

  (e)

any change in the existence, structure, constitution, name, control or ownership
of any Other Credit Party, such Guarantor or any other Person;

 

  (f)

any insolvency, bankruptcy, amalgamation, merger, reorganization, arrangement or
other similar proceeding affecting any Other Credit Party, such Guarantor or any
other Person or the assets of any Other Credit Party, such Guarantor or any
other Person;

 

  (g)

any change in the shareholdings or membership of such Guarantor through the
retirement of one or more partners or the introduction of one or more partners
or otherwise;

 

  (h)

the existence of any claim, set-off or other rights which such Guarantor may
have at any time against any Other Credit Party, the Agent, any other
Beneficiary or any other Person, whether in connection with the Obligations or
any unrelated transactions;

 

  (i)

any release or non-perfection or any invalidity, illegality or unenforceability
relating to or against any Other Credit Party, such Guarantor or any other
Person, whether relating to any instrument evidencing the Obligations or any
other agreement or instrument relating thereto or any part thereof or any
provision of applicable law purporting to prohibit the payment by any Other
Credit Party, such Guarantor or any other Person of any of the Obligations;

 

  (j)

any limitation, postponement, prohibition, subordination or other restriction on
the rights of the Agent or any other Beneficiary to payment of the Obligations
or to take any steps in respect thereof, including any stay of proceedings
against any Other Credit Party or any direct or indirect guarantor of the
Obligations;

 

  (k)

any release, substitution or addition of any co-signer, endorser, other
guarantor or any other Person in respect of the Obligations;

 

  (l)

any defence arising by reason of any failure of the Agent or any other
Beneficiary to make any presentment, demand for performance, notice of
non-performance, protest, and any other notice, including notice of;

 

  (i)

acceptance of this Guarantee;

 

  (ii)

partial payment or non-payment of all or any part of the Obligations; and

 

L-3



--------------------------------------------------------------------------------

  (iii)

the existence, creation, or incurring of new or additional Obligations,

but excluding the requirement to make a demand upon such Guarantor hereunder;

 

  (m)

any defence arising by reason of any failure of the Agent or any other
Beneficiary to proceed against any Other Credit Party or any other Person, to
proceed against, apply or exhaust any security held from any Other Credit Party,
such Guarantor or any other Person for the Obligations, or to proceed against or
to pursue any other remedy in the power of the Agent or any other Beneficiary
whatsoever;

 

  (n)

any defence arising by reason of any incapacity, lack of authority, or other
defence of any Other Credit Party, such Guarantor or any other Person, or by
reason of the cessation from any cause whatsoever of the liability of any Other
Credit Party, such Guarantor or any other Person with respect to all or any part
of the Obligations, or by reason of any act or omission of the Agent, any other
Beneficiary or others which directly or indirectly results in the discharge or
release of any Other Credit Party, such Guarantor or all or any part of the
Obligations or any security, or guarantee therefor, whether by operation of law
or otherwise;

 

  (o)

any defence arising by reason of any failure by the Agent or any other
Beneficiary to obtain, perfect or maintain a perfected (or any) security
interest upon any property of any Other Credit Party, such Guarantor or any
other Person or by reason of any interest of the Agent or any other Beneficiary
in any property, whether as owner thereof or the holder of a security interest
therein or lien or encumbrance thereon, being invalidated, voided, declared
fraudulent or preferential or otherwise set aside, or by reason of any
impairment by the Agent or any other Beneficiary of any right to recourse or
collateral;

 

  (p)

any defence arising by reason of the failure of the Agent or any other
Beneficiary to marshall any assets;

 

  (q)

any defence based upon any failure of the Agent to give to any Other Credit
Party, such Guarantor or any other Person notice of any sale or other
disposition of any property securing any or all of the Obligations or any
guarantee thereof, or any defect in any notice that may be given in connection
with any sale or other disposition of any such property, or any failure of the
Agent or any other Beneficiary to comply with any provision of applicable law in
enforcing any security interest upon any such property, including any failure by
the Agent or any other Beneficiary to dispose of any such property in a
commercially reasonable manner;

 

  (r)

any dealing whatsoever with any Other Credit Party, such Guarantor or other
Person or any security, whether negligently or not, or any failure to do so;

 

  (s)

any extinguishment of all or any of the Obligations for any reason whatsoever
(other than the payment or satisfaction in full thereof); or

 

  (t)

any other law, event or circumstance which might otherwise constitute a defence
available to, or a discharge of such Guarantor, any other act or omission to act
or delay of any kind by any Other Credit Party, the Agent, any other
Beneficiary, such Guarantor or any other Person or any other circumstance
whatsoever, whether similar or dissimilar to the foregoing, which might, but for
the provisions of this Section 5, constitute a legal or equitable discharge,
limitation or reduction of the obligations of such Guarantor hereunder (other
than the payment or satisfaction in full of all of the Obligations).

The foregoing provisions apply (and the foregoing waivers shall be effective)
even if the effect is to destroy or diminish such Guarantor’s subrogation
rights, such Guarantor’s right to proceed against any Other Credit Party for
reimbursement, such Guarantor’s right to recover contribution from any other
guarantor or any other right or remedy.

 

L-4



--------------------------------------------------------------------------------

6.

Indemnity. Each Guarantor agrees to indemnify and hold harmless the Agent (and
any sub-agent thereof) and each Related Party of any of the foregoing Persons
from and against any and all claims, losses and liabilities in any way relating
to, growing out of or resulting from this Guarantee and the transactions
contemplated hereby (including, without limitation, enforcement of this
Guarantee) in accordance with, and subject to the limitations set forth in,
Section 14.1(b) of the Credit Agreement, which shall apply hereto mutatis
mutandis.

 

7.

No Waiver; Amendments. No delay or failure on the part of the Agent or any other
Beneficiary in exercising any of its options, powers or rights, or partial or
single exercise thereof, shall constitute a waiver thereof, nor shall any single
or partial exercise of any right hereunder preclude the other or further
exercise thereof or the exercise of any other right. None of the terms or
provisions of this Guarantee may be waived, amended, supplemented or otherwise
modified except in accordance with Section 16.10 of the Credit Agreement. Each
waiver made in accordance with this Section 7 shall be effective only in the
specific instance and for the specific purpose for which it is given. All rights
of the Agent and the other Beneficiaries hereunder shall enure to the benefit of
their respective successors and permitted assigns and all obligations of each
Guarantor hereunder shall bind such Guarantor and its successors and assigns. No
Guarantor may assign its obligations under this Guarantee unless it is permitted
to do so pursuant to the Credit Agreement.

 

8.

Deemed Existence. If at any time, all or any part of any payment previously
applied by the Agent or any other Beneficiary to any Obligation is or must be
rescinded or returned by the Agent or any such Beneficiary for any reason
whatsoever (including the insolvency, bankruptcy, or reorganization of any
Guarantor or any Other Credit Party) such Obligation shall, for the purpose of
this Guarantee, to the extent that such payment is rescinded or returned, be
deemed to have continued in existence, notwithstanding such application by the
Agent or any such Beneficiary, and this Guarantee shall continue to be effective
or be reinstated, as the case may be, as to such Obligation, all as though such
application by the Agent or any such Beneficiary had not been made.

 

9.

Assignment and Postponement. Following the occurrence and during the continuance
of an Event of Default, all present and future indebtedness and liability of the
Other Credit Parties to each Guarantor is hereby assigned by the Guarantors to
the Agent and postponed to the Obligations and all moneys received by the
Guarantors in respect thereof will be received in trust for the benefit of the
Agent and the other Beneficiaries and will be paid over to the Agent upon demand
by the Agent. If the Agent or any other Beneficiary receives from any Guarantor
a payment or payments in full or on account of the liability of such Guarantor
hereunder, such Guarantor will not be entitled to claim repayment against any
Other Credit Party until the Agent’s and each other Beneficiary’s claims against
all Other Credit Parties have been irrevocably and unconditionally paid in full.
In case of liquidation, winding-up or bankruptcy of any Other Credit Party
(whether voluntary or involuntary) or any composition with creditors or scheme
of arrangement, the Agent and each of the other Beneficiaries will have the
right to rank for their full claims and receive all dividends or other payments
in respect thereof in priority to such Guarantor until the claims of the Agent
and the other Beneficiaries have been irrevocably and unconditionally paid in
full and such Guarantor will continue to be liable hereunder for any balance
which may be owing to the Agent or any other Beneficiary by any Other Credit
Party. In the event of the valuation by the Agent of any of its security and/or
the retention thereof by the Agent, such valuation and/or retention will not, as
between the Agent and the other Beneficiaries and the Guarantors, be considered
as a purchase of such security, or as payment or satisfaction of the Obligations
or any part thereof. The foregoing provisions of this Section 9 will not in any
way limit or lessen the liability of any Guarantors under any other section of
this Guarantee.

 

L-5



--------------------------------------------------------------------------------

10.

Other Securities. This Guarantee is in addition to and not in substitution for
any other guarantee or any other securities by whomsoever given at any time held
by the Agent or any other Beneficiary for any present or future Obligations and
the Agent or any other Beneficiary shall at all times have the right to proceed
against or realize upon all or any portion of any other guarantees or securities
or any other money or assets to which it may become entitled or have a claim in
such order and in such manner as it in its sole and unfettered discretion may
deem fit.

 

11.

Continuing Guarantee. This Guarantee is a continuing guarantee and: (a) shall
remain in full force and effect in accordance with its terms until payment in
full of all amounts payable under this Guarantee and termination of the
Beneficiaries’ commitments and obligations under and pursuant to the Loan
Documents; and (b) shall enure to the benefit of the Agent, each of the other
Beneficiaries and their respective successors and assigns, and shall be binding
upon the Guarantors and their successors and permitted assigns.

 

12.

Keepwell. Without derogation from the foregoing or any other provision of this
Guarantee, at any time during which any Guarantor is a Qualified ECP Guarantor,
to the fullest extent permitted by applicable law, such Guarantor hereby
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Other Credit Party to
honour all of its obligations under its respective guarantee (including this
Guarantee, as applicable), in each case in respect of Swap Obligations
(provided, however, that such Guarantor shall only be liable under this
Section 12 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 12, or otherwise under this
Guarantee, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Guarantor under this Section 11 shall remain in full force and effect until this
Guarantee is discharged in accordance with the Credit Agreement or otherwise in
accordance with its terms. Each Guarantor intends that this Section 12
constitute, and this Section 12 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

13.

Enforcement of Guarantee. The obligations of each Guarantor under this Guarantee
shall be enforceable by the Agent upon demand by the Agent for payment of the
Obligations in accordance with the terms hereof without the necessity of any
action or recourse whatsoever against any Other Credit Party, any security or
any other guarantor. The remedies provided in this Guarantee are cumulative and
not exclusive of any remedies provided by applicable law, the Loan Documents or
otherwise.

 

14.

Subrogation. This Guarantee shall not be considered as wholly or partially
satisfied by the payment or liquidation at any time or times of any sum or sums
of money for the time being due or remaining unpaid to the Agent or any other
Beneficiary, and all dividends, compensations, proceeds of security valued and
payments received by the Agent or any other Beneficiary from the Guarantors, any
Other Credit Party or from others or from any estate shall be regarded for all
purposes as payments in gross without right on the part of any Guarantors to
claim in reduction of the liability under this Guarantee the benefit of any such
dividends, compositions, proceeds or payments or any securities held by the
Agent or any other Beneficiary or proceeds thereof, and the Guarantors shall
have no right to be subrogated in any rights of the Agent or any other
Beneficiary until the Agent shall have received full, final and indefeasible
payment and performance of the Obligations and the Beneficiaries have no further
obligation to extend credit or advance monies to or for the benefit of any Other
Credit Party.

 

15.

Foreign Currency Obligations. Each Guarantor will make payment relative to each
Obligation in the currency (the “Original Currency”) in which the Other Credit
Party is required to pay such Obligation. If any Guarantor makes payment
relative to any Obligation to the Agent or any other Beneficiary in a currency
(the “Other Currency”) other than the Original Currency (whether voluntarily or
pursuant to an order or judgment of a court or tribunal of any jurisdiction),
such

 

L-6



--------------------------------------------------------------------------------

  payment will constitute a discharge of the liability of such Guarantor
hereunder in respect of such Obligation only to the extent of the amount of the
Original Currency which the Agent or such Beneficiary is able to purchase at
Calgary, Alberta with the amount it receives on the date of receipt. If the
amount of the Original Currency which the Agent or such other Beneficiary is
able to purchase is less than the amount of such currency originally due to it
in respect of the relevant Obligation, the Guarantors will indemnify and save
the Agent and the other Beneficiaries harmless from and against any loss or
damage arising as a result of such deficiency. This indemnity will constitute an
obligation separate and independent from the other obligations contained in this
Guarantee, will give rise to a separate and independent cause of action, will
apply irrespective of any indulgence granted by the Agent or any other
Beneficiary and will continue in full force and effect notwithstanding any
judgment or order in respect of any amount due hereunder or under any judgment
or order.

 

16.

Guarantee of Payment and Performance. This Guarantee is a guarantee of payment
and performance and not of collection and is in addition and without prejudice
to any securities of any kind now or hereafter held by the Agent or any other
Beneficiary.

 

17.

Costs. Subject to any applicable limitations set forth in Section 14.1 of the
Credit Agreement, which shall apply hereto mutatis mutandis, the Guarantors
shall pay to the Agent all reasonable out-of-pocket costs and expenses,
including all reasonable legal fees (on a solicitor and his own client basis)
and other expenses incurred by the Agent and any of the other Beneficiaries from
time to time in the enforcement, realization and collection of or in respect of
this Guarantee, and the term “Obligations” herein shall include all such costs
and expenses. All of these amounts shall be payable by the Guarantors five
Business Days after demand for payment, shall bear interest at a rate per annum
equal to the Default Rate, calculated from the fifth Business Day after demand
for payment to the date paid by the Guarantors, compounded monthly on the last
day of each month, both before and after default, maturity and judgment.

 

18.

Payment. All payments hereunder with respect to any Obligations shall be made to
the Agent on behalf of the Beneficiaries at the Agent’s Accounts or at such
other branch or agency of the Agent as the Agent shall designate from time to
time by notice in writing to the Guarantors.

 

19.

Payment on Stay. If: (a) any Other Credit Party is prevented from making payment
of any of the Obligations when it would otherwise be required to do so; or
(b) the Agent is prevented from demanding payment of the Obligations because of
a stay or other judicial proceeding or any other legal impediment, all
Obligations or other amounts otherwise subject to demand, acceleration or
payment shall be payable by the Guarantors as provided for hereunder.

 

20.

Waiver of Notice. The Guarantors waive all notices which may be required by any
statute, rule of law, contract or otherwise to preserve any rights to the Agent
or any other Beneficiary against the Guarantors.

 

21.

Taxes. Any and all payments by the Guarantors hereunder shall be made free and
clear of and without deduction for any and all present and future taxes, liens,
imposts, stamp taxes, deductions, charges or withholdings, and all liabilities
with respect thereto and any interest, additions to tax and penalties imposed
with respect thereto, but excluding, with respect to the Agent or any other
Beneficiary, taxes imposed on its income or capital and franchise taxes imposed
on it by any taxation authority (hereinafter referred to as “Taxes”). If any
Guarantor shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to the Agent or any other Beneficiary:

 

  (a)

the sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 21) the Agent or such Beneficiary receives an amount equal to
the sum it would have received had no such deductions been made; and

 

L-7



--------------------------------------------------------------------------------

  (b)

such Guarantor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

22.

Covenants. Each Guarantor acknowledges receipt of a copy of the Credit Agreement
and the other Loan Documents and understands the Obligations of the Loan Parties
thereunder.

 

23.

Governing Law. This Guarantee shall be governed by the laws of the Province of
Alberta and the laws of Canada applicable therein. Each Guarantor hereby
irrevocably submits and attorns to the jurisdiction of the courts of the
Province of Alberta for all matters arising out of or relating to this
Guarantee, or any of the transactions contemplated hereby, without prejudice to
the rights of the Agent or any other Beneficiary to take proceedings in other
jurisdictions.

 

24.

Severability. If any provision or paragraph of this Guarantee shall be invalid,
illegal or unenforceable in any respect or in any jurisdiction, it shall not
affect the validity, legality or enforceability of such provision or paragraph
in any other jurisdiction or the validity, legality or enforceability of any
other provision of this Guarantee.

 

25.

Notices. All notices, requests, demand and other communications provided for
herein shall be given in the manner and subject to the terms of Section 16.1 of
the Credit Agreement; provided that any such notice, request, demand or
communication shall be addressed to the respective parties as follows:

the Guarantor at:

c/o the Borrower

SemCAMS Midstream ULC

Suite 700, 520 3rd Avenue SW

Calgary, AB T2P 0R3

Canada

Attention: Leanne Campbell

Email: LCampbell@semgroupcorp.com

With a copy to:

SemGroup Corporation

6120 S. Yale Ave., #1500 Tulsa, OK 74136 U.S.A.

Attention: Tim O’Sullivan and Susan Lindberg

Email: tosullivan@semgroup.com and slindberg@semgroup.com

and

KKR & Co. L.P.

2800 Sand Hill Road

Suite 200

Menlo Park, CA 94025

U.S.A.

Attention: Brandon Freiman

Facsimile No: (212) 750-0003

Email: brandon.freiman@kkr.com

the Agent at:

Ernst & Young Tower

222 Bay Street, 15th Floor

Toronto, Ontario M5K 1A2

Attention: Vice President, Loan Syndications—Agency

Facsimile: (416) 982-5535

 

L-8



--------------------------------------------------------------------------------

26.

Acknowledgment. Each Guarantor confirms that its obligations under this
Guarantee are not subject to any promise or condition affecting or limiting its
liability, and no statement, representation, collateral agreement or promise by
the Agent or any other Beneficiary or by any officer, employee or agent of it,
forms any part of this Guarantee or has induced the making thereof, or shall be
deemed in any way to affect the Guarantor’s liability hereunder.

 

27.

Appropriation. The Agent shall be at liberty, without in any way prejudicing or
affecting its rights hereunder, to appropriate any payment made or monies
received to any part of the Obligations, whether then due or to become due, and
from time to time to revoke or alter any such appropriation, as the Agent sees
fit.

 

28.

New Guarantors. Any Person that is not already a party to this Guarantee as a
guarantor may be added to and become jointly and severally bound by this
Guarantee as a Guarantor by executing a Guarantor Addition Agreement. The
Guarantor Addition Agreement shall forthwith upon execution thereof be delivered
by the Borrower or such Guarantor to the Agent and shall be effective to add
such Person as a Guarantor under this Guarantee for the benefit of the
Beneficiaries.

 

29.

Joint and Several Obligations. The obligations of the Guarantors hereunder are
joint and several, and each Guarantor agrees that it is jointly and severally
liable for the Obligations and all other payment and performance obligations
hereunder.

 

30.

Calculation of Interest. Each Guarantor confirms that it understands and is able
to calculate the rate of interest applicable to Loans based on the methodology
for calculating per annum rates provided in the Credit Agreement. Each Guarantor
irrevocably agrees not to plead or assert, whether by way of defence or
otherwise, in any proceeding relating to this Guarantee, the Credit Agreement,
or any other Loan Document, that the interest payable under the Credit Agreement
or any other Loan Document and the calculation thereof has not been adequately
disclosed to such Guarantor, the Borrower, or any Other Credit Party as required
pursuant to section 4 of the Interest Act (Canada).

 

31.

Counterparts. This Guarantee may be executed by facsimile or other electronic
means in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.

 

32.

Credit Agreement Governs. In the event of any conflict between the provisions of
the Credit Agreement and this Guarantee which cannot be resolved by both
provisions being complied with, the provisions of the Credit Agreement will
prevail to the extent necessary to resolve such conflict.

[Remainder of page intentionally left blank]

 

L-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Guarantor has caused this Guarantee to be signed by the
proper officer duly authorized in that behalf as of the date and year first
above written.

 

[GUARANTOR] By:  

 

 

Name:

  Title:

By:

 

 

  Name:   Title:

[Signature Page - Gurantee (SemCAMS Midstream)]



--------------------------------------------------------------------------------

SCHEDULE A

TO THE GUARANTEE

[FORM OF GUARANTOR ADDITION AGREEMENT]

GUARANTOR ADDITION AGREEMENT

This Guarantor Addition Agreement is made as of •, 20•

BY:

[•] (the “New Guarantor”)

IN FAVOUR OF:

The Toronto-Dominion Bank, in its capacity as Agent.

WHEREAS pursuant to the Credit Agreement, the Borrower has agreed to cause the
New Guarantor to be added as a party to the Guarantee (as hereinafter defined)
by causing such New Guarantor to execute this Guarantor Addition Agreement;

AND WHEREAS the New Guarantor has agreed to become bound by the Guarantee.

NOW THEREFORE for good and valuable consideration, the New Guarantor agrees as
follows:

 

1

Reference to Guarantee

 

  (a)

This Guarantor Addition Agreement relates to the Obligor Guarantee dated as of
[•] originally by [•]. in favour of The Toronto-Dominion Bank, as administrative
agent, as amended, modified, supplemented, restated or replaced in accordance
with the provisions thereof (the “Guarantee”).

 

  (b)

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as are ascribed thereto in the Guarantee.

 

2.

Addition

Effective as of the date hereof, the New Guarantor shall become a Guarantor for
the purposes of the Guarantee as fully as if it had been an original signatory
thereunder, and shall have all of the obligations of a Guarantor, jointly and
severally with all other Guarantors, under the Guarantee.

 

3.

Notice

Any notice or other communication to the New Guarantor in connection with this
Guarantor Addition Agreement or the Guarantee shall be deemed to be delivered if
delivered in the manner set forth in Section 25 of the Guarantee at the
following address:

 

•

[address]

Attention: •

Facsimile: •



--------------------------------------------------------------------------------

4.

Governing Law

This Guarantor Addition Agreement shall be governed by the laws of the Province
of Alberta and the laws of Canada applicable therein.

IN WITNESS WHEREOF the New Guarantor has executed this Guarantor Addition
Agreement as of the date first written above.

 

[NEW GUARANTOR]

By:     Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE M

TO THE CREDIT AGREEMENT

FORM OF SHAREHOLDER DEBT SUBORDINATION AGREEMENT

SHAREHOLDER DEBT SUBORDINATION AGREEMENT

among

[•]

as Subordinated Creditor

and

[•]

as Obligor1

and

[THE TORONTO-DOMINION BANK

as Administrative Agent]2

 

 

1 

In the event that there are no United States Obligors or United States
Collateral, certain provisions related solely to United States Obligors or
United States Collateral may be deleted in the Administrative Agent’s
discretion.

2 

If other Senior Debt exists at the time this agreement is entered into this form
shall be adjusted by adding the Senior Representative for such other Senior Debt
as a party hereto, together with references to such Senior Debt.

 

M-1



--------------------------------------------------------------------------------

SHAREHOLDER DEBT SUBORDINATION AGREEMENT, dated as of [•] (this “Agreement”),
among [•], a [•] [incorporated/existing/organized/subsisting] under the laws of
[•] (the “Obligor”), [•], a [•] [incorporated/existing/organized/subsisting]
under the laws of [•] (the “Subordinated Creditor”) and the Administrative Agent
(as defined below).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Lender
Secured Parties), each additional Senior Representative (for itself and on
behalf of the Additional Senior Debt Parties under the applicable Additional
Senior Debt Facility), the Subordinated Creditor and the Obligor agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms

Capitalized terms used but not otherwise defined herein have the meanings set
forth in the Credit Agreement. As used in this Agreement, the following terms
have the meanings specified below:

“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Obligor (other than Indebtedness constituting Credit Agreement Obligations)
which Indebtedness ranks pari passu with the Credit Agreement Obligations;
provided, however, that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such basis by each Senior Debt Document and (ii) the
Representative for the holders of such Indebtedness shall have become party to
this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 6.07 hereof.

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, credit
agreements, the Senior Collateral Documents or other operative agreements
evidencing or governing such Indebtedness.

“Additional Senior Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest (including,
without limitation, any interest, fees or expenses which accrues after the
commencement of any Insolvency or Liquidation Proceeding, whether or not allowed
or allowable as a claim in any such case or proceeding) payable with respect to,
such Additional Senior Debt, (b) all other amounts payable by the Obligor to the
related Additional Senior Debt Parties under the related Additional Senior Debt
Documents, (c) any Secured Hedge Obligations secured under the Senior Collateral
Documents securing the related series, issue or class of Additional Senior Debt,
(d) any Secured Cash Management Obligations secured under the Senior Collateral
Documents securing the related series, issue or class of Additional Senior Debt
and (e) any renewals or extensions of the foregoing that are not prohibited by
each Senior Debt Document. Additional Senior Debt Obligations shall include any
Permitted Debt (as defined in the Credit Agreement) that constitutes Additional
Senior Debt and guarantees thereof by the Obligor issued in exchange therefor.

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Obligor under any related
Additional Senior Debt Documents.

 

M-2



--------------------------------------------------------------------------------

“Administrative Agent” means, in respect of the Credit Agreement, The
Toronto-Dominion Bank and any successor administrative agent as provided in
Section 15.7 of the Credit Agreement; provided, however, that if the Credit
Agreement is Refinanced, then all references herein to the Administrative Agent
shall refer to the administrative agent or administrative agents (or trustee or
trustees) under the Refinancing.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Alberta PPSA” means the Personal Property Security Act (Alberta), as amended,
or any applicable personal property security acts or legislation hereafter
enacted and from time to time in effect in Alberta, Canada, and any successor
statute of each of the foregoing.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, and any
successor statute.

“Bankruptcy and Insolvency Act (Canada)” means the Bankruptcy and Insolvency
Act, RSC, 1985, c B-3, as amended, and any successor statute.

“Bankruptcy Law” means the Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-up and
Restructuring Act (Canada) and any similar federal, state or foreign law for the
relief of debtors as now or hereafter in effect, and any successors to such
statutes and any other applicable insolvency or other similar analogous law of
any jurisdiction, including any law of any jurisdiction permitting a debtor to
obtain a stay or a compromise of the claims of its creditors against it and any
law of any jurisdiction relating to receivership, reorganization, liquidation,
conservatorship, moratorium, rearrangement or corporate or other arrangement
affecting the rights of creditors generally.

“Cash Management Agreement” means any agreement or arrangement to provide Cash
Management Services including any Cash Management Document.

“Companies’ Creditors Arrangement Act (Canada)” means the Companies’ Creditors
Arrangement Act, RSC, 1985, c C-36, as amended, and any successor statute.

“Credit Agreement” means that certain Credit Agreement, dated as of [•], 2019,
among SemCAMS Midstream ULC, as borrower, the lenders from time to time party
thereto, and The Toronto-Dominion Bank as administrative agent.

“Credit Agreement Loan Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement (or similar term in any
Refinancing thereof).

“Credit Agreement Obligations” means the “Lender Secured Obligations” as defined
in the Credit Agreement (or similar term in any Refinancing thereof).

“Credit Agreement Secured Parties” means the “Lender Secured Parties” as defined
in the Credit Agreement (or similar term in any Refinancing thereof).

“Discharge” means, with respect to the Senior Debt Facilities, the date on which
(a) the Senior Obligations thereunder are permanently repaid in full pursuant to
the terms of the Senior Debt Documents or, with respect to any Secured Hedge
Obligations or Secured Cash Management Obligations secured by the Senior
Collateral Documents, either (i) such Secured Hedge Obligations or Secured Cash
Management Obligations have been paid in full pursuant to the terms of the
documentation governing such Senior Debt Facility, (ii) such Secured Hedge
Obligations or Secured Cash Management Obligations shall have been cash
collateralized on terms set out in the applicable Senior Debt Documents or
otherwise on terms satisfactory to each applicable counterparty (or other
arrangements satisfactory to the applicable counterparty shall have been made)
or (iii) such Secured Hedge Obligations or Secured Cash Management Obligations
are no longer secured by all the Senior Collateral pursuant to the terms of the
documentation governing such Senior Debt Facility, (b) any letters of credit
issued under the Senior Debt Facilities have terminated or have been cash
collateralized or backstopped (in the amount and form required under the Senior
Debt Documents) and (c) all commitments of the Senior Secured Parties under the
Senior Debt Facilities have been terminated. The term “Discharged” shall have a
corresponding meaning.

 

M-3



--------------------------------------------------------------------------------

“Discharge of Senior Obligations” means the date on which the Discharge of the
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.

“Insolvency or Liquidation Proceeding” has the meaning assigned to such term in
the Credit Agreement.

“Joinder Agreement” means a supplement to this Agreement substantially in the
form of Annex I hereof required to be delivered by a Senior Class Debt
Representative to the Administrative Agent and the Subordinated Creditor
pursuant to Section 6.07 hereof in order to include an additional Senior Debt
Facility hereunder and to become the Representative hereunder for the Senior
Secured Parties under such Senior Debt Facility.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other indebtedness or enter into
alternative financing arrangements, in exchange or replacement for such
indebtedness (in whole or in part), including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including, in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement; provided that the Discharge of the Credit
Agreement Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with an Additional Senior Debt
Facility which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Subordinated Creditor as the “Credit
Agreement” for purposes of this Agreement. “Refinanced” and “Refinancing” have
correlative meanings.

“Secured Cash Management Obligations” shall mean obligations of the Obligor
under Cash Management Agreements with a Senior Secured Creditor that are
intended to be secured by the Senior Collateral Documents.

“Secured Hedge Obligations” shall mean obligations of the Obligor under Lender
Hedge Agreements with a Senior Secured Party that are intended under the
applicable Senior Collateral Document to be secured by the Senior Collateral.

“Senior Class Debt” has the meaning assigned to such term in Section 6.07.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 6.07.

“Senior Class Debt Representatives” has the meaning assigned to such term in
Section 6.07.

“Senior Collateral” means any “Collateral” (or similar term) as defined in any
Credit Agreement Loan Document or any other Senior Debt Document or any other
assets of the Obligor with respect to which a Lien is granted or purported to be
granted pursuant to a Senior Collateral Document as security for any Senior
Obligations.

“Senior Collateral Documents” means any “Security Agreement” and the other
“Security Documents” as each is defined in the Credit Agreement and each of the
collateral agreements, security agreements, debentures, pledge agreements and
other instruments and documents executed and delivered by the Obligor for
purposes of providing collateral security for any Senior Obligation.

“Senior Debt Documents” means the Credit Agreement Loan Documents and any
Additional Senior Debt Documents.

“Senior Debt Facilities” means the Credit Agreement and any Additional Senior
Debt Facilities.

 

M-4



--------------------------------------------------------------------------------

“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.

“Senior Representative” means (a) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(b) in the case of any Additional Senior Debt Facility and the Additional Senior
Debt Parties thereunder (including with respect to any Additional Senior Debt
Facility initially covered hereby on the date of this Agreement), the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Senior Debt Facility that is named as the Representative in
respect of such Additional Senior Debt Facility hereunder or in the applicable
Joinder Agreement.

“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.

“Subordinated Debt” means the Permitted Shareholder Debt incurred pursuant to
the Subordinated Debt Documents.

“Subordinated Debt Documents” means [•], and any notes and other operative
agreements evidencing or governing such Indebtedness, including any agreement
entered into for the purpose of securing the Subordinated Obligations.

“Subordinated Obligations” means the “[Obligations]” as defined in the
Subordinated Debt Documents (or similar term in any Refinancing thereof).

“Uniform Commercial Code” means, unless otherwise specified, the Uniform
Commercial Code as from time to time in effect in the State of New York.

“Winding-up and Restructuring Act (Canada)” means the Winding-up and
Restructuring Act, RSC, 1985, c W-11, as amended, and any successor statute.

Section 1.02 Interpretive Provision

The interpretive provisions contained in Section 1.2 to 1.10 of the Credit
Agreement are incorporated herein, mutatis mutandis, as if a part hereof.

ARTICLE II

SUBORDINATION

Section 2.01 Payment Subordination

The Subordinated Creditor hereby agrees that all of its right, title and
interest in and to the Subordinated Obligations shall be subordinate and junior
in right of payment to the rights of the Senior Secured Parties in respect of
the Senior Obligations, including, in each case, the payment of principal,
premium (if any), interest, fees, charges, expenses, indemnities, reimbursement
obligations and all other amounts payable thereunder or in respect thereof and
all Refinancings of the foregoing.

Section 2.02 Restriction on Payments

Each of the Subordinated Creditor and the Obligor agrees that, unless and until
the Discharge of Senior Obligations has occurred, no payment in respect of the
Subordinated Obligations, whether as principal, interest or otherwise, and
whether in cash, securities or other property, shall be made by or on behalf of
the Obligor or received or accepted, directly or indirectly, by or on behalf of
the Subordinated Creditor, unless expressly permitted by the Senior Debt
Documents, including, but not limited to, any Permitted Distributions.

 

M-5



--------------------------------------------------------------------------------

Section 2.03 Turnover of Payments

Unless and until the Discharge of Senior Obligations has occurred, any payment
(except for any such payment expressly permitted by the Senior Debt Documents,
including, but not limited to, any Permitted Distributions) received by the
Subordinated Creditor in respect of the Subordinated Obligations shall be
segregated and held in trust for the benefit of and forthwith paid over to the
Administrative Agent for the benefit of the Senior Secured Parties in the same
form as received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. The Administrative Agent is hereby authorized
to make any such endorsements as agent for the Subordinated Creditor. This
authorization is coupled with an interest and is irrevocable.

ARTICLE III

ENFORCEMENT

Section 3.01 Exercise of Remedies

 

  (a)

So long as the Discharge of Senior Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Obligor, the Subordinated Creditor will not (i) exercise or seek to exercise any
rights or remedies (including set-off) in respect of any Subordinated
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure), (ii) contest, protest or
object to any foreclosure proceeding or action brought with respect to the
Senior Collateral by any Senior Representative or any Senior Secured Party in
respect of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Senior
Collateral or the Senior Obligations, (iii) commence, or join with any Person
(other than the Senior Secured Parties and the Senior Representatives upon the
request of the Administrative Agent) in commencing any enforcement, collection,
execution, levy or foreclosure action or proceeding in respect of the
Subordinated Obligations, or (iv) object to the forbearance by the Senior
Secured Parties from bringing or pursuing any foreclosure proceeding or action
or any other exercise of any rights or remedies relating to the Senior
Obligations; provided, however, that (A) the Subordinated Creditor may
accelerate and make demand against the applicable Obligors for the Subordinated
Obligations if the scheduled maturities of all Senior Obligations have been
accelerated (it being understood, for the avoidance of doubt, that this clause
(A) is not intended to limit automatic acceleration upon an actual or deemed
entry of an order for relief with respect to any Obligor under any Bankruptcy
Law that does not require any action under the Subordinated Debt Documents on
the part of the Subordinated Creditor); (B) in any Insolvency or Liquidation
Proceeding commenced by or against the Obligor, the Subordinated Creditor may
file a claim, proof of claim or statement of interest with respect to the
Subordinated Obligations, (C) the Subordinated Creditor may file any necessary
or appropriate responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the Subordinated Obligations, and (D) from
and after the Discharge of Senior Obligations, the Subordinated Creditor may
exercise or seek to exercise any rights or remedies (including set-off) with
respect to any Subordinated Obligations, or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure),
in each case (A) through (D) above, to the extent such action is not
inconsistent with, or could not result in a resolution inconsistent with the
terms of this Agreement. In exercising rights and remedies with respect to the
Senior Debt Documents, the Senior Representatives and the Senior Secured Parties
may enforce the provisions thereof and exercise remedies thereunder,

 

M-6



--------------------------------------------------------------------------------

  all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights to
exercise all the rights and remedies of a secured lender under the [Uniform
Commercial Code or the] Alberta PPSA of any personal property security
legislation of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws, statutory or otherwise, of any applicable jurisdiction.

 

  (b)

The Subordinated Creditor (i) agrees that it will not take any action that would
hinder any exercise of remedies undertaken by any Senior Representative or any
Senior Secured Party with respect to the Credit Agreement or any other Senior
Debt Document, and (ii) hereby waives any and all rights it may have to object
to the manner in which the Senior Representatives or the Senior Secured Parties
seek to enforce or collect the Senior Obligations, regardless of whether any
action or failure to act by or on behalf of any Senior Representative or any
other Senior Secured Party is adverse to the interests of the Subordinated
Creditor.

 

  (c)

The Subordinated Creditor hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Subordinated Debt Document shall be
deemed to restrict in any way the rights and remedies of the Senior
Representatives or the Senior Secured Parties as set forth in this Agreement and
the Senior Debt Documents.

Section 3.02 Actions upon Breach

Should the Subordinated Creditor fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Obligor) or the Obligor may obtain relief
against the Subordinated Creditor by injunction, specific performance or other
appropriate equitable relief. The Subordinated Creditor hereby (i) agrees that
the Senior Secured Parties’ damages from the actions of the Subordinated
Creditor may at that time be difficult to ascertain and may be irreparable and
waives any defense that the Obligor, the Senior Representatives or the Senior
Secured Parties cannot demonstrate damage or be made whole by the awarding of
damages and (ii) irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense that might be asserted to bar the remedy of
specific performance in any action that may be brought by any Senior
Representative or any other Senior Secured Party.

ARTICLE IV

INSOLVENCY OR LIQUIDATION PROCEEDINGS.

Section 4.01 Relief from the Automatic Stay

Until the Discharge of Senior Obligations has occurred, the Subordinated
Creditor, agrees that it shall not seek relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof without the prior written consent of the Senior
Representative.

Section 4.02 Adequate Protection

The Subordinated Creditor, agrees that it shall not (a) object, contest or
support any other Person objecting to or contesting (i) any request by any
Senior Representative or any Senior Secured Party for adequate protection,
(ii) any objection by any Senior Representative or any Senior Secured Party to
any motion, relief, action or proceeding based on any Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection, or (iii) the
payment of interest, fees, expenses or other amounts of any Senior
Representative or any other Senior Secured Party under Section 506(b) of the
Bankruptcy Code or any similar provisions, statutory or otherwise, of any other
Bankruptcy Law or (b) assert or support any claim for costs or expenses of
preserving or disposing of any Senior Collateral under Section 506(c) of the
Bankruptcy Code or any similar provisions, statutory or otherwise, of any other
Bankruptcy Law.

 

M-7



--------------------------------------------------------------------------------

Section 4.03 Preference Issues

If any Senior Secured Party is required in any Insolvency or Liquidation
Proceeding or otherwise to disgorge, turn over or otherwise pay any amount to
the estate of the Obligor (or any trustee, receiver or similar Person therefor),
because the payment of such amount was declared to be fraudulent or preferential
in any respect or for any other reason, any amount (a “Recovery”), whether
received as Proceeds of security, enforcement of any right of set-off or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Secured Parties shall be entitled to the benefits of this Agreement
until a Discharge of Senior Obligations with respect to all such recovered
amounts. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. The Subordinated Creditor hereby agrees
that it shall not be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.

Section 4.04 Separate Classifications

The Subordinated Creditor acknowledges and agrees that the Subordinated
Obligations are fundamentally different from the Senior Obligations and must be
separately classified in any plan of reorganization proposed, confirmed or
adopted in an Insolvency or Liquidation Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that any claims of the Senior Secured Parties and the Subordinated
Creditor constitute a single class of claims (rather than separate classes of
senior and junior claims), then the Subordinated Creditor hereby acknowledges
and agrees that the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees and expenses (whether or not allowed or allowable in such
Insolvency or Liquidation Proceeding) before any distribution is made in respect
of the Subordinated Obligations, with the Subordinated Creditor hereby
acknowledging and agreeing to turn over to the Senior Representative amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Subordinated Creditor.

Section 4.05 No Waivers of Rights of Senior Secured Parties

Nothing contained herein shall, except as expressly provided herein, prohibit or
in any way limit any Senior Representative or any other Senior Secured Party
from objecting in any Insolvency or Liquidation Proceeding or otherwise to any
action taken by the Subordinated Creditor, including the asserting by the
Subordinated Creditor of any of its rights and remedies under the Subordinated
Debt Documents or otherwise.

Section 4.06 Application

This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code or any
similar provisions, statutory or otherwise, of any other Bankruptcy Law, shall
be effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. All references herein to the Obligor shall include the
Obligor as a debtor-in-possession and any receiver or trustee for the Obligor.

 

M-8



--------------------------------------------------------------------------------

Section 4.07 Reorganization Securities; Voting

 

  (a)

If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor of the reorganized debtor are distributed, pursuant to a plan
of reorganization or similar dispositive restructuring plan, on account of both
the Senior Obligations and the Subordinated Obligations, then the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to such debt obligations.

 

  (b)

The Subordinated Creditor shall not propose, vote in favor of, or otherwise
directly or indirectly support any plan of reorganization other than with the
prior written consent of the Senior Representative or to the extent any such
plan is proposed or supported by the number of Senior Secured Parties required
under Section 1126(c) of the Bankruptcy Code or any similar provisions,
statutory or otherwise, of any other Bankruptcy Law.

Section 4.08 Section 1111(b) of the Bankruptcy Code

The Subordinated Creditor shall not object to, oppose, support any objection, or
take any other action to impede, the right of any Senior Secured Party to make
an election under Section 1111(b)(2) of the Bankruptcy Code or any similar
provisions, statutory or otherwise, of any other Bankruptcy Law with respect to
the Senior Collateral. The Subordinated Creditor waives any claim it may
hereafter have against any senior claimholder arising out of the election by any
Senior Secured Party of the application of Section 1111(b)(2) of the Bankruptcy
Code or any similar provisions, statutory or otherwise, of any other Bankruptcy
Law with respect to the Senior Collateral.

Section 4.09 Post-Petition Interest

The Subordinated Creditor shall not oppose or seek to challenge any claim by the
Senior Representative or any other Senior Secured Party for allowance in any
Insolvency or Liquidation Proceeding of Senior Obligations consisting of claims
for post-petition interest, fees, or expenses under Section 506(b) of the
Bankruptcy Code or any similar provisions, statutory or otherwise, of any
Bankruptcy Law or otherwise.

ARTICLE V

RELIANCE; ETC.

Section 5.01 Reliance

The consent by the Senior Secured Parties to the execution and delivery of the
Subordinated Debt Documents and all loans and other extensions of credit made or
deemed made on and after the date hereof by the Senior Secured Parties to the
Obligor shall be deemed to have been given and made in reliance upon this
Agreement. The Subordinated Creditor acknowledges that it has independently and
without reliance on any Senior Representative or other Senior Secured Party, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into the Subordinated Debt Documents to
which they are party or by which they are bound, this Agreement and the
transactions contemplated hereby and thereby, and they will continue to make
their own credit decisions in taking or not taking any action under the
Subordinated Debt Documents or this Agreement.

Section 5.02 No Warranties or Liability

The Subordinated Creditor acknowledges and agrees that neither any Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Debt Documents. The Senior Secured Parties will be entitled to manage and
supervise their respective loans and extensions of credit under the Senior Debt
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and the Senior Secured Parties may manage their
loans and extensions of credit without regard to any rights or interests of the
Subordinated Creditor or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to the Subordinated Creditor to act or refrain from acting
in a manner that allows, or results in, the occurrence or continuance of an
event of default or default

 

M-9



--------------------------------------------------------------------------------

under any agreement with the Obligor (including the Subordinated Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with. Except as expressly set forth in this Agreement and in the Senior Debt
Documents (if applicable), the Senior Representatives, the Senior Secured
Parties and the Subordinated Creditor have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Senior Debt Obligations, the
Subordinated Obligations or any guarantee or security which may have been
granted to any of them in connection therewith or (b) any other matter except as
expressly set forth in this Agreement.

Section 5.03 Obligations Unconditional

All rights, interests, agreements and ligations of the Senior Representatives,
the Senior Secured Parties and the Subordinated Creditor hereunder shall remain
in full force and effect until the Discharge of Senior Obligations irrespective
of:

 

  (a)

any lack of validity or enforceability of any Senior Debt Document or any
Subordinated Debt Document;

 

  (b)

any change in the time, manner or place of payment of, or in any other terms of,
all or any of the Senior Obligations or Subordinated Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Credit
Agreement or any other Senior Debt Loan Document or of the terms of any
Subordinated Debt Document;

 

  (c)

any exchange of any security interest in any collateral or any amendment,
restatement, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Senior Obligations or Subordinated
Obligations or any guarantee thereof;

 

  (d)

the commencement of any Insolvency or Liquidation Proceeding in respect of the
Obligor; or

 

  (e)

any other circumstances that otherwise might constitute a defense available to,
or a discharge of (i) the Obligor in respect of the Senior Obligations or
(ii) the Subordinated Creditor in respect of this Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.01 Conflicts

In the event of any conflict between the provisions of this Agreement and the
provisions of any Senior Debt Loan Document or any Subordinated Debt Document,
the provisions of this Agreement shall govern.

Section 6.02 Continuing Nature of this Agreement; Severability

Subject to Section 4.03, this Agreement shall continue to be effective until the
Discharge of Senior Obligations shall have occurred. This is a continuing
agreement of subordination, and the Senior Secured Parties may continue, at any
time and without notice to the Subordinated Creditor, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Borrower
or any Subsidiary constituting Senior Obligations in reliance hereon. The terms
of this Agreement shall survive and continue in full force and effect in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

M-10



--------------------------------------------------------------------------------

Section 6.03 Amendments; Waivers

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 6.03, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

(b) This Agreement may be amended, restated, supplemented or waived in writing
signed by the Senior Representatives (in each case, acting in accordance with
the documents governing the applicable Senior Debt Facility), the Subordinated
Creditor and the Obligor. Any such amendment, restatement, supplement or waiver
shall be in writing and shall be binding upon the Senior Secured Parties, the
Subordinated Creditor, the Obligor and each of their respective successors and
assigns.

(c) Notwithstanding the foregoing, without the consent of the Subordinated
Creditor or any Senior Secured Party, any Senior Representative may become a
party hereto by execution and delivery of a Joinder Agreement in accordance with
Section 6.07 of this Agreement and upon such execution and delivery, such Senior
Representative and the Additional Senior Debt Parties and Senior Obligations for
which such Representative is acting shall be subject to the terms hereof.

Section 6.04 Information Concerning Financial Condition of the Company and the
Subsidiaries

The Senior Representatives, the Senior Secured Parties and the Subordinated
Creditor shall each be responsible for keeping themselves informed of (a) the
financial condition of the Obligor and all endorsers or guarantors of the Senior
Obligations or the Subordinated Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the Senior Obligations or the
Subordinated Obligations. The Senior Representatives, the Senior Secured Parties
and the Subordinated Creditor shall have no duty to advise any other party
hereunder of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event that any Senior Representative,
any Senior Secured Party or the Subordinated Creditor, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any other party, it shall be under no obligation to (i) make, and the Senior
Representatives, the Senior Secured Parties and the Subordinated Creditor shall
not make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (ii) provide any additional
information or to provide any such information on any subsequent occasion,
(iii) undertake any investigation or (iv) disclose any information that,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain as confidential or is otherwise required to maintain as
confidential.

Section 6.05 Subrogation

The Subordinated Creditor hereby waives any rights of subrogation it may acquire
as a result of any payment hereunder until the Discharge of Senior Obligations
has occurred.

 

M-11



--------------------------------------------------------------------------------

Section 6.06 Application of Payments

Except as otherwise provided herein, all payments received by the Senior Secured
Parties may be applied, reversed and reapplied, in whole or in part, to such
part of the Senior Obligations as the Senior Secured Parties, in their sole
discretion, deem appropriate, in accordance with the terms of the Senior Debt
Documents. The Subordinated Creditor assents to any such extension or
postponement of the time of payment of the Senior Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
Senior Obligations and to the addition or release of any other Person primarily
or secondarily liable therefor.

Section 6.07 Additional Senior Debt Facilities

To the extent, but only to the extent, permitted by the provisions of the Senior
Debt Documents, the Obligor may incur or issue and sell one or more series or
classes of Additional Senior Debt. Any such additional class or series of
Additional Senior Debt (the “Senior Class Debt”) shall rank in priority to the
Subordinated Obligations if and subject to the condition that the Representative
of any such Senior Class Debt (each, a “Senior Class Debt Representative”),
acting on behalf of the holders of such Senior Class Debt (such Representative
and holders in respect of any such Senior Class Debt being referred to as the
“Senior Class Debt Parties”), becomes a party to this Agreement by satisfying
the conditions set forth in clauses (a) through (c), as applicable, of the
immediately succeeding paragraph.

In order for a Senior Class Debt Representative to become a party to this
Agreement:

(a) such Senior Class Debt Representative shall have executed and delivered a
Joinder Agreement to the Administrative Agent and the Subordinated Creditor
substantially in the form of Annex I hereto (with such changes as may be
reasonably approved by the Administrative Agent and such Senior Class Debt
Representative that do not adversely affect the rights of the Subordinated
Creditor hereunder) pursuant to which it becomes a Representative hereunder, and
the Senior Class Debt in respect of which such Senior Class Debt Representative
is the Representative and the related Senior Class Debt Parties become subject
hereto and bound hereby;

(b) the Obligor shall have delivered to the Administrative Agent and the
Subordinated Creditor an Officer’s Certificate stating that the conditions set
forth in this Section 6.07 are satisfied (or waived by attaching supporting
documentation required under Section 6.03) with respect to such Senior
Class Debt and, if requested by the Subordinated Creditor, true and complete
copies of each of the material Senior Debt Documents relating to such Senior
Class Debt, certified as being true and correct by an Authorized Officer of the
Obligor; and identifying the obligations to be designated as Additional Senior
Debt and certifying that such obligations are permitted to be incurred on a
basis senior in priority to the Subordinated Debt and equal in priority (but
without regard to control of remedies) with the Senior Obligations under each of
the Senior Debt Documents; and

(c) the Senior Debt Documents relating to such Senior Class Debt shall provide
that each Senior Class Debt Party with respect to such Senior Class Debt will be
subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Class Debt.

Section 6.08 Consent to Jurisdiction; Waivers

The Obligor and each Representative, on behalf of itself and the Senior Secured
Parties in respect of the Senior Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement to the non-exclusive general jurisdiction of the
courts of the Province of Alberta;

 

M-12



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives (to the extent permitted by applicable law) any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same or to commence or support any such action
or proceeding in any other courts;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth in Section 6.09 or at such other address of which the parties
hereto shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any Representative or
any Secured Party to effect service of process in any other manner permitted by
law or to commence legal proceedings or otherwise proceed against the Obligor in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 6.07 any special, exemplary, punitive or consequential damages.

Section 6.09 Notices

All notices, requests, demands and other communications provided for or
permitted hereunder shall be in writing and shall be sent:

(i) if to the Obligor to it at: [•];

(ii) if to the Subordinated Creditor to it at: [•]; and

(iii) if to the Administrative Agent, to it at: [•].

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, faxed, electronically mailed or sent by courier service, U.S.
mail or Canada Post and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of a fax or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed) or Canada Post (registered, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. Notices and other communications may also be delivered by e-mail to the
e-mail address of a representative of the applicable Person provided from time
to time by such Person.

Section 6.10 Further Assurances

Each Senior Representative, on behalf of itself and each Senior Secured Party
under the Senior Debt Facility for which it is acting, the Subordinated Creditor
and the Obligor each agrees that it will take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the other parties hereto may reasonably request to
effectuate the terms of this Agreement.

Section 6.11 Governing Law; Waiver of Jury Trial

 

(A)

This Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed and interpreted in accordance with, the laws of the
Province of Alberta.

 

M-13



--------------------------------------------------------------------------------

(B)

EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED
BY APPLICABLE LAW) TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER SECOND PRIORITY DEBT DOCUMENT OR SENIOR DEBT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 6.12 Binding on Successors and Assigns

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Senior Representatives, the Senior Secured Parties, the Subordinated
Creditor, the Obligor and their respective permitted successors and assigns.

Section 6.13 Section Headings

The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation of this Agreement or any other Subordinated
Debt Document or Senior Debt Document.

Section 6.14 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

Section 6.15 Authorization

By its signature, each Person executing this Agreement on behalf of a party
hereto represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement. The Administrative Agent represents and
warrants that this Agreement is binding upon the Lender Secured Parties under
the Credit Agreement Loan Documents.

Section 6.16 No Third Party Beneficiaries; Successors and Assigns; No Impairment

This Agreement and the rights and benefits hereof shall inure to the benefit of
each of the parties hereto and its respective successors and assigns and shall
inure to the benefit of and bind each of the Senior Secured Parties, the Obligor
and the Subordinated Creditor. Nothing in this Agreement shall impair, as
between the Obligor and the Senior Representatives and the Senior Secured
Parties, and as between the Obligor and the Subordinated Creditor, the
obligations of the Obligor, which are absolute and unconditional, to pay
principal, interest, fees and other amounts as provided in the Senior Debt
Documents and, subject to Article II, the Subordinated Debt Documents
respectively.

Section 6.17 Effectiveness

This Agreement shall become effective when executed and delivered by the
Administrative Agent, the Subordinated Creditor and the Obligor.

Section 6.18 Administrative Agent and Representative

It is understood and agreed that the Administrative Agent is entering into this
Agreement in its capacity as Administrative Agent under the Credit Agreement and
the provisions of Article 15 of the Credit Agreement applicable to the Agents
(as defined therein) thereunder shall also apply to the Administrative Agent
hereunder.

 

M-14



--------------------------------------------------------------------------------

Section 6.19 Relative Rights

Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement is intended to or will (a) except to the extent expressly set forth
herein amend, waive or otherwise modify the provisions of the Credit Agreement
or any other Senior Debt Document, or permit the Obligor to take any action, or
fail to take any action, to the extent such action or failure would otherwise
constitute a breach of, or default under, the Credit Agreement or any other
Senior Debt Document, (b) change the relative priorities of the Senior
Obligations as among the Senior Secured Parties or (c) obligate the Obligor to
take any action, or fail to take any action, that would otherwise constitute a
breach of, or default under, the Credit Agreement or any other Senior Debt
Document.

Section 6.20 Survival of Agreement

All covenants, agreements, representations and warranties made by any party in
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution an delivery of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

M-15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or other authorized
representative as of the day and year first above written.

 

THE TORONTO-DOMINION BANK,
as Administrative Agent Per:  

 

  Name:   Title: [•]
as Subordinated Creditor Per:  

 

  Name:   Title: [•]
as Obligor Per:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX I

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [•], dated as of [•], to the SHAREHOLDER
DEBT SUBORDINATION AGREEMENT, dated as of [•] (as amended, restated,
supplemented or otherwise modified from time to time, the “Shareholder Debt
Subordination Agreement”), initially among [•], a [•]
[incorporated/existing/organized/subsisting] under the laws of [•] (the
“Obligor”), The Toronto-Dominion Bank, as Administrative Agent, [•],as
Subordinated Creditor, and the additional Representatives from time to time
party thereto.

 

(C)

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Shareholder Debt Subordination Agreement.
Section 1.02 contained in the Shareholder Debt Subordination Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.

 

(D)

As a condition to the ability of the Obligor to incur Senior Class Debt after
the date of the Shareholder Debt Subordination Agreement, in each case under and
pursuant to the Senior Debt Documents, the Senior Class Debt Representative in
respect of such Senior Class Debt is required to become a Representative under,
and such Senior Class Debt and the Senior Class Debt Parties in respect thereof
are required to become subject to and bound by, the Shareholder Debt
Subordination Agreement. Section 6.07 of the Shareholder Debt Subordination
Agreement provides that such Senior Class Debt Representative may become a
Representative under, and such Senior Class Debt and such Senior Class Debt
Parties may become subject to and bound by, the Shareholder Debt Subordination
Agreement, pursuant to the execution and delivery by the Senior Class Debt
Representative of an instrument in the form of this Representative Supplement
and the satisfaction of the other conditions set forth in Section 6.07 of the
Shareholder Debt Subordination Agreement. The undersigned Senior Class Debt
Representative (the “New Representative”) is executing this Supplement in
accordance with the requirements of the Senior Debt Documents.

Accordingly, the Administrative Agent and the New Representative agree as
follows:

Section 1

In accordance with Section 6.07 of the Shareholder Debt Subordination Agreement,
the New Representative by its signature below becomes a Representative under,
and the related Senior Class Debt and Senior Class Debt Parties become subject
to and bound by, the Shareholder Debt Subordination Agreement with the same
force and effect as if the New Representative had originally been named therein
as a Representative, and the New Representative, on behalf of itself and such
Senior Class Debt Parties, hereby agrees to all the terms and provisions of the
Shareholder Debt Subordination Agreement applicable to it as a Senior
Representative and to the Senior Class Debt Parties that it represents as Senior
Debt Parties. Each reference to a “Senior Representative” in the Shareholder
Debt Subordination Agreement shall be deemed to include the New Representative.
The Shareholder Debt Subordination Agreement is hereby incorporated herein by
reference.

Section 2

The New Representative represents and warrants to the Administrative Agent and
the other Secured Parties that (i) it has full power and authority to enter into
this Representative Supplement, in its capacity as [agent] [trustee under
[describe new facility]] for the [describe new lenders], (ii) this
Representative Supplement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with the terms of the Shareholder Debt Subordination Agreement and
(iii) the Senior Debt Documents relating to such Senior Class Debt provide that,
upon the New Representative’s entry into this Agreement, the Senior Class Debt
Parties in respect of such Senior Class Debt will be subject to and bound by the
provisions of the Shareholder Debt Subordination Agreement as Secured Parties.

 

A-1



--------------------------------------------------------------------------------

Section 3

This Representative Supplement may be executed by one or more of the parties to
this Representative Supplement on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Representative Supplement shall become effective when the Administrative Agent
and the Subordinated Creditor shall have received a counterpart of this
Representative Supplement that bears the signature of the New Representative.

Section 4

Except as expressly supplemented hereby, the Shareholder Debt Subordination
Agreement shall remain in full force and effect.

Section 5

This Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed and interpreted in accordance with, the laws of the
Province of Alberta.

Section 6

Any provision of this Representative Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Shareholder Debt Subordination Agreement,
and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7

All notices, requests and demands pursuant hereto shall be in writing and given
as provided in Section 8.11 of the Shareholder Debt Subordination Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

Section 8

Without limiting any other reimbursement obligations, the Obligor agrees to
reimburse the Administrative Agent for its reasonable out-of-pocket expenses in
connection with this Representative Supplement, including the reasonable fees,
costs other charges and disbursements of counsel for the Administrative Agent to
the extent reimbursable under the Senior Debt Documents.

Section 9

This Representative Supplement may be executed by one or more of the parties to
this Representative Supplement on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Representative
Supplement to the Shareholder Debt Subordination Agreement as of the day and
year first above written.

 

[NAME OF NEW REPRESENTATIVE],
as [•] for the holders of [•]

Per:  

 

  Name:   Title:   Address for notices:  

 

 

 

  Attention of:                                                               
Telecopy:                                                             

 

THE TORONTO-DOMINION BANK,
as Administrative Agent Per:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

Acknowledged by:

 

[•]
as Obligor Per:   Name:   Title:

 

A-4